




Exhibit 10.1


























EXECUTION VERSION




________________________________________________________


SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT


dated as of July 20, 2015


among


MOLYCORP, INC.,
a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,
as the Borrower,
the GUARANTORS party hereto,
VARIOUS LENDERS,


and


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent


________________________________________________________





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
SECTION 1. DEFINITIONS AND INTERPRETATION
2
1.1. Definitions
2
1.2. Accounting Terms
28
1.3. Interpretation, Etc.
28
 
 
SECTION 2. LOANS
28
2.1. Loans
28
2.2. Pro Rata Shares; Availability of Funds
30
2.3. Use of Proceeds
31
2.4. Evidence of Debt
31
2.5. Interest on Loans
31
2.6. Default Interest
32
2.7. Fees
32
2.8. Prepayments
32
2.9. Application of Prepayments
33
2.10. General Provisions Regarding Payments
33
2.11. Ratable Sharing
34
2.12. Increased Costs; Capital Adequacy
34
2.13. Taxes; Withholding, Etc.
36
2.14. Obligation to Mitigate
40
2.15. Defaulting Lenders
40
2.16. Removal or Replacement of a Lender
41
2.17. Collateral; Grant of Lien and Security Interest
42
2.18. Prepetition Obligations and Mountain Pass Lease
44
 
 
SECTION 3. CONDITIONS PRECEDENT
45
3.1. Closing Date
45
3.2. Determination of Compliance with Conditions
48
 
 
SECTION 4. REPRESENTATIONS AND WARRANTIES
48
4.1. Organization; Requisite Power and Authority; Qualification
48
4.2. Equity Interests and Ownership
49
4.3. Due Authorization
49
4.4. No Conflict
49
4.5. Governmental Consents
49
4.6. Binding Obligation
50
4.7. Historical Financial Statements
50
4.8. No Material Adverse Effect
50
4.9. Intercompany Obligations
50
4.10. Adverse Proceedings, Etc.
50
4.11. Payment of Taxes
51
4.12. Properties
51
4.13. Environmental Matters
51
4.14. No Defaults
52


ii



--------------------------------------------------------------------------------






4.15. Material Contracts
52
4.16. Governmental Regulation
52
4.17. Federal Reserve Regulations; Exchange Act
53
4.18. Employee Matters
53
4.19. Employee Benefit Plans
53
4.20. Compliance with Statutes, Etc.
54
4.21. Disclosure
54
4.22. Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act
54
4.23. [Intentionally Omitted]
55
4.24. Budget
55
 
 
SECTION 5. AFFIRMATIVE COVENANTS
55
5.1. Financial Statements and other Reports
55
5.2. Existence
58
5.3. Payment of Taxes and Claims
58
5.4. Maintenance of Properties.
59
5.5. Insurance
59
5.6. Books and Records; Inspections
59
5.7. [Intentionally Omitted]
60
5.8. Compliance with Laws
60
5.9. Environmental
60
5.10. [Intentionally Omitted]
61
5.11. Further Assurances
61
5.12. Perfection and Priority of Security Interests
61
5.13. Cash Management
61
5.14. Funding Account
61
5.15. Limited Operations Plan
62
5.16. Chief Restructuring Officer
62
5.17. Post-Closing Matters
62
5.18. Prepetition Credit Agreements and Mountain Pass Lease
62
 
 
SECTION 6. NEGATIVE COVENANTS
62
6.1. Indebtedness or Preferred Stock
62
6.2. Liens
65
6.3. Restricted Payments
68
6.4. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries of Borrower
68
6.5. Limitation on Asset Sales
70
6.6. Investments
70
6.7. Consolidation or Merger
71
6.8. Transactions with Affiliates
72
6.9. No Further Negative Pledges
73
6.10. Disposal of Subsidiary Interests
73
6.11. Sales and Lease‑Backs
74
6.12. Conduct of Business
74


iii



--------------------------------------------------------------------------------






6.13. Amendments or Waivers of Organizational Documents and Certain Financing
Agreements
74
6.14. Amendments or Waivers of with respect to Certain Indebtedness; Prepayments
74
6.15. Fiscal Year
74
6.16. Limitation on the Creation of Subsidiaries
74
6.17. Revision of Orders
75
6.18. Budget Compliance
75
6.19. Additional Bankruptcy Matters
75
6.20. [Intentionally Omitted]
75
6.21. Holding Companies
75
6.22. Permitted Intercompany Transactions
75
 
 
SECTION 7. EVENTS OF DEFAULT
76
7.1. Events of Default
76
7.2. Application of Funds
82
 
 
SECTION 8. AGENTS
82
8.1. Appointment of Agents
82
8.2. Powers and Duties
82
8.3. General Immunity
83
8.4. Agents Entitled to Act as Lender
84
8.5. Lenders’ Representations, Warranties and Acknowledgment
85
8.6. Right to Indemnity
85
8.7. Successor Administrative Agent and Collateral Agent
85
8.8. Collateral Documents and Guaranty
87
8.9. Administrative Agent may File Bankruptcy Disclosure and Proofs of Claim
89
 
 
SECTION 9. MISCELLANEOUS
90
9.1. Notices
90
9.2. Expenses
92
9.3. Indemnity
92
9.4. Set‑Off
94
9.5. Amendments and Waivers
94
9.6. Successors and Assigns; Participations
96
9.7. Independence of Covenants
100
9.8. Survival of Representations, Warranties and Agreements
100
9.9. No Waiver; Remedies Cumulative
100
9.10. Marshalling; Payments Set Aside
100
9.11. Severability
100
9.12. Obligations Several; Independent Nature of Lenders’ Rights
101
9.13. Headings
101
9.14. APPLICABLE LAW
101
9.15. CONSENT TO JURISDICTION
101
9.16. WAIVER OF JURY TRIAL
102
9.17. Confidentiality
103
9.18. Usury Savings Clause
104


iv



--------------------------------------------------------------------------------






9.19. Effectiveness; Counterparts
104
9.20. Entire Agreement
104
9.21. Electronic Execution of Assignments
104
9.22. PATRIOT Act
105
9.23. No Fiduciary Duty
105
9.24. Judgment Currency
105
9.25. OID Legend
106
9.26. Obligations Absolute
106
9.27. Absence of Prejudice to the Prepetition Secured Parties With Respect to
Matters Before the Bankruptcy Court
106
9.28. Orders Govern; Credit Documents
106




v



--------------------------------------------------------------------------------








APPENDICES:    A    Commitments
B    Notice Addresses




SCHEDULES:    
1.1(a)    Guarantor Security Documents
1.1(b)    Negative Pledgors
1.1(c)    Molycorp Excluded Entities
4.1    Jurisdictions of Organization and Qualification
4.2    Equity Interests and Ownership
4.9    Intercompany Obligations
4.10    Adverse Proceedings
4.13    Environmental Matters
4.15    Material Contracts
5.17    Post-Closing Matters




EXHIBITS:        A    Funding Notice
B    Compliance Certificate
C    Assignment Agreement
D    Closing Date Certificate
E    Budget
F    Interim Order
G    Final Order
H    Cash Flow Forecast
I    Cash Management Order


        

vi



--------------------------------------------------------------------------------






SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT


This SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of
July 20, 2015 (this “Agreement”), is entered into by and among MOLYCORP, INC.
(“Borrower”), a Delaware corporation and a debtor and debtor-in-possession in a
case pending under Chapter 11 of the Bankruptcy Code (this term and each other
capitalized term used but not defined herein having the meaning given to it in
Section 1.1), Molycorp Luxembourg Holdings S.à r.l., MCP Exchangeco Inc., and
MCP Callco ULC (collectively, the “Guarantors”), the Lenders party hereto from
time to time, and WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking
association organized under the laws of the United States, as Administrative
Agent (together with its permitted successors or assigns in such capacity,
“Administrative Agent”) and Collateral Agent (together with its permitted
successor or assign in such capacity, “Collateral Agent”).
RECITALS:


WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, on June 25, 2015 (the “Petition Date”), Borrower and certain of its
Subsidiaries filed voluntary petitions for relief under chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the District of
Delaware (such court, together with any other court having competent
jurisdiction over the Cases from time to time, the “Bankruptcy Court”) and
commenced cases numbered 15-11357, 15-11358, 15-11374, 15-11360, 15-11359,
15-11361, 15-11363, 15-11364, 15-11365, 15-11366, 15-11362, 15-11367, 15-11368,
15-11369, 15-11370, 15-11371, 15-11373, 15-11372, 15-11375, 15-11376, 15-11377,
respectively (each, a “Case,” and, collectively, the “Cases”), and have
continued in the possession and operation of their assets and in the management
of their businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;
WHEREAS, Lenders have agreed to provide a secured superpriority
debtor-in-possession term loan facility to Borrower (the “DIP Facility”), in an
aggregate principal amount not to exceed $135,416,667, consisting of Initial DIP
Loans and additional term loans in an aggregate principal amount not to exceed
$113,438,645, the proceeds of which will be used in accordance with the terms of
this Agreement and the Budget; and
WHEREAS, the Guarantors have agreed to guarantee the obligations of Borrower
hereunder and Borrower and the Guarantors have agreed to secure their respective
Obligations by granting to the Collateral Agent, for the benefit of the Secured
Parties, a lien on substantially all of their respective assets, in accordance
with the priorities provided in the Orders;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:





1



--------------------------------------------------------------------------------






SECTION 1. DEFINITIONS AND INTERPRETATION
1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“2016 Notes” means the 3.25% Convertible Senior Notes of Borrower Due 2016
issued from time to time pursuant to the Indenture, dated as of June 15, 2011,
between Borrower and Wells Fargo Bank, National Association, as trustee, as in
effect on the Petition Date.
“2017 Notes” means the 6.00% Convertible Senior Notes of Borrower Due 2017
issued from time to time pursuant to the Base Indenture, as supplemented by the
First Supplemental Indenture, dated as of August 22, 2012, between Borrower and
Wells Fargo Bank, National Association, as trustee, and otherwise as in effect
on the Petition Date.
“2018 Notes” means the 5.50% Convertible Senior Notes of Borrower Due 2018
issued from time to time pursuant to the Base Indenture, as supplemented by the
Second Supplemental Indenture, dated as of January 30, 2013, between Borrower
and Wells Fargo Bank, National Association, as trustee, and otherwise as in
effect on the Petition Date.
“Additional Assets” means all or substantially all of the assets of a Permitted
Business, including Voting Stock of another Person engaged in a Permitted
Business that will, on the date of acquisition, be a Subsidiary of Borrower, or
other assets (other than cash and Cash Equivalents, securities (including Equity
Interests) or assets classified as current assets under GAAP) that are to be
used in a Permitted Business of Borrower or one or more of its Subsidiaries.
“Administrative Agent” is defined in the preamble hereto.
“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any of its Subsidiaries, threatened in writing
against or affecting Borrower or any of its Subsidiaries or any property of
Borrower or any of its Subsidiaries.
“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. For
purposes of this definition, the terms “controlling”, “controlled by” and “under
common control with” have correlative meanings.
“Agent” means, collectively, (a) Administrative Agent, (b) Collateral Agent and
(c) any other Person appointed under the Credit Documents to serve in an agent
or similar capacity.



2



--------------------------------------------------------------------------------






“Agent Affiliates” is defined in Section 9.1(b)(iii).
“Aggregate Amounts Due” is defined in Section 2.11.
“Agreement” is defined in the preamble hereto.
“Anti-Corruption Laws” is defined in Section 4.22.
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents or Lenders by means of
electronic communications pursuant to Section 9.1(b).
“Asset Sale” means any sale, lease, transfer or other disposition of any assets
by Borrower or any of its Subsidiaries other than the sale, lease, transfer or
other disposition of assets in the ordinary course of business, including by
means of a merger, consolidation or similar transaction and including any sale
or issuance of the Equity Interests of any Subsidiary of Borrower (other than
directors’ qualifying shares and shares required by applicable law to be held by
a Person other than Borrower or any of its Subsidiaries) but not of Borrower
(each of the above referred to as a “disposition”); provided that the following
are not included in the definition of “Asset Sale”:
(a) a disposition to Borrower or any of its Subsidiaries (including the sale by
Borrower or sale or issuance by any of its Subsidiaries of any Equity Interests
of any of Borrower’s Subsidiaries to Borrower or any of its Subsidiaries) other
than any sale, lease, transfer or disposition of (i) assets from any Molycorp
Entity that is not a Pari Debtor to any Molycorp Entity that is a Pari Debtor
and (ii) any Equity Interests of any Molycorp Entity that is not a Pari Debtor
to the Borrower, any Guarantor or any Molycorp Entity that is a Pari Debtor;
(b)    a Permitted Intercompany Transaction
(c)    the sale or lease of inventory, products or services in the ordinary
course of business;
(d)    the sale or discount in the ordinary course of business of accounts
receivable arising in the ordinary course of business in connection with the
compromise or collection thereof;
(e)    operating leases (other than sale and leaseback transactions) entered
into in the ordinary course of business;
(f)    a Restricted Payment permitted under Section 6.3 or a Permitted
Investment;



3



--------------------------------------------------------------------------------






(g)    any transfer of property or assets that consists of grants by Borrower or
its Subsidiaries in the ordinary course of business of licenses or sub-licenses,
including with respect to intellectual property rights;
(h)    leases and subleases of real property solely to the extent that such real
property is not necessary for the normal conduct of operations of Borrower and
its Subsidiaries;
(i)    the granting of a Lien expressly permitted pursuant to Section 6.2;
(j)    the unwinding of any Hedge Agreements;
(k)    the surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind; provided further that
the prior written consent of the Requisite Lenders shall be required with
respect to the surrender or waiver of contract rights or the settlement, release
or surrender of contract, tort or other claims of any kind in excess of
$2,500,000;
(l)    the issuance of Disqualified Stock or Preferred Stock of a Subsidiary of
Borrower permitted pursuant to Section 6.1;
(m)     (i) the sale or other disposition of damaged, obsolete, unusable or worn
out equipment or equipment that is no longer needed in the ordinary conduct of
the business of Borrower and its Subsidiaries, (ii) the sale or other
disposition of inventory, used or surplus equipment or reserves and dispositions
related to the burn-off of mines or (iii) the abandonment or allowance to lapse
or expire or other disposition of intellectual property by Borrower and its
Subsidiaries in the ordinary course of business; and
(n)     any transfer constituting a taking, condemnation or other eminent domain
proceeding; provided that the proceeds therefrom shall be (i) deposited in the
Cash Collateral Account (as defined in the Pari Passu Indenture) and reinvested
in Pari Passu Collateral to the extent the assets subject to such transfer were
Pari Passu Collateral and (ii) used to prepay the Prepetition Obligations in
accordance with the Prepetition Credit Agreements or the Mountain Pass Lease, as
applicable, to the extent the assets subject to such transfer were not Pari
Passu Collateral and were subject to the liens granted under the Prepetition
First Priority Security Documents or the Mountain Pass Lease, as applicable.
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit C, with such amendments or modifications as
may be approved by Administrative Agent.
“Assignment Effective Date” is defined in Section 9.6(a).
“Attributable Indebtedness” means, at any date, in respect of Capital Leases of
any Person, the capitalized amount thereof that would appear on a balance sheet
of such Person prepared in accordance with GAAP.

4



--------------------------------------------------------------------------------






“Authorized Officer” means, as applied to any Person, any individual holding the
position of director, manager, chief executive officer, president, executive
vice president, vice president, chief financial officer, chief restructuring
officer, secretary, treasurer or general counsel of such Person; provided that
the secretary or assistant secretary of such Person shall have delivered an
incumbency certificate to Administrative Agent as to the authority of such
Authorized Officer.
“Avoidance Actions” means the claims and causes of action of any Credit Party
and/or for the benefit of its estate under sections 502(d), 544, 545, 547, 548,
549, 550 or 553 of the Bankruptcy Code and any other avoidance actions under
applicable law and the proceeds thereof and property received thereby whether by
judgment, settlement, or otherwise.
“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101-1532, as amended.
“Bankruptcy Court” is defined in the recitals hereto.
“Base Indenture” means the Indenture, dated as of August 22, 2012, between
Borrower, as issuer, and Wells Fargo Bank, National Association, as trustee.
“Board of Directors” means the board of directors of Borrower.
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
“Borrower” is defined in the preamble hereto.
“Budget” means the 13 week cash flow forecast for the 13 week period beginning
the week ending July 17, 2015 attached as Exhibit E, as updated by each Cash
Flow Forecast, and which updates shall be in form and substance acceptable to
the Agent.
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York, California, Colorado or
the Province of Ontario or is a day on which banking institutions located in
such state are authorized or required by law or other governmental action to
close.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

5



--------------------------------------------------------------------------------






“Carve-Out” has the meaning assigned to such term in the Final Order.
“Case” and “Cases” is defined in the recitals hereto.
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
“Cash Equivalents” means (a) Dollars, or money in other currencies, (b)    U.S.
Government Obligations or certificates representing an ownership interest in
U.S. Government Obligations with maturities not exceeding two years from the
date of acquisition, (c) (i) demand deposits, (ii) time deposits and
certificates of deposit with maturities of one year or less from the date of
acquisition, (iii) bankers’ acceptances with maturities not exceeding one year
from the date of acquisition, and (iv) overnight bank deposits, in each case
with any bank or trust company organized or licensed under the laws of the
United States or any state thereof (including any branch of a foreign bank
licensed under any such laws) having capital, surplus and undivided profits in
excess of $500,000,000 (or the foreign currency equivalent thereof) whose
short-term debt is rated “A-2” or higher by S&P or “P-2” or higher by Moody’s,
(d) commercial paper maturing within 364 days from the date of acquisition
thereof and having, at such date of acquisition, ratings of at least “A-1” by
S&P or “P-1” by Moody’s, (e) readily marketable direct obligations issued by any
state, commonwealth or territory of the U.S. or any political subdivision
thereof, in each case rated at least Investment Grade by S&P or Moody’s with
maturities not exceeding one year from the date of acquisition, (f) investment
funds substantially all of the assets of which consist of investments of the
type described in clauses (a) through (e) above; (g) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (b) above and entered into with a financial institution
satisfying the criteria described in clause (c) above and (h) in the case of any
Foreign Subsidiary, substantially similar investments denominated in a currency
in which such entity does business.
“Cash Flow Forecast” is defined in Section 5.1(j).
“Cash Management Order” means the Interim Order (I) Approving the Continued Use
of the Debtors’ Cash Management System, Bank Accounts and Business Forms, (II)
Permitting Certain Inter-Debtor Transactions, Intercompany Transactions and
Setoff and (III) Granting Related Relief [Docket No. 90] and the order of the
Bankruptcy Court providing for substantially similar relief on a final basis in
the form and substance satisfactory to the Requisite Lenders (it being
acknowledged that the form attached as Exhibit I hereto is satisfactory to the
Requisite Lenders).
“Cash Interest” is defined in Section 2.5(a).
“Challenge” is defined in the Final Order.
“Chapter 11 Plan” means a plan with respect to any Debtors under Chapter 11 of
the Bankruptcy Code.
“Closing Date” is defined in Section 3.1.

6



--------------------------------------------------------------------------------






“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit D.
“Collateral” is defined in Section 2.17.
“Collateral Documents” means the Orders, the Funding Account Control Agreement,
the Security Agreement, the Pledge Agreement, and all other instruments,
documents and agreements delivered by or on behalf of any Credit Party or any
Subsidiary pursuant to this Agreement (or reaffirmed pursuant to this Agreement)
or any other document, instrument or agreement necessary to grant to, or perfect
in favor of, Collateral Agent, as applicable, for the benefit of Secured
Parties, a Lien on any real, personal or mixed property of that Credit Party as
security for the Obligations and the Guaranteed Obligations, as applicable, as
such agreements may be amended, restated, supplemented or otherwise modified
from time to time in accordance with this Agreement. The Collateral Documents
(other than the Orders) shall supplement, and shall not limit, the grant of a
Lien on and security interest in the Collateral pursuant to the Orders.
“Commitment” means, as to any Lender, such Lender’s obligation, if any, to make
Second DIP Loans and “Commitments” means such commitments of all Lenders in the
aggregate. The amount of each Lender’s Commitment, if any, is set forth on
Appendix A or in the applicable Assignment Agreement, subject to any termination
or reduction pursuant to the terms and conditions hereof. The aggregate amount
of the Commitments as of the Closing Date is $113,438,645.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit B.
“Consolidated Adjusted EBITDA” means, for any Person for any period, (a)
consolidated operating income (determined in accordance with GAAP) for such
Person and its Subsidiaries for such Period, plus (b) without duplication, the
following for such Person and its Subsidiaries for such period, (i)
depreciation, depletion and amortization (including amortization of goodwill),
(ii) non-cash charges resulting from writedowns of goodwill and property, plants
and equipment and other fixed assets, but excluding any non-cash charge which
requires an accrual of, or a cash reserve for, anticipated cash charges for any
future period, (iii) after tax losses in connection with any sale or other
dispositions of assets and debt extinguishments other than in the ordinary
course of business, and (iv) unrealized losses in connection with any Hedge
Agreements, minus (c) without duplication, the following for such Person and its
Subsidiaries for such period, (i) after tax gains in connection with any sale or
other dispositions of assets and debt extinguishments other than in the ordinary
course of business and (ii) unrealized gains in connection with any Hedge
Agreements.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking,

7



--------------------------------------------------------------------------------






agreement or other instrument to which that Person is a party or by which it or
any of its properties is bound or to which it or any of its properties is
subject.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means each of this Agreement, the Guaranties, the Collateral
Documents, the Negative Pledge Agreement and all other documents, certificates,
instruments or agreements executed and delivered by or on behalf of a Molycorp
Entity for the benefit of any Agent or any Lender in connection herewith on or
after the date hereof.
“Credit Extension” means the making of a Loan and the distribution of cash to
the Borrower from the Funding Account.
“Credit Party” means Borrower and each Guarantor.
“Debtors” means each of Borrower, Industrial Minerals, LLC; Magnequench, Inc.;
Magnequench International, Inc.; Magnequench Limited; Molycorp Advanced Water
Technologies, LLC; MCP Callco ULC; MCP Canada Holdings ULC; MCP Canada Limited
Partnership; MCP Exchangeco Inc.; Molycorp Chemicals & Oxides, Inc.; Molycorp
Luxembourg Holdings S.à r.l.; Molycorp Metals & Alloys, Inc.; Molycorp Minerals
Canada ULC; Molycorp Minerals, LLC; Molycorp Rare Metals Holdings, Inc.;
Molycorp Rare Metals (Utah), Inc.; Neo International Corp.; PP IV Mountain Pass,
Inc.; PP IV Mountain Pass II, Inc.; RCF IV Speedwagon Inc.; and any other
Molycorp Entity that files for protection in the Bankruptcy Court after the date
hereof.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, arrangement, scheme of arrangement, rearrangement, receivership,
insolvency, judicial management, reorganization, or similar debtor relief laws
of the United States or other relevant jurisdictions from time to time in
effect.


“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Defaulting Lender” means subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied,
or (ii) pay to Administrative Agent or any Lender any other amount required to
be paid by it hereunder within two Business Days of the date when due, (b) has
notified Borrower or Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lenders’
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c)

8



--------------------------------------------------------------------------------






has failed, within three Business Days after written request by Administrative
Agent or Borrower, to confirm in writing to Administrative Agent and Borrower
that it will comply with its prospective funding obligations hereunder; provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by Administrative Agent and
Borrower, or (d) Administrative Agent has received notification that such Lender
has, or has a direct or indirect parent company that is (i) insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors or (ii) the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its direct or indirect parent company, or such Lender or its direct or
indirect parent company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“DIP Facility” is defined in the recitals hereto.
“DIP Loans” means the Initial DIP Loans and the Second DIP Loans.
“DIP Term Sheet” means the preliminary term sheet for debtor-in-possession
financing dated as of July 2, 2015 approved by the Bankruptcy Court pursuant to
the Interim Order.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security into which such Equity Interests are
convertible, or for which such Equity Interests are exchangeable), or upon the
happening of any event (i) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise or (ii) are convertible at the option of
the holder into Disqualified Equity Interests or exchangeable for Indebtedness,
in each case prior to the date that is 91 days after the Maturity Date; provided
that Equity Interests will not constitute Disqualified Equity Interests solely
because of provisions giving holders thereof the right to require the repurchase
or redemption upon an “asset sale” or “change of control” are subject to the
prior payment in full of all Obligations and the termination of the Commitments.
“Disqualified Stock” means Capital Stock constituting Disqualified Equity
Interests.



9



--------------------------------------------------------------------------------






“Disregarded Domestic Subsidiary” means a Domestic Subsidiary that is treated as
a disregarded entity for U.S. federal income tax purposes and of which
substantially all of its assets consist of equity of Foreign Subsidiaries;
provided that Borrower shall not take, or cause any of its Subsidiaries to take,
any action if a primary purpose of such action is to cause a Domestic Subsidiary
to be treated as a Disregarded Domestic Subsidiary so that the pledge of its
equity would be limited.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
“Eligible Assignee” means any Person other than a natural person that is (a) a
Lender, an Affiliate of any Lender or a Related Fund or (b) a commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act);
provided that no Credit Party or Affiliate of any Credit Party shall be an
Eligible Assignee.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates.
“Environmental Claim” means any notice, notice of violation, claim, action,
suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (a) pursuant to or in connection with any actual or alleged violation of
any Environmental Law, (b) in connection with any Hazardous Material or any
actual or alleged Hazardous Materials Activity or (c) in connection with any
actual or alleged damage, injury, threat or harm to health, safety, natural
resources or the environment.
“Environmental Laws” means any and all foreign or domestic, federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other requirements
of Governmental Authorities relating to (a) environmental matters, including
those relating to any Hazardous Materials Activity, (b) the generation, use,
storage, transportation or disposal of Hazardous Materials or (c) occupational
safety and health, industrial hygiene, land use or the protection of human,
plant or animal health or welfare, in any manner applicable to Borrower or any
of its Subsidiaries or any Facility.
“EOD Sale” is defined in Section 7.1.
“Equity Interests” means all Capital Stock and all warrants or options with
respect to, or other rights to purchase, Capital Stock, but excluding
Indebtedness convertible into, or exchangeable for, Capital Stock. For the
avoidance of doubt, Capital Stock of MCP Exchangeco, Inc. that is exchangeable
into Capital Stock of Borrower is an Equity Interest of Borrower.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

10



--------------------------------------------------------------------------------






“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member, (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member and (c) any member
of an affiliated service group within the meaning of Section 414(m) or (o) of
the Internal Revenue Code of which that Person, any corporation described in
clause (a) above or any trade or business described in clause (b) above is a
member. Any former ERISA Affiliate of Borrower or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Borrower or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Borrower or such Subsidiary and with respect to
liabilities arising after such period for which Borrower or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30‑day notice to the PBGC has been
waived by regulation), (b) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan, (c) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA, (d) the withdrawal by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Borrower, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA, (e) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (f) the imposition of liability on Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA, (g) the withdrawal of Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
there is any potential liability therefore, or the receipt by Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA, (h) the occurrence of an act or omission
which could give rise to the imposition on Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates of fines, penalties, taxes or related
charges under Chapter 43 of the Internal Revenue Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan, (i) the assertion of a material claim (other than routine claims
for benefits) against any Employee Benefit Plan other than a Multiemployer Plan
or the assets thereof, or against Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates in connection with any Employee Benefit Plan,
(j) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended

11



--------------------------------------------------------------------------------






to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code, or (k) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or ERISA or a violation
of Section 436 of the Internal Revenue Code.
“Event of Default” means each of the conditions or events set forth in Section
7.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Lender or Administrative Agent or required to be withheld or deducted from a
payment to any Lender or Administrative Agent (as the case may be), (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Lender or
Administrative Agent being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.13 amounts with respect
to such Taxes were payable either to such Lender's assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Lender’s or
Administrative Agent’s failure to comply with Sections 2.13(c) and (d) any U.S.
federal withholding Taxes imposed under FATCA.
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries.
“Fair Market Value” means, with respect to any property, the price that could be
negotiated in an arm’s-length transaction between a willing seller and a willing
buyer, neither of whom is under undue pressure or compulsion to complete the
transaction. Fair Market Value shall be determined, except as otherwise
provided, (a) if such property has a Fair Market Value equal to or less than
$5,000,000, by any Authorized Officer, (b) if such property has a Fair Market
Value in excess of $5,000,000 and equal to or less than $10,000,000, by at least
a majority of the disinterested members of the Board of Directors and evidenced
by a resolution of the Board of Directors delivered to Agent or (c) if such
property has a Fair Market Value in excess of $10,000,000, by the Bankruptcy
Court.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official

12



--------------------------------------------------------------------------------






interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code.


“Final Date” is defined in Section 8.8(d).
“Final Non-Appealable Order” means as applicable, an order or judgment of the
Bankruptcy Court or other United States court of competent jurisdiction, which
has not been reversed, stayed, modified or amended, and as to which the time to
appeal or seek certiorari has expired and no appeal or petition for certiorari
has been timely taken, or as to which any appeal that has been taken or any
petition for certiorari that has been or may be filed has been resolved by the
highest court to which the order or judgment could be appealed or from which
certiorari could be sought or the new trial, reargument or rehearsing shall have
been denied, resulted in no modification of such order or has otherwise been
dismissed with prejudice; provided that the possibility that a motion under Rule
60 of the Federal Rules of Civil Procedure, as made applicable by Rule 9024 of
the Federal Rules of Bankruptcy Procedure, may be filed relating to such order
shall not cause such order to not be a Final Non-Appealable Order.
“Final Order” means an order of the Bankruptcy Court entered in the Cases
substantially in the form set forth in Exhibit G, as such order may be extended,
amended, supplemented or modified in a manner satisfactory to the Requisite
Lenders in their sole discretion.
“Final Order Entry Date” means the date that the Final Order is entered by the
Bankruptcy Court.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
December 31 of each calendar year.
“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.
“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
“Foreign Subsidiary” means (i) any Subsidiary of Borrower that is organized
under the laws of a jurisdiction other than the United States, any state thereof
or the District of Columbia, (ii) any Disregarded Domestic Subsidiary and (iii)
a Subsidiary of an entity described in either of the preceding clauses (i) or
(ii).
“Funding Account” means the blocked deposit account established by Borrower with
the Funding Account Bank held in the name of “Molycorp, Inc.” (last four digits
0000) for the purpose of holding the proceeds of the DIP Loans and which is
subject to the Funding Account Control Agreement.

13



--------------------------------------------------------------------------------






“Funding Account Bank” means Wilmington Trust, National Association and any
permitted successors in such capacity in accordance with the Credit Documents.
“Funding Account Control Agreement” means the amended and restated account
control agreement dated as of July 20, 2015 among the Borrower, the Collateral
Agent and the Funding Account Bank, as depository bank, which deposit account
control agreement shall (a) grant the Collateral Agent control over the Funding
Account and (b) limit Borrower’s access to the Funding Account in accordance
with the terms and conditions of this Agreement.
“Funding Notice” means a notice substantially in the form of Exhibit A.
“GAAP” means United States generally accepted accounting principles in effect as
of the date of determination thereof; provided that for purposes of the
definitions of “Additional Assets,” “Attributable Indebtedness,” “Capital
Lease,” and “Indebtedness,” “GAAP” means United States generally accepted
accounting principles in effect as of the Closing Date.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Guaranteed Obligations” has the meaning assigned to such term in the Guaranty,
Security Agreement or Pledge Agreement, as applicable.
“Guarantor Security Documents” means the agreements and documents set forth on
Schedule 1.1(a).
“Guarantors” is defined in the preamble hereto.
“Guaranty” means each guaranty executed by the Guarantors in favor of
Administrative Agent guaranteeing the Guaranteed Obligations.
“Hazardous Materials” means any chemical, contaminant, pollutant, waste,
material or substance, which is prohibited, limited or regulated by any
Governmental Authority, including petroleum and petroleum products, byproducts
or breakdown products, radioactive materials, asbestos and polychlorinated
biphenyls.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal,

14



--------------------------------------------------------------------------------






remediation, disposal, disposition or handling of any Hazardous Materials, and
any corrective action or response action with respect to any of the foregoing.
“Hedge Agreement” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.
“Highest Lawful Rate” means with respect to the interest rate, the maximum
lawful interest rate, if any, that at any time or from time to time may be
contracted for, charged, or received under the laws applicable to any Lender
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.
“Historical Financial Statements” means as of the Closing Date, (a) the audited
consolidated financial statements of Borrower and its Subsidiaries, for the
immediately preceding three Fiscal Years, consisting of balance sheets and the
related statements of income, stockholders’ equity and cash flows for such
Fiscal Years, and (b) the unaudited consolidated financial statements of
Borrower and its Subsidiaries filed with the Securities and Exchange Commission
for the most recent Fiscal Quarter ended after the date of the most recent
audited financial statements, consisting of a balance sheet and the related
statements of income, stockholders’ equity and cash flows for the three‑ and
six-month periods, as applicable, ending on such date.
“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all reimbursement obligations of such Person in respect of letters of credit,
bankers’ acceptances or other similar instruments, (d) all obligations of such
Person to pay the deferred and unpaid purchase price of property or services
provided by third-party service providers due more than six months after such
property is acquired or services performed that are recorded as liabilities
under GAAP, excluding (i) trade payables arising in the ordinary course of
business and payable in accordance with customary practice, (ii) obligations to
pay royalty fees or other payments under license agreements in the ordinary
course of business and (iii) accrued expenses, salary and other employee
compensation obligations incurred in the ordinary course in connection with
obtaining goods, materials or services, (e) the Attributable Indebtedness of
such Person in respect of Capital Leases, (f) Disqualified Equity Interests of
such Person, (g) all Indebtedness of other Persons guaranteed by such Person to
the extent so guaranteed, (h) all Indebtedness (excluding prepaid interest
thereon) of other Persons secured by a Lien on any property owned or being
purchased by (including indebtedness owing under conditional sales, consignment
or other title retention agreements) such Person, whether or not such
Indebtedness is assumed by such Person or is limited in recourse and (i) all
obligations of such Person under Hedge Agreements. The amount of Indebtedness of
any Person will be deemed to be (1) with respect to

15



--------------------------------------------------------------------------------






Disqualified Equity Interests, the maximum fixed redemption or repurchase price
of such Disqualified Equity Interests, provided that the “maximum fixed
redemption or repurchase price” for Disqualified Equity Interests that do not
have a fixed redemption or repurchase price shall be calculated in accordance
with such Disqualified Equity Interests as if such Disqualified Equity Interests
were redeemed or repurchased on any date on which the amount of Indebtedness
outstanding shall be required to be determined pursuant to this Agreement, (2)
with respect to Indebtedness secured by a Lien on an asset of such Person but
not otherwise the obligation, contingent or otherwise, of such Person, the
lesser of (x) the Fair Market Value of such asset on the date the Lien attached
and (y) the amount of such Indebtedness, (3) with respect to any Indebtedness
issued net of original issue discount or yield enhancement, the face amount of
such Indebtedness less the remaining unamortized portion of the original issue
discount or yield enhancement of such Indebtedness, (4) with respect to any
Hedge Agreement, the amount payable (determined after giving effect to all
contractually permitted netting) if such Hedge Agreement is terminated at that
time and (5) otherwise, the outstanding principal amount thereof.
“Indebtedness Basket” means (a) Indebtedness in existence on the Petition Date
and not incurred in violation of the Prepetition Credit Agreements, (b) de
minimis debt obligations, not to exceed $3,500,000 at Buss & Buss Spezialmetalle
GmbH and $6,000,000 in the aggregate for all other Molycorp Entities (other than
Molycorp Excluded Entities) incurred in the ordinary course of business and used
for working capital purposes and (c) Permitted Intercompany Transactions.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), reasonable
expenses and disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for Indemnitees in connection with
any investigative, administrative or judicial proceeding or hearing commenced or
threatened in writing by any Person, whether or not any such Indemnitee shall be
designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect,
special or consequential and whether based on any federal, state or foreign
laws, statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including Lenders’ agreement to
make Credit Extensions, the syndication of the credit facilities provided for
herein or the use or intended use of the proceeds thereof, any amendments,
waivers or consents with respect to any provision of this Agreement or any of
the other Credit Documents, or any enforcement of any of the Credit Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of any Guaranty)); (ii) the commitment letter (and
any related fee letter) delivered by any Agent or any Lender to Borrower with
respect to the transactions contemplated by this Agreement or (iii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Borrower or any of its Subsidiaries.

16



--------------------------------------------------------------------------------






“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a) above, Other Taxes.
“Indemnitee” is defined in Section 9.3(a).
“Interest Payment Date” means (a) the last Business Day of each month of each
year, commencing on the first such date to occur after the Closing Date and (b)
the Maturity Date.
“Interim Order” means the order of the Bankruptcy Court entered in the Cases,
attached as Exhibit F hereto.
“Interim Order Entry Date” means July 2, 2015.
“Interim Security Interests” is defined in Section 8.8(d).
“Initial DIP Loans” means all loans made by the Lenders pursuant to the Interim
Order in the aggregate original principal amount of $21,978,022.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“Investment” means, with respect to any specified Person, (a) any advance
(excluding intercompany liabilities incurred in the ordinary course of business
in connection with the cash management operations of Borrower or its
Subsidiaries as set forth in and in accordance with the Cash Management Order),
loan or other extension of credit to another Person (but excluding (i) advances
to customers, suppliers, contractors or the like in the ordinary course of
business and endorsements for collection or deposit arising in the ordinary
course of business, (ii) commission, travel and similar advances to officers and
employees made in the ordinary course of business and (iii) advances, loans or
extensions of trade credit in the ordinary course of business by Borrower or any
of its Subsidiaries), (b) any capital contribution by such Person to another
Person, by means of any transfer of cash or other property or in any other form,
(c) any purchase or acquisition by such Person of Equity Interests, bonds, notes
or other Indebtedness, or other instruments or securities issued by another
Person, including the receipt of any of the above as consideration for the
disposition of assets or rendering of services or (d) any guaranty by such
Person of any obligation of another Person. If Borrower or any of its
Subsidiaries issues, sells or otherwise disposes of any Equity Interests of any
of its respective direct or indirect Subsidiaries so that, after giving effect
to that sale or disposition, such Person is no longer a Subsidiary of Borrower,
all remaining Investments of Borrower and its Subsidiaries in such Person shall
be deemed to have been made at such time. The acquisition by Borrower or any of
its Subsidiaries of a Person that holds an Investment in a third Person will be
deemed to be an Investment by the Person or such Subsidiary in such third Person
in an amount equal to the Fair Market Value of the Investment held by the
acquired Person in such third Person on the date of such acquisition.
“IRS” means the U.S. Internal Revenue Service or any successor agency.

17



--------------------------------------------------------------------------------






“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.
“Lender” means each Person listed on the signature pages hereto as a Lender, and
any other Person that becomes a lender hereunder pursuant to an Assignment
Agreement.
“Lessor” is defined in the Mountain Pass Lease.
“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any other preferential arrangement
in the nature of a security interest of any kind or nature whatsoever having
substantially the same economic effect as any of the foregoing. For the
avoidance of doubt, unsecured Permitted Intercompany Transactions shall not be
considered “Liens”.
“Limited Operations Plan” is defined in Section 5.15.
“Loan” means a DIP Loan and “Loans” means such loans of all Lenders.
“Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Loans of such Lender;
provided that at any time prior to the making of any Loans, the Loan Exposure of
any Lender shall be equal to such Lender’s Commitment.
“Lux Pledge Agreement” means the Share Pledge Agreement, dated as of the Closing
Date, by Borrower pledging its Equity Interests in Molycorp Luxembourg Holdings
S.à r.l. in favor of the Collateral Agent governed by Luxembourg law.
“Margin Stock” is defined in Regulation U.
“Material Adverse Effect” means (a) a material adverse effect on and/or material
adverse developments with respect to the business, operations, properties,
assets or condition (financial or otherwise) of (i) Borrower and its
Subsidiaries taken as a whole; or (ii) the Non-Debtors and Non-Pari Debtors
taken as a whole, or (b) any development that materially and adversely affects
the rights of Agent or Lenders under the Credit Documents or Guaranties,
including the validity, enforceability or priority of the Liens purported to be
created by this Agreement, the Final Order, the Security Documents, or the other
Credit Documents, provided, that in the case of (a) and (b) above, the
commencement of the Cases and any Debtor’s inability to pay certain obligations
as a result of the commencement of the Cases will not be taken into account in
determining whether there has been, or could reasonably be expected to be, a
Material Adverse Effect.
“Material Contract” is defined in Section 4.15.
“Maturity Date” means the earlier of (a) the Outside Date and (b) the date on
which all DIP Loans shall become due and payable in full (whether by
acceleration or otherwise).

18



--------------------------------------------------------------------------------






“Molycorp Entities” means Borrower, all of its Subsidiaries and any other
entities in which Borrower, directly or indirectly, holds Equity Interests in
excess of 20% of all outstanding Equity Interests for such entity.
“Molycorp Excluded Entity” means any Molycorp Entity that is not a Subsidiary of
Borrower with respect to which (a) the ability of Borrower, directly or
indirectly, to control or direct the management or decisions (or otherwise cause
an action or omission) of such Molycorp Entity is restricted pursuant to (i) the
terms and conditions of a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form in existence
as of the Petition Date, or (ii) any applicable Law or (b) the compliance by, or
with respect to, such Molycorp Entity with any obligation hereunder, or the
prevention of the occurrence or continuation of such Default or Event of
Default, would cause material economic harm to the Borrower and its
Subsidiaries, taken as a whole. To the knowledge and belief of Borrower, each
Molycorp Excluded Entity existing as of the Closing Date is set forth on
Schedule 1.1(c).
“Molycorp Minerals” means Molycorp Minerals, LLC, a Delaware limited liability
company.
“Moody’s” means Moody’s Investors Service, Inc.
“Mountain Pass Facility” means the mineral and chemical manufacturing facility
owned by Molycorp Minerals and located in Mountain Pass, California.
“Mountain Pass Lease” means that certain Equipment Lease Agreement dated as of
September 11, 2014, between Molycorp Minerals, as lessee, and Lessor.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“Negative Pledge Agreement” means the negative pledge agreement among the
Negative Pledgors and the Collateral Agent.
“Negative Pledgor” means (i) each of the Molycorp Entities set forth on Schedule
1.1(b) and (ii) any future Subsidiary acquired after the Petition Date that
would constitute a Non-Debtor that has (a) Consolidated Adjusted EBITDA in
excess of $5,000,000 in the aggregate or (b) assets with a Fair Market Value or
book value in excess of $5,000,000 in the aggregate
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, the proceeds of
such Asset Sale in the form of cash (including (x) payments in respect of
deferred payment obligations to the extent corresponding to, principal, but not
interest, when received in the form of Cash, and (y) proceeds from the
conversion of other consideration received when converted to cash but only when
received), net of: (a) brokerage commissions and other fees and expenses related
to such Asset Sale, including fees and expenses of counsel, accountants and
investment bankers and any relocation expenses incurred as a result thereof; (b)
(i) withholding and transfer taxes withheld or payable, as applicable, as a
result of such Asset Sale or the distribution of such Asset Sale proceeds and
(ii) provisions for income taxes payable as a result of such Asset Sale taking
into account the consolidated results of operations of Borrower and its
Subsidiaries reasonably estimated to be

19



--------------------------------------------------------------------------------






payable as a result of any gain recognized in connection therewith; (c) except
in the case of a sale of Collateral, payments required to be made to holders of
minority interests in Borrower’s Subsidiaries as a result of such Asset Sale or
to repay Indebtedness outstanding at the time of such Asset Sale that is secured
by a Lien on the property or assets sold; and (d) appropriate amounts to be
provided as a reserve against any adjustment in the sale price of such asset or
assets or liabilities associated with such Asset Sale, including pension and
other post-employment benefit liabilities, liabilities related to environmental
matters and indemnification obligations associated with such Asset Sale, with
any subsequent reduction of the reserve other than by payments made and charged
against the reserved amount to be deemed a receipt of cash.
“Net Cash Flow” means, with respect to any Testing Period, an amount equal to
(a) the aggregate cash receipts of Borrower and its Subsidiaries during such
period (excluding proceeds of any Loans) less (b) the aggregate cash
disbursements of Borrower and its Subsidiaries during such period (excluding any
repayments of the Loans).
“Net Insurance/Condemnation Proceeds” means an amount equal to (a) any Cash
payments or proceeds received by Borrower or any of its Subsidiaries (i) under
any casualty insurance policy in respect of a covered loss thereunder or (ii) as
a result of the taking of any assets of Borrower or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (b) (i) any actual and reasonable costs incurred
by Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Borrower or such Subsidiary in respect thereof, and
(ii) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (a)(ii) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith,
provided that, any Cash payments or proceeds received by Borrower or any of its
Subsidiaries under a casualty insurance policy in connection with the loss at
the facility owned by Molycorp Silmet AS (the “Silmet Facility”) shall not
constitute “Net Insurance/Condemnation Proceeds” to the extent such Cash
payments or proceeds are reinvested in the Silmet Facility.
“Non-Debtor” means any Molycorp Entity that is not a Debtor.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Pari Debtor” means any Debtor that was not a guarantor under the Pari Passu
Indenture as of the Petition Date.
“Non‑US Lender” is defined in Section 2.13(c)(ii).
“Oaktree” means OCM MLYCo CTB Ltd. or any other entity owned or controlled by
Oaktree Capital Management, L.P.
“Oaktree Strike Warrants” is defined in the Prepetition Molycorp Credit
Agreement.

20



--------------------------------------------------------------------------------






“Obligations” means, collectively all obligations and liabilities of every
nature of each Credit Party, arising under or in connection with the DIP
Facility, the Credit Documents or the Orders, including, without limitation,
obligations to pay principal, interest, fees, premiums, expenses,
indemnifications, reimbursements, damages, and other amounts of whatever nature
owed to the Agents (including former Agents) or Lenders regardless of whether
allowed as a claim in the Cases.
“Official Committee” means the official committee of unsecured creditors
appointed in the Cases pursuant to section 1102 of the Bankruptcy Code.
“OID” means original issue discount.
“Orders” means the Interim Order or the Final Order or both, as the context may
require.
“Organizational Documents” means (a) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by‑laws, as amended, (b) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (c) with respect to any
general partnership, its partnership agreement, as amended, and (d) with respect
to any limited liability company, its articles of organization, as amended, and
its operating agreement, as amended. In the event any term or condition of this
Agreement or any other Credit Document requires any Organizational Document to
be certified by a secretary of state or similar governmental official, the
reference to any such Organizational Document shall only be to a document of a
type customarily certified by such governmental official.
“Other Connection Taxes” means, with respect to any Lender or Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or Administrative Agent (as the case may be) and the jurisdiction
imposing such Tax (other than connections arising from such Lender or
Administrative Agent having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies (and interest, fines, penalties and additions
related thereto) arising from any payment made hereunder or from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Outside Date” means January 31, 2016.
“Outstanding Notes” means, collectively, the Pari Passu Notes, the 2016 Notes,
the 2017 Notes and 2018 Notes.

21



--------------------------------------------------------------------------------






“Pari Debtor” means Borrower and any Debtor that was a guarantor under the Pari
Passu Indenture as of the Petition Date.
“Pari Passu Collateral” means, collectively, all of the real, personal and mixed
property (including Equity Interests) on which Liens are purported to be granted
pursuant to the Pari Passu Collateral Documents as of the Petition Date.
“Pari Passu Collateral Agent” means Wells Fargo Bank, National Association and
any successor collateral agent.
“Pari Passu Collateral Documents” means the security agreements, intellectual
property security agreements, control agreements, pledge agreements, deeds of
trust, mortgages and security documents delivered to the Pari Passu Collateral
Agent and in effect as of the Petition Date, granting a Lien on any property (or
associated with such a grant) of any Person to secure the obligations under the
Pari Passu Indenture, the Prepetition Obligations and the obligations under the
Mountain Pass Lease.
“Pari Passu Indenture” means the Indenture dated as of May 25, 2012, by and
among Borrower, the guarantors party thereto and Wells Fargo Bank, National
Association, as trustee, as in effect on the Petition Date.
“Pari Passu Notes” means the 10% Senior Secured Notes of Borrower due 2020
issued pursuant to the Pari Passu Indenture.
“Participant Register” is defined in Section 9.6(f)(i).
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), as amended or reauthorized
from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
“Permitted Additional Filer” means any of Molycorp Silmet AS, Molycorp Chemicals
& Oxides (Europe) Ltd, Molycorp Korea Inc., Neo Performance Materials
(Singapore) Pte. Ltd., Molycorp Japan, Inc., NMT Holdings GmbH and Magnequench
Neo Powders Pte. Ltd.
“Permitted Additional Filing” means the commencement of a voluntary chapter 11
case in the Bankruptcy Court by a Permitted Additional Filer (i) which is
jointly administered with the Cases within 5 Business Days of such filing and
(ii) in which the Debtors shall within one Business Day of such filing, seek to
have such Permitted Additional Filer become subject to the Final Order as a
“Non-Pari Debtor” and such approval shall be received within 10 Business Days of
such filing, provided that until such approval is received, the other Debtors
shall not take any action that would be inconsistent with such Permitted
Additional Filer’s Negative Pledge Agreement.

22



--------------------------------------------------------------------------------






“Permitted Business” means any of the businesses in which Borrower and its
Subsidiaries are engaged on the Closing Date, including, without limitation,
Borrower’s “mine-to-magnets” strategy and any other businesses that are the
same, similar or reasonably related, incidental, complementary or ancillary
thereto and reasonable extensions, developments or expansions thereof.
“Permitted Indebtedness” is defined in Section 6.1.
“Permitted Intercompany Transactions” is defined in Section 6.22.
“Permitted Investment” is defined in Section 6.6.
“Permitted Liens” is defined in Section 6.2.
“Permitted Variance” means a Variance from the applicable Budget on a cumulative
basis from July 17, 2015 through and including the last day of the relevant
period (the “Testing Period”), which Variance (a) is not more than 13.5% less
than the aggregate amount in the Budget for operating receipts (excluding
professional fees) for such Testing Period and (b) is not more than 13.5% less
than the total aggregate amount in the Budget for Net Cash Flow (excluding
professional fees) for such Testing Period, in the case of each of clauses (a)
and (b), tested weekly; provided that the first such Variance with respect to
clauses (a) and (b) will be tested after the end of the fourth calendar week
after the Final Order Entry Date.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Petition Date” is defined in the recitals hereto.
“PIK Interest” is defined in Section 2.5(a).
“Platform” is defined in Section 5.1(i).
“Pledge Agreement” means each pledge agreement (including, without limitation,
the Lux Pledge Agreement) executed by any Credit Party securing the Obligations
and/or Guaranteed Obligations.
“Preferred Stock” means, with respect to any Person, any and all Capital Stock
which is preferred as to the payment of dividends or distributions, upon
liquidation or otherwise, over another class of Capital Stock of such Person.
“Prepetition Agents” means the Administrative Agent (as defined in each
Prepetition Credit Agreement) and the First Priority Collateral Agent (as
defined in each Prepetition Credit Agreement).
“Prepetition Credit Agreement Lenders” means the lenders under each of the
Prepetition Credit Agreements.

23



--------------------------------------------------------------------------------






“Prepetition Credit Agreements” means the Prepetition Molycorp Credit Agreement
and the Prepetition Magnequench Credit Agreement.
“Prepetition Early Payment Premium” means the Early Payment Premium as defined
in each Prepetition Credit Agreement.
“Prepetition First Priority Security Documents” means the First Priority Pledge
Agreements (as defined in each Prepetition Credit Agreement), the First Priority
Security Agreement (as defined in the Magnequench Credit Agreement) and any
other First Priority Collateral Documents (as defined in each Prepetition Credit
Agreement).
“Prepetition Magnequench Credit Agreement” means that certain Credit Agreement
dated as of September 11, 2014, by and among Magnequench, Inc., the lenders
party thereto and OCM MLYCo CTB Ltd., as amended, restated, supplemented or
otherwise modified.
“Prepetition Molycorp Credit Agreement” means that certain Credit Agreement
dated as of September 11, 2014, by and among Molycorp, Inc., the lenders party
thereto and OCM MLYCo CTB Ltd., as amended, restated, supplemented or otherwise
modified.
“Prepetition Obligations” means all indebtedness, obligations and liabilities of
Borrower and its Subsidiaries to Oaktree and the Prepetition Secured Parties
arising from or relating to the Prepetition Credit Agreements (including the
Prepetition Early Payment Premium in an amount no less than $50,105,965.02), the
Mountain Pass Lease (including a net Stipulated Loss Value in an amount no less
than $63,598,604), and all documents, agreements and instruments relating
thereto, including, without limitation, principal, fees, premiums, costs,
expenses, indemnities and obligations due thereunder and interest thereon
accruing both before and after the Petition Date, whether such indebtedness,
obligations or liabilities are direct or indirect, joint or several, absolute or
contingent, due or to become due, whether for payment or performance, now
existing or hereafter arising.
“Prepetition Secured Parties” means each of (a) the Secured Parties, as defined
in each Prepetition Credit Agreement, (b) the Lessor and (c) the Pari Passu
Collateral Agent, solely in its capacity as collateral agent for the pari passu
Liens securing the Prepetition Obligations.
“Principal Office” means, for Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office or office of a third
party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to Borrower, Administrative Agent and each Lender.
“Private Lenders” means Lenders that wish to receive Private-Side Information.
“Private-Side Information” means any information with respect to Borrower and
its Subsidiaries that is not Public-Side Information.
“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Loan of any Lender, the percentage obtained by dividing
(a) the Loan Exposure of that Lender by (b) the aggregate Loan Exposure of all
Lenders.

24



--------------------------------------------------------------------------------






“Public Lenders” means Lenders that do not wish to receive Private-Side
Information.
“Public-Side Information” means (a) at any time when Borrower or any of its
Subsidiaries is not the issuer of any Traded Securities, information that is
either (i) of a type that would be required to be made publicly available if
Borrower or any of its Subsidiaries were issuing securities pursuant to a public
offering or (ii) not material non-public information (for purposes of United
States federal, state or other applicable securities laws), and (b) at any time
on or after Borrower or any of its Subsidiaries is the issuer of any Traded
Securities, information that is either (i) available to all holders of Traded
Securities of Borrower and its Subsidiaries or (ii) not material non-public
information (for purposes of United States federal, state or other applicable
securities laws).
“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.
“Real Estate Asset” means, collectively, all right, title and interest of
Borrower or any of its Subsidiaries (including any leasehold or mineral estate)
in and to any and all parcels of real property owned or operated by Borrower or
any other Subsidiary, whether by lease, license or other use agreement,
including but not limited to, mineral leases and surface use agreements,
together with, in each case, all improvements and appurtenant fixtures
(including all conveyors, preparation plants or other mineral processing
facilities, silos, shops and load out and other transportation facilities),
easements and other property and rights incidental to the ownership, lease or
operation thereof, including but not limited to, access rights, water rights and
extraction rights for minerals.
“Reasonable Credit Judgment” means the reasonable credit judgment of a party,
which for avoidance of doubt shall allow such party to act in its own economic
interest without any duties owed to the Debtors or any other party, consistent
with applicable law (including the implied covenant of good faith and fair
dealing).
“Register” is defined in Section 9.6(c)(iii).
“Regulation D” means Regulation D promulgated under the Securities Act.
“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
“Related Fund” means, with respect to any Lender, any investment fund or account
managed by the same investment manager as is affiliated with such Lender, or any
special purpose entity owned directly or indirectly by one or more of such
investment funds or accounts.

25



--------------------------------------------------------------------------------






“Related Parties” means, with respect to any Person, such Person’s Affiliates
and directors, officers, employees, agents, managers, advisors and counsel of
such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Requisite Lenders” means one or more Lenders having or holding more than 50% of
the aggregate Loan Exposure of all Lenders; provided that the amount of Loan
Exposure shall be determined by disregarding the Loan Exposure of any Defaulting
Lender.
“Replacement Lender” is defined in Section 2.16.
“Restricted Payments” has the meaning assigned to such term in Section 6.3.
“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.
“Sanctions” is defined in Section 4.22.
“Sanctions Laws” is defined in Section 4.22.
“Second DIP Loans” is defined in Section 2.1(b).
“Secured Parties” means, collectively, Administrative Agent, Collateral Agent
and Lenders.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means each security agreement executed by any Credit Party
securing the Obligations and/or Guaranteed Obligations.
“Stipulated Loss Value” has the meaning given in the Mountain Pass Lease.
“Stipulation Clarification” has the meaning given in the Final Order.

26



--------------------------------------------------------------------------------






“Subsidiary” means, with respect to any Person, any corporation, association,
limited liability company, limited liability company or other business entity of
which more than 50% of the outstanding Voting Stock is owned or controlled,
directly or indirectly, by, or in the case of a partnership, the sole general
partner or the managing partner or the only general partners of which are, that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.
“Superpriority Claim” means administrative expense claim with priority over any
and all administrative expenses or other claims of the kind specified in or
arising under sections 105, 326, 328, 330, 331, 503(b), 506(c), 507, 546(c),
552(b), 726, 1113 or 1114 of the Bankruptcy Code.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including backup withholding) (together with
interest, penalties and other additions thereto) imposed by any Governmental
Authority; provided that “Tax on the overall net income” of a Person shall be
construed as a reference to a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s applicable principal office
(and/or, in the case of a Lender, its lending office) is located on all or part
of the overall net income, profits or gains (whether worldwide, or only insofar
as such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise), franchise taxes and branch profits and
taxes of that Person (and/or, in the case of a Lender, its applicable lending
office).
“Traded Securities” means any debt or equity Securities issued pursuant to a
public offering or Rule 144A offering or other similar private placement.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured as to full and timely payment by the United States of
America or by any agent or instrumentality thereof; provided that the full faith
and credit of the United States of America is pledged in support thereof.















27



--------------------------------------------------------------------------------






“U.S. Lender” is defined in Section 2.13(c)(v).
“Variance” means a difference in the amount contained in the Budget with respect
to sales receipts and Net Cash Flow, in each case compared to the actual
aggregate sales receipts or actual aggregate Net Cash Flow, as applicable on a
cumulative basis.
“Voting Stock” means, with respect to any specified Person, Capital Stock of any
class or kind ordinarily having the power to vote for the election of members of
the Board of Directors of such Person.
1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrower to Lenders pursuant to Section 5.1(a) shall
be prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 5.1(c), if applicable). Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial Statements. Notwithstanding the foregoing, if
at any time any change in GAAP would affect the computation of Consolidated
Adjusted EBITDA, and either Borrower or Requisite Lenders shall so request,
Administrative Agent, Lenders and Borrower shall negotiate in good faith to
amend the definition of Consolidated Adjusted EBITDA to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of
Requisite Lenders); provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrower shall provide to Administrative Agent and
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable.







28



--------------------------------------------------------------------------------






SECTION 2. LOANS
2.1. Loans.
(a) Initial DIP Loans.    Subject to the Orders and the terms and conditions
hereof, on the Closing Date, the outstanding balance of each Initial DIP Loan
made by a Lender
pursuant to the DIP Term Sheet and the Interim Order shall constitute a DIP Loan
hereunder. All accrued and unpaid interest on the Initial DIP Loans shall
constitute accrued and unpaid interest hereunder and shall be payable in
accordance with Section 2.5 and all other amounts due and owing (including,
without limitation, fees and indemnification obligations) pursuant to the DIP
Term Sheet and the Interim Order shall constitute Obligations under this
Agreement. The Borrower acknowledges and agrees that the full proceeds of the
Initial DIP Loans have been deposited into the Funding Account. Any Initial DIP
Loans that are repaid or prepaid may not be reborrowed.
(b) Commitments. Subject to the Orders and the terms and conditions hereof, on
the Closing Date, each Lender severally, and not jointly, agrees to make Loans
(the “Second DIP Loans”) to Borrower in a principal amount up to, but not
exceeding, such Lender’s Pro Rata Share of $113,438,645 (which amount includes
OID of 3.03%) and in no event exceeding its Commitment. Any amount borrowed
under this Section 2.1(b) and subsequently repaid or prepaid may not be
reborrowed.
(c) Principal Amount. The parties hereto hereby acknowledge that:
(i) on the Closing Date, the aggregate outstanding principal amount of the Loans
will be $21,978,022; and
(ii) on the Closing Date, immediately following the making of the Second DIP
Loans, the aggregate outstanding principal amount of the Loans will be
$135,416,667 (assuming that no amount of Loans shall have been prepaid on or
prior to the Closing Date).
(d) Borrowing Mechanics for Second DIP Loans.
(i) To request a borrowing of a Second DIP Loan, Borrower shall deliver to
Administrative Agent a fully executed Funding Notice no later than 4:00 p.m.
(New York City time) one Business Day before the proposed Credit Date. Promptly
upon receipt by Administrative Agent of such Funding Notice, Administrative
Agent shall notify each Lender of the proposed borrowing.
(ii) Each Lender shall make its Pro Rata Share of each Second DIP Loan, if any,
(net of 3.03% OID) available to Administrative Agent not later than 2:00 p.m.
(New York City time) on the Closing Date by wire transfer of same day funds in
Dollars, at the principal office designated by Administrative Agent. Upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the Second DIP Loans, if any,
available to Borrower on the Closing Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Second DIP Loans received

29



--------------------------------------------------------------------------------






by Administrative Agent from Lenders to be credited to the Funding Account. Any
amount of OID shall be deemed funded as of the Closing Date and constitute
Obligations as of such date. Such borrowing will then be applied by the
Administrative Agent to pay all fees and expenses then due under Section 2.7 and
Section 9.2 and for the purposes set forth in Section 2.3 (in each case pursuant
to a written direction delivered by Borrower which shall contain the amounts due
to, and wire instructions for, each recipient of any such amounts) and the
amount net of such payments shall be remitted by the Administrative Agent to the
Funding Account.
(e) Maturity. Subject to Section 2.8, all amounts owed hereunder with respect to
the Loans shall be paid in full no later than the Maturity Date. The Commitments
shall be automatically and permanently terminated upon the making of the Second
DIP Loans on the Closing Date.
(f) Funding Account. Borrower may only withdraw amounts from the Funding Account
in accordance with the Budget. All proceeds of the DIP Loans shall be held in
the Funding Account at all times until such proceeds are applied for purposes
permitted under Sections 2.3. Subject to the Carve-Out, Borrower shall not have
(and Borrower hereby affirmatively waives) any right to withdraw, direct
withdrawal, claim or assert any property interest in any funds on deposit in the
Funding Account upon the occurrence and continuance of an Event of Default. All
amounts in the Funding Account shall remain Collateral for the Loans and shall
not be subject to any Liens, including in connection with any adequate
protection Liens.
2.2. Pro Rata Shares; Availability of Funds.
(a) Pro Rata Shares. All Second DIP Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Second DIP Loan requested
hereunder nor shall any Second DIP Loan Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Second DIP Loan requested hereunder.
(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Second DIP Loan requested on such Credit Date, Administrative Agent may assume
that such Lender has made such amount available to Administrative Agent on such
Credit Date and Administrative Agent may, but shall not be obligated to, make
available to Borrower a corresponding amount on such Credit Date. If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks. In the event that (i) Administrative Agent
declines to make a requested amount available to Borrower until such time as all
applicable Lenders have made payment to Administrative Agent, (ii) a Lender
fails to fund to Administrative Agent all or any portion of the Loans required
to be funded by such Lender hereunder prior to the time specified in this
Agreement and (iii) such

30



--------------------------------------------------------------------------------






Lender’s failure results in Administrative Agent failing to make a corresponding
amount available to Borrower on the Credit Date, at Administrative Agent’s
option, such Lender shall not receive interest hereunder with respect to the
requested amount of such Lender’s Loans for the period commencing with the time
specified in this Agreement for receipt of payment by Borrower through and
including the time of Borrower’s receipt of the requested amount. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Borrower and
Borrower shall promptly pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to Administrative Agent, at the rate payable hereunder
for such Loans. Nothing in this Section 2.2(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that Borrower may have against any Lender as a result of any default
by such Lender hereunder.
2.3. Use of Proceeds. The proceeds of the Loans shall be used in accordance with
the Budget to, among other things, (a) provide working capital to the Molycorp
Entities, (b) fund the costs of the administration of the Cases (including the
Carve-Out) and (c) fund the Limited Operations Plan.
2.4. Evidence of Debt. Each Lender shall maintain on its internal records an
account or accounts evidencing the Obligations of Borrower to such Lender,
including the amounts of the Loans made by it and each repayment and prepayment
in respect thereof. Any such recordation shall be conclusive and binding on
Borrower, absent manifest error; provided that the failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitment or Borrower’s Obligations in respect of any applicable Loans.
2.5 Interest on Loans.
(a) Interest on the Loans shall be payable on each Interest Payment Date as
provided below by a combination of (x) cash (“Cash Interest”) and (y) increasing
the outstanding principal amount of the Loans on such Interest Payment Date by
the amount of interest payable in kind (“PIK Interest”) that has accrued since
the Closing Date (or, in the case of the Initial DIP Loans, since July 6, 2015)
or the most recent Interest Payment Date, as applicable. Unless the context
otherwise requires, for all purposes hereof, references to “principal amount” of
the Loans includes any interest so capitalized and added to the principal amount
of the Loans from and after the Interest Payment Date on which such interest has
been so added. From the Closing Date, PIK Interest shall accrue on the Loans at
a rate of 7.00% per annum and Cash Interest shall accrue on the Loans at a rate
of 7.00% per annum.
(b) Accrued interest (other than PIK Interest) on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.6 shall be payable on demand and (ii) in the event
of any repayment or prepayment of any Loan (whether voluntary or mandatory),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment. PIK Interest on the Loans shall be
payable by increasing the outstanding principal amount of the Loans by the
amount of PIK Interest accrued thereon on the Interest Payment Date applicable
to the Loans. Any interest so added to the principal amount of any Loans shall
bear interest as provided in this Section 2.5 from

31



--------------------------------------------------------------------------------






the date on which such interest has been so added. The obligation of Borrower to
pay PIK Interest shall be automatically evidenced by this Agreement or, if
applicable, any Notes issued pursuant to this Agreement. All interest hereunder
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
2.6. Default Interest. Upon the occurrence and during the continuance of an
Event of2.6 Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans, or any
Obligations, fees or other amounts owed hereunder, shall thereafter bear
interest payable on demand in cash in immediately available funds at a rate that
is 2% per annum in excess of the interest rate otherwise payable hereunder with
respect to the applicable Loans (compounded daily); provided that such interest
shall be payable as PIK Interest at the option of any Lender, provided further
that the Agent shall advise the Borrower in writing of the incurrence of
interest at the default rate as soon as reasonably practicable following the
occurrence of an Event of Default, but such obligation to advise shall in no way
affect the date that default interest begins to accrue under this Section 2.6.
Payment or acceptance of the increased rates of interest provided for in this
Section 2.6 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of any Agent or any Lender.
2.7. Fees. Borrower agrees to pay to Agent such fees in the amounts and at the
times mutually agreed in writing between Agent and Borrower. All fees shall be
paid on the dates due, in immediately available funds, to the Administrative
Agent for distribution, if and as appropriate, among Lenders. Once paid, none of
the fees shall be refundable under any circumstances.
2.8. Prepayments.
(a) Voluntary Prepayments. Borrower shall have the right at any time and from
time to time to prepay the Loans, in whole or in part, without the payment of
any fee or premium, upon delivery of written notice of such prepayment to
Administrative Agent at least three Business Days before such prepayment,
specifying the date and amount of such prepayment; provided that, any prepayment
of Loans shall not in any way constitute any compromise or reduction of the
Prepetition Early Payment Premium or Stipulated Loss Value (as defined in the
Mountain Pass Lease). Each optional prepayment of the Loans hereunder shall be
in an aggregate principal amount of at least $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, or, in each case, if less, the entire principal
amount thereof then outstanding, and shall be applied as set forth in Section
2.9 and 2.10(b) hereof. Administrative Agent shall promptly notify Lenders of
each such notice of prepayment. Any amount so prepaid may not be reborrowed.
(b) Mandatory Prepayments.
(i) Asset Sales. No later than five Business Days following the date of receipt
by Borrower or any of its Subsidiaries of any Net Asset Sale Proceeds, Borrower
shall, subject to the Carve-Out, when the aggregate amount of the accumulated
Net Asset Sale Proceeds exceeds $2,500,000, repay a principal amount of the
Loans in accordance with Section 2.10

32



--------------------------------------------------------------------------------






(b) in an amount equal to the aggregate amount of such Net Asset Sale Proceeds
consistent with the priorities set forth in the Final Order.
(ii) Insurance/Condemnation Proceeds. No later than five Business Days following
the date of receipt by Borrower or any of its Subsidiaries, or Administrative
Agent as loss payee, of any Net Insurance/Condemnation Proceeds, Borrower shall,
when the aggregate amount of the accumulated Net Insurance/Condemnation Proceeds
exceeds $2,500,000, prepay the Loans in accordance with Section 2.10(b) in an
amount equal to the aggregate amount of such Net Insurance/Condemnation Proceeds
consistent with the priorities set forth in the Final Order.
(iii) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.8(b)(i) or (ii), Borrower shall deliver to Administrative
Agent a certificate of an Authorized Officer demonstrating the calculation of
the amount of the applicable net proceeds. In the event that Borrower shall
subsequently determine that the actual amount received exceeded the amount set
forth in such certificate, Borrower shall promptly make an additional prepayment
of the Loans in an amount equal to such excess, and Borrower shall concurrently
therewith deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.
2.9. Application of Prepayments. Any prepayment of any Loan pursuant to Section
2.8 shall be applied to prepay the Loans as Agent shall determine in its sole
discretion in accordance with Section 2.10(c).
2.10. General Provisions Regarding Payments.
(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, recoupment, set-off
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at the Principal Office of Administrative Agent for the account of Lenders;
for purposes of computing interest and fees, funds received by Administrative
Agent after that time on such due date shall be deemed to have been paid by
Borrower on the next succeeding Business Day.
(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.
(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal, interest due hereunder, together with all other
amounts due thereto, including all other fees payable with respect thereto, to
the extent received by Administrative Agent.

33



--------------------------------------------------------------------------------






(d) Whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day.
(e) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 1:00 p.m. (New York City
time) to be a non‑conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non‑conforming. Any
non‑conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 7.1(a). Interest shall continue to accrue
on any principal as to which a non‑conforming payment is made until such funds
become available (but in no event less than the period from the date of such
payment to the next succeeding applicable Business Day) at the rate determined
pursuant to Section 2.6 from the date such amount was due and payable until the
date such amount is paid in full.
(f) If an Event of Default shall have occurred and not otherwise been waived,
and the Obligations shall have been accelerated pursuant to Section 7.1 or
pursuant to any sale of, any collection from, or other realization upon all or
any part of the Collateral, all payments or proceeds received by Agents in
respect of any of the Obligations shall be applied to the Loans in accordance
with Section 7.2.
2.11. Ratable Sharing. Lenders hereby agree among themselves that if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set‑off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
hereunder (other than a mandatory prepayment declined by a Lender pursuant to
Section 2.8(b)) or under the other Credit Documents (collectively, the
“Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify Administrative Agent and each other Lender of the receipt of
such payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, consolidation,
set‑off or counterclaim with respect to any and all monies owing by Borrower to
that holder with respect

34



--------------------------------------------------------------------------------






thereto as fully as if that holder were owed the amount of the participation
held by that holder. The provisions of this Section 2.11 shall not be construed
to apply to (a) any payment made by Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (b) any payment obtained by any
Lender as consideration for the assignment or sale of a participation in any of
its Loans or other Obligations owed to it.
2.12. Increased Costs; Capital Adequacy.
(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.13 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that (i) the adoption of any law, treaty or governmental rule,
regulation or order, or any change therein or in the interpretation,
administration or application thereof (regardless of whether the underlying law,
treaty or governmental rule, regulation or order was issued or enacted prior to
the date hereof), including the introduction of any new law, treaty or
governmental rule, regulation or order but excluding solely proposals thereof,
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or (ii) the making or issuance of any
guideline, request or directive by any central bank or other governmental or
quasi‑governmental authority (whether or not having the force of law) or any
implementation rules or interpretations of previously issued guidelines,
requests or directives, in each case that is issued or made after the date
hereof: (A) subjects such Lender (or its applicable lending office) or any
company controlling such Lender to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (B) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, liquidity, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender or
any company controlling such Lender; or (C) imposes any other condition (other
than with respect to a Tax matter, which is governed exclusively by Section
2.13) on or affecting such Lender (or its applicable lending office) or any
company controlling such Lender or such Lender’s obligations hereunder; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall pay to such Lender
promptly (but in any event within 30 days), upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or in a
lump sum or otherwise as such Lender in its reasonable discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder. Such Lender shall
deliver to Borrower (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Lender under this Section 2.12(a), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

35



--------------------------------------------------------------------------------






(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (i) the adoption,
effectiveness, phase‑in or applicability of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or (ii) compliance by any Lender (or its applicable lending office) or
any company controlling such Lender with any guideline, request or directive
regarding capital adequacy or liquidity (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, in each
case after the date hereof, has or would have the effect of reducing the rate of
return on the capital of such Lender or any company controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or participations
therein or other obligations hereunder with respect to the Loans to a level
below that which such Lender or such controlling company could have achieved but
for such adoption, effectiveness, phase‑in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
company with regard to capital adequacy), then from time to time, within five
Business Days after receipt by Borrower from such Lender of the statement
referred to in the next sentence, Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
company on an after‑tax basis for such reduction. Such Lender shall deliver to
Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.12(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error. For the avoidance of
doubt, Sections 2.12(a) and (b) shall apply to all requests, rules, guidelines
or directives concerning liquidity and capital adequacy issued by any United
States regulatory authority (A) under or in connection with the implementation
of the Dodd-Frank Wall Street Reform and Consumer Protection Act and (B) in
connection with the implementation of the recommendations of the Bank for
International Settlements or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority), regardless of the
date adopted, issued, promulgated or implemented.
2.13. Taxes; Withholding, Etc.  
(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by any Governmental Authority.
(b) Withholding of Taxes. If any Credit Party or any other Person (acting as a
withholding agent) is (in such withholding agent’s reasonable good faith
discretion) required by law to make any deduction or withholding on account of
any such Tax from any sum paid or payable by any Credit Party to Administrative
Agent or any Lender under any of the Credit Documents: (i) Borrower shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as reasonably practicable after Borrower becomes aware of
it; (ii) Borrower shall be entitled to make such deduction or withholding and
shall pay, or cause to be paid, any such Tax before the date on which penalties
attach thereto, such payment to be made (if the liability to pay is imposed on
any Credit Party) for its own account or (if that liability is imposed on
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of

36



--------------------------------------------------------------------------------






Administrative Agent or such Lender; (iii) if such Tax is an Indemnified Tax,
then the sum payable by such Credit Party in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment (including such deductions and withholdings applicable to additional
sums payable under this Section 2.13(b)), Administrative Agent or such Lender,
as the case may be, receives on the due date a net sum equal to what it would
have received had no such deduction, withholding or payment been required or
made; and (iv) as soon as practicable after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Borrower shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Administrative Agent.
(c) Evidence of Exemption From U.S. Withholding Tax.
(i) Each Lender shall deliver to Borrower and Administrative Agent, at the time
or times prescribed by applicable law and at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
Borrower or Administrative Agent as will enable Borrower or Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.13(c)(ii),
(iv) and (v) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, each Lender that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non‑U.S.
Lender”) shall, to the extent such Lender is legally able to do so, deliver to
Administrative Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), at the time or
times prescribed by applicable law and at such other times as may be necessary
in the determination of Borrower or Administrative Agent (each in the reasonable
exercise of its discretion): (A) in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Credit Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Credit Document, IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(B) executed originals of IRS Form W-8ECI; (C) in the case of a Non-U.S. Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Internal Revenue Code, (x) a certificate to the

37



--------------------------------------------------------------------------------






effect that such Non-U.S. Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or (D) to the extent a
Non-U.S. Lender is not the beneficial owner, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-U.S. Lender is a partnership and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner.
(iii) Any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable law, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made.
(iv) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Borrower or Administrative Agent as may be necessary for Borrower and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
(v) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax
purposes (a “U.S. Lender”) and is not an exempt recipient within the meaning of
U.S. Treasury Regulation Section 1.6049-4(c) shall deliver to Administrative
Agent and Borrower on or prior to the Closing Date (or, if later, on or prior to
the date on which such Lender becomes a party to this Agreement) two original
copies of IRS Form W-9 (or any successor form), properly completed and duly
executed by such Lender, certifying that such U.S. Lender is entitled to an
exemption from U.S. IRS backup withholding tax, or otherwise prove that it is
entitled to such an exemption. Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update

38



--------------------------------------------------------------------------------






such form or certification or promptly notify Borrower and Administrative Agent
in writing of its legal inability to do so.
(d) Without limiting the provisions of Section 2.13(b), Borrower shall timely
pay all Other Taxes to the relevant Governmental Authorities in accordance with
applicable law. Borrower shall deliver to Administrative Agent official receipts
or other evidence of such payment reasonably satisfactory to Administrative
Agent in respect of any Other Taxes payable hereunder promptly after payment of
such Other Taxes.
(e) Borrower shall indemnify Administrative Agent and any Lender within 10 days
after demand therefor, for the full amount of Taxes for which additional amounts
are required to be paid pursuant to Section 2.13(b) arising in connection with
payments made under this Agreement or any other Credit Document and Other Taxes
(including any such Taxes or Other Taxes imposed or asserted on or attributable
to amounts payable under this Section 2.13) paid by Administrative Agent or
Lender or any of their respective Affiliates and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to such
Credit Party shall be conclusive absent manifest error.
(f) If any party determines, in its reasonable discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.13 (including by the payment of
additional amounts pursuant to this Section 2.13) or as to which it has been
compensated for increased costs pursuant to Section 2.12, it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.13 or compensation received under
Section 2.12 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.13(f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.13(f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.13(f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
2.13(f) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(g) If Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes or Other Taxes for which additional amounts have been paid
under this Section 2.13, the relevant Lender or Administrative Agent shall
reasonably cooperate with



39



--------------------------------------------------------------------------------






Borrower in challenging such Taxes or Other Taxes, at Borrower’s expense, if
reasonably requested by Borrower in writing.
(h) Survival. Each party’s obligations under this Section 2.13 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Credit
Document.
2.14. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would entitle such Lender to receive payments
under Section 2.12 or 2.13, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions through another office of such Lender, or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.12 or 2.13 would be materially reduced and
if, as determined by such Lender in its reasonable discretion, the making,
issuing, funding or maintaining of such Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Loans or the interests of such Lender; provided that such
Lender will not be obligated to utilize such other office pursuant to this
Section 2.14 unless Borrower agrees to pay all incremental expenses incurred by
such Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by Borrower pursuant
to this Section 2.14 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Borrower (with a copy to
Administrative Agent) shall be conclusive absent manifest error.
2.15. Defaulting Lenders.
(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 9.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, as Borrower may request (so long as no Default or Event of Default shall
have occurred and be continuing), to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by Administrative Agent; third, if so determined
by Administrative Agent and Borrower, to be held in the Funding Account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this

40



--------------------------------------------------------------------------------






Agreement; fourth, to the payment of any amounts owing to Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default shall have occurred and be continuing, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender's breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 3 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by Lenders pro rata in accordance
with the applicable Commitments. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 2.15(a)(i) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(b) Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as Administrative Agent
may determine to be necessary to cause the Loans to be held pro rata by Lenders
in accordance with the applicable Commitments, whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.
2.16. Removal or Replacement of a Lender. Notwithstanding anything to the
contrary herein, in the event that: (a) (i) any Lender (an “Increased-Cost
Lender”) shall give written notice to Borrower that such Lender is an affected
Lender or that such Lender is entitled to receive payments under Section 2.12 or
2.13, (ii) the circumstances which have caused such Lender to be an affected
Lender or which entitle such Lender to receive such payments shall remain in
effect, and (iii) such Lender shall fail to withdraw such notice within five
Business Days after Borrower’s request for such withdrawal; or (b) (i) any
Lender shall become and continues to be a Defaulting Lender, and (ii) such
Defaulting Lender shall fail to cure the default pursuant to Section 2.15(b)
within five Business Days after Borrower’s request that it cure such default;
then, with respect to each such Increased-Cost Lender or Defaulting Lender (each
a “Terminated Lender”), Borrower may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Commitments, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 9.6 and

41



--------------------------------------------------------------------------------






Borrower shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased-Cost Lender or a Defaulting Lender; provided
that (1) on the date of such assignment, the Replacement Lender shall pay to
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender and (B) an amount equal to all accrued, but theretofore unpaid
fees owing to such Terminated Lender pursuant to Section 2.10; and (2) on the
date of such assignment, Borrower shall pay any amounts payable to such
Terminated Lender pursuant to Sections 2.10(c) or 2.12 or otherwise as if it
were a prepayment. Upon the prepayment of all amounts owing to any Terminated
Lender and the termination of such Terminated Lender’s Commitments, if any, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided that any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender. Each Lender agrees that if Borrower
exercises its option hereunder to cause an assignment by such Lender as a
Terminated Lender, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 9.6. In the event that a Lender does
not comply with the requirements of the immediately preceding sentence within
one Business Day after receipt of such notice, each Lender hereby authorizes and
directs Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 9.6 on
behalf of a Terminated Lender and any such documentation so executed by
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 9.6.
2.17. Collateral; Grant of Lien and Security Interest.
(a) Subject to the Orders and in accordance with the terms thereof, as security
for the full and timely payment and performance of all of the Obligations, each
of the Credit Parties hereby assigns, pledges and grants to the Collateral
Agent, for the benefit of itself and the Secured Parties, a security interest
in, and Lien on, all of the property, assets or interests in property or assets
of such Person, of any kind or nature whatsoever, real or personal, tangible and
intangible now existing or hereafter acquired or created, including all property
of the “estate” (within the meaning of the Bankruptcy Code) of the Credit
Parties, and all cash, accounts, deposit accounts (including the Funding
Account), securities accounts, investment property, vehicles, documents, chattel
paper, instruments, general intangibles, fixtures, letter of credit rights,
accounts receivable, investment property, inventory, goods, plant and equipment,
equipment, software, licenses, customer lists, customer records, real property,
leaseholds, all intercompany claims, any and all proceeds arising from insurance
policies, all claims and causes of action of each Credit Party and any and all
proceeds, products, profits and offspring therefrom (including the proceeds,
products, profits and offspring of any Avoidance Actions following entry of the
Final Order), all intellectual property, the Equity Interests in each direct
subsidiary of such Credit Party (excluding the unencumbered 35% of the Equity
Interests held by Borrower in each of the Guarantors), and any and all proceeds,
products, profits and offspring of any of the foregoing. For the avoidance of
doubt, the Collateral shall include (a) any asset purchase or other similar
agreements for the sale or disposition of assets executed by any Credit Party
after the Petition Date, and any rights of any Debtor thereunder, including any
right to receive proceeds, products, profits or offspring of any deposit
provided pursuant thereto and (b) the Funding Account.

42



--------------------------------------------------------------------------------






(b) As further security for the full and timely payment and performance of all
of the Obligations, each of the Guarantors shall grant Liens on and security
interests in the Collateral of such Guarantors and shall execute and deliver to
the Collateral Agent the Guarantor Security Documents and related deliverables
in form and substance satisfactory to the Collateral Agent. Upon entry of the
Final Order, Collateral Agent will have, for the benefit of all Secured Parties,
legal, valid and enforceable Liens on and security interests in the Collateral
of such Guarantors.
(c) Borrower agrees to (and to cause any of the Guarantors as necessary to) (i)
execute and deliver to Collateral Agent all Guarantor Security Documents as
specified by, and in form and substance satisfactory to, Agent and (ii) take
such action (including any necessary filings) as may be necessary or advisable
in the opinion of the Agent to vest in the Collateral Agent a valid and
perfected Lien on the Collateral of the Guarantors. Any Guarantor Security
Documents required to be prepared in accordance with foreign local law shall be
prepared and executed (in form and substance acceptable to Agent).
(d) Borrower agrees to cause each Molycorp Entity set forth on Schedule 1.1(b)
to execute and deliver to the Collateral Agent the Negative Pledge with respect
to such Molycorp Entity.
(e) The security interests in and Liens on the Collateral granted hereby in
favor of the Collateral Agent shall be valid, perfected, and effective
immediately upon the entry of the Final Order and subject and subordinate only
as set forth in the Final Order. The Collateral Agent shall not be required to
file any financing statements, mortgages, notices of Lien or similar instruments
in any jurisdiction or filing office, take possession or control of any
Collateral, obtain any consent, or take any other action in order for the Lien
and security interest granted by or pursuant to the Credit Documents or the
Orders to be valid, perfected or effective; it being understood and agreed that
at the request of any Credit Party, the Collateral Agent (acting on the
direction of the Requisite Lenders) shall take all actions under applicable
foreign law that are reasonably necessary in order for the Credit Parties to be
able to satisfy the requirements hereunder or under any other Credit Document to
grant the Collateral Agent a valid, perfected and effective Lien and security
interest with the priority required hereunder or thereunder unless such
requirement is waived in writing by the Requisite Lenders. If the Collateral
Agent (as directed by the Requisite Lenders in their sole discretion) from time
to time elects to prepare, file, register or publish any such financing
statements, mortgages, notices of Lien or similar instruments in any
jurisdiction or filing office, take possession of any Collateral, or take any
other action to validate, render enforceable or perfect all or any portion of
the Collateral Agent’s Lien on the Collateral, all such documents and actions
shall be deemed to have been filed, registered, published or recorded or taken
at the time and on the date that the Interim Order or the Final Order, as
applicable, is entered and shall not negate or impair the validity or
effectiveness of this Section 2.17 or of the perfection of any other Liens on
the Collateral in favor of the Collateral Agent. Such Liens and security
interests and their priority shall remain in effect until the Commitments shall
have been terminated and all Obligations shall have been paid in full.
(f) No costs or expenses of administration which have been or may be incurred in
the Cases or any conversion of the same or in any other proceedings related
thereto, and no other priority claims, are or will be prior to or on a parity
with any claim of any Lender or Agent against

43



--------------------------------------------------------------------------------






any Credit Party in respect of any Obligation, subject only to the terms and
conditions of the Final Order.
(g) Each Credit Party agrees that its Obligations shall constitute allowed
Superpriority Claims in its Case, subject only to the terms and conditions of
the Final Order.
(h) The Liens, security interests and administrative priority granted pursuant
to this Section 2.17 may be independently granted by various Credit Documents,
now existing or hereafter entered into. This Agreement, the Orders and other
Credit Documents supplement one another, and the grants, priorities, rights and
remedies of the Agent and the Lenders hereunder and thereunder are cumulative.
(i) The Liens, lien priority, administrative priorities and other rights and
remedies granted to the Collateral Agent pursuant to this Agreement, the Final
Order and the other Credit Documents (specifically including, but not limited
to, the existence, perfection and priority of the Liens and security interests
provided herein and therein, and the administrative priority provided herein and
therein) shall not be modified, altered or impaired in any manner by any other
financing or extension of credit or incurrence of Indebtedness by any Credit
Party (pursuant to section 364 of the Bankruptcy Code or otherwise), or by any
dismissal or conversion of any of the Cases, or by any other act or omission
whatsoever.
(j) Notwithstanding anything herein to the contrary, until the indefeasible
payment in full in cash of the Obligations, (1) the Pari Debtors shall not
engage in any intercompany advances or other transfers with any Molycorp Entity
other than (x) advances of the proceeds of the DIP Loans in the Funding Account
from Borrower to Molycorp Minerals or (y) the Permitted Intercompany
Transactions and (2) no Non-Pari Debtor (other than Magnequench, Inc.) shall
engage in intercompany transfers of cash unless such Non-Pari Debtor is current
with respect to payment of postpetition administrative claims.
2.18. Prepetition Obligations and Mountain Pass Lease.
(a) Each of the Credit Parties hereby agrees that (i) the Prepetition
Obligations, including, without limitation, the Prepetition Early Payment
Premium under each Prepetition Credit Agreement and the Stipulated Loss Value
under the Mountain Pass Lease constitute allowed valid and enforceable
obligations of the Borrower, the other Debtors, each of the Guarantors, and
certain of the non-Debtor Molycorp Entities, (ii) such obligations are due and
payable, and (iii) nothing herein shall be deemed a waiver of any rights with
respect thereto of the lenders under each Prepetition Credit Agreement or the
lessor under the Mountain Pass Lease.
(b) (i) Each party hereto hereby agrees that each Prepetition First Priority
Security Document shall remain in full force and effect notwithstanding any
transaction occurring under this Agreement or in the Cases or any language to
the contrary contained in any Prepetition First Priority Security Document and
(ii) each Credit Party hereby reaffirms all of its obligations under each
Prepetition First Priority Security Document to which it is a party and that all
liens and security interests granted pursuant to any Prepetition First Priority
Security Document shall secure the Prepetition Obligations.

44



--------------------------------------------------------------------------------






(c) Subject to the Orders, each Credit Party hereby acknowledges, stipulates,
represents, warrants and agrees that defaults or events of default under the
Mountain Pass Lease and the Prepetition Credit Agreements  have occurred, remain
uncured, have not been waived and are continuing as of the date of this
Agreement.  Nothing has occurred that constitutes or otherwise can be construed
or interpreted as a waiver of, or otherwise to limit in any respect, any claims,
rights or remedies of any of the Prepetition Credit Agreement Lenders, the
Prepetition Agents or Lessor under the Mountain Pass Lease, have or may have
arising as the result of any default or event of default that has occurred. 
Subject to the Orders, nothing in this Agreement shall prejudice the rights of
any of the Prepetition Credit Agreement Lenders, the Prepetition Agents or
Lessor under the Mountain Pass Lease to pursue any and all remedies available to
it under the Prepetition Credit Agreements, the Mountain Pass Lease or pursuant
to applicable law or in equity.
(d) For the avoidance of doubt, nothing in the Interim Order, the Final Order or
the Credit Documents shall prevent the Debtors from proposing or prosecuting any
chapter 11 plan (including any plan sought to be confirmed under section 1129(b)
of the Bankruptcy Code with respect to any Prepetition Secured Party) provided
that such plan (i) would indefeasibly pay in full, in cash on the date of its
effectiveness all Obligations; and (ii) is not inconsistent with any of the
stipulations made by the Debtors in Paragraphs I and J of the Final Order
(collectively, the “Oaktree Stipulations”) as to the amount of the Prepetition
Obligation, and as to the priority, validity, and extent of the Prepetition
Oaktree Liens (as defined in the Final Order), provided however that
notwithstanding the Oaktree Stipulations, the Debtors shall have the right to
argue that the Early Payment Premiums and/or Stipulated Loss Value set forth in
the Oaktree Stipulations are (a) not payable due to the reinstatement or
assumption of the applicable Prepetition Obligations or (b) less in amount due
to the date used for the calculation thereof; subject to the Oaktree Parties’
ability to argue, for any reason other than the terms of the Orders or the
Credit Documents, that the Early Payment Premium and Stipulated Loss Value are
payable notwithstanding any such reinstatement or assumption of the applicable
Prepetition Obligations, and notwithstanding the date of the effectiveness of
such plan or the date of repayment of such Prepetition Obligations. Further,
should any party other than the Debtors prosecute a successful and timely
Challenge (as defined in the Final Order) to the Prepetition Obligations, the
Debtors shall be permitted to continue to prosecute a chapter 11 plan (or if no
chapter 11 plan has been filed, file a chapter 11 plan), consistent with the
Bankruptcy Court’s ruling on such Challenge (and any applicable orders of an
appellate court) and such actions shall not constitute a default or Event of
Default under the DIP Facility.  In addition, to the extent that a party in
interest has filed, and obtained standing to pursue on behalf of the estate, a
timely Challenge to the Prepetition Obligations, the Debtors may propose or may
continue to prosecute a plan that incorporates any potential court ruling on or
before confirmation of such plan with respect to such Challenge or that defers
the resolution of such Challenge until after confirmation of such plan,
including, at a minimum, through the establishment of an appropriate reserve.







45



--------------------------------------------------------------------------------






SECTION 3. CONDITIONS PRECEDENT
3.1. Closing Date.
The obligation of each Lender to make a Second DIP Loan shall not become
effective until the date on which each of the following conditions shall have
been satisfied or waived in accordance with Section 9.5 (such date, the “Closing
Date”):
(a) Credit Documents. Administrative Agent shall have received executed copies
of this Agreement, the Security Agreements, the Pledge Agreements, the
Guaranties and the Negative Pledge Agreement by each applicable party thereto;
provided that to the extent any Negative Pledge Agreement (or any provision
thereof) is prohibited under applicable law or would violate any operating
agreement of a joint venture, in effect as of the date hereof, such Negative
Pledge Agreement (or provisions thereof) shall be deemed void ab initio if
executed and shall not be required to be provided if not executed, but solely to
the extent required to avoid such prohibition.
(b) Notice of Borrowing. Administrative Agent shall have received the Funding
Notice.
(c) Organizational Documents; Incumbency. Administrative Agent shall have
received, in respect of each Credit Party, (i) copies of each Organizational
Document as Administrative Agent shall request, (ii) signature and incumbency
certificates of the Authorized Officers of such Credit Party that have executed
any Credit Documents, (iii) resolutions of the Board of Directors or similar
governing body of such Credit Party approving and authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party or by which it or its assets may be bound on the Closing
Date, certified on the Closing Date by its secretary or an assistant secretary
(or other equivalent officer, partner or manager) as being in full force and
effect without modification or amendment, (iv) a good standing certificate (if
such certificate or its equivalent exists in the applicable jurisdiction) from
the applicable Governmental Authority of such Credit Party’s jurisdiction of
incorporation, organization or formation dated on a recent date prior thereto
and (v) signature and incumbency certificates of one or more officers of
Borrower who are authorized to execute Funding Notices delivered under this
Agreement.
(d) Organizational and Capital Structure. The organizational structure and
capital structure of Borrower and its Subsidiaries, both before and after giving
effect to the borrowing of the Second DIP Loans, shall be as set forth on
Schedule 4.1.
(e) Evidence of Insurance. Administrative Agent shall have received a
certificate from the applicable Credit Party’s insurance broker or other
evidence satisfactory to the Requisite Lenders that all insurance required to be
maintained pursuant to Section 5.5 is in full force and effect, together with
endorsements naming Collateral Agent, for the benefit of Secured Parties, as
additional insured and loss payee thereunder to the extent required under
Section 5.5.

46



--------------------------------------------------------------------------------






(f) Opinions of Counsel.  Administrative Agent shall have received executed
copies of the legal opinions of (i) McCarthy Tétrault LLP and Vandenbulke, 
foreign counsel to the Guarantors, in form and substance substantially similar
to the opinions delivered in  connection with the incurrence of the Prepetition
Obligations to the extent applicable, but also including (to the extent
applicable to the laws of the relevant jurisdiction) the Security Agreements and
Pledge Agreements to which each applicable Guarantor is a party, and (ii) Jones
Day, counsel to the Credit Parties, as to the enforceability of the Negative
Pledge Agreement, to the extent governed by the law of the State of New York, in
each case dated on the Closing Date and in form and substance reasonably
satisfactory to Requisite Lenders (and each Credit Party hereby instructs such
counsel to deliver such opinions to Agent).
(g) Fees. Borrower shall have paid (or will pay with proceeds of the Second DIP
Loans) to each Agent and Lender all fees payable on or before the Closing Date
referred to in Section 2.7 and all expenses payable pursuant to Section 9.2
which have accrued to the Closing Date.
(h) Closing Date Certificate. Administrative Agent shall have received an
executed Closing Date Certificate.
(i) No Litigation. Other than the Cases, there shall not exist any valid order,
injunction, litigation or other proceedings (private or governmental) effective
to delay or seeking to preclude the closing of the transactions contemplated by
this Agreement or to modify the terms thereof in a manner adverse to Agent or
Lenders in any material respect.
(j) Corporate Authority. Each Credit Party shall have the corporate or other
organizational power and authority, and the legal right, to execute, deliver and
perform under the Credit Documents to which it is a party and to carry out the
transactions contemplated thereby. Each Credit Party shall have taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party and, in
the case of the Borrower, to authorize the borrowings and issuances of
Indebtedness on the terms and conditions of this Agreement and the other Credit
Documents.
(k) Funding Account. The Funding Account Control Agreement shall be in full
force and effect.
(l) Orders. The Interim Order (as modified by the Final Order), and the Final
Order shall be in full force and effect and shall not have been vacated, stayed,
revised, modified or amended in any manner without the prior written consent of
the Requisite Lenders in their sole discretion.
(m) Final Order Entry Date. The Final Order Entry Date shall have occurred on or
before July 21, 2015.
(n) Chapter 11 Orders. The Debtors shall not be in violation of any orders of
the Bankruptcy Court in any respect.

47



--------------------------------------------------------------------------------






(o) Cash Management. The Cash Management Order and all other motions and
documents filed or to be filed with, and submitted to, the Bankruptcy Court in
connection therewith, shall be in form and substance satisfactory to the
Requisite Lenders.
(p) No Trustee; Control over Collateral. No trustee, examiner or receiver shall
have been appointed or designated with respect to the Debtors or their business,
properties or assets and no motion shall be pending seeking any such relief, and
no motion shall be pending seeking any other relief in the Bankruptcy Court to
exercise control over Collateral.
(q) Budget. Administrative Agent shall have received the Budget and such other
information (financial or otherwise) as the Agent may reasonably request.
(r) Representations and Warranties. The representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of such date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof.
(s) No Default or Event of Default. No event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default.
(t) DIP Fees. All fees of the Agent, Lenders and Prepetition Secured Parties,
including, but not limited to, the fees and expenses of legal and financial
advisors for the foregoing, shall have been satisfied.
3.2. Determination of Compliance with Conditions. Each borrowing of Second DIP
Loans by Borrower hereunder shall constitute a representation and warranty by
Borrower as of the date of such borrowing that the conditions contained in
Section 3.1 have been satisfied and each withdrawal by Borrower from the Funding
Account shall constitute a representation and warranty by Borrower as of the
date of such withdrawal that the condition contained in Section 3.1(s) has been
satisfied.
SECTION 4. REPRESENTATIONS AND WARRANTIES
In order to induce Agent and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Credit Party represents and
warrants to Agent and Lenders on the Closing Date that the following statements
are true and correct:
4.1. Organization; Requisite Power and Authority; Qualification. Each of
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of (i) its jurisdiction of organization as
identified in Schedule 4.1 (as such schedule is supplemented from time to time
pursuant to Section 5.1(i)) and (ii) each other jurisdiction where its
ownership, lease or operation of any Facility or any other property or the
conduct of its business

48



--------------------------------------------------------------------------------






requires such qualification or license, except in such jurisdictions where the
failure to be so qualified could not reasonably be expected to result in an
Material Adverse Effect, (b) subject to the Orders, has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, and to enter into the Credit
Documents to which it is a party and to carry out the transactions contemplated
thereby, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.
4.2. Equity Interests and Ownership. Subject to the Orders, the Equity Interests
of each of Borrower and its Subsidiaries has been duly authorized and validly
issued and is fully paid and non‑assessable (to the extent such concepts are
applicable in the relevant jurisdiction). Except for (i) the Oaktree Strike
Warrants, (ii) Equity Interests issued or issuable pursuant to equity
compensation plans of Borrower and stock purchase plans of Borrower, (iii) the
2016 Notes, the 2017 Notes, the 2018 Notes, the Neo Material Convertible
Debentures and shares of Exchangeco Capital Stock and (iv) as set forth on
Schedule 4.2, as of the Closing Date, there is no existing option, warrant,
call, right, commitment or other agreement to which Borrower or any of its
Subsidiaries is a party requiring, and there is no membership interest or other
Equity Interests of Borrower or any of its Subsidiaries outstanding which upon
conversion or exchange would require, the issuance by Borrower or any of its
Subsidiaries of any additional membership interests or other Equity Interests of
Borrower or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of Borrower or any of its
Subsidiaries. Schedule 4.2 correctly sets forth the ownership interest of
Borrower and each of its Subsidiaries in their respective Subsidiaries.
4.3. Due Authorization. Subject to entry of the Final Order and subject to the
terms thereof, the execution, delivery and performance of the Credit Documents
have been duly authorized by all necessary action on the part of each Credit
Party that is a party thereto.
4.4. No Conflict. Subject to entry of the Final Order and subject to the terms
thereof, the execution, delivery and performance by each applicable Molycorp
Entity of the Credit Documents to which they are parties and the consummation of
the transactions contemplated by the Credit Documents do not and will not (a)
violate (i) subject to the entry of the Final Order, any provision of any law or
any governmental rule or regulation applicable to Borrower or any of its
Subsidiaries, (ii) any of the Organizational Documents of Borrower or any of its
Subsidiaries, or (iii) any order, judgment or decree of any court or other
agency of government binding on Borrower or any of its Subsidiaries;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of Borrower or any
of its Subsidiaries except to the extent such conflict, breach or default could
not reasonably be expected to have a Material Adverse Effect, (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Borrower or any of its Subsidiaries (other than any Liens created
under this Agreement or any of the Credit Documents in favor of Collateral
Agent, for the benefit of the Secured Parties), or (d) require any approval of
Borrower’s stockholders or any approval or consent of any Person under any
Contractual Obligation of Borrower or any of its

49



--------------------------------------------------------------------------------






Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date and disclosed in writing to Lenders.
4.5. Governmental Consents. Subject to entry of the Final Order, the execution,
delivery and performance by Credit Parties of the Credit Documents to which they
are parties and the consummation of the transactions contemplated by the Credit
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority
except as already obtained as of the Closing Date.
4.6. Binding Obligation. Subject to entry of the Final Order, each Credit
Document has been duly executed and delivered by each Credit Party that is a
party thereto and is the legally valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.
4.7. Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year‑end adjustments. As of the Closing Date, neither Borrower nor any of its
Subsidiaries has any contingent liability or liability for Taxes, long‑term
lease or unusual forward or long‑term commitment, as determined in accordance
with GAAP, that is not reflected in the Historical Financial Statements or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets or condition (financial or otherwise)
of Borrower and its Subsidiaries taken as a whole.
4.8. No Material Adverse Effect. Since the Petition Date, there has been no
event or circumstance that has caused or would reasonably be expected to result
in a Material Adverse Effect, except as previously disclosed to the Lenders
prior to the Petition Date, including in any bankruptcy pleadings filed with the
Bankruptcy Court on or before the Petition Date or in filings made with the SEC
and press releases prior to the Petition Date.
4.9. Intercompany Obligations. As of the Closing Date, Schedule 4.9 contains a
true, accurate and complete list (including balances thereon) of all
Indebtedness of (a) any Subsidiary of Borrower to Borrower or to any other
Subsidiary and (b) Borrower to any of its Subsidiaries, all of which
Indebtedness is hereby subordinated to the Obligations and the Guaranteed
Obligations.
4.10. Adverse Proceedings, Etc. Except as set forth on Schedule 4.10, there are
no Adverse Proceedings, individually or in the aggregate, that could reasonably
be expected to have a Material Adverse Effect. Neither Borrower nor any of its
Subsidiaries (a) is in violation of any applicable laws (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, (b) is subject to or in default with respect to
any final judgments, writs, injunctions, decrees, rules or regulations of any
court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or

50



--------------------------------------------------------------------------------






instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or (c) is subject
to any order affecting the Credit Documents or that would otherwise impair the
full performance of the applicable Molycorp Entities thereunder.
4.11. Payment of Taxes. Except as otherwise permitted under Section 5.3, all
material Tax returns and reports of Borrower and its Subsidiaries required to be
filed (or a valid extension of time to file has been obtained) by any of them
have been timely filed, and all Taxes shown on such tax returns to be due and
payable and all assessments, fees and other governmental charges upon Borrower
and its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable, other than (a) those being contested by Borrower or such Subsidiary in
good faith and by appropriate proceedings; provided that such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor, or (b) those that need not be paid
pursuant to an order of the Bankruptcy Court or pursuant to the Bankruptcy Code.
There is no proposed Tax assessment against Borrower or any of its Subsidiaries
to Borrower’s knowledge which is not being contested by Borrower or such
Subsidiary in good faith and by appropriate proceedings; provided that such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
4.12. Properties. Each of Borrower and its Subsidiaries has (a) good, sufficient
and legal title to (in the case of fee interests in real property), (b) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (c) valid licensed rights in (in the case of licensed interests in
intellectual property) and (d) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Sections 6.5 and
6.7. Except for Permitted Liens, all such properties and assets are free and
clear of Liens.
4.13. Environmental Matters. Except as disclosed on Schedule 4.13, (a) neither
Borrower nor any of its Subsidiaries nor any of their respective Facilities or
operations are subject to any outstanding written order, consent decree or
settlement agreement with any Person relating to any Environmental Law, any
Environmental Claim, or any Hazardous Materials Activity that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
or adversely affect in any material respect the Fair Market Value of the
equipment subject to the Mountain Pass Lease, (b) neither Borrower nor any of
its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law relating to any
potential liability under such law that could reasonably be expected to have a
Material Adverse Effect or adversely affect in any material respect the Fair
Market Value of the equipment subject to the Mountain Pass Lease, (c) to each of
Borrower’s and its Subsidiaries’ knowledge, there are and there have been, no
conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against
Borrower or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or adversely
affect in any material respect the Fair Market Value of the equipment

51



--------------------------------------------------------------------------------






subject to the Mountain Pass Lease, (d) neither Borrower nor any of its
Subsidiaries nor, to Borrower’s knowledge, any predecessor of Borrower or any of
its Subsidiaries has filed any notice under any Environmental Law indicating
past or present treatment of Hazardous Materials at any Facility, except where
such activity that could not reasonably be expected to have a Material Adverse
Effect or adversely affect in any material respect the Fair Market Value of the
equipment subject to the Mountain Pass Lease, (e) none of Borrower’s or any of
its Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260‑270
or any state equivalent, except where such activity could not reasonably be
expected to have a Material Adverse Effect or adversely affect in any material
respect the Fair Market Value of the equipment subject to the Mountain Pass
Lease, (f) compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect or
adversely affect in any material respect the Fair Market Value of the equipment
subject to the Mountain Pass Lease, and (g) no event or condition has occurred
or is occurring with respect to Borrower or any of its Subsidiaries relating to
any Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate could reasonably be
expected to have, a Material Adverse Effect or adversely affect in any material
respect the Fair Market Value of the equipment subject to the Mountain Pass
Lease.
4.14. No Defaults. Except with respect to defaults under the Prepetition Credit
Agreements, the Mountain Pass Lease and Guaranties (as defined in the
Prepetition Credit Agreements and the Mountain Pass Lease) thereof arising as a
result of the filing of the Cases and failure to pay under the Guaranties (as
defined immediately above), neither Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except in each case where the consequences,
direct or indirect, of such default or defaults, if any, would not reasonably be
expected to have a Material Adverse Effect.
4.15. Material Contracts. Set forth on Schedule 4.15 is a list as of the Closing
Date of any and all contracts, instruments, agreements and understandings with
respect to Borrower and of its Subsidiaries that would be required to be filed
as an exhibit to a registration statement on Form S-1 pursuant to Item
601(b)(4), (b)(10)(i) or (b)(10)(ii) under Regulation S-K (collectively the
“Material Contracts”) if Borrower was the registrant thereunder as of the
Closing Date. Except as disclosed on Schedule 4.15 (as such schedule is
supplemented by reports that are made or should be made pursuant to Borrower’s
Securities and Exchange Commission filings), each Material Contract is in full
force and effect and is a legal, valid and binding contract or agreement of
Borrower and its Subsidiaries party thereto, and after giving effect to the
consummation of the transactions contemplated by this Agreement, there will be
no material default (or any event which, with the giving of notice or lapse of
time or both, would be a material default) by such Borrower and its Subsidiaries
or, to the knowledge of Borrower, any other party, in the timely performance of
any obligation to be performed or paid under any of the Material Contracts. No
written notice has been received by Borrower of any material default

52



--------------------------------------------------------------------------------






under or termination of any Material Contract which has not been cured or waived
as of the Closing Date or which cannot be promptly cured or waived without the
payment of any material sums with respect thereto.
4.16. Governmental Regulation. Neither Borrower nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
4.17. Federal Reserve Regulations; Exchange Act. (a) None of Borrower or any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.
(b)    No portion of the proceeds of any Credit Extension shall be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause, such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors or
to violate the Exchange Act.
4.18. Employee Matters. Neither Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Borrower or any of its Subsidiaries, or to the knowledge of Borrower,
threatened in writing against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Borrower or any of
its Subsidiaries or to the knowledge of Borrower, threatened in writing against
any of them, (b) no strike or work stoppage in existence or threatened involving
Borrower or any of its Subsidiaries, and (c) to the knowledge of Borrower, no
union representation question existing with respect to the employees of Borrower
or any of its Subsidiaries and, to the knowledge of Borrower, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.
4.19. Employee Benefit Plans. Except as is not reasonably likely to have a
Material Adverse Effect: (a) Borrower, each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan; (b) each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified and nothing has occurred subsequent
to the issuance of such determination letter which would cause such Employee
Benefit Plan to lose its qualified status; (c) no liability to the PBGC (other
than required premium payments), the Internal Revenue Service, any Employee
Benefit Plan or any trust established under Title IV of ERISA has been or is
expected to be incurred by Borrower, any of its Subsidiaries or any of their

53



--------------------------------------------------------------------------------






ERISA Affiliates; (d) no ERISA Event has occurred or is reasonably likely to
occur; and (e) Borrower, each of its Subsidiaries and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan. Except to the extent required under Section 4980B of the Internal Revenue
Code or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates. The present value of the aggregate benefit liabilities under
each Pension Plan sponsored, maintained or contributed to by Borrower, any of
its Subsidiaries or any of their ERISA Affiliates (determined as of the end of
the most recent plan year on the basis of the actuarial assumptions specified
for funding purposes in the most recent actuarial valuation for such Pension
Plan), did not exceed the aggregate current value of the assets of such Pension
Plan. As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of Borrower, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero
4.20. Compliance with Statutes, Etc. Subject to the Orders, each of Borrower and
its Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or the Mountain Pass Facility or governing its
business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the Mountain Pass Facility or
the operations of Borrower or any of its Subsidiaries), except such
non‑compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
4.21. Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements furnished to any Agent or Lender by or on behalf of Borrower or any
of its Subsidiaries for use in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact (known to Borrower, in the case of any document not furnished by
Borrower) necessary in order to make the statements contained herein or therein
not misleading in light of the circumstances in which the same were made. There
are no facts known to Borrower (other than matters of a general economic or
industry nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to
Lenders for use in connection with the transactions contemplated hereby.
4.22. Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act. None of Borrower or
any of its Subsidiaries or any of their respective directors, officers or, to
the knowledge of Borrower, employees, agents, advisors or Affiliates is subject
to any sanctions or economic embargoes administered or enforced by the U.S.
Department of State or the U.S. Department of Treasury (including the Office of
Foreign Assets Control) or any other applicable

54



--------------------------------------------------------------------------------






sanctions authority (collectively, “Sanctions”, and the associated laws, rules,
regulations and orders, collectively, “Sanctions Laws”). Each of Borrower and
its Subsidiaries and their respective directors, officers and, to the knowledge
of Borrower, employees, agents, advisors and Affiliates is in compliance, in all
material respects, with (a) all Sanctions Laws, (b) the United States Foreign
Corrupt Practices Act of 1977, as amended, and any other applicable anti-bribery
or anti-corruption laws, rules, regulations and orders (collectively,
“Anti-Corruption Laws”) and (c) the PATRIOT Act and any other applicable
terrorism and money laundering laws, rules, regulations and orders. No part of
the proceeds of the Loans will be used by Borrower or any of its Subsidiaries,
directly or indirectly, (i) for the purpose of financing any activities or
business of or with any Person or in any country or territory that at such time
is the subject of any Sanctions or (ii) for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Law.
4.23. [Intentionally Omitted]..
4.24. Budget. The Budget was prepared in good faith by the management of the
Credit Parties, based on assumptions believed by the management of the Credit
Parties to be reasonable at the time made and upon information believed by the
management of the Credit Parties to have been accurate based upon the
information available to the management of the Credit Parties at the time such
Budget was furnished.
SECTION 5. AFFIRMATIVE COVENANTS
Borrower covenants and agrees that, so long as any Commitment is in effect and
until payment in full of all Obligations (other than contingent indemnification
and expense reimbursement obligations for which no claim has been asserted),
Borrower shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 5.
5.1. Financial Statements and other Reports. Borrower will deliver to
Administrative Agent (for further delivery to the Lenders):
(a) Quarterly Financial Statements. Concurrently with the filing thereof with
the Securities and Exchange Commission, after the end of each of the first three
Fiscal Quarters of each Fiscal Year, commencing with the Fiscal Quarter in which
the Closing Date occurs, to the extent so filed, the consolidated and
consolidating balance sheets of Borrower and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated (and with respect to statements
of income, consolidating) statements of income for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, and stockholders’ equity and cash flows of Borrower and its
Subsidiaries for the period from the beginning of the then current Fiscal Year
to the end of such Fiscal Quarter, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, all in reasonable detail; provided, that, with respect to any
Fiscal Quarter, if all of the foregoing information is fairly, accurately and
completely set forth in Borrower’s Form 10-Q filing with the Securities and
Exchange Commission for such Fiscal Quarter, such Form 10-Q filing with the
Securities and Exchange

55



--------------------------------------------------------------------------------






Commission shall be deemed delivery to Administrative Agent of the information
required under this Section 5.1(a);
(b) [Intentionally Omitted]
(c) Compliance Certificate. Together with each delivery of financial statements
of Borrower and its Subsidiaries pursuant to Section 5.1(a), a duly executed and
completed Compliance Certificate;
(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
Section 5.1(a) will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, one or more statements of reconciliation for all such prior financial
statements in form and substance satisfactory to the Requisite Lenders;
(e) Notice of Default. Promptly upon any officer of Borrower obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that written notice has been given to Borrower with respect thereto,
(ii) that any Person has given any written notice to Borrower or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 7.1 (b), or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, in each case together with a certificate of an Authorized
Officer specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, default, event or
condition, and what action Borrower has taken, is taking and proposes to take
with respect thereto;
(f) Notice of Litigation. Promptly upon any officer of Borrower obtaining
knowledge of (i) any Adverse Proceeding not previously disclosed in writing by
Borrower to Lenders, or any development in any Adverse Proceeding that, in each
case, if adversely determined could be reasonably expected to have a Material
Adverse Effect, or (ii) any Adverse Proceeding not previously disclosed in
writing by Borrower to Lenders, or any development in any Adverse Proceeding,
that seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to Borrower to enable Lenders and their counsel to evaluate such
matters; provided that only Public-Side Information will be provided to Lenders
pursuant to this Section 5.1(f) unless such Lenders provide written confirmation
that this requirement is waived;
(g) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event that is reasonably likely to result, either alone
or together with any other ERISA Event, in a liability to Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of
$5,000,000, a written notice specifying the nature thereof, what action
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
has taken, is taking or

56



--------------------------------------------------------------------------------






proposes to take with respect thereto and, when known, any action taken or
threatened in writing by the Internal Revenue Service, the Department of Labor
or the PBGC with respect thereto; and (ii) with reasonable promptness and at the
request of Administrative Agent, copies of (A) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (B) all written notices
received by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and (C)
copies of such other documents or governmental reports or filings relating to
any Employee Benefit Plan as Administrative Agent shall reasonably request;
(h) Information Regarding Collateral. (i) Borrower will furnish to Collateral
Agent prompt written notice of any change (A) in any Credit Party’s or Negative
Pledgor’s corporate name, (B) in any Credit Party’s or Negative Pledgor’s
identity or corporate structure, (C) in any Credit Party’s or Negative Pledgor’s
jurisdiction of organization or (D) in any Credit Party’s or Negative Pledgor’s
Federal Taxpayer Identification Number or state organizational identification
number. Borrower agrees not to, and agrees not to permit any of its Subsidiaries
to, to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the UCC or otherwise that are required in order
for the Collateral Agent, as the case may be, to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral as contemplated in the Collateral Documents. Borrower also agrees
promptly to notify Collateral Agent if any portion of the Collateral with a
value of greater than $1,000,000 is damaged or destroyed;
(i) Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, written notices and proxy statements sent
or made available generally by Borrower to its security holders (including the
holders of any Outstanding Notes) acting in such capacity or by any Subsidiary
of Borrower to its equity holders, bondholders or holders of any other of its
securities acting in such capacity or by any Subsidiary of Borrower to its
security holders other than Borrower or another Subsidiary of Borrower, (B) all
regular and periodic reports and all registration statements and prospectuses,
if any, filed by Borrower or any of its Subsidiaries with any securities
exchange or with the Securities and Exchange Commission or any other
Governmental Authority, (C) all press releases and other statements made
available generally by Borrower or any of its Subsidiaries to the public
concerning material developments in the business of Borrower or any of its
Subsidiaries; provided, that Borrower shall be deemed to have complied with its
obligations under clause (i) with respect to any such information that is
available free of charge on the Securities and Exchange Commission’s web site or
otherwise through the Internet on Borrower’s web site, (ii) promptly but in no
event later than three Business Days after execution thereof, copies of all
written notices or documents delivered pursuant to or in connection with the
Outstanding Notes or the Pari Passu Collateral Documents, including, without
limitation, all amendments, waivers, consents, notices of default, reservation
of rights and opinions and (iii) such other information and data with respect to
Borrower or any of its Subsidiaries as from time to time may be reasonably
requested by Administrative Agent or any Lender;
(j) Certification of Public Information. Borrower and each Lender acknowledge
that certain of Lenders may be Public Lenders and, if documents or notices
required to be delivered pursuant to this Section 5.1 or otherwise are being
distributed through IntraLinks/IntraAgency,

57



--------------------------------------------------------------------------------






SyndTrak or another relevant website or other information platform (the
“Platform”), any document or notice that Borrower has indicated contains
Private-Side Information shall not be posted on that portion of the Platform
designated for such Public Lenders. Borrower agrees to (i) notify Administrative
Agent in writing three Business Days prior to the distribution of Private-Side
Information and (ii) clearly designate all information provided to
Administrative Agent by or on behalf of Borrower which contains only Public-Side
Information, and by doing so shall be deemed to have represented that such
information contains only Public-Side Information. If Borrower has not indicated
whether a document or notice delivered pursuant to this Section 5.1 contains
Private-Side Information, Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Private
Lenders;
(k) Cash Flow Forecasts; Variance Reports. On the Thursday of each calendar
week, (A) commencing on the first Thursday after the Closing Date, a
rolling 13-week cash flow forecast (each, a “Cash Flow Forecast”) of the cash
receipts and cash disbursements of the Molycorp Entities (other than immaterial
Molycorp Entities that are not included in the form attached as Exhibit H) for
the immediately following consecutive 13 weeks, set forth on a weekly basis and
substantially in the form attached as Exhibit H and (B) commencing on the second
Friday following the Closing Date, a variance report comparing (i) actual cash
receipts and cash disbursements for the preceding one‑week period to projected
cash receipts and cash disbursements provided for such one-week period in the
most recently delivered Cash Flow Forecast and (ii) actual cash receipts and
cash disbursements to the Budget, which variance report shall be certified by
the chief financial officer of the Borrower;
(l) Flash Report. Substantially concurrently with the delivery of the applicable
Cash Flow Forecast, a “flash” cash report detailing all cash and Cash
Equivalents of each of the Molycorp Entities (other than immaterial Molycorp
Entities that are not included in the form attached as Exhibit H), broken out by
entity, as of the close of business of the last Business Day of the prior week;
and
(m) Bankruptcy Filings. By no later than the earlier of (i) the date any
material pleading, motion, application, judicial information, financial
information or other documents are delivered to the Official Committee or any
other party in interest or (ii) the earlier of (a) three Business Days or (b)
four calendar days prior to the date when the Borrower intends to file or
distribute any material pleading, motion or other document (and, if not
reasonably practicable, as soon as reasonably practicable), copies of all such
material pleadings, motions, applications, judicial information, financial
information and other documents to be filed by or, if at the direction of
Borrower, on behalf of Borrower or any Debtor with the Bankruptcy Court in the
Cases.
5.2. Existence. Except as otherwise permitted under Sections 6.8 and 6.10,
Borrower will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all material rights,
licenses and franchises, licenses of Borrower and each of its Subsidiaries;
provided that Borrower and each its Subsidiaries shall not be



58



--------------------------------------------------------------------------------






required to preserve any such right, license or franchise, if the maintenance or
preservation thereof is no longer desirable in the conduct of the business of
Borrower and its Subsidiaries taken as a whole.
5.3. Payment of Taxes and Claims. Borrower will pay or discharge, and cause each
of its Subsidiaries to pay or discharge, before the same become delinquent (a)
all material taxes, assessments and governmental charges levied or imposed upon
Borrower or any Subsidiary or its income or profits or property, and (b) all
material lawful claims for labor, materials and supplies that, if unpaid, might
by law become a Lien upon the property of Borrower or any Subsidiary, other than
any such tax, assessment, charge or claim (i) the amount, applicability or
validity of which is being contested in good faith by appropriate proceedings
and for which adequate reserves have been established or (ii) that has been
excused by the Bankruptcy Court or the Bankruptcy Code.
5.4. Maintenance of Properties. Borrower will cause all properties that are
necessary for the proper conduct of its business or the business of any of its
Subsidiaries to be maintained and kept in good condition, repair and working
order (excluding ordinary wear, tear and casualty) as in the judgment of
Borrower may be necessary so that the business of Borrower and its Subsidiaries
may be properly conducted at all times; provided that nothing in this Section
5.4 prevents Borrower or any Subsidiary from discontinuing the use, operation or
maintenance of any of such properties (except for the maintenance of equipment
subject to the Mountain Pass Lease) or disposing of any of them, if such
discontinuance or disposal is, in the reasonable business judgment of Borrower,
desirable in the conduct of the business of Borrower and its Subsidiaries, taken
as a whole.
5.5. Insurance. Borrower will provide or cause to be provided, for itself and
its Subsidiaries, insurance (including appropriate self-insurance) against loss
or damage of the kinds customarily insured against by corporations similarly
situated and owning like properties with insurers, in such amounts, with such
deductibles and by such methods as are customary for corporations similarly
situated in the industry in which Borrower and its Subsidiaries are then
conducting business. Without limiting the generality of the foregoing, Borrower
will maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Program, in each case in compliance with any applicable
regulations of the Board of Governors, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) in the case of each liability insurance policy,
name Collateral Agent, for the benefit of the Secured Parties, as an additional
insured thereunder as its interests may appear, and (ii) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to the Requisite Lenders, that names
Collateral Agent, for the benefit of the Secured Parties, as the loss payee
thereunder and, Borrower shall use its commercially reasonable efforts to ensure
that such policy provides for at least thirty days’ prior written notice to
Collateral Agent of any modification or cancellation of such policy.





59



--------------------------------------------------------------------------------






5.6. Books and Records; Inspections. Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and accounts in which full, true
and correct entries in conformity in all material respects with GAAP shall be
made of all dealings and transactions in relation to its business and
activities. Borrower will, and will cause each of its Subsidiaries to, (a)
permit any Lender or any advisor, auditor, consultant, attorney or
representative acting for such Lender, in each case in coordination with
Administrative Agent, upon reasonable written notice to Borrower and during
normal business hours, to visit and inspect any of the property of Borrower and
its Subsidiaries, to review, make extracts from and copy the books and records
of Borrower and its Subsidiaries relating to any such property, and to discuss
any matter pertaining to any such property with the officers and employees of
Borrower and its Subsidiaries and (b) deliver to Collateral Agent such reports,
including valuations, relating to any such property or any Lien thereon as
Collateral Agent may reasonably request.
5.7. [Intentionally Omitted].
5.8. Compliance with Laws. Borrower will comply, and shall cause each of its
Subsidiaries and all other Persons, if any, on or occupying any Facilities to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws), except
to the extent that noncompliance therewith could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect (or, in the
case of the laws, rules, regulations and orders referred to in Section 4.22,
except to the extent that noncompliance therewith is not material), in each case
unless prevented from complying therewith as a result of the commencement of the
Cases.
5.9. Environmental.
(a) Environmental Disclosure. Borrower will deliver to Administrative Agent:
(i) promptly following receipt thereof, copies of all environmental audits,
investigations, analyses and reports of any kind or character, whether prepared
by personnel of Borrower or any of its Subsidiaries or by independent
consultants, Governmental Authorities or any other Persons, with respect to
environmental matters at any Facility or any Environmental Claims either of
which could reasonably be expected to have a Material Adverse Effect or
adversely affect in any material respect the Fair Market Value of the equipment
subject to the Mountain Pass Lease;
(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (A) any Environmental Claims, Release required to be reported
to any Governmental Authority under any applicable Environmental Laws or
Hazardous Materials Activities, except for any Environmental Claims, Releases or
Hazardous Materials Activities that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect or adversely affect in
any material respect the Fair Market Value of the equipment subject to the
Mountain Pass Lease, and (B) Borrower’s discovery of any occurrence or condition
on any real property adjoining or in the vicinity of any Facility that could
reasonably be expected to cause such Facility or any part thereof to be subject
to any material restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws;

60



--------------------------------------------------------------------------------






(iii) as soon as practicable following the sending or receipt thereof by
Borrower or any of its Subsidiaries, a copy of any and all written
communications between Borrower or any of its Subsidiaries and any third party,
including any Governmental Authority with respect to (A) any Environmental
Claims, (B) any Release required to be reported to any Governmental Authority,
and (C) any request for information from any Governmental Authority that
suggests such Governmental Authority is investigating whether Borrower or any of
its Subsidiaries may be potentially responsible for any liability or responsive
action as a result of any Hazardous Materials Activity, except for any
Environmental Claims, Releases or requests for information which could not
reasonably be expected to have a Material Adverse Effect or adversely affect in
any material respect the Fair Market Value of the equipment subject to the
Mountain Pass Lease; and
(iv) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Agent in relation to any matters
disclosed pursuant to this Section 5.9(a).
(b) Hazardous Materials Activities, Etc. Borrower shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all actions necessary
to (i) cure any violation of applicable Environmental Laws by Borrower or its
Subsidiaries that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or adversely affect in any material respect
the Fair Market Value of the equipment subject to the Mountain Pass Lease, and
(ii) make an appropriate response to any Environmental Claim against Borrower or
any of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or adversely affect
in any material respect the Fair Market Value of the equipment subject to the
Mountain Pass Lease.
5.10. [Intentionally Omitted].
5.11. Further Assurances. At any time or from time to time upon the reasonable
request of Agent, Borrower will, at its expense, promptly execute, acknowledge
and deliver such further documents and do such other acts and things as Agent
may reasonably request to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, Borrower shall take such
actions as Agent may reasonably request from time to time to ensure that (a) the
Obligations are guaranteed by Guarantors and are secured by substantially all of
the assets of Borrower and each Guarantor and (b) the Negative Pledge Agreement
is in full force and effect, in each case, in accordance with this Agreement and
the Collateral Documents, subject to any limitations or exclusions set forth in
the Collateral Documents and that the Negative Pledge Agreement has been
executed by each Negative Pledgor.
5.12. Perfection and Priority of Security Interests. Each Credit Party shall
maintain the perfection and priority of the security interests securing the
Obligations as set forth in Section 2.17 and the Final Order.

61



--------------------------------------------------------------------------------






5.13. Cash Management. Each Credit Party shall maintain (and shall cause each of
its Subsidiaries to maintain) at all times all of the cash and Cash Equivalents
in accordance with the requirements under the Cash Management Order in all
respects.
5.14. Funding Account. Borrower shall cause the Funding Account to be subject at
all times to the Funding Account Control Agreement. Borrower shall maintain the
Funding Account as a segregated deposit account and shall not deposit, nor
permit to be deposited, any funds into the Funding Account other than (x) the
proceeds of the Initial DIP Loans or (y) the proceeds of the Second DIP Loans on
the Closing Date. Each Credit Party acknowledges and agrees that (a) only
officers of the Credit Parties approved by the Requisite Lenders in their
Reasonable Credit Judgment shall have the right to withdraw from the Funding
Account and (b) the funds on deposit in the Funding Account shall be used solely
in accordance with the Budget. Upon an Event of Default, no amounts (subject to
the Carve-Out) shall be disbursed from the Funding Account, other than in the
Reasonable Credit Judgment of the Requisite Lenders in connection with the
funding of the EOD Sale. All amounts in the Funding Account shall remain
collateral for the Obligations, and shall not be subject to any liens, including
in connection with any adequate protection liens, subject to the Carve-Out.
5.15. Limited Operations Plan. The Credit Parties shall formulate and complete a
plan (in consultation with the Supporting 10% Noteholders (as defined in the
Final Order) and the Official Committee), in form and substance acceptable to
the Requisite Lenders in their reasonable discretion (the “Limited Operations
Plan”), to place the Mountain Pass Facility into a state of care and
maintenance. The Credit Parties shall (a) provide a draft of such Limited
Operations Plan to the Lenders as soon as practicable, but in no event later
than August 20, 2015, (b) begin to implement the Limited Operations Plan as soon
as practicable, but no later than September 1, 2015, with such extensions as
agreed to by the Requisite Lenders in order to comply with applicable law, and
(c) complete the implementation of the Limited Operations Plan by no later than
October 20, 2015.
5.16. Chief Restructuring Officer. Within 30 days following the Final Order
Entry Date, the Debtors shall appoint (or replace the current chief
restructuring officer with) a chief restructuring officer that is mutually
agreed to by the Requisite Lenders, the Official Committee and the Debtors.
5.17. Post-Closing Matters. Each Credit Party shall cause to be delivered or
performed the documents and other agreements and actions set forth on Schedule
5.17 within the time frame specified in such Schedule 5.17.
5.18. Prepetition Credit Agreements and Mountain Pass Lease. Borrower shall, or
shall cause its Subsidiaries to, as applicable, timely pay any and all (i)
amounts owing for interest, fees and expenses due under the Prepetition Credit
Agreements and (ii) Rent (as defined in the Mountain Pass Lease), fees and
expenses due under the Mountain Pass Lease.
SECTION 6. NEGATIVE COVENANTS
Borrower covenants and agrees that, so long as any Commitment is in effect and
until payment in full of all Obligations (other than contingent indemnification
and expense reimbursement

62



--------------------------------------------------------------------------------






obligations for which a claim has not been asserted), Borrower shall perform,
and shall cause each of its Subsidiaries to perform, all covenants in this
Section 6.
6.1. Indebtedness or Preferred Stock.
(a) The Credit Parties shall not, and shall not permit any of their Subsidiaries
to, directly or indirectly, create, incur, assume or guaranty, or otherwise
become liable with respect to any Indebtedness, except that the Credit Parties
or any Subsidiary may incur the following Indebtedness (the “Permitted
Indebtedness”):
(i) the Obligations;
(ii) Indebtedness in existence on the Petition Date and not incurred in
violation of the Prepetition Credit Agreements;
(iii) Indebtedness that qualifies under the Indebtedness Basket;
(iv) obligations in respect of any Hedge Agreement of Borrower or any of its
Subsidiaries not incurred for speculative purposes;
(v) Indebtedness of Borrower or any Subsidiary in the form of bank guarantees,
letters of credit and bankers’ acceptances, bid, performance, reclamation,
statutory obligation, surety, appeal and performance bonds, obligations in
respect of workers’ compensation claims, payment obligations in connection with
health or other types of social security benefits, unemployment or other
insurance or self-insurance obligations, and other obligations of a like nature,
in each case incurred in the ordinary course of business and not for an
obligation for money borrowed or credit advanced;
(vi) Indebtedness arising from agreements of Borrower or any of its Subsidiaries
providing for indemnification, adjustment of purchase price, earnouts or similar
obligations, in each case, incurred or assumed in connection with the
acquisition (prior to the Petition Date) or disposition of any business, assets
or any Subsidiary;
(vii) Indebtedness of Borrower or any Guarantor consisting of guarantees of
Indebtedness of Borrower or any of its Subsidiaries otherwise permitted under
this Section 6.1; provided that if such guaranteed Indebtedness is subordinate
to the Obligations, then such guarantee will be subordinate to the Obligations
to the same extent; and provided further that if any such Indebtedness being
guaranteed is a refinancing of Indebtedness under Section 6.1(a) (other than the
indefeasible payment in full in cash of the Obligations), any guarantors of such
Indebtedness shall be limited to the Guarantors; and provided further that no
Non-Pari Debtor may guaranty and Indebtedness of any Pari Debtor;
(viii) Indebtedness arising from the endorsement of instruments for deposit, the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds or Indebtedness in respect of
netting services, cash management services, automatic clearinghouse
arrangements, overdraft protections

63



--------------------------------------------------------------------------------






and similar arrangements in connection with deposit accounts, in each case in
the ordinary course of business;
(ix) Indebtedness of Borrower or any Subsidiary incurred solely in the ordinary
course of business to finance the acquisition, design, construction,
installation, development or improvement of any assets, including Capital Leases
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets before the acquisition thereof,
and any refinancing thereof; provided that the aggregate principal amount at any
time outstanding of any Indebtedness incurred hereunder may not exceed
$2,500,000;
(x) Indebtedness of Borrower or any Subsidiary consisting of (A) the financing
of insurance premiums, (B) take-or-pay obligations contained in supply or other
arrangements or (C) letters of credit, bankers acceptance, and similar
instruments supporting trade credit in the ordinary course of business;
(xi) customary indemnification, adjustment of purchase price or similar
obligations, in each case incurred in connection with the disposition of any
assets of Borrower or any assets or Equity Interests of any of its Subsidiaries
permitted by this Agreement; and
(xii) Indebtedness representing deferred compensation to employees of Borrower
or any Subsidiary incurred in the ordinary course of business.
(b) Notwithstanding Section 6.1(a)(i)-(xii), unless otherwise consented to by
the Requisite Lenders in their sole discretion, until the indefeasible payment
in full in cash of the Obligations, the Credit Parties shall not, and shall not
permit any of their direct or indirect Subsidiaries or any Molycorp Entity to,
incur any Indebtedness including in connection with any financing, refinancing
of, or provision of adequate protection in connection with, any obligations
other than in accordance with this Section 6.1, provided that, notwithstanding
the foregoing use of the defined term “Indebtedness,” any Molycorp Entities that
are not Pari Debtors shall be prohibited from making any transfers to any Pari
Debtors, except for Permitted Intercompany Transactions. Notwithstanding the
foregoing, this Section 6.1(b) shall not apply to Molycorp Entities that are
Molycorp Excluded Entities.
(c) Notwithstanding any other provision of this Section 6.1, for purposes of
determining compliance with this Section 6.1, increases in Indebtedness solely
due to fluctuations in the exchange rates of currencies will not be deemed to
exceed the maximum amount that Borrower or a Subsidiary may incur under this
Section 6.1. For purposes of determining compliance with any U.S.
dollar-denominated restriction on the incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the

64



--------------------------------------------------------------------------------






principal amount of such Indebtedness being refinanced. The principal amount of
any Indebtedness incurred to refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing.(d) Accrual of interest or dividends, the accretion of accreted
value, the accretion or amortization of original issue discount and the payment
of interest or dividends in the form of additional Indebtedness or Preferred
Stock of the same class will not be deemed to be an incurrence of Indebtedness
or Preferred Stock for purposes of this Section 6.1 only if permitted by the
Bankruptcy Court but will be included in subsequent calculations of the amount
of outstanding Indebtedness for purposes of incurring future Indebtedness.
6.2. Liens.
(a) The Credit Parties shall not, and shall not permit any of their Subsidiaries
to, directly or indirectly, incur or permit to exist any Lien of any nature
whatsoever on any of its properties or assets, whether owned at the Closing Date
or thereafter acquired, except as set forth below (collectively, “Permitted
Liens”):
(i) Liens created pursuant to this Agreement, the Collateral Documents, the
Interim Order or the Final Order;
(ii) Liens in existence on the Petition Date and not incurred in violation of
the Prepetition Credit Agreements;
(iii) (A) pledges or deposits under worker’s compensation laws, unemployment
insurance and other social security laws or regulations or similar legislation,
or to secure liabilities to insurance carriers under insurance arrangements in
respect of such obligations, or good faith deposits, prepayments or cash
payments in connection with bids, tenders, contracts or leases, or to secure
public or statutory obligations, surety and appeal bonds, customs duties and the
like, or for the payment of rent, in each case incurred in the ordinary course
of business and (B) Liens securing obligations specified in clause (a)(v) of the
definition of “Permitted Indebtedness,” incurred in the ordinary course of
business to secure performance of obligations with respect to statutory or
regulatory requirements, performance or return-of-money bonds, contractual
arrangements with suppliers, reclamation bonds, surety bonds or other
obligations of a like nature and Incurred in a manner consistent with industry
practice, in each case which are not incurred in connection with the borrowing
of money or the obtaining of advances or credit;
(iv) Liens imposed by law, such as landlords’, carriers’, vendors’,
warehousemen’s and mechanics’, materialmen’s and repairmen’s Liens, supplier of
materials, architects’ and other like Liens, in each case for sums not yet
overdue for a period of more than 90 days or being contested in good faith and
by appropriate proceedings and in respect of taxes and other governmental
assessments and charges or



65



--------------------------------------------------------------------------------






claims which are not yet overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings;
(v) customary Liens in favor of trustees and escrow agents, and netting and
setoff rights, banker’s liens and the like in favor of financial institutions
and counterparties to financial obligations and instruments, including Hedge
Agreements;
(vi) Liens on assets pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the disposition of such assets
not in violation of the terms of this Agreement;
(vii) options, put and call arrangements, rights of first refusal and similar
rights relating to Investments in Joint Ventures, partnerships and the like;
(viii) Liens arising out of judgments, attachments and awards in respect of
which Borrower or any of its Subsidiaries shall in good faith be prosecuting an
appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings; provided, that,
the aggregate amount of all such judgments, attachments and awards (and any cash
and the Fair Market Value of any property subject to such Liens) does not exceed
$2,500,000 at any one time outstanding;
(ix) Liens incurred in the ordinary course of business securing obligations not
securing Indebtedness for borrowed money and not in the aggregate materially
detracting from the value of the properties or their use in the operation of the
business of Borrower and its Subsidiaries;
(x) Liens (including the interest of a lessor under a Capital Lease) on property
that secures Indebtedness incurred pursuant to clause (b)(ix) of the definition
of “Permitted Indebtedness” for the purpose of financing all or any part of the
purchase price or cost of construction or improvement of such property; provided
that the Lien does not (1) extend to any additional property or (2) secure any
additional obligations, in each case other than the initial property so subject
to such Lien and the Indebtedness and other obligations originally so secured;
(xi) Liens on specific items of inventory, equipment or other goods and proceeds
of any Person securing such Person’s obligations in respect thereof or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods, including obligations in respect of bankers’
acceptances or trade letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory,
equipment or other goods;
(xii) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of
Borrower or any of its Subsidiaries on deposit with or in possession of such
bank;
(xiii) deposits made in the ordinary course of business to secure liability to
insurance carriers;

66



--------------------------------------------------------------------------------






(xiv) surface use agreements, easements, zoning restrictions, rights of way,
encroachments, pipelines, leases (other than Capital Leases), subleases, rights
of use, licenses, special assessments, trackage rights, transmission and
transportation lines related to mining leases or mineral rights and/or other
Real Property including any re-conveyance obligations to a surface owner
following mining, royalty payments, and other obligations under surface owner
purchase or leasehold arrangements necessary to obtain surface disturbance
rights to access the subsurface mineral deposits and similar encumbrances on
Real Property imposed by law or arising in the ordinary course of business
which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of Borrower or any of its
Subsidiaries;
(xv) pledges, deposits or non-exclusive licenses to use intellectual property
rights of Borrower or its Subsidiaries to secure the performance of bids,
tenders, trade contracts, leases, public or statutory obligations, surety and
appeal bonds, reclamation bonds, performance bonds and other obligations of a
like nature, in each case in the ordinary course of business;
(xvi) leases, subleases, licenses or sublicenses (including of Real Property and
intellectual property) granted to others in the ordinary course of business that
do not materially interfere with the ordinary conduct of the business of
Borrower or any of its Subsidiaries and do not secure any Indebtedness;
(xvii) Liens arising from UCC (or equivalent statute) financing statement
filings regarding operating leases or consignments entered into by Borrower or
any Subsidiary in the ordinary course of business (other than to the extent such
Liens attach to any equipment leased to Borrower pursuant to the Mountain Pass
Lease other than the Liens of the lessor under the Mountain Pass Lease),
provided that, in no event shall the amount of such Liens exceed $2,500,000 in
the aggregate;
(xviii) rights of owners of interests in overlying, underlying or intervening
strata and/or mineral interests not owned by Borrower or any of its
Subsidiaries, with respect to tracts of Real Property where Borrower or its
applicable Subsidiaries’ ownership is only surface or severed mineral or is
otherwise subject to mineral severances in favor of one or more third parties;
(xix) minor survey exceptions, minor encumbrances, other defects and exceptions
to title of Real Property where such defects or exceptions, in the aggregate,
are not substantial in amount and do not materially detract from the value of
the affected property;
(xx) royalties, dedication of reserves under supply agreements, mining leases,
or similar rights or interests granted, taken subject to, or otherwise imposed
on properties consistent with normal practices in the mining industry and any
precautionary UCC financing statement filings in respect of leases or
consignment arrangements (and not any Indebtedness) entered into in the ordinary
course of business;

67



--------------------------------------------------------------------------------






(xxi) any Lien resulting from the advance or deposit of cash or securities in
connection with the performance of a bid, tender, sale or contract (excluding
the borrowing of money) entered into in the ordinary course of business;
(xxii) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC covering only the items being collected upon; and
(xxiii) Liens encumbering customary initial deposits, margin deposits and other
similar deposits attached to brokerage accounts incurred in the ordinary course
of business.
(b) Notwithstanding Section 6.2(a)(i)-(xxiii), unless otherwise consented to by
the Requisite Lenders in their sole discretion, until the indefeasible payment
in full in cash of the Obligations, the Credit Parties shall not, and shall not
permit any of their direct or indirect Subsidiaries or any other Molycorp Entity
to, grant any Liens including in connection with any financing, refinancing of,
or provision of adequate protection in connection with, any obligations other
than in accordance with this Section 6.2. Any Molycorp Entities that are not
Pari Debtors shall be prohibited from making any transfers to any Pari Debtors,
except for Permitted Intercompany Transactions. Notwithstanding the foregoing,
this Section 6.2(b) shall not apply to Molycorp Entities that are Molycorp
Excluded Entities.
6.3. Restricted Payments.
(a) Borrower shall not, and shall not permit any of its Subsidiaries through any
manner or means or through any other Person to, directly or indirectly (the
payments and other actions described in the following clauses being collectively
“Restricted Payments”):
(i) subject to Section 6.3(b), declare or pay any dividend or make any
distribution on its Equity Interests (other than dividends or distributions paid
in Borrower’s Qualified Equity Interests) held by Persons other than Borrower or
any of its Subsidiaries;
(ii) purchase, redeem or otherwise acquire or retire for value any Equity
Interests of Borrower held by Persons other than Borrower or any of its
Subsidiaries;
(iii) repay, redeem (or issue an irrevocable notice of redemption), repurchase,
defease or otherwise acquire or retire for value, or make any principal payment
on, any Indebtedness;
(iv) make any Investment other than a Permitted Investment; or
(v) prepay any purchase of products or services in any material respect from any
Person (A) except in the ordinary course of business and (B) so long as such
prepayment will not adversely affect the value or the priority of the Collateral
in any material respect or have any material effect on the calculation of
Consolidated Adjusted EBITDA.



68



--------------------------------------------------------------------------------






(b) The Molycorp Entities are permitted to make Restricted Payments that
constitute Permitted Intercompany Transactions as set forth in Section 6.22.
6.4. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries of Borrower.
(a) Except as required pursuant to this Agreement and as provided in Section
6.4(b), Borrower will not, and will not permit any of its Subsidiaries to,
create or otherwise cause or permit to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to:
(i) pay dividends or make any other distributions on its Equity Interests to
Borrower or any of its Subsidiaries;
(ii) pay any Indebtedness owed to Borrower or any of its Subsidiaries;
(iii) make loans or advances to Borrower or any of its Subsidiaries; or
(iv) transfer any of its property or assets to Borrower or any of its
Subsidiaries;
(b) The provisions of Section 6.4(a) do not apply to any encumbrances or
restrictions:
(i) existing on the Closing Date in this Agreement or any other agreements in
effect on the Closing Date;
(ii) existing under or by reason of applicable law, rule, regulation or order;
(iii) (A) arising in the ordinary course of business that restrict in a
customary manner the subletting, assignment or transfer of any property or asset
that is subject to a lease, license, conveyance or similar contract, including
with respect to intellectual property, (B) that restrict in a customary manner,
pursuant to provisions in partnership agreements, limited liability company
organizational governance documents, Joint Venture agreements and other similar
agreements, the transfer of ownership interests in, or assets of, such
partnership, limited liability company, Joint Venture or similar Person or (C)
arising by virtue of any Lien on, or agreement to transfer, option or similar
right with respect to any property or assets of, Borrower or any of its
Subsidiaries permitted under this Agreement;
(iv) with respect to a Subsidiary of Borrower and imposed pursuant to an
agreement that has been entered into for the sale or disposition of the Capital
Stock of, or property and assets of, such Subsidiary pending closing of such
sale or disposition that is not prohibited by this Agreement or the Final Order;



69



--------------------------------------------------------------------------------






(v) consisting of restrictions on cash or other deposits or net worth imposed by
customers, lessors, landlords or suppliers or required by insurance surety
bonding companies, in each case, in the ordinary course of business;
(vi) existing pursuant to purchase money obligations for property acquired in
the ordinary course of business, Capital Leases, or operating leases that impose
encumbrances or restrictions on the property so acquired or covered thereby;
(vii) existing pursuant to customary provisions in Joint Venture, operating or
similar agreements, asset sale agreements and stock sale agreements required in
connection with the entering into of such transaction and which are permitted by
this Agreement; or
(viii) existing pursuant to any agreement or instrument relating to the Mountain
Pass Facility or relating to any Indebtedness or Preferred Stock permitted to be
incurred subsequent to the Closing Date by Section 6.1 if the encumbrance and
restrictions contained in any such agreement or instrument will not (in the sole
discretion of Agent) (x) impair Borrower’s ability to make principal and
interest payments on the Loans, (y) impair any Guarantor’s ability to satisfy
the Guaranteed Obligations or (z) have any adverse impact on the value of the
Collateral in any material respect or preclude transfers among the Molycorp
Entities (other than the Pari Debtors).
6.5. Limitation on Asset Sales. Borrower will not, and will not permit any of
its Subsidiaries to, make any Asset Sale (i) with respect to assets of a
Molycorp Entity that is a Non-Pari Debtor, without the consent of the Requisite
Lenders in their sole discretion and (ii) with respect to assets of a Pari
Debtor, in the Debtors’ reasonable discretion in consultation with the Requisite
Lenders, provided that any Asset Sale with respect to assets of a Pari Debtors
shall, if requested by the Requisite Lenders, include the assumption and
assignment of the Oaktree Sale Leaseback Documents (as defined in the Final
Order), subject to the provision of evidence of adequate assurance of future
performance satisfactory to the Lessor in the exercise of its Reasonable Credit
Judgment and the satisfaction of the other requirements of section 365 of the
Bankruptcy Code.  In lieu of the assumption and assignment of the Mountain Pass
Lease, the Lessor may (as agreed with the Debtors) sell the Mountain Pass
Equipment, with any proceeds of such sale turned-over to the Oaktree Parties (as
defined in the Final Order) immediately upon consummation of such sale and
applied to the Oaktree Sale Leaseback Obligations (as defined in the Final
Order).
6.6. Investments. Except as permitted by Section 6.3, Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, make or own
any Investment in any Person, including any Joint Venture, except (collectively,
“Permitted Investments”):
(a) any Investment in Borrower or in any of its Subsidiaries so long as no
assets that are not Pari Passu Collateral (including, but not limited to, cash
held by Non-Pari Debtor) become Pari Passu Collateral, provided that, this
provision shall not prohibit the consummation of the Permitted Dividend;
(b) any Investment in Cash and Cash Equivalents;

70



--------------------------------------------------------------------------------






(c) Hedge Agreements otherwise permitted under this Agreement;
(d) (i) receivables owing to Borrower or any of its Subsidiaries if created or
acquired in the ordinary course of business with Persons that are not Molycorp
Entities, (ii) endorsements for collection or deposit in the ordinary course of
business, and (iii) securities, instruments or other obligations received in
compromise or settlement of debts created in the ordinary course of business, or
by reason of a composition or readjustment of debts or reorganization of another
Person (other than any Molycorp Entity), or in satisfaction of claims or
judgments, including pursuant to any plan of reorganization or similar
arrangement other than with respect to any Molycorp Entity;
(e) payroll, travel and other loans or advances to, or guarantees issued to
support the obligations of, current or former officers, managers, directors,
consultants and employees, in each case in the ordinary course of business, not
in excess of $250,000 outstanding at any time;
(f) Investments in the nature of any royalties, dedication of reserves under
supply agreements or similar rights or interests granted, taken subject to, or
otherwise imposed in the ordinary course of business;
(g) Investments consisting of obligations specified in clause (b)(v) of the
definition of “Permitted Indebtedness;”
(h) Investments resulting from advances, pledges and deposits permitted under
the definition of “Permitted Liens;”
(i) Investments consisting of purchases and acquisitions, in the ordinary course
of business, of inventory, supplies, material or equipment or the licensing or
contribution of intellectual property;
(j) Investments consisting of indemnification obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, reclamation bonds and
completion guarantees and similar obligations in respect of mineral sales
contracts (and extensions or renewals thereof on similar terms) or under
applicable law or with respect to workers’ compensation benefits, in each case
entered into in the ordinary course of business, and pledges or deposits made in
the ordinary course of business in support of obligations under mineral sales
contracts (and extensions or renewals thereof on similar terms);
(k) Any guarantee of Indebtedness permitted under Section 6.1(v), (vii), (ix) or
(x).
(l) Investments consisting of prepaid expenses (provided that (i) such prepaid
expenses are only paid in the ordinary course of business and (ii) there shall
be no prepayment by any Molycorp Entity that is a Non-Pari Debtor to any Pari
Debtor in connection with Permitted Intercompany Transactions), negotiable
instruments held for collection and lease, utility and workers’ compensation,
performance and other similar deposits, in each case made in the ordinary course
of business by Borrower or any of its Subsidiaries;

71



--------------------------------------------------------------------------------






(m) Permitted Intercompany Transactions; and
(n) Investments existing on the Closing Date.
6.7. Consolidation or Merger. Except as consented to by the Requisite Lenders in
their Reasonable Credit Judgment, neither Borrower nor any Molycorp Entity
(other than a Molycorp Excluded Entity) may consolidate with or merge with or
into any Person.
6.8. Transactions with Affiliates.
(a) Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into, renew or extend any transaction or
arrangement with a value of more than $1,000,000, including the purchase, sale,
lease or exchange of property or assets, or the rendering of any service with
any Affiliate of Borrower or any of its Subsidiaries (a “Related Party
Transaction”) unless the Related Party Transaction is on terms that are not
materially less favorable (as reasonably determined by Borrower) to Borrower or
its relevant Subsidiary than those that could be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate of Borrower or
such Subsidiary, as applicable.
(b) Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into, renew or extend any transaction or
arrangement with an Affiliate of Borrower or any of its Subsidiaries for the
prepayment of products or services (i) except in the ordinary course of business
or (ii) so long as such prepayment will not adversely affect the value or the
priority of the Collateral in any material respect or have any material effect
on the calculation of Consolidated Adjusted EBITDA.
(c) Any Related Party Transaction or series of Related Party Transactions with
an aggregate value in excess of $2,000,000 must first be approved by a majority
of the Board of Directors who are disinterested in the subject matter of the
transaction pursuant to a Board Resolution. Prior to entering into any Related
Party Transaction or series of Related Party Transactions with an aggregate
value in excess of $5,000,000, Borrower must in addition obtain the written
consent of the Requisite Lenders.
(d) The foregoing paragraphs do not apply to:
(i) any transaction between Borrower and any of its Subsidiaries or between
Subsidiaries of Borrower; provided that such transaction (A) does not result in
any decrease in the value or priority of the Collateral as compared to the value
or priority of the Collateral immediately prior to the date of the proposed
transaction and (B) is entered into in the ordinary course of business; provided
further that, there shall be no transfer of assets by any Molycorp Entity (other
than a Molycorp Excluded Entity) that is not a Pari Debtor to any Molycorp
Entity that is a Pari Debtor except in connection with Permitted Intercompany
Transactions;
(ii) the payment of reasonable fees to directors of Borrower who are not
employees of Borrower;

72



--------------------------------------------------------------------------------






(iii) any Restricted Payments permitted under this Agreement and Investments
that constitute Permitted Investments specified in Section 6.3;
(iv) loans or advances to officers, directors or employees of Borrower in the
ordinary course of business of Borrower or its Subsidiaries or guarantees in
respect thereof or otherwise made on their behalf (including payment on such
guarantees) and only to the extent permitted by applicable law, including the
Sarbanes-Oxley Act of 2002, which loans or advances shall not exceed in the
aggregate $500,000;
(v) any employment, consulting, services or termination agreement, or reasonable
and customary indemnification arrangements, entered into by Borrower or any of
its Subsidiaries with officers and employees of Borrower or any of its
Subsidiaries that are Affiliates of Borrower and the payment of compensation to
such officers and employees (including amounts paid pursuant to employee benefit
plans, employee stock option or similar plans) so long as such agreement has
been entered into in the ordinary course of business;
(vi) transactions with a Person that is an Affiliate solely because Borrower,
directly or through a Subsidiary of Borrower, owns Equity Interests in such
Person or owes Indebtedness to such Person;
(vii) transactions with customers, clients, suppliers or purchasers or seller of
goods or services, in each case in the ordinary course of business;
(viii) transactions between Borrower or any of its Subsidiaries and any Joint
Venture or other Subsidiary of Borrower entered into in the ordinary course of
business; provided that such transactions are on terms that are no less
favorable to Borrower or the relevant Subsidiary than those that would have been
obtained in a comparable transaction by Borrower or such Subsidiary with an
unrelated Person; and
(ix) transactions arising under any contract, agreement, instrument or
arrangement in effect on the Closing Date, as amended, modified or replaced from
time to time so long as the amended, modified or new contract, agreement,
instrument or arrangement is not materially less favorable to Borrower and its
Subsidiaries than that is in effect on the Closing Date and is permitted by the
Orders.
6.9. No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale and (b)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), neither Borrower nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.

73



--------------------------------------------------------------------------------






6.10. Disposal of Molycorp Entity Interests. Without the prior written consent
of Requisite Lenders in their sole discretion, Borrower shall not, and shall not
permit any of its Subsidiaries to, (a) directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries or other Molycorp Entities, except to qualify directors if required
by applicable law or with respect to any Lien constituting a Permitted Lien; or
(b) permit any of its Subsidiaries or other Molycorp Entities directly or
indirectly to sell, assign, pledge or otherwise encumber or dispose of any
Equity Interests of any of its Subsidiaries or other Molycorp Entities, except
to qualify directors if required by applicable law or with respect to any Lien
constituting a Permitted Lien, unless in the case of (a) or (b) above, any such
Molycorp Entity is a Molycorp Excluded Entity.
6.11. Sales and Lease‑Backs. Borrower shall not, and shall not permit any
Molycorp Entity to, directly or indirectly, become liable as lessee or as a
guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which such
Molycorp Entity (a) has sold or transferred or is to sell or to transfer to any
other Person (other than Borrower or any of its Subsidiaries), or (b) intends to
use for substantially the same purpose as any other property which has been or
is to be sold or transferred by such Molycorp Entity to any Person (other than
Borrower or any of its Subsidiaries) in connection with such lease, unless in
the case of (a) or (b) above, any such Molycorp Entity is a Molycorp Excluded
Entity.
6.12. Conduct of Business. From and after the Closing Date, Borrower shall not,
and shall not permit any of its Subsidiaries to, engage in any business other
than (i) the businesses engaged in by such Subsidiaries on the Closing Date and
similar or related businesses and (ii) such other lines of business as may be
consented to by the Requisite Lenders in their Reasonable Credit Judgment.
6.13. Amendments or Waivers of Organizational Documents and Certain Financing
Agreements. Borrower shall not, and shall not permit any of its Subsidiaries to,
agree to any amendment, restatement, supplement or other modification to, or
waiver of, any of its Organizational Documents or any of its rights under the
Prepetition Credit Agreements or the Mountain Pass Lease after the Closing Date,
without in each case obtaining the prior written consent of the Requisite
Lenders to such amendment, restatement, supplement or other modification or
waiver.
6.14. Amendments or Waivers of with respect to Certain Indebtedness;
Prepayments. Except as consistent with the Final Order, Borrower shall not, and
shall not permit any of its Subsidiaries to, amend or otherwise change the terms
of any Indebtedness, or make any payment consistent with an amendment thereof or
change thereto without the prior written consent of the Requisite Lenders in
their sole discretion. Notwithstanding anything to the contrary contained
herein, without the Requisite Lenders’ consent, Borrower shall not, and shall
not permit any of its Subsidiaries to (except in accordance with a plan of
reorganization that repays the Obligations in full in cash), (i) repay,
repurchase or redeem (including at maturity thereof) any Indebtedness under the
2016 Notes, the 2017 Notes, the 2018 Notes or the Pari Passu Notes or amend or
otherwise change any Pari Passu Collateral Document (or any provision of the
Pari Passu Indenture relating to the Pari Passu Collateral).

74



--------------------------------------------------------------------------------






6.15. Fiscal Year. Borrower shall not, and shall not permit any of its
Subsidiaries to change its Fiscal Year‑end from December 31 of each year.
6.16. Limitation on the Creation of Subsidiaries. After the Closing Date, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
establish, create or acquire any Subsidiary.
6.17. Revision of Orders. The Credit Parties shall not, directly or indirectly
seek, support, consent to or suffer to exist any modification, stay, vacation or
amendment of the Interim Order or the Final Order except for any modifications
or amendments agreed to in writing by the Requisite Lenders in their sole
discretion.
6.18. Budget Compliance.
(a) Except as approved by the Requisite Lenders in their sole discretion, the
Credit Parties shall not, and shall not permit any Subsidiary to, directly or
indirectly, (i) use any cash or the proceeds of any Loans in a manner or for a
purpose other than those consistent with the Final Order and the Budget (and
Permitted Variances related thereto), (ii) permit a disbursement causing any
variance other than Permitted Variances without the prior written consent of
Requisite Lenders or (iii) make any payment (as adequate protection or
otherwise), or application for authority to pay, on account of any claim or
Indebtedness arising either prior to the Petition Date other than payments
authorized by the Bankruptcy Court.
(b) Prior to the occurrence of an Event of Default, the Credit Parties shall be
permitted to pay compensation and reimbursement of fees and expenses solely to
the extent that such fees and expenses are in accordance with the Budget and
authorized to be paid under sections 328, 330 or 331 of the Bankruptcy Code
pursuant to an order of the Bankruptcy Court, as the same may be due and
payable.
6.19. Alternative Chapter 11 Plans. The Debtors shall not (without the Requisite
Lenders’ consent) propose, file, solicit, consent to, cooperate with, acquiesce
to, or support any Chapter 11 Plan or debtor-in-possession financing unless such
plan or financing would, on the date of its effectiveness, pay in full in cash
all Obligations.
6.20. [Intentionally Omitted] .
6.21. Holding Companies. Each of the Credit Parties shall not engage in any
business activities or own any assets or incur any liabilities other than (A)
its ownership of the Equity Interests of the Persons listed on Schedule 6.21 and
liabilities incidental thereto, including its liabilities pursuant to the Credit
Documents and the Prepetition Obligations and Indebtedness incurred pursuant to
Permitted Intercompany Transactions and (B) cash and Cash Equivalents in an
amount not to exceed $100,000 with respect to any individual entity or $500,000
in the aggregate at any one time for the purpose of paying general operating
expenses of such Person, provided that this Section 6.21 shall not prohibit the
deposit or transfer of Cash by the Credit Parties made within one Business Day
solely pursuant to and in accordance with the Budget, the Cash Management Order
and the Final Order.

75



--------------------------------------------------------------------------------






6.22. Permitted Intercompany Transactions 6.23. . Notwithstanding anything to
the contrary in this Agreement, the Molycorp Entities shall be permitted to
engage in the following transactions (the “Permitted Intercompany
Transactions”): (a) the sale of light and heavy rare earth concentrate,
neodymium/praseodymium, and lanthanum, in each case in the ordinary course of
business to the Molycorp Entities that have historically purchased such
products; (b) the sale of products from any Non-Debtor to any Non-Pari Debtor,
and the sale of products from any Non-Pari Debtor to any Non-Debtor, in each
case, in the ordinary course of business and only to and from such Molycorp
Entities that have historically purchased and sold such products to one another;
and (c) while the DIP Facility is outstanding and no Event of Default is then in
existence, transfers other than as a result of ordinary course sales (x) from
Non-Pari Debtors to Pari Debtors not to exceed an aggregate amount of
$20,796,000, (y) from non-Debtor entities to Debtors in an amount not to exceed
$12,000,000.
SECTION 7. EVENTS OF DEFAULT
7.1. Events of Default
. If any one or more of the following conditions or events shall occur, in each
case without the prior written consent of the Requisite Lenders in their sole
discretion:
(a) Failure to Make Payments When Due. Failure by Borrower or any Guarantor to
pay (i) when due any installment of principal, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest or any fee or any other amount due under the
Interim Order, the Final Order, this Agreement, the Guaranties, the Negative
Pledge Agreement or any other agreements related thereto, within three days
after the date due; or
(b) Breach of Covenants. (i) Failure on the part of the Borrower or any
Guarantor to perform or comply with any term or condition contained in Section
2.3 (Use of Proceeds), Section 5.1 (Financial Statements and Other Reports),
Section 5.2 (Existence), Section 5.13 (Cash Management), Section 5.14 (Funding
Account), Section 5.12 (Perfection and Priority of Security Interests); Section
5.15 (Limited Operations Plan); Section 5.16 (Chief Restructuring Officer),
Section 5.17 (Post-Closing Matters), Section 5.18 (Prepetition Credit Agreements
and Mountain Pass Lease) and Section 6 (Negative Covenants) or any provisions of
the Final Order, or (ii) any Molycorp Entity that is not a Molycorp Excluded
Entity otherwise contests, any term or condition of any affirmative or negative
covenant contained in any Credit Document; or
(c) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Molycorp Entity in any Credit
Document or any other statement or certificate given in writing by any Molycorp
Entity that is not a Molycorp Excluded Entity in connection with the Credit
Documents shall be false in any material respect as of the date made or deemed
made; or
(d) Other Defaults Under Credit Documents. Any Molycorp Entity shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
paragraph of this

76



--------------------------------------------------------------------------------






Section 7.1, and such default shall not have been remedied or waived within 10
days after the earlier of (i) an officer of such Molycorp Entity becoming aware
of such default or (ii) receipt by Borrower of written notice from the Agent or
any Lender of such default; or
(e) Involuntary Bankruptcy; Appointment of Receiver, Etc. An involuntary
bankruptcy, or similar proceeding having been commenced with respect to, or
appointment of a receiver liquidator, judicial manager, sequestrator, trustee,
custodian or other officer having similar powers over any Molycorp Entity (other
than a Molycorp Excluded Entity) that is a not a Debtor, and such involuntary
case or similar proceeding remains undismissed and unstayed for a period of 60
days; or
(f) Voluntary Bankruptcy; Appointment of Receiver, Etc. Without the prior
consent of the Requisite Lenders, any Molycorp Entity that is not a Debtor or a
Molycorp Excluded Entity shall have an order for relief entered with respect to
it or shall commence a voluntary case under any debtor relief laws (other than a
Permitted Additional Filing) or shall consent to the entry of an order for
relief in any involuntary case, the conversion of an involuntary case to a
voluntary case, the appointment of a receiver, trustee or other custodian, or
make an assignment for the benefit of creditors, or otherwise be unable, or
shall fail generally, or shall admit in writing its inability to pay its debts
as such debts become due; or
(g) Judgments and Attachments. Any money judgment, writ or warrant of
attachment, or similar process involving in the aggregate in excess of
$5,000,000 (to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against any Molycorp Entity that is not a Molycorp Excluded
Entity or any of their respective assets and shall remain undischarged,
unvacated, unbonded, or unstayed for a period of 60 days; or
(h) Employee Benefit Plans. There shall occur one or more ERISA Events (as
defined in the Prepetition Credit Agreements) which individually or in the
aggregate results in or might reasonably be expected to result in liability of
any Molycorp Entity that is not a Molycorp Excluded Entity or their respective
ERISA Affiliates (as defined in the Prepetition Credit Agreements) in excess of
$7,500,000, or there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest with a value
in excess of $7,500,000 pursuant to 430(k) of the Internal Revenue Code or ERISA
or a violation of Section 436 of the Internal Revenue Code, provided that the
mere filing of a proof of claim by a pension plan, the Pension Benefit Guaranty
Corp., or any other pension regulator shall not in itself give rise to an Event
of Default under this subsection; or
(i) Transfers of Borrower’s Common Stock. The Debtors consent or fail to object
(under any applicable order of the Bankruptcy Court concerning the trading or
transfer of equity securities of the Debtors) to any sale or transfer of the
common stock of the Borrower that would allow a person or group to replace the
board of directors of the Borrower;
(j) Guaranties, Collateral Documents and other Credit Documents. Except as
otherwise provided herein, after execution, any of the Credit Documents shall
cease to be in full force and affect, shall be declared to be null and void or
any Molycorp Entity that is not a Molycorp

77



--------------------------------------------------------------------------------






Excluded Entity shall repudiate its obligations, or shall contest the validity
or enforceability of any of the documents entered into in connection with the
DIP Facility or the validity, enforceability, or perfection of any Lien or
pledge granted in connection with the DIP Facility;
(k) Appointment of a restructuring officer, responsible person, or any similar
officer that is not satisfactory to the Requisite Lenders and the Official
Committee in their reasonable discretion, it being agreed that the employment of
the existing CRO shall not constitute an Event of Default, provided that within
30 days of the Final Order Entry Date, if so requested by the Requisite Lenders,
the Debtors shall replace the CRO with a CRO to be mutually agreed on among the
Debtors, the Requisite Lenders and the Official Committee;
(l) (i) the Bankruptcy Court shall dismiss any of the Cases or convert any of
the Cases to a case under Chapter 7 of the Bankruptcy Code or (ii) any Credit
Party shall file a motion or other pleading seeking the dismissal of any Case
under section 1112 of the Bankruptcy Code or otherwise;
(m) The incurrence of any Indebtedness other than the in connection with the
indefeasible payment in full in cash of the Obligations (including in connection
with any financing, refinancing of, or provision of adequate protection in
connection with, any obligations) or Lien by any Molycorp Entity that is not a
Molycorp Excluded Entity, other than any Permitted Indebtedness or any Permitted
Liens;
(n) Except as set forth in the Orders, other than in connection with the
indefeasible payment in full in cash of the Obligations, an order of the
Bankruptcy Court shall be entered granting any Superpriority Claim that is pari
passu with or senior to the Obligations or the Debtors taking any action to
support any such claim or expense;
(o) the Debtors shall have (without the Requisite Lenders’ consent) proposed,
filed, solicited, consented to, cooperated with, acquiesced to, or supported any
Chapter 11 Plan or debtor in possession financing unless such plan or financing
would, on the date of its effectiveness, pay in full in cash all Obligations;
(p) subject to the Stipulation Clarification, the Debtors file or support (or do
not timely object to) any motion or other pleading or commence a proceeding,
that is materially inconsistent with the Final Order, this Agreement or any
Credit Document (including without limitation, an action to challenge the
validity or priority of, or to avoid the Prepetition Obligations or the liens
securing the Prepetition Obligations);
(q) the Bankruptcy Court shall appoint in any of the Cases (i) a trustee, (ii) a
responsible officer or (iii) an examiner with enlarged powers relating to the
operation of the business of any Debtor (powers beyond those set forth in
sections 1106(a)(3) and 1106(a)(4) of the Bankruptcy Code) under section 1106(b)
of the Bankruptcy Code;
(r) the Debtors shall have (without the Requisite Lenders’ consent) proposed,
filed, solicited consented to, cooperated with, acquiesced to or supported any
Chapter 11 Plan or debtor-in-possession financing unless such plan or financing
would, on the date of its effectiveness, pay in full in cash all Obligations;

78



--------------------------------------------------------------------------------






(s) the Bankruptcy Court shall have entered an order (including pursuant to a
Chapter 11 Plan) substantively consolidating the Cases of (i) any Pari Debtor
with any Non-Pari Debtor or (ii) the Borrower or any Guarantor with any other
Molycorp Entity;
(t) (i) the Bankruptcy Court shall enter an order reversing, amending,
supplementing, staying, vacating or otherwise amending, supplementing or
modifying the Orders, or any Debtor shall apply for authority to do so, (ii) the
Final Order shall cease to create valid and perfected Liens on the Collateral in
favor of the Collateral Agent for the benefit of the Secured Parties, (iii) any
provision of the Interim Order or the Final Order shall cease to be valid and
binding and in full force and effect, (iv) any Debtor shall fail to comply with
the Final Order or (v) the Bankruptcy Court shall enter a Final Non-Appealable
Order in the Cases charging any of the Collateral under section 506(c) of the
Bankruptcy Code against any of the Secured Parties, provided that,
notwithstanding the foregoing, the release of the Liens, guarantees and claims
that were granted under the Interim Order against or by those Debtors that are
not Credit Parties hereunder shall not constitute an Event of Default under this
provision;
(u) any Debtor shall file a motion or other request with the Bankruptcy Court
seeking authority to, or the Bankruptcy Court shall enter an order authorizing
any Debtor to, (i) use any cash proceeds of any of the Collateral or (ii) obtain
any financing under section 364 of the Bankruptcy Code other than the Loans, in
each case, unless such motion or other request, seeks or the order provides for
the payment in full in cash of all outstanding Obligations under the Credit
Documents;
(v) the Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay applicable under section 362 of the Bankruptcy Code to the holder
or holders of any security interest to permit foreclosure (or the granting of a
deed in lieu of foreclosure or the like) on any assets of any Debtor with an
aggregate value of greater than $1,000,000, which value with respect to each
such asset shall be deemed to be the greater of the fair market value or book
value of such asset;
(w) any holder or holders of any security interest forecloses (or receives a
grant of a deed in lieu of foreclosure or the like) on any assets of any
Non-Debtor with an aggregate value of greater than $1,000,000, which value with
respect to each such asset shall be deemed to be the greater of the fair market
value or book value of such asset;
(x) other than in connection with and pursuant to the Limited Operations Plan,
or as previously disclosed to Oaktree in writing, a Debtor shall cease, or be
enjoined, restrained or in any way prevented by order of a court of competent
jurisdiction that has not been stayed from continuing or conducting, all or any
material part of its business operations;
(y) except as set forth in the Final Order, an order of the Bankruptcy Court
shall be entered granting any Superpriority Claim that is pari passu with or
senior to the Obligations or the Debtors take any action to support any such
claim;
(z) except as permitted by the Final Order, a Debtor shall make any payment on
Indebtedness arising prior to the Petition Date (including, without limitation,
any adequate protection payment) other than (i) in respect of accrued payroll
and related expenses as of the Petition Date

79



--------------------------------------------------------------------------------






or (ii) in respect of certain creditors, in each case to the extent authorized
by the Bankruptcy Court and in accordance with the Budget;
(aa) the filing of a motion by the Debtors to pursue a sale of any of assets of
a Non-Pari Debtor or any equipment subject to the Mountain Pass Lease pursuant
to section 363 of the Bankruptcy Code;
(bb) an order of the Bankruptcy Court shall be entered creating or permitting
the grant of a Lien on the Collateral other than Permitted Liens except as set
forth in the Orders;
(cc) any of the Debtors shall take any action in support of any relief or other
matter described in Section 7.1(u), or any other Person shall do so and such
application is not contested in good faith by the Debtors, and the relief or
action requested is granted in an order that is not stayed pending appeal
(unless such motion as filed by the Debtors requests or the order provides for
the payment in full in cash of all outstanding Obligations under the Credit
Documents);
(dd) the Debtors shall fail to prepare and submit to the Agent a Limited
Operations Plan in form and substance acceptable to the Requisite Lenders in
their reasonable discretion by no later than August 20, 2015;
(ee) the Debtors shall fail to begin implementing a Limited Operations Plan in
form and substance acceptable to the Requisite Lenders in their reasonable
discretion no later than September 1, 2015, with such extensions as agreed to by
the Requisite Lenders in order to comply with applicable law; or
(ff) the Debtors shall fail to complete implementation of the Limited Operations
Plan by October 20, 2015.
then, upon the occurrence and during the continuance of any Event of Default, at
the request of (or with the consent of) the Requisite Lenders, upon written
notice to Borrower by Administrative Agent, without application to or order of
the Bankruptcy Court, (A) the Commitments, if any, of each Lender shall
immediately terminate, (B) the entire unpaid principal amount of the Loans, all
interest accrued and unpaid thereon, all fees and all other Obligations shall
immediately become due and payable or otherwise accelerated, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by Borrower and Guarantors, and (C) no further
withdrawals shall be permitted by the Borrower from the Funding Account other
than as expressly provided for under this Agreement in connection with an EOD
Sale.
Notwithstanding anything to the contrary herein or in any other Credit Document,
no Default or Event of Default shall exist to the extent arising from (a) the
failure or delay of any Prepetition Secured Party to execute any document as may
be necessary to implement and/or perfect any Lien granted under the Final Order
or in connection with this Agreement (including any adequate protection Lien) in
any applicable jurisdiction with the priority required by the Final Order, or
(b) the invalidation of any document executed, or action taken, by any
Prepetition Secured Party or of any Lien (including any adequate protection
Lien) or the purported priority of any such Lien in any applicable foreign
jurisdiction as a result of a determination having the force of law

80



--------------------------------------------------------------------------------






in such applicable foreign jurisdiction that such execution or action did not
constitute a voluntary act.


In addition, the automatic stay provided in section 362 of the Bankruptcy Code
shall, as provided in the Final Order, be deemed automatically vacated without
further action or order of the Bankruptcy Court and Agent and the Secured
Parties shall be entitled to provide any notice required under the Credit
Documents and to exercise all of their respective rights and remedies with
respect to the Collateral (including rights and remedies under the UCC) in
accordance with the Final Order, including, without limitation and without prior
notice, the right to freeze monies or balances or set off monies or balances in
the Funding Account, and the right to charge interest at the default rate under
Section 2.6 and terminate the Commitments. In addition to the remedies set forth
above, Agents may exercise any other remedies provided for by the Credit
Documents and the Final Order in accordance with the terms hereof and thereof or
any other remedies provided by applicable law.
Subsequent to the occurrence of an Event of Default, the Debtors shall not
permit or otherwise direct the incurrence of any debt, guaranty, or lien
(including in connection with any financing, refinancing of, or provision of
adequate protection in connection with, any obligations) by any Molycorp Entity
that is not a Pari Debtor or a Molycorp Excluded Entity other than, following
the indefeasible payment in full in cash of the Obligations.
In addition, promptly following an Event of Default, Debtors shall promptly file
and diligently prosecute the EOD Sale Procedures Motion (as defined below) and
conduct the EOD Sale (as defined below) in a manner that maximizes the value of
each of the individual estates of each of the Debtors, which EOD Sale process
shall be funded with the DIP Loans and Cash Collateral, subject to a budget to
be agreed between the Debtors and the Requisite Lenders.
The “EOD Sale” shall mean the sale, pursuant to section 363 of the Bankruptcy
Code, of all (or substantially all) of the Debtors’ assets, or such portion
thereof as reasonably determined by the Debtors in consultation with the
Lenders, which may be accomplished by one or a series of transactions to a
single or multiple purchasers; provided that in all circumstances the EOD Sale
shall include the sale of the equity or substantially all of the assets of the
Non-Pari Debtors and their non-debtor affiliates (collectively, such Debtors and
affiliates, the “Non-Pari Molycorp Entities”) such that all of the Debtors’
interests in the businesses conducted by the Non-Pari Molycorp Entities are
conveyed to one or more purchasers. To the extent the EOD Sale contemplates the
assumption and assignment of the Oaktree Sale Leaseback Documents (as defined in
the Final Order), such assumption shall be subject to the satisfaction of the
requirements of section 365 of the Bankruptcy Code (including provision of
evidence of adequate assurance of future performance to the Lessor. The Lessor
may (as agreed with the Debtors) sell the Mountain Pass Equipment in connection
with the EOD Sale, with any proceeds of such sale turned-over to the Oaktree
Parties (as defined in the Final Order) immediately upon consummation of such
sale and applied to the Oaktree Sale Leaseback Obligations (as defined in the
Final Order). The “EOD Sale Procedure Motion” shall mean a motion of the Debtors
(developed in consultation with the Requisite Lenders), seeking approval of
procedures and a form of purchase agreement in connection with the EOD Sale,
which shall provide for separate bids (with purchase price allocation) for the
sale of (x) the equity and/or assets of the of the Pari Debtors (other than
Borrower), (y) the Mountain Pass Equipment

81



--------------------------------------------------------------------------------






(to the extent being sold) and (z) the equity and/or assets of the Molycorp
Entities that are not Pari Debtors. Any order approving the EOD Sale shall
provide for the proceeds of such sale to be applied to the Obligations, the
Prepetition Obligations, and/or the claims of the holders of the Pari Passu
Notes in accordance with the priorities established by this Final Order and
applicable law. In the event there is a failure of the EOD Sale with respect to
the sale of the assets of the Pari Debtors, such failure shall not preclude the
consummation of the remainder of the EOD Sale.
7.2. Application of Funds. On the Maturity Date and after the exercise of
remedies provided for in Section 7.1 (or after the Loans have automatically
become immediately due and payable), any amounts received on account of
Obligations shall be applied by Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and the Collateral Agent
and amounts payable under Section 2 to the Administrative Agent and Collateral
Agent), payable to the Administrative Agent and the Collateral Agent, each in
its capacity as such, until paid in full;
Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to the Lenders and amounts payable under Section 2, until paid in full,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, until paid in full, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting principal on
the Loans and other Obligations, until paid in full, ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth payable
to them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable law.
SECTION 8. AGENTS
8.1. Appointment of Agents.
(a) Wilmington Trust, National Association is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents and
each Lender hereby authorizes Wilmington Trust, National Association to act as
Administrative Agent and Collateral Agent in accordance with the terms hereof
and the other Credit Documents. Each Agent hereby agrees to act in its capacity
as such upon the express conditions contained herein and the other Credit
Documents, as applicable.

82



--------------------------------------------------------------------------------






(b) The provisions of this Section 8 are solely for the benefit of Agents and
Lenders and no Molycorp Entity shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Borrower or any of its Subsidiaries.
8.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein. With respect to any discretion, consent,
approval or similar such action to be made, taken or determined by Agent under
this Agreement or any other Credit Document (each an “Agent Determination”), at
any time (i) Oaktree is Agent, such Agent Determination shall be made by Oaktree
in its capacity as Agent, and (ii) any party other than Oaktree is Agent, such
Agent Determination shall be made by Agent at the direction of the Requisite
Lenders.


8.3. General Immunity.
(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Loans or as
to the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, the Agent shall not have any liability arising
from confirmation of the amount of outstanding Loans or the component amounts
thereof.
(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable

83



--------------------------------------------------------------------------------






judgment of a court of competent jurisdiction. Each Agent shall be entitled to
refrain from any act or the taking of any action (including the failure to take
an action) in connection herewith or any of the other Credit Documents or from
the exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from Requisite Lenders (or such other Lenders as may be required
to give such instructions under Section 9.5) and, upon receipt of such
instructions from Requisite Lenders (or such other Lenders, as the case may be),
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions, including for the avoidance of doubt refraining from any
action that, in its opinion or the opinion of its counsel, may be in violation
of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law. Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for
Borrower and its Subsidiaries), accountants, experts and other professional
advisors selected by it and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 9.5).
(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 8.3 and of Section 8.6 shall apply to any Affiliates of
Administrative Agent and their activities as well as activities as
Administrative Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 8.3 and of Section
8.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of Credit Parties and Lenders, (ii) such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Molycorp Entity, Lender or any other Person
and no Molycorp Entity, Lender or any other Person shall have any rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.



84



--------------------------------------------------------------------------------






8.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Borrower or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.
8.5. Lenders’ Representations, Warranties and Acknowledgment.
(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Borrower
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loan on the Closing Date shall be deemed to
have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable on the Closing Date.
(c) Each Lender is an “accredited investor” (as defined in Regulation D under
the Securities Act).
8.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease,

85



--------------------------------------------------------------------------------






or not commence, to do the acts indemnified against until such additional
indemnity is furnished; provided that in no event shall this sentence require
any Lender to indemnify any Agent against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s Pro Rata Share thereof; and provided further, this sentence
shall not be deemed to require any Lender to indemnify any Agent against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.
8.7. Successor Administrative Agent and Collateral Agent.
(a) Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower. Administrative Agent shall
have the right to appoint a financial institution to act as Administrative Agent
and/or Collateral Agent hereunder, and Administrative Agent’s resignation shall
become effective immediately on the earlier of (i) 30 days after delivery of the
notice of resignation (regardless of whether a successor has been appointed or
not) or (ii) such other date, if any, agreed to by Requisite Lenders. Upon any
such notice of resignation, if a successor Administrative Agent has not already
been appointed by the retiring Administrative Agent, Requisite Lenders shall
have the right to appoint a successor Administrative Agent. If neither Requisite
Lenders nor Administrative Agent have appointed a successor Administrative
Agent, Requisite Lenders shall be deemed to have succeeded to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that until a successor Administrative Agent is so
appointed by Requisite Lenders or Administrative Agent, any collateral security
held by Administrative Agent in its role as Collateral Agent on behalf of
Lenders under any of the Credit Documents shall continue to be held by the
retiring Collateral Agent as nominee until such time as a successor Collateral
Agent is appointed. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and
the retiring Administrative Agent shall promptly (A) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents, and (B) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. Except as provided above, any resignation of
Administrative Agent or its successor as Administrative Agent pursuant to this
Section 8.7 shall also constitute the resignation of such Administrative Agent
or its successor as Collateral Agent. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section 8
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder. Any successor Administrative Agent
appointed pursuant to this Section 8.7 shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes hereunder.
(b) In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Grantors. Administrative
Agent shall have

86



--------------------------------------------------------------------------------






the right to appoint a financial institution as Collateral Agent hereunder, and
Collateral Agent’s resignation shall become effective on the earliest of (i) 30
days after delivery of the notice of resignation or (ii) such other date, if
any, agreed to by Requisite Lenders. Upon any such notice of resignation, if a
successor Collateral Agent has not already been appointed by Administrative
Agent, Requisite Lenders shall have the right, upon five Business Days’ notice
to Administrative Agent, to appoint a successor Collateral Agent. Until a
successor Collateral Agent is so appointed by Requisite Lenders or
Administrative Agent, any collateral security held by Collateral Agent on behalf
of Lenders under any of the Credit Documents shall continue to be held by the
retiring Collateral Agent as nominee until such time as a successor Collateral
Agent is appointed. Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, that successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent under this Agreement and the
Collateral Documents, and the retiring Collateral Agent under this Agreement
shall promptly (A) transfer to such successor Collateral Agent all sums,
Securities and other items of Collateral held hereunder or under the Collateral
Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Collateral Documents, and
(B) execute and deliver to such successor Collateral Agent or otherwise
authorize the filing of such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Collateral Agent of the security interests created
under the Collateral Documents, whereupon such retiring Collateral Agent shall
be discharged from its duties and obligations under this Agreement and the
Collateral Documents. After any retiring Collateral Agent’s resignation
hereunder as Collateral Agent, the provisions of this Agreement and the
Collateral Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Agreement or the Collateral Documents while
it was Collateral Agent hereunder.
8.8. Collateral Documents and Guaranty.
(a) Agents under Collateral Documents and Guaranty. (i) Each Secured Party
hereby further authorizes Administrative Agent on behalf of and for the benefit
of Secured Parties, to be the agent for and representative of Secured Parties
with respect to each Guaranty and (ii) each Secured Party hereby further
authorizes Collateral Agent on behalf of and for the benefit of Secured Parties,
to be the agent for and representative of Secured Parties with respect to the
Collateral and the Collateral Documents. Subject to Section 9.5, without further
written consent or authorization from any Secured Party, Administrative Agent or
Collateral Agent, as applicable may execute any documents or instruments
necessary to (i) in connection with a sale or disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 9.5) have otherwise consented or (ii) release any Guarantor from any
Guaranty pursuant to the terms thereof or with respect to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 9.5) have otherwise consented.
(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby:

87



--------------------------------------------------------------------------------






(i) agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce any Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the
Credit Documents may be exercised solely by Administrative Agent or Collateral
Agent, as applicable, for the benefit of the Secured Parties in accordance with
the terms hereof and thereof and all powers, rights and remedies under this
Agreement and the Collateral Documents may be exercised solely by Collateral
Agent for the benefit of the Secured Parties in accordance with the terms hereof
and thereof.
(ii) irrevocably authorize Administrative Agent, at the direction of Requisite
Lenders, to credit bid all or any portion of the Obligations (including in
combination with cash or other consideration, including accepting some or all of
the Collateral in satisfaction of some or all of the Obligations) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (A) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar Laws in any other jurisdictions to which a
Credit Party is subject, (B) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) Agent (whether by judicial action or otherwise) in accordance with any
applicable Law. In connection with any such credit bid and purchase, the
Obligations owed to Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid (1)
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (2) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Equity Interests thereof shall be governed,
directly or indirectly, by the vote of Requisite Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by Requisite Lenders contained in this Agreement, (3) the relevant
Obligations shall automatically be assigned to any such acquisition vehicle pro
rata by Lenders, as a result of which each Lender shall be deemed to have
received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Lender or acquisition
vehicle to take any further action and (4) to the extent that Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to Lenders pro rata and the Equity Interests and/or
debt instruments issued by any acquisition vehicle on account of the Obligations
that had been assigned to the acquisition vehicle shall automatically be
cancelled, without the need for any Lender or any acquisition vehicle to take
any further action.



88



--------------------------------------------------------------------------------






(c) Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document:
(i) When all Obligations (other than contingent indemnification and expense
reimbursement obligations for which no claims have been asserted in writing)
have been paid in full and all Commitments have terminated or expired, upon
request of Borrower, Administrative Agent and Collateral Agent shall (without
notice to, or vote or consent of, any Lender) take such actions as shall be
required to release its security interest in all Collateral, and to release all
guarantee obligations provided for in any Credit Document and each of Lenders
hereby authorizes Administrative Agent and Collateral Agent to take such
actions. Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation, judicial management or
reorganization of Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, judicial manager, intervenor or conservator of, or
trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.
(ii) Each of Lenders hereby authorizes Administrative Agent and Collateral Agent
to release any Lien on any Collateral granted to or held by Administrative Agent
or Collateral Agent, for the benefit of the Secured Parties, under any Credit
Document and/or release any Guarantor from its obligations under any Credit
Document, in each case, in connection with a transaction permitted hereunder or
under any other Credit Document.
(d) On the date that the Final Order becomes a Final Non-Appealable Order (the
“Final Date”), (i) all Liens granted in connection with the funding of the
Initial DIP Loans and the Interim Order, that are no longer required to be
granted pursuant to the Final Order and this Agreement (the “Interim Security
Interests”) shall terminate, (ii) the Agent shall release any and all Interim
Security Interests and shall promptly return to the Borrower or its designee all
stock certificates and related stock powers that are not (or no longer) pledged
to the Agent. Agent and Lenders hereby agree that upon the Final Date, any party
thereto will be authorized to file or cause to be filed any and all documents
including UCC-3 financing statements as shall be necessary to evidence the
termination and release of all of Interim Security Interests. At any time and
from time to time after the Final Date, Agent and Lenders shall promptly execute
and deliver such other instruments or amendment to financing statements with
respect to the assets or shares of capital stock on which any of the Interim
Security Interests have been granted, each in form and substance reasonably
satisfactory to the Molycorp Entities thereunder, as such Molycorp Entities may
reasonably request to further evidence and effect the release and termination of
all of the Interim Security Interests.
(e) Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of any
Lien thereon, or any certificate prepared by

89



--------------------------------------------------------------------------------






any Credit Party in connection therewith, nor shall Collateral Agent be
responsible or liable to Lenders for any failure to monitor or maintain any
portion of the Collateral.
8.9. Administrative Agent may File Bankruptcy Disclosure and Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Laws relative to
any Credit Party, Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent shall have made any
demand on Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its reasonable opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
(b) to file and prove a claim for the whole amount of the principal, interest
owing and unpaid, fees and premiums in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders and Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Administrative Agent and its respective agents and
counsel) and all other amounts due Administrative Agent under Sections 2.2, 2.7,
9.2 and 9.3 allowed in such judicial proceeding; and
(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Agent shall consent to the making of such payments directly to Lenders, to pay
to Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Administrative Agent and its agents and
counsel, and any other amounts due Administrative Agent under Sections 2.2, 2.7,
9.2 and 9.3. To the extent that the payment of any such compensation, expenses,
disbursements and advances of Administrative Agent, its agents and counsel, and
any other amounts due Administrative Agent under Sections 2.2, 2.7, 9.2 and 9.3
out of the estate in any such proceeding, shall be denied for any reason,
payment of the same shall be secured by a Lien on, and shall be paid out of, any
and all distributions, dividends, money, securities and other properties that
Lenders may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise.


Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
SECTION 9. MISCELLANEOUS
9.1. Notices.

90



--------------------------------------------------------------------------------






(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Collateral Agent or Administrative
Agent, shall be sent to such Person’s address as set forth on Appendix B or in
the other relevant Credit Document, and in the case of any Lender, the address
as indicated on Appendix B or otherwise indicated to Administrative Agent in
writing. Except as otherwise set forth in Section 9.1(b), each notice hereunder
shall be in writing and may be personally served or sent by telefacsimile
(except for any notices sent to Administrative Agent) or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided that no notice to any
Agent shall be effective until received by such Agent; provided further that any
such notice or other communication shall at the request of Administrative Agent
be provided to any sub-agent appointed pursuant to Section 8.3(c) as designated
by Administrative Agent from time to time.
(b) Electronic Communications.
(i) Notices and other communications to any Agent and Lenders hereunder may be
delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Agent or any Lender pursuant to Section 2 if such Person has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (A) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.
(ii) Borrower understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.
(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,

91



--------------------------------------------------------------------------------






directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.
(iv) Borrower, each Lender and each Agent agrees that Administrative Agent may,
but shall not be obligated to, store any Approved Electronic Communications on
the Platform in accordance with Administrative Agent’s customary document
retention procedures and policies.
(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.
(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the
“Public-Side Information” portion of the Platform and that may contain
Private-Side Information. In the event that any Public Lender has determined for
itself to not access any information disclosed through the Platform or
otherwise, such Public Lender acknowledges that (i) other Lenders may have
availed themselves of such information and (ii) neither Borrower nor
Administrative Agent has any responsibility for such Public Lender’s decision to
limit the scope of the information it has obtained in connection with this
Agreement and the other Credit Documents.
9.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (i) all expenses incurred by the
Administrative Agent, the Collateral Agent, and any Lender (including the fees,
charges and disbursements of any attorneys or financial advisors) in connection
with the Cases, the preparation, negotiation, execution, delivery and
administration of this Agreement, the other Credit Documents and the Orders or
any amendment, amendment and restatement, modification or waiver of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), including in connection with
post-closing searches to confirm that security filings and recordations have
been properly made, (ii) all the costs of furnishing all opinions by counsel for
Borrower and the other Molycorp Entities, (iii) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; and (iv) all expenses incurred by the Administrative
Agent, the Collateral Agent, or any Lender in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section 9.2, or (B) in
connection with the Loans issued hereunder, including all such expenses incurred
during any

92



--------------------------------------------------------------------------------






workout, restructuring or negotiations in respect of such Loans, including, but
not limited to attorneys’ fees and other advisors’ fees and costs of settlement.
9.3. Indemnity.
(a) In addition to the payment of expenses pursuant to Section 9.2, whether or
not the transactions contemplated hereby shall be consummated, Borrower shall on
behalf of itself and each Molycorp Entity defend (subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless, each Agent and Lender
and each of their respective officers, partners, members, directors, trustees,
advisors, employees, agents, sub-agents and affiliates (each, an “Indemnitee”),
from and against any and all Indemnified Liabilities; provided that Borrower
shall on behalf of itself and each Molycorp Entity not have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of such Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, Borrower shall contribute the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. This Section 9.3 shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
(b) To the extent permitted by applicable law, no Molycorp Entity shall assert,
and Borrower hereby waives, any claim against each Lender, each Agent and their
respective Affiliates, directors, employees, attorneys, agents or sub-agents, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Borrower hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
(c) Borrower on behalf of itself and each Molycorp Entity also agrees that no
Lender, Agent nor their respective Affiliates, directors, employees, attorneys,
agents or sub-agents will have any liability to any Molycorp Entity or any
person asserting claims on behalf of or in right of such Molycorp Entity or any
other person in connection with or as a result of this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, in each case, except in the case of any
Molycorp Entity to the extent that any losses, claims, damages, liabilities or
expenses incurred by such Molycorp Entity or its affiliates, shareholders,
partners or other equity holders have been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Lender, Agent or their respective
Affiliates, directors, employees, attorneys, agents or sub-agents in performing
its

93



--------------------------------------------------------------------------------






obligations under this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein;
provided that in no event will such Lender, Agent, or their respective
Affiliates, directors, employees, attorneys, agents or sub-agents have any
liability for any indirect, consequential, special or punitive damages in
connection with or as a result of such Lender’s, Agent’s or their respective
Affiliates’, directors’, employees’, attorneys’, agents’ or sub-agents’
activities related to this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein.
9.4. Set‑Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by Borrower on behalf of itself and each Credit Party at any
time or from time to time subject to the consent of the Requisite Lenders (such
consent not to be unreasonably withheld or delayed), without notice to Borrower
on behalf of itself and each Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of
Borrower on behalf of itself and each Credit Party against and on account of the
obligations and liabilities of Borrower on behalf of itself and each Credit
Party to such Lender hereunder under the Credit Documents, including all claims
of any nature or description arising out of or connected hereto or with any
other Credit Document, irrespective of whether or not (a) such Lender shall have
made any demand hereunder or (b) the principal of or the interest on the Loans
or any other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to Administrative Agent for further application in
accordance with the provisions of Sections 2.13 and 2.7 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent and Lenders, and
(y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and their respective Affiliates under this Section 9.4 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.
9.5. Amendments and Waivers.
(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 9.5(b) and 9.5(c), no amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall in any event be effective without the written concurrence
of Requisite Lenders; provided that Administrative Agent may, with the consent
of Borrower only, amend, modify or supplement this Agreement or any other Credit
Document to cure any ambiguity, omission, defect or inconsistency (as reasonably
determined by Administrative Agent), so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or Lenders shall

94



--------------------------------------------------------------------------------






have received at least five Business Days’ prior written notice thereof and
Administrative Agent shall not have received, within five Business Days of the
date of such notice to Lenders, a written notice from Requisite Lenders stating
that Requisite Lenders object to such amendment.
(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:
(i) extend the Maturity Date of any Loan;
(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);
(iii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.6) or
any fee or any premium payable hereunder;
(iv) extend the time for payment of any such interest, fees or premium;
(v) reduce the principal amount of any Loan;
(vi) amend, modify, terminate or waive any provision of this Section 9.5(b),
9.5(c) or any other provision of this Agreement that expressly provides that the
consent of all Lenders is required;
(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided
that with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Commitments and the
Loans are included on the Closing Date;
(viii) release all or substantially all of the Collateral or all or
substantially all Guarantors except as expressly provided in the Credit
Documents and except in connection with a “credit bid” undertaken by Collateral
Agent at the direction of Requisite Lenders pursuant to section 363(k), section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or other sale or
disposition of assets in connection with an enforcement action with respect to
the Collateral permitted pursuant to the Credit Documents (in which case only
the consent of Requisite Lenders will be needed for such release); or
(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;
provided that for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vi), (vii),
(viii) and (ix).
(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

95



--------------------------------------------------------------------------------






(i) increase any Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender; provided that no amendment, modification or
waiver of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender; or
(ii) amend, modify, terminate or waive any provision of the Credit Documents as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.
(d) Execution of Amendments, Etc. Agent may, but shall have no obligation to,
with the concurrence of any Lender, execute amendments, modifications, waivers
or consents on behalf of such Lender. Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given. No notice to or demand on Borrower in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.5 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by a Credit Party, on
such Credit Party.
9.6. Successors and Assigns; Participations.
(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. Borrower’s rights or
obligations hereunder and any interest therein may not be assigned or delegated
by Borrower without the prior written consent of all Lenders. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement. No assignment or
transfer of any Commitment or Loan shall be effective until receipt and
acceptance into the Register by Administrative Agent of a fully executed
Assignment Agreement effecting the assignment or transfer thereof, together with
the required forms and certificates regarding tax matters and any fees payable
in connection with such assignment, in each case, as provided in Section 9.6(c).
The date of such assignment shall be referred to herein as the “Assignment
Effective Date.”
(b) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations; provided that:
(i)    pro rata assignments shall not be required and each assignment shall be
of a uniform, and not varying, percentage of all rights and obligations under
and in respect of any applicable Loan and any related Commitments, to any
Eligible Assignee upon the giving of written notice to Borrower and
Administrative Agent; and
(ii)    each such assignment pursuant to this Section 9.6(b) shall be in an
aggregate amount of not less than (w) $2,500,000, (x) such lesser amount as
agreed to by

96



--------------------------------------------------------------------------------






Borrower and Agent, (y) the aggregate amount of the Loans of the assigning
Lender or (z) the amount assigned by an assigning Lender to an Eligible
Assignee.
(c) Mechanics.
(i) Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date, subject to acceptance and
recording thereof in the Register by Administrative Agent pursuant to Section
9.6(c)(iii). In connection with all assignments there shall be delivered to
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver pursuant to Section
2.13(c), together with payment to Administrative Agent of a registration and
processing fee of $3,500, which may be waived or reduced at the sole discretion
of the Administrative Agent. No such fee shall be due in the case of an
assignment to an Affiliate or Related Fund of such assigning Lender.
(ii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Agent, the applicable Pro Rata Share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent and each Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(iii) Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment Agreement delivered to it and a register
for the recordation of the names and addresses of Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender

97



--------------------------------------------------------------------------------






hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee, (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course of business and without a view to distribution of
such Commitments or Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 9.6, the disposition of such Commitments or
Loans or any interests therein shall at all times remain within its exclusive
control).
(e) Effect of Assignment. Subject to the terms and conditions of this Section
9.6, as of the Assignment Effective Date (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in the assigned Loans and Commitments and shall thereafter be a party hereto and
a “Lender” for all purposes hereof, (ii) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned to the
assignee, relinquish its rights (other than any rights which survive the
termination hereof under Section 9.8) and be released from its obligations
hereunder (and, in the case of an assignment covering all or the remaining
portion of an assigning Lender’s rights and obligations hereunder, such Lender
shall cease to be a party hereto on the Assignment Effective Date; provided that
such assigning Lender shall continue to be entitled to the benefit of all
indemnities hereunder as specified herein with respect to matters arising out of
the prior involvement of such assigning Lender as a Lender hereunder), (iii) the
Commitments shall be modified to reflect any Commitment of such assignee, if
any, and (iv) if any such assignment occurs after the issuance of any Note
hereunder, the assigning Lender shall, upon the effectiveness of such assignment
or as promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon Borrower shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender.
(f) Participations.
(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower, any of its Subsidiaries or
any of its Affiliates or any natural person) in all or any part of its
Commitments, Loans or in any other Obligation. Each Lender that sells a
participation pursuant to this Section 9.6(f) shall, acting solely for U.S.
federal income tax purposes as an agent of Borrower, maintain a register on
which it records the name and address of each participant and the principal
amounts of (and stated interest on) each participant’s participation interest
with respect to the Loans (each, a “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans

98



--------------------------------------------------------------------------------






or its other obligations under this Agreement) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of a participation with respect to the
Loans for all purposes under this Agreement, notwithstanding any notice to the
contrary.
(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the Maturity Date of any Loan in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post‑default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (B) consent to the assignment or transfer by Borrower of
any of its rights and obligations under this Agreement or (C) release all or
substantially all of the Collateral under the Collateral Documents or all or
substantially all of Guarantors from any Guaranty (in each case, except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating.
(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.12 and 2.13 (subject to the requirements and limitations therein,
including the requirements of Section 2.13(c)) (it being understood that the
documentation required under Section 2.13(c) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (c) of this Section 9.6;
provided that (x) a participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such participant,
unless the sale of the participation to such participant is made with Borrower’s
prior written consent (not to be unreasonably withheld, conditioned or delayed)
and (y) a participant that would be a Non‑US Lender if it were a Lender shall
not be entitled to the benefits of Section 2.13 unless Borrower is notified of
the participation sold to such participant and such participant agrees, for the
benefit of Borrower, to comply with Section 2.13 as though it were a Lender;
provided further that except as specifically set forth in clauses (x) and (y) of
this sentence, nothing herein shall require any notice to Borrower or any other
Person in connection with the sale of any participation. To the extent permitted
by law, each participant also shall be entitled to the benefits of Section 9.4
as though it were a Lender; provided that such participant agrees to be subject
to Section 2.12 as though it were a Lender.



99



--------------------------------------------------------------------------------






(g) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 9.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided that no Lender,
as between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further
that in no event shall the applicable Federal Reserve Bank, pledgee or trustee,
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.
9.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
9.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of Borrower set forth in Sections 2.12, 2.13, 9.2, 9.3 and 9.4 and
the agreements of Lenders set forth in Sections 2.11, 9.3(b) and 9.6 shall
survive the payment of the Loans and the termination hereof.
9.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
9.10. Marshaling; Payments Set Aside. Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes a payment or payments to Administrative Agent
or Lenders (or to Administrative Agent, on behalf of Lenders), or any Agent or
Lender enforces any security interests or exercises any right of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related

100



--------------------------------------------------------------------------------






thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.
9.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby, and the
Administrative Agent, at the direction of the Requisite Lenders, and the
Borrower or other applicable Credit Party, shall negotiate in good faith to
modify any such provision or obligation to cause such provision to be valid,
legal and enforceable while providing to the greatest extent possible the
intended purpose and benefit of the bargain of such provision being so modified;
provided that, the provisions of this Section 9.11 shall not affect any of the
rights of the Agent and the Lenders under Section 7.1(j).
9.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a Joint Venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
9.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
9.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK, EXCEPT
TO THE EXTENT THE LAW OF THE STATE OF NEW YORK IS SUPERSEDED BY THE BANKRUPTCY
CODE.
9.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF
THE OBLIGATIONS, SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION OF THE
BANKRUPTCY COURT, AND, TO THE EXTENT THE BANKRUPTCY COURT DOES NOT HAVE (OR
ABSTAINS FROM EXERCISING) JURISDICTION, SHALL BE, SUBJECT TO CLAUSE (E) OF THE
FOLLOWING SENTENCE, BROUGHT IN ANY FEDERAL

101



--------------------------------------------------------------------------------






COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF
THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED
IN THE CITY AND COUNTY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO CLAUSE (E)
BELOW) JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1;
(D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER BORROWER IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION IN WHICH BORROWER OR ANY OF ITS SUBSIDIARIES
CONDUCTS ANY BUSINESS OR WHERE ANY COLLATERAL IS LOCATED IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY CREDIT DOCUMENT OR AGAINST ANY COLLATERAL OR
THE ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND
CONSENTS TO VENUE IN, ANY SUCH COURT.
9.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.16 AND EXECUTED

102



--------------------------------------------------------------------------------






BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
9.17. Confidentiality. Each Agent and each Lender shall hold all non‑public
information regarding Borrower and its respective Subsidiaries, Affiliates and
their businesses identified as such by Borrower and obtained by such Agent or
such Lender pursuant to the requirements hereof in accordance with such Agent’s
and such Lender’s customary procedures for handling confidential information of
such nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to Lenders and each Agent and
each Lender and each Agent may make (i) disclosures of such information to
Affiliates of such Lender or Agent and to their respective officers, directors,
partners, members, employees, legal counsel, independent auditors and other
advisors, experts or agents who need to know such information and on a
confidential basis (and to other Persons authorized by a Lender or Agent to
organize, present or disseminate such information in connection with disclosures
otherwise made in accordance with this Section 9.17), (ii) disclosures of such
information reasonably required by any potential or prospective assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations; provided that such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section 9.17 or other provisions at least as restrictive as
this Section 9.17, (iii) disclosure to any rating agency when required by it;
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to Credit Parties received by it from any Agent or any Lender, (iv) disclosure
on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans, (v) disclosures in connection with the exercise of any remedies hereunder
or under any other Credit Document, (vi) disclosures made pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such Person agrees to inform Borrower promptly thereof to
the extent not prohibited by law) and (vii) disclosures made upon the request or
demand of any regulatory or quasi-regulatory authority purporting to have
jurisdiction over such Person or any of its Affiliates. In addition, each Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents. Notwithstanding anything to the contrary set forth
herein, each party (and each of their respective employees, representatives or
other agents) may disclose to any and all persons without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure. However, any information relating to the tax treatment or tax
structure shall remain subject to the confidentiality provisions hereof (and the
foregoing sentence shall not apply) to the extent reasonably necessary to enable
the

103



--------------------------------------------------------------------------------






parties hereto, their respective Affiliates and their respective Affiliates’
directors and employees to comply with applicable securities laws. For this
purpose, “tax structure” means any facts relevant to the federal income tax
treatment of the transactions contemplated by this Agreement but does not
include information relating to the identity of any of the parties hereto or any
of their respective Affiliates.


9.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.
9.19. Effectiveness; Counterparts. This Agreement shall become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by Borrower and Administrative Agent of written notification of such execution
and authorization of delivery thereof. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”
shall be effective as delivery of a manually executed counterpart of this
Agreement.
9.20. Entire Agreement. The Credit Documents and the Orders embody the entire
agreement of the parties hereto and supersede all prior agreements and
understandings relating to the subject matter thereof (including the DIP Term
Sheet) and any prior letter of interest, confidentiality and similar agreements
involving Borrower and any Lender or any of their respective Affiliates relating
to a financing of substantially similar form, purpose or effect.
9.21. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-

104



--------------------------------------------------------------------------------






based recordkeeping system, as the case may be, to the extent and as provided
for in any applicable law, including the Federal Electronic Signatures in Global
and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
9.22. PATRIOT Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the PATRIOT Act.
9.23. No Fiduciary Duty. Each Agent, each Lender and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “DIP Lenders”), may
have economic interests that conflict with those of Credit Parties, their
stockholders and/or their affiliates. Borrower agrees that nothing in the Credit
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any DIP Lender, on the
one hand, and such Credit Party, its stockholders or its affiliates, on the
other. Credit Parties acknowledge and agree that (a) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between DIP Lenders, on the one hand, and Credit Parties, on the other, and (b)
in connection therewith and with the process leading thereto, (x) no DIP Lender
has assumed an advisory or fiduciary responsibility in favor of any Credit
Party, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any Credit Party, its stockholders or its
Affiliates on other matters) or any other obligation to any Credit Party except
the obligations expressly set forth in the Credit Documents and (y) each DIP
Lender is acting solely as principal and not as the agent or fiduciary of any
Credit Party, its management, stockholders, creditors or any other Person.
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Borrower agrees that it will not
claim that any DIP Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to Borrower, in connection with
such transaction or the process leading thereto.
9.24. Judgment Currency. In respect of any judgment or order given or made for
any amount due under this Agreement or any other Credit Document that is
expressed and paid in a currency (the “judgment currency”) other than Dollars,
Credit Parties will indemnify Administrative Agent and any Lender against any
loss incurred by them as a result of any variation as between (a) the rate of
exchange at which the Dollar amount is converted into the judgment currency for
the purpose of such judgment or order and (b) the rate of exchange, as quoted by
Administrative Agent or by a known dealer in the judgment currency that is
designated by Administrative Agent, at which Administrative Agent or such Lender
is able to purchase Dollars with the amount of the judgment currency actually
received by Administrative Agent or such Lender. The foregoing indemnity shall
constitute a separate and independent obligation of Credit Parties and shall
survive any termination of this Agreement and the other Credit Documents, and
shall continue in full force and effect

105



--------------------------------------------------------------------------------






notwithstanding any such judgment or order as aforesaid. The term “rate of
exchange” shall include any premiums and costs of exchange payable in connection
with the purchase of or conversion into Dollars.
9.25. OID Legend. THE LOANS ARE ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES
OF SECTION 1271 ET SEQ. OF THE INTERNAL REVENUE CODE. THE ISSUE PRICE, AMOUNT OF
ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY FOR SUCH LOANS MAY BE
OBTAINED BY SUBMITTING A WRITTEN REQUEST FOR SUCH INFORMATION TO BORROWER AT THE
ADDRESS SET FORTH IN APPENDIX B TO THIS AGREEMENT.
9.26. Obligations Absolute. To the fullest extent permitted by applicable law
and subject to the Orders, all obligations of the Credit Parties hereunder shall
be absolute and unconditional irrespective of:
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Credit Party;
(b) any lack of validity or enforceability of any Credit Document or any other
agreement or instrument relating thereto against any Credit Party;
(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Credit Document or any other agreement or
instrument relating thereto;
(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Credit Document; or
(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Credit Parties.
9.27. Absence of Prejudice to the Prepetition Secured Parties With Respect to
Matters Before the Bankruptcy Court. The fact that any Agent or any Lender may
be party to or holder of Prepetition Obligations shall in no way prejudice its
rights under, or in respect of, any such Prepetition Obligations or hereunder,
and Agent or any such Lender shall be free to bring, oppose or support any
matter before the Bankruptcy Court no matter how treated in this Agreement.
9.28. Orders Govern; Credit Documents.
(a) Notwithstanding anything herein to the contrary, the exercise of rights and
remedies of the Agent and Lenders hereunder and under any other Credit Document
is subject to the provisions of the Orders. In the event of any conflict between
the terms of this Agreement and the terms of any other Credit Document, the
terms of this Agreement shall govern and control. In

106



--------------------------------------------------------------------------------






the event of any conflict between the terms of the Orders and the terms of this
Agreement or any other Credit Document, the terms of the Orders shall govern and
control.
(b) Notwithstanding that this Agreement or any other Credit Document is dated
July 20, 2015, (a) each of the representations and warranties in each of the
Credit Documents are solely given as of the Final Order Entry Date, (b) any
reference in any Credit Document to "the date hereof," "the date of this
Agreement" or any similar term shall be deemed to be a reference to the Final
Order Entry Date and (c) none of the Credit Documents shall be effective prior
to the entry of the Final Order (and the satisfaction or waiver of all other
conditions contained in Section 3.1) or shall have retroactive effect merely
because they are dated as of a date that is prior to such effectiveness.









107



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
                        
MOLYCORP, INC., a Debtor and Debtor-In-Possession under Chapter 11 of the
Bankruptcy Code, as Borrower




By:    /s/ Michael F. Doolan
Name: Michael F. Doolan
Title: Executive Vice President and Chief Financial Officer




MOLYCORP LUXEMBOURG HOLDINGS S.À R.L., a Debtor and Debtor-In-Possession under
Chapter 11 of the Bankruptcy Code, as a Guarantor




By:    /s/ Michael F. Doolan
Name: Michael F. Doolan
Title: Manager




MCP EXCHANGECO INC., a Debtor and Debtor-In-Possession under Chapter 11 of the
Bankruptcy Code, as a Guarantor




By:    /s/ Michael F. Doolan
Name: Michael F. Doolan
Title: Chief Financial Officer and Treasurer




MCP CALLCO ULC, a Debtor and Debtor-In-Possession under Chapter 11 of the
Bankruptcy Code, as a Guarantor




By:    /s/ Michael F. Doolan
Name: Michael F. Doolan
Title: Chief Financial Officer and Treasurer




--------------------------------------------------------------------------------










WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent






By:    /s/ Meghan H. McCauley
Name: Meghan H. McCauley
Title: Assistant Vice President






--------------------------------------------------------------------------------








OCM MLYCO CTB LTD.,
as Lender


By: Oaktree Capital Management, L.P.
Its: Director




By:    /s/ Emily Stephens
Name: Emily Stephens
Title: Managing Director




By:    /s/ Nick Baseo
Name: Nick Baseo
Title: Vice President








--------------------------------------------------------------------------------






APPENDIX A
TO CREDIT AGREEMENT




Commitments






Lender


Commitment


Pro
Rata Share


OCM MLYCo CTB Ltd. 


$113,438,645


100%












APPENDIX A-1



--------------------------------------------------------------------------------








APPENDIX B
TO CREDIT AGREEMENT


Notice Addresses


If to Borrower:




Molycorp, Inc.
5619 DTC Parkway, Suite 1000
Greenwood Village, Colorado 80111
Attention: Michael Doolan, Chief Financial Officer
Facsimile: (416) 367-5471
E-mail: Michael.Doolan@molycorp.com




in each case, with a copy to:


Molycorp, Inc.
5619 DTC Parkway, Suite 1000
Greenwood Village, Colorado 80111
Attention: Kevin Johnson, General Counsel
Facsimile: (303) 843-8082
E-mail: Kevin.Johnson@molycorp.com


and


Jones Day
222 East 41st Street
New York, NY 10017
Attention: Lewis Grimm, Esq.
Facsimile: (212) 755-7306
E-mail: lgrimm@jonesday.com


If to Administrative Agent or Collateral Agent:


Wilmington Trust, National Association
50 South Sixth Street, Suite 1290
Minneapolis, Minnesota 55402
Attention: Meghan McCauley
Facsimile: (612) 217-5651
E-mail: mmccauley@wilmingtontrust.com




--------------------------------------------------------------------------------






with a copy to:


Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, New York 10018
Attention: Ronald Hewitt, Esq.
Facsimile: (646) 441-9220
E-mail: rhewitt@cov.com


If to Oaktree as Lender:


OCM MLYCo CTB Ltd.
c/o Oaktree Capital Management, L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, California 90071
Attention: Brook Hinchman
Facsimile: (213) 830-6499
E-mail: bhinchman@oaktreecapital.com




with a copy to:


Milbank, Tweed, Hadley & McCoy LLP
601 South Figueroa Street, Suite 3000
Los Angeles, California 90017
Attention: Eric Reimer, Esq.
Facsimile: (213) 892-4777
E-mail: eremeir@milbank.com




--------------------------------------------------------------------------------






SCHEDULE 1.1(a)
TO THE CREDIT AGREEMENT


Guarantor Security Documents


1.
Guaranty by Molycorp Luxembourg Holdings S.à r.l. (“Luxco”) governed by New York
law



2.
Guaranty by MCP Exchangeco Inc. (“Exchangeco”) and MCP Callco ULC (“Callco”)
governed by New York law



3.
Pledge Agreement by Borrower pledging its equity interests in Luxco governed by
Luxembourg law



4.
Pledge Agreement by Borrower pledging its equity interests in each of Exchangeco
and Callco governed by New York law



5.
Security Agreement by Exchangeco and Callco governed by New York law



6.
Pledge Agreement by Luxco pledging its equity interests in each of its three
Domestic Subsidiaries governed by New York law



7.
Pledge Agreement by Exchangeco pledging its equity interests in MCP Canada
Limited Partnership governed by New York law





--------------------------------------------------------------------------------








SCHEDULE 1.1 (b)
TO THE CREDIT AGREEMENT






1.
Molycorp Silmet AS

2.
Magnequench Neo Powders Pte. Ltd.

3.
Xin Bao Investment Limited

4.
Molycorp Korea Inc.

5.
Neo Performance Materials (Singapore) Pte. Ltd.

6.
Molycorp Chemicals & Oxides (Europe) Ltd.

7.
Molycorp Japan, Inc.

8.
NMT Holdings GmbH

9.
Magnequench (Korat) Co., Ltd.









--------------------------------------------------------------------------------




SCHEDULE 1.1(c)
TO THE CREDIT AGREEMENT






No.
Molycorp Excluded Entity
1.
Boulder Wind Power, Inc.
2.
Gan Zhou Ke Li Rare Earth New Material
3.
Toda Magnequench Magnetic Material (Tianjin) Company Limited
4.
Jiangyin Kidokoro Glass Manufacture Co., Ltd.
5.
Buss & Buss Spezialmetalle GmbH
6.
Ingal Stade GmbH
7.
GQD Special Material (Thailand) Co., Ltd







--------------------------------------------------------------------------------




SCHEDULE 4.1
TO CREDIT AGREEMENT


Jurisdictions of Organization and Qualification


#
Entity Name
Jurisdiction
1.
Molycorp, Inc.
Delaware
2.
Molycorp Luxembourg Holdings S.à r.l.
Luxembourg
3.
MCP Exchangeco Inc.
British Columbia, Canada
4.
MCP Callco ULC
British Columbia, Canada
5.
PP IV Mountain Pass II, Inc.
Delaware
6.
RCF IV Speedwagon Inc.
Delaware
7.
PP IV Mountain Pass Inc.
Delaware
8.
Molycorp Minerals, LLC
Delaware
9.
Molycorp Advanced Water Technologies, LLC
Delaware
10.
Molycorp Metals & Alloys, Inc.
Delaware
11.
Molycorp Silmet AS
Estonia
12.
Industrial Minerals, LLC
Delaware
13.
Industrial Minerals S.à r.l.
Luxembourg
14.
Sooriyan Mining Company (Private) Limited
Sri Lanka
15.
Molycorp Rare Metals Holdings, Inc.
Delaware
16.
Molycorp Rare Metals (Oklahoma), LLC
Delaware
17.
Molycorp Rare Metals (Utah), Inc.
Utah
18.
Shanxi Jia Hua Galaxy Electronic Materials Co., Ltd.
People’s Republic of China
19.
Magnequench, Inc.
Delaware
20.
Magnequench Neo Powders Pte. Ltd.
Singapore
21.
Magnequench International, Inc.
Delaware
22.
Xin Bao Investment Limited
Hong Kong
23.
Magnequench (Tianjin) Company Limited
People’s Republic of China
24.
Molycorp Chemicals & Oxides, Inc.
Delaware
25.
MCP Canada Limited Partnership
British Columbia, Canada
26.
Molycorp Minerals Canada ULC
British Columbia, Canada
27.
MCP Canada Holdings ULC
British Columbia, Canada
28.
Molycorp Korea Inc.
Korea
29.
Neo International Corp.
Barbados
30.
Neo Performance Materials (Singapore) Pte. Ltd.
Singapore
31.
Zibo Jiahua Advanced Material Resources Co., Ltd.
People’s Republic of China
32.
Jiangyin Jiahua Advanced Material Resources Co., Ltd.
People’s Republic of China
33.
Jiangyin Kidokoro Glass Manufacture Co., Ltd
People’s Republic of China
34.
Molycorp Chemicals & Oxides (Europe) Ltd
United Kingdom
35.
Molycorp Japan, Inc.
Japan
36.
Molycorp Rare Metals Korea Inc.
Korea
37.
NMT Holdings GmbH
Germany
38.
Magnequench GmbH
Germany
39.
Buss & Buss Spezialmetalle GmbH
Germany





--------------------------------------------------------------------------------




#
Entity Name
Jurisdiction
40.
Ingal Stade GmbH
Germany
41.
Molycorp (Beijing) Co., Ltd.
People’s Republic of China
42.
Magnequench Limited
Barbados
43.
Magnequench (Korat) Co., Ltd.
Thailand
44.
Magnequench International Trading (Tianjin) Co., Ltd.
People’s Republic of China
45.
Zibo Jia Xin Magnetic Materials Ltd.
People’s Republic of China





Equity Interests of less than 50%:


46.
Boulder Wind Power, Inc.
Delaware
47.
Gan Zhou Ke Li Rare Earth New Material
People’s Republic of China
48.
Toda Magnequench Magnetic Material (Tianjin) Company Limited
People’s Republic of China
49.
GQD Special Material (Thailand) Co., Ltd.
Thailand







--------------------------------------------------------------------------------






SCHEDULE 4.1
TO CREDIT AGREEMENT


Equity Interests and Ownership


No.
Issuer
Owner
Type of Interest
Percentage
Owned
1.
Molycorp, Inc.
N/A
Shares
N/A
2.
Molycorp Luxembourg Holdings S.à r.l.
Molycorp, Inc.
Shares
100%
3.
MCP Exchangeco Inc.
Molycorp, Inc.
Shares
100%
4.
MCP Callco ULC
Molycorp, Inc.
Membership Interests
100%
5.
PP IV Mountain Pass II, Inc.
Molycorp, Inc.
Shares
100%
6.
RCF IV Speedwagon Inc.
Molycorp, Inc.
Shares
100%
7.
PP IV Mountain Pass Inc.
PP IV Mountain Pass II, Inc.
Shares
100%
8.
Molycorp Minerals, LLC
Molycorp, Inc.
Membership Interests


31.96%
PP IV Mountain Pass Inc.
Membership Interests


16.73%
RCF IV Speedwagon Inc.
Membership Interests


51.31%
9.
Molycorp Advanced Water Technologies, LLC
Molycorp Minerals, LLC
Membership Interests
100%
10.
Molycorp Metals & Alloys, Inc.
Molycorp Minerals, LLC
Shares
100%
11.
Boulder Wind Power, Inc.
Molycorp Minerals, LLC
Shares
18.8%
12.
Molycorp Silmet AS
Molycorp Minerals, LLC
Shares
100%
13.
Industrial Minerals, LLC
Molycorp Minerals, LLC
Membership Interests
100%
14.
Industrial Minerals S.à r.l.
Industrial Minerals, LLC
Shares
100%
15.
Sooriyan Mining Company (Private) Limited
Industrial Minerals S.à r.l.
Shares
100%
16.
Molycorp Rare Metals Holdings, Inc.
Molycorp Luxembourg Holdings S.à r.l.
Shares
100%
17.
Molycorp Rare Metals (Oklahoma), LLC
Molycorp Rare Metals Holdings, Inc.
Membership Interests
80%
18.
Molycorp Rare Metals (Utah), Inc.
Molycorp Rare Metals Holdings, Inc.
Shares
100%
19.
Shanxi Jia Hua Galaxy Electronic Materials Co., Ltd.
Molycorp Rare Metals (Utah), Inc.
Shares
60%
20.
Magnequench, Inc.
Molycorp Luxembourg Holdings S.à r.l.
Shares
100%
21.
Magnequench Neo Powders Pte. Ltd.
Magnequench, Inc.
Shares
100%
22.
Magnequench International, Inc.
Magnequench, Inc.
Shares
100%
23.
Gan Zhou Ke Li Rare Earth New Material
Magnequench, Inc
Shares
25%





--------------------------------------------------------------------------------





 
No.
Issuer
Owner
Type of Interest
Percentage
Owned
 
24.
Xin Bao Investment Limited
Magnequench International, Inc.
Shares
98.9%
 
Molycorp Minerals Canada ULC
Shares
1.1%
 
25.
Magnequench (Tianjin) Company Limited
Xin Bao Investment Limited
Shares
100%
 
26.
Toda Magnequench Magnetic Material (Tianjin) Company Limited
Xin Bao Investment Limited
Shares
33%
 
27.
Molycorp Chemicals & Oxides, Inc.
Molycorp Luxembourg Holdings S.á.r.l.
Shares
100%
 
28.
MCP Canada Limited Partnership
MCP Exchangeco Inc.
Partner Units
99.99%
 
MCP Canada Holdings ULC
Partner Units
0.01%
 
29.
Molycorp Minerals Canada ULC
MCP Canada Limited Partnership
Membership Interests
100%
 
30.
MCP Canada Holdings ULC
Molycorp Minerals Canada ULC
Membership Interests


100%
 
31.
Molycorp Korea Inc.
Molycorp Minerals Canada ULC
Shares
100%
 
32.
Neo International Corp.
Molycorp Minerals Canada ULC
Shares
100%
 
33.
Neo Performance Materials (Singapore) Pte. Ltd.
Neo International Corp.
Shares
100%
 
34.
Zibo Jiahua Advanced Material Resources Co., Ltd.
Neo International Corp.
Shares
95%
 
35.
Jiangyin Jiahua Advanced Material Resources Co., Ltd.
Neo International Corp.
Shares
95%
 
36.
Jiangyin Kidokoro Glass Manufacture Co., Ltd.
Jiangyin Jiahua Advanced Material Resources Co., Ltd.
Shares
50%
 
37.
Molycorp Chemicals & Oxides (Europe) Ltd
Molycorp Minerals Canada ULC
Shares
100%
 
38.
Molycorp Japan, Inc.
Molycorp Minerals Canada ULC
Shares
100%
 
39.
Molycorp Rare Metals Korea Inc.
Molycorp Minerals Canada ULC
Shares
100%
 
40.
NMT Holdings GmbH
Molycorp Minerals Canada ULC
Shares
100%
 
41.
Magnequench GmbH
NMT Holdings GmbH
Shares
100%
 
42.
Buss & Buss Spezialmetalle GmbH
NMT Holdings GmbH
Shares
50.04%
 
 
 
 
 
 
 
 
 
 
 
 
 
1 Pursuant to a prior arrangement, Molycorp Minerals Canada ULC has agreed to
transfer 20% of its interests in Molycorp Rare Metals Korea Inc. to its joint
venture partners in Molycorp Rare Metals (Oklahoma) LLC, upon payment of the
agreed transfer price.
 





--------------------------------------------------------------------------------




No.
Issuer
Owner
Type of Interest
Percentage
Owned
43.
Ingal Stade GmbH
Molycorp Minerals Canada ULC
Shares
50%
44.
Molycorp (Beijing) Co., Ltd.
Molycorp Minerals Canada ULC
Shares
100%
45.
Magnequench Limited
Molycorp Minerals Canada ULC
Shares
100%
46.
Magnequench (Korat) Co., Ltd.
Magnequench Limited
Shares
100%
47.
Magnequench International Trading (Tianjin) Co., Ltd.
Magnequench Limited
Shares
100%
48.
Zibo Jia Xin Magnetic Materials Ltd.
Magnequench Limited
Shares
100%
49.
GQD Special Material (Thailand) Co., Ltd
Magnequench Limited
Partner Units
20%





























































2 Prior to the Petition Date, Borrower was engaged in active negotiations to
sell its Equity Interests in Ingal Stade GmbH to its joint venture partner.
3 Affiliated shareholders of less than 0.01% exist.






--------------------------------------------------------------------------------






SCHEDULE 4.9
TO CREDIT AGREEMENT


Intercompany Obligations
(see below)






--------------------------------------------------------------------------------






Inter-Company Loan Activities

June 2015


 
 
 
Balance Outstanding as at May 31, 2015 (except as otherwise noted)
 
Lender – Borrower
 
Denominated Currency
Interest
Principal
Total (denominated currency)
Total (USD)
Exchange Rate
#1
Molycorp Inc.- Exchangeco (CND$400M 10%)
 
Canadian Dollar
2,996,527.67
305,343,391.08
308,339,918.75
247,583,040.59
1.2454
#2
Molycorp Inc.- Exchangeco (CND$300M revolv 10%)
 
Canadian Dollar
102,947.39
125,252,657.56
125,355,604.95
100,654,893.97
1.2454
#3
Exchangeco - Molycorp Minerals Canada ULC (CND$300M revolv 10%)
 
Canadian Dollar
181,828.68
60,334,060.12
60,515,888.80
48,591,527.87
1.2454
#4
Magnequench International Inc.-Molycorp Inc. (USD$12.8M 6.5%)
 
US Dollar
1,485,485.09
15,555,348.00
17,040,833.09
17,040,833.09
1.0000
#5
Magnequench International Inc.-Molycorp Minerals LLC (USD$75M revolv 6.5%)
 
US Dollar
6,482,077.91
52,655,099.52
59,137,177.43
59,137,177.43
1.0000
#6
Magnequench Limited -Magnequench (Korat) Co., Ltd. (USD30M max no interest)
 
US Dollar
-
11,450,000 .00
11,450,000.00
11,450,000.00
1.0000
#7
Molycorp Minerals LLC - Silmet (USD$18.5M 3%)
 
US Dollar
(854.81)-
15,900,000.00
15,899,145.19
15,899,145.19
1.0000
#8
Molycorp Inc. - Luxembourg (USD$350M no interest)
 
US Dollar
-
364,150,000.00
364,150,000.00
364,150,000.00
1.0000
#9
Molycorp Minerals Canada ULC - NMT Holdings GmbH (EURO4.4M 6.0%)
 
EURO
603,973.08
4,467,000.00
5,070,973.08
5,573,722.88
.9098
#10
Molycorp Minerals LLC - MMA US$30M max 3%)
 
US Dollar
9,369.86
-
9,369.86
9,369.86
1.0000
#11
Neo International Corp. - Molycorp Minerals Canada ULC (CND$80M revolv no
interest)
 
Canadian Dollar
-
57,557,153.62
57,557,153.62
46,215,797.03
1.2454
#12
Molycorp Minerals LLC - Molycorp C&O Inc. (USD$12M revolv no interest)
 
US Dollar
-
 
 
 
 
#13
Magnequench Inc – Molycorp Inc ($85M revovl no interest)
 
US Dollar
 
49,018,008.15
49,018,008.15
49,018,008.15
 
#14
Molycorp Minerals LLC – Industrial Mineral Sarl (US$16,165,729)
 
US Dollar
 
US$16,165,729
 
 
 
#15
Molycorp C&O Inc. – Molycorp Inc (US$3M revolv no interest)
 
US Dollar
 
3,000,000
 
 
 
 
 
 
 
 
 
 
 
 


    



--------------------------------------------------------------------------------




#16
Molycorp Inc – Molycorp Rare Metal Holdings (US$4.5M no interest)
 
US Dollar
 
2,000,000
 
 
 
#17
MMA – Molycorp Inc (US$2M revolv no interest)
 
US Dollar
 
1,700,000
 
 
 
 
 
 
 
 
 
 
 
 
#18
Molycorp Rare Metal Holdings – Molycorp Minerals LLC (US$1.8M revolv no
interest)
 
US Dollar
 
1,800,000
 
 
 
#19
Molycorp Rare Metals (Utah), Inc - Molycorp Minerals LLC (US$200K revolv no
interest)
 
US Dollar
 
200,000
 
 
 
 
 
 
 
 
 
 
 
 




    



--------------------------------------------------------------------------------






SCHEDULE 4.10
TO CREDIT AGREEMENT


Adverse Proceedings
1.
Shareholder Class Action and Derivative Lawsuits

In February 2012, a purported class action lawsuit was filed in the Colorado
Federal District Court against Borrower and certain of its current and former
executive officers alleging violations of the federal securities laws. The
Consolidated Class Action Complaint filed on July 31, 2012 also names most of
Borrower’s Board members and some of its stockholders as defendants, along with
other persons and entities. On March 31, 2015, the Colorado Federal District
Court granted Borrower its motion to dismiss that Complaint without prejudice.
The plaintiffs have amended their Complaint and it is being briefed.
Certain of Borrower’s shareholders filed a consolidated stockholder derivative
lawsuit purportedly on Borrower’s behalf against Borrower (as nominal defendant)
and certain of Borrower’s current and former directors, executive officers and
shareholders in the Delaware Court of Chancery. A Consolidated Amended
Stockholder Derivative Complaint was filed in August 2012. Pursuant to an order
dated May 15, 2013, the Delaware Chancery Court stayed this derivative lawsuit
pending the outcome of the Colorado class action lawsuit. On October 9, 2013,
certain plaintiffs, purportedly on Borrower’s behalf, filed a Motion to Lift the
Stay and for Leave to File an Amended Complaint. Pursuant to a letter opinion
dated May 12, 2014, the Delaware Chancery Court granted plaintiffs’ motion to
file a second consolidated amended derivative complaint. In addition, the
Delaware Chancery Court lifted the stay of the action. The plaintiffs filed
their Second Consolidated Amended Complaint on May 15, 2014, alleging breaches
of fiduciary duty and unjust enrichment, but dropping claims for material
misstatements and for trading on material, non-public information. The
defendants filed a Motion to Dismiss the Second Consolidated Amended Complaint
on July 14, 2014, and oral arguments on the Motion to Dismiss were heard on
January 16, 2015. The Delaware Chancery Court dismissed the suit with prejudice.
The plaintiffs have a right to appeal the decision.
Two shareholder derivative lawsuits were filed purportedly on Borrower’s behalf
against Borrower (as nominal defendant) and certain of our current and former
directors, executive officers and shareholders, in the Colorado Federal District
Court. These lawsuits allege claims for breach of fiduciary duty, waste of
corporate assets, and unjust enrichment based on events in 2011 and 2012. The
Colorado Federal District Court dismissed these lawsuits. The plaintiffs filed
an appeal of that ruling to the U.S. Court of Appeals for the Tenth Circuit, and
the Tenth Circuit remanded these cases back to the Colorado Federal District
Court. Subsequently, a different shareholder, purportedly on Borrower’s behalf,
filed a new shareholder derivative lawsuit in the Colorado Federal District
Court alleging claims for breach of fiduciary duty, waste of corporate assets,
and unjust enrichment based on events during 2011 through 2013. The Colorado
Federal District Court sua sponte consolidated this lawsuit with the remanded
lawsuits. The plaintiff in the new derivative lawsuit filed a Motion to Vacate
the consolidation order. On July 15, 2014, the Colorado Federal District Court
ruled that, based on the Second Consolidated Amended Derivative Complaint filed
in Delaware Chancery Court, the issues raised in the Colorado derivative cases
were sufficiently distinct from the issues

    



--------------------------------------------------------------------------------




set forth in the Delaware derivative lawsuit, and reversed its original order
dismissing the lawsuits. In its order, the Colorado Federal District Court left
open the opportunity for the defendants to file a motion to stay the Colorado
derivative lawsuits pending the resolution of the Colorado class action lawsuit.
The motion to stay was filed and fully briefed. The Colorado Federal District
Court granted the defendants' Motion to Stay all of the Colorado derivative
lawsuits pending resolution of the purported Colorado class action lawsuit, and
further stayed the new Colorado derivative lawsuit pending resolution of the
purported New York class action lawsuit. The Colorado Federal District Court
subsequently administratively closed all of the Colorado derivative lawsuits.
In August 2013, two purported class action lawsuits were filed in the U.S.
District Court for the Southern District of New York against Borrower and
certain of its current and former executive officers, alleging violations of the
federal securities laws. A Consolidated Amended Class Action Complaint, filed on
May 19, 2014, also named Borrower and certain of its current and former
executive officers. On March 12, 2015, the Federal Court for the Southern
District of New York issued an order dismissing the lawsuit with prejudice. On
April 1, 2015, the plaintiffs filed a motion for reconsideration of certain
portions of the dismissal order. The motion for reconsideration has been fully
briefed.
2.
Patent Infringement



Rhodia Chimie, S.A.S. and Rhodia Operations, S.A.S. filed a complaint in the
Regional Court of Dusseldort, Patent Litigation Chamber, alleging that Molycorp
Chemicals & Oxides (Europe) Ltd. and Zibo Jiahua New Materials Resources Co.
Ltd. have infringed certain of their patents.


DKKK has notified Borrower that it believes that certain of Borrower’s mixed
oxide products used in automobile catalyst applications violate DKKK’s
intellectual property rights. Borrower is in process of evaluating this claim.


3.
Estonia Plant Fire Claims



Borrower anticipates that it may be subject to several claims from nearby
residents and for environmental cleanup obligations related to a fire at a plant
of its Subsidiary Molycorp Silmet AS, in Estonia.

    



--------------------------------------------------------------------------------






SCHEDULE 4.13
TO CREDIT AGREEMENT


Environmental Matters
1. Estonia Plant Fire


Borrower anticipates that it may be subject to environmental cleanup obligations
related to a fire at a plant of its Subsidiary in Estonia (Molycorp Silmet AS).

    



--------------------------------------------------------------------------------






SCHEDULE 4.15
TO CREDIT AGREEMENT


Material Contracts
1.
Indenture, dated as of June 15, 2011, between Molycorp, Inc., and Wells Fargo
Bank, National Association, as trustee.

2.
Indenture, dated May 25, 2012, among Molycorp, Inc., the Guarantors (as defined
therein) and Wells Fargo Bank, National Association, as trustee.

3.
First Supplemental Indenture, dated August 22, 2014, by and between Molycorp,
Inc. and Wells Fargo Bank, National Association, as Trustee.

4.
Second Supplemental Indenture by and between Molycorp, Inc. and Wells Fargo
Bank, National Association, as Trustee.

5.
Indenture, dated June 2, 2011, between Neo Material Technologies Inc. and
Computershare Trust Company of Canada, as trustee.

6.
Indenture, dated June 11, 2012, between Molycorp, Inc. and Computershare Trust
Company of Canada.

7.
Registration Rights Agreement, dated April 15, 2010, by and among Molycorp, Inc.
and the parties listed therein.

8.
Director and Officer Indemnification Agreement.

9.
Oaktree Facilities.

10.
Facilities Agreement and Precedent Agreement for Firm Transportation Service
Agreement, dated September 30, 2010, by and between Kern River Gas Transmission
Company and Molycorp Minerals, LLC.


    



--------------------------------------------------------------------------------






SCHEDULE 5.17
TO CREDIT AGREEMENT


Post-Closing Matters




None.



    



--------------------------------------------------------------------------------




EXHIBIT A
TO CREDIT AGREEMENT


FUNDING NOTICE
July 2[], 2015
Reference is made to the Secured Superpriority Debtor-in-Possession Credit
Agreement, dated as of July 20, 2015 (as it may be amended, supplemented,
amended and restated or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among MOLYCORP, INC., a Delaware corporation (“Borrower”), the
guarantors party thereto, the Lenders party thereto from time to time,
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent and as
Collateral Agent (together with its permitted successors in such capacities, the
“Agent”).
The undersigned hereby gives you written notice, pursuant to the Credit
Agreement, requesting a Loan under the DIP Facility and in connection with that
notice sets forth below the following information:
(i)
the Closing Date shall be July 2[], 2015;

(ii)
the borrowing of the Second DIP Loans shall be in the amount of $113,438,645;
and

(iii)
the borrowing of the Second DIP Loans shall be disbursed net of 3.03% original
issue discount.

Further, the undersigned hereby certifies, in his capacity as such and not in a
personal capacity, that as of the Closing Date:
(i)    the representations and warranties contained in each of the Credit
Documents are true and correct in all material respects on and as of such Credit
Date to the same extent as though made on and as of such date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties are true and correct in
all material respects on and as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and
(ii)    no event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Default.
The Borrower directs the Agent to net the original issue discount from the
borrowing of the Second DIP Loans. The Borrower hereby instructs, upon receipt
of the Second DIP Loans by Agent in account no. [__________], to immediately
disburse in immediately available funds:
(i) $[__________] in annual and administrative fees of the Agent;

    



--------------------------------------------------------------------------------




(ii) $[__________] in fees and expenses of Milbank, Tweed, Hadley & McCloy LLP
(“Milbank”), legal counsel to the Lender;
(iii) $[_________] in fees and expenses of Morris, Nichols, Arsht and Tunnell,
LLP (“Morris”), legal counsel to the Lender;
(iv) $[__________] in fees and expenses of Covington & Burling LLP
(“Covington”), legal counsel to the Agent;
(v) $[_________] in fees and expenses of Loizides, P.A. (“Loizides”), legal
counsel to the Agent;
(vi)    $[__________] in fees and expenses of Centerview Partners
(“Centerview”), financial advisor to the Lender (such fees and expenses of
Centerview, together with the fees and expenses of Agent, Milbank, Morris,
Covington, and Loizides, the “Professional Fees”); and
(vii) the balance of $[__________] to the Funding Account;
in each case to the accounts of the Agent, Milbank, Morris, Covington, Loizides,
and Centerview and the Funding Account, respectively, specified in Annex 1
hereof.
The Borrower expressly acknowledges and agrees that the Professional Fees do not
include (a) amounts not yet billed or expenses not yet received by Milbank,
Morris, Covington, Loizides or Centerview, as applicable, (b) additional amounts
incurred by Milbank, Morris, Covington, Loizides, or Centerview from and after
July [__], 2015, respectively, with respect to which additional invoice(s) will
be provided during the week of July [__], 2015 to cover fees and expenses
through and after the Final Hearing, which fees and expenses shall be payable by
the Borrower upon receipt.


[Remainder of this page intentionally left blank, signature block follows]

















    



--------------------------------------------------------------------------------




This Funding Notice is executed and delivered as of the date first written
above.
MOLYCORP, INC.
By: ___________________________________
Name:
Title:





    



--------------------------------------------------------------------------------






Annex 1 to Funding Notice


FUNDS FLOW MEMORANDUM


On the Closing Date, the Lender will disburse $[_________] in U.S. Dollars and
immediately available funds to the Agent at:


Bank Name:        [_______________________]
Bank Address:    [_______________________]
ABA Number:    [_______________________]
Account Number:    [_______________________]
Attention:    [_______________________]
Reference:        [_______________________]


On the Closing Date, the Agent will disburse $[_________] in U.S. Dollars and
immediately available funds to the Agent at:


Bank Name:        [_______________________]
Bank Address:    [_______________________]
ABA Number:    [_______________________]
Account Number:    [_______________________]
Attention:    [_______________________]
Reference:    [_______________________]


On the Closing Date, the Agent will disburse $[_________] in U.S. Dollars and
immediately available funds to Milbank at:


Bank Name:        [_______________________]
Bank Address:    [_______________________]
ABA Number:    [_______________________]
Account Number:    [_______________________]
Attention:    [_______________________]
Reference:        [_______________________]


On the Closing Date, the Agent will disburse $[_________] in U.S. Dollars and
immediately available funds to Morris at:


Bank Name:        [_______________________]
Bank Address:    [_______________________]
ABA Number:    [_______________________]
Account Number:    [_______________________]
Attention:    [_______________________]
Reference:        [_______________________]



    



--------------------------------------------------------------------------------




On the Closing Date, the Agent will disburse $[_________] in U.S. Dollars and
immediately available funds to Covington at:


Bank Name:        [_______________________]
Bank Address:    [_______________________]
ABA Number:    [_______________________]
Account Number:    [_______________________]
Attention:    [_______________________]
Reference:        [_______________________]


On the Closing Date, the Agent will disburse $[_________] in U.S. Dollars and
immediately available funds to Loizides at:


Bank Name:        _______________________
Bank Address:    _______________________
ABA Number:    _______________________
Account Number:    _______________________
Attention:    _______________________
Reference:        _______________________


On the Closing Date, the Agent will disburse $[_________] in U.S. Dollars and
immediately available funds to Centerview at:


Bank Name:        [_______________________]
Bank Address:    [_______________________]
ABA Number:    [_______________________]
Account Number:    [_______________________]
Attention:    [_______________________]
Reference:        [_______________________]


On the Closing Date, the Agent will disburse $[_________] in U.S. Dollars and
immediately available funds to the Funding Account at:


Bank Name:        [_______________________]
Bank Address:    [_______________________]
ABA Number:    [_______________________]
Account Number:    [_______________________]
Attention:    [_______________________]
Reference:        [_______________________]

    



--------------------------------------------------------------------------------






EXHIBIT B
TO CREDIT AGREEMENT


COMPLIANCE CERTIFICATE
THE UNDERSIGNED HEREBY CERTIFIES as follows:
1.    I am the Chief Financial Officer of MOLYCORP, INC., a Delaware corporation
(“Borrower”) acting in my capacity as such and not in a personal capacity.
2.    I have reviewed the terms of that certain Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of July 20, 2015 (as it may be
amended, supplemented, amended and restated or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Borrower, the guarantors party
thereto, the Lenders party thereto from time to time, WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Administrative Agent and as Collateral Agent, and I have made,
or have caused to be made under my supervision, a review in reasonable detail of
the transactions and condition of Borrower during the accounting period covered
by the attached financial statements.
3.    The examination described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth in a separate attachment, if any, to
this Compliance Certificate, describing in reasonable detail the nature of the
condition or event, the period during which it has existed and the action which
Borrower has taken, is taking, or proposes to take with respect to each such
condition or event.
The foregoing certifications, together with the financial statements delivered
with this Compliance Certificate in support hereof, are made and delivered
[mm/dd/yy] pursuant to Section 5.1(c) of the Credit Agreement.
MOLYCORP, INC.
By: ______________________________
Name:
Title: Chief Financial Officer















    



--------------------------------------------------------------------------------




EXHIBIT C
TO CREDIT AGREEMENT


ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations in connection with its Loans or Commitment,
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment, without representation or warranty by the
Assignor.

    



--------------------------------------------------------------------------------




1.
Assignor:
______________________
 
2.
Assignee:
______________________


3.
Borrower:
Molycorp, Inc.
4.
Administrative Agent:
Wilmington Trust, National Association (together with its permitted successor in
such capacity), as the administrative agent under the Credit Agreement
5.
Credit Agreement:
The Secured Superpriority Debtor-in-Possession Credit Agreement dated as of July
20, 2015 by and among Molycorp, Inc., a Delaware corporation (“Borrower”), the
guarantors party thereto, the Lenders party thereto from time to time,
Administrative Agent and Wilmington Trust, National Association, as Collateral
Agent (together with its permitted successor in such capacity, “Collateral
Agent”)
6.
Assigned Interest[s]:



Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
$______________
$______________
____________%
$______________
$______________
____________%
$______________
$______________
____________%



Effective Date: ______________, 201__
[To be inserted by Administrative Agent]
7.
Notice and Wire Instructions:


    



--------------------------------------------------------------------------------




[NAME OF ASSIGNOR]
Notices:
_________________________
_________________________
_________________________
Attention:
Telecopier:
with a copy to:
_________________________
_________________________
_________________________
Attention:
Telecopier:
Wire Instructions:
[NAME OF ASSIGNEE]
Notices:
_________________________
_________________________
_________________________
Attention:
Telecopier:
with a copy to:
_________________________
_________________________
_________________________
Attention:
Telecopier:
Wire Instructions:





The terms set forth in this Assignment are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:_______________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:_______________________
Title:




Accepted by:


WILMINGTON TRUST, NATIONAL ASSOICATION,
as Administrative Agent




By:_______________________
Title:



    



--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
1.
Representations and Warranties.

1.1
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and
(iv) it is not a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Credit Documents”), or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Credit Document.

1.2
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest, and (vii) if it is a Non-US Lender, attached to
this Assignment is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2.
Payments. All payments with respect to the Assigned Interests shall be made on
the Effective Date as follows:

2.1
From and after the Effective Date, Administrative Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date. Notwithstanding the foregoing, Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to the Assignee.

3.
General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of





--------------------------------------------------------------------------------




this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof.
[remainder of page intentionally left blank]






--------------------------------------------------------------------------------






EXHIBIT D
TO CREDIT AGREEMENT


CLOSING DATE CERTIFICATE


THE UNDERSIGNED HEREBY CERTIFIES, as follows:
1.    We are, respectively, the Chief Executive Officer and the Chief Financial
Officer of MOLYCORP, INC., a Delaware corporation (“Borrower”) acting in our
capacity as such and not in a personal capacity.
2.    We have reviewed the terms of that certain Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of July 20, 2015 (as it may be
amended, supplemented, amended and restated or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Borrower, the guarantors party
thereto, the Lenders party thereto from time to time, WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Administrative Agent and as Collateral Agent, and in our opinion
we have made, or have caused to be made under our supervision, such examination
or investigation as is necessary to enable us to express an informed opinion as
to the matters referred to herein.
3.    Based upon our review and examination described in paragraph 2 above, we
certify, on behalf of Borrower, that on the Closing Date:
(i)    the representations and warranties contained in each of the Credit
Documents are true and correct in all material respects on the Closing Date to
the same extent as though made on such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects on and as of such earlier date; provided that in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;
(ii)    no valid order, injunction, litigation or other proceeding (private or
governmental) effective to delay or seeking to preclude the closing of the
transactions contemplated by the Credit Agreement or to modify the terms thereof
in a manner adverse to the Lenders in any material respect exists; and
(iii)    no event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or Default.
4.    All conditions precedent required pursuant to Section 3.1 have been
satisfied or waived in writing by the Requisite Lenders.
[remainder of page intentionally left blank]




--------------------------------------------------------------------------------




The foregoing certifications are made and delivered as of the date first set
forth above.
 
MOLYCORP, INC.
 
By:
 
 
Name:
 
Title: Chief Executive Officer



 
By:
 
 
Name:
 
Title: Chief Financial Officer







--------------------------------------------------------------------------------






EXHIBIT E
TO CREDIT AGREEMENT


BUDGET
(See attached)






--------------------------------------------------------------------------------






EXHIBIT F
TO CREDIT AGREEMENT


INTERIM ORDER
(See attached)






--------------------------------------------------------------------------------






UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
-------------------------------------------------------------


In re


MOLYCORP, INC., et al., 5     
    
Debtors


---------------------------------------------------------------


x
:
:
:
:
:
:
:
x


 
Chapter 11 
 
Case No. 15-11357 (CSS) 
 
(Jointly Administered)

INTERIM ORDER PURSUANT TO SECTIONS 105, 361, 362, 363, 364, 365 AND 507 OF THE
BANKRUPTCY CODE (I) AUTHORIZING DEBTORS TO
OBTAIN SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION FINANCING,
(II) AUTHORIZING DEBTORS TO USE CASH COLLATERAL, (III) GRANTING
ADEQUATE PROTECTION TO THE PREPETITION SECURED PARTIES,
(IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF
•    Upon the motion (“Motion”) filed by Molycorp, Inc. (“Molycorp”) and certain
of its direct and indirect subsidiaries, as debtors and debtors in possession
(collectively, the “Debtors”) in the above captioned chapter 11 cases
(collectively, the “Chapter 11 Cases”) requesting entry of an interim order
(this “Interim Order”) and a final order (“Final Order” and together with the
Interim Order, collectively, the “DIP Orders”) under sections 105, 361, 362,
363(c), 363(e), 364(c), 364(d)(1), 364(e), 365 and 507 of title 11 of the United
States Code, 11 U.S.C. §§101-1532 (as amended, the “Bankruptcy Code”), and Rules
2002, 4001, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (as
amended, the “Bankruptcy Rules”), and Rule
 
 
 
5
The Debtors are the following 21 entities (the last four digits of their
respective taxpayer identification numbers, if any, follow in parentheses):
Molycorp, Inc. (1797); Industrial Minerals, LLC; Magnequench, Inc. (1833);
Magnequench International, Inc. (7801); Magnequench Limited; Molycorp Advanced
Water Technologies, LLC (1628); MCP Callco ULC; MCP Canada Holdings ULC; MCP
Canada Limited Partnership; MCP Exchangeco Inc.; Molycorp Chemicals & Oxides,
Inc. (8647); Molycorp Luxembourg Holdings S.à r.l.; Molycorp Metals & Alloys,
Inc. (9242); Molycorp Minerals Canada ULC; Molycorp Minerals, LLC (4170);
Molycorp Rare Metals Holdings, Inc. (4615); Molycorp Rare Metals (Utah), Inc.
(7445); Neo International Corp.; PP IV Mountain Pass, Inc. (1205); PP IV
Mountain Pass II, Inc. (5361); RCF IV Speedwagon Inc. (0845). Molycorp’s United
States headquarters is located at 5619 DTC Parkway, Suite 1000, Greenwood
Village, Colorado, 80111.







--------------------------------------------------------------------------------




4001 of the Local Bankruptcy Rules for the United States Bankruptcy Court for
the District of Delaware (as amended, the “Local Rules”), inter alia (a)
authorizing the Debtors to enter into a $291,764,955 secured superpriority
debtor-in-possession financing facility (the “DIP Facility”) pursuant to and in
accordance with the DIP Term Sheet attached hereto as Exhibit A (the “DIP Term
Sheet”) with Molycorp, as borrower, the other Debtors and certain non-debtor
subsidiaries of the Debtors, as guarantors, OCM MLYCo CTB Ltd., as
administrative and collateral agent (the “DIP Agent”), and the lenders party
thereto (the “DIP Lenders” and together with the DIP Agent, collectively, the
“DIP Secured Parties”), the other DIP Facility Documents (as defined below), the
Budget (as defined below) and the DIP Orders, (b) authorizing the Debtors to use
Cash Collateral (as defined below) as of the Petition Date pursuant to and in
accordance with the Budget and the DIP Orders, (c) granting to the DIP Agent,
for the benefit of the DIP Lenders, a security interest in and liens on the DIP
Collateral (as defined below) and a superpriority administrative expense claim,
to the extent and as provided in the DIP Orders and the DIP Facility Documents,
to secure the DIP Obligations (as defined below), (d) granting certain adequate
protection to the Prepetition Secured Parties (as defined below), (e) scheduling
a final hearing (the “Final Hearing”) to consider entry of the Final Order, and
(f) granting related relief; and the Bankruptcy Court having found that the
relief requested in the Motion is in the best interests of each of the Debtors,
their estates, their creditors and other parties in interest; and the Bankruptcy
Court having reviewed the Motion and having heard the statements in support of
the relief requested therein at a hearing before the Bankruptcy Court on July 2,
2015 (the “Interim Hearing”); and the Bankruptcy Court having determined that
the legal and factual bases set forth in the Motion, the Declaration of Michael
F. Doolan in Support of the First Day Pleadings, dated as of June 25, 2015, and
articulated at the Interim Hearing adequately establish just cause for the
relief granted herein; and upon all of the proceedings had




--------------------------------------------------------------------------------




before the Bankruptcy Court; and after due deliberation and sufficient cause
appearing therefor, it is HEREBY FOUND AND CONCLUDED THAT:
•    Commencement of Chapter 11 Cases. On June 25, 2015 (the “Petition Date”),
the Debtors commenced the Chapter 11 Cases in the United States Bankruptcy Court
for the District of Delaware (the “Bankruptcy Court”). The Debtors are
continuing to operate their respective businesses and manage their respective
properties as debtors in possession pursuant to sections 1107 and 1108 of the
Bankruptcy Code. No official committee of unsecured creditors (a “Committee”)
has been appointed in the Chapter 11 Cases.
•    Jurisdiction and Venue. The Bankruptcy Court has jurisdiction over the
Chapter 11 Cases, the Motion and the parties and property affected hereby,
pursuant to 28 U.S.C. §§ 157(b) and 1334. Consideration of the Motion
constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The Bankruptcy
Court may enter a final order consistent with Article III of the United States
Constitution. Venue of the Chapter 11 Cases in this District is proper pursuant
to 28 U.S.C. §§ 1408 and 1409. The bases for the relief sought in the Motion and
granted in this Interim Order are sections 105, 361, 362, 363(c), 363(e),
364(c), 364(d)(1), 364(e), 365, and 507 of the Bankruptcy Code, Bankruptcy Rules
2002, 4001, 6004 and 9014, and Local Rule 4001-2.
•    Notice. On July 1, 2015 the Debtors filed the Motion with the Bankruptcy
Court pursuant to Bankruptcy Rules 2002, 4001 and 9014, and provided notice of
the Motion and the Interim Hearing by electronic mail, facsimile, hand delivery
or overnight delivery to the following parties and/or their respective counsel
as indicated below: (a) the office of the United States Trustee; (b) the
Debtors' 40 largest unsecured creditors on a consolidated basis, as
 
 
 
6
The findings and conclusions set forth herein constitute the Bankruptcy Court’s
findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052. To the
extent any findings of fact constitute conclusions of law, they are adopted as
such. To the extent any conclusions of law constitute findings of fact, they are
adopted as such.





--------------------------------------------------------------------------------




identified in their chapter 11 petitions; (c) Milbank Tweed Hadley & McCloy LLP,
as counsel to OCM; (d) Kramer, Levin, Naftalis & Frankel LLP, as counsel to a
group of the Debtors' senior secured noteholders; (e) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, as counsel to an ad hoc group of secured and unsecured
noteholders; (f) counsel to the indenture trustees for the Debtors' secured and
unsecured notes; and (g) all parties entitled to notice pursuant to Local
Rule 9013-1(m) (collectively, the “Notice Parties”).
•    DIP Facility. The DIP Facility is a secured superpriority financing
facility in the aggregate principal amount of $291,764,955 and comprised of:
•    New Money DIP. A new money fully committed and funded multi draw term loan
(the “New Money Loan”) of which $21,978,222 (the “Interim DIP Loan”) shall be
provided (less 7% original issue discount) upon the entry of this Interim Order,
subject to satisfaction of the conditions precedent contained in the DIP Term
Sheet and $104,395,404 shall be provided (less 7% original issue discount) upon
the entry of the Final Order, subject to satisfaction of the conditions in the
DIP Credit Agreement (as defined below) and
•    Roll Up. Upon entry of the Final Order, a roll up (the “Roll-Up”) of all
amounts outstanding under the Oaktree Loan Documents, including, without
limitation, outstanding principal and accrued interest under such Oaktree Loan
Documents (including the Early Payment Premiums (as defined in the Oaktree Loan
Documents)) in an amount not less than $50,105.965.02 into a secured
superpriority loan (the “Roll Up Loan” and together with the New Money Loan, the
“DIP Loans”) consisting of a separate tranche of the DIP Facility.
Except as specifically provided below, the Roll Up Loan and the New Money Loan
shall be pari passu portions of the DIP Facility. All DIP Loans and the other
obligations under the DIP Facility




--------------------------------------------------------------------------------




Documents, including, without limitation, principal, interest, expenses, the DIP
Fees (as defined below) and the other obligations due from time to time by the
Debtors pursuant to the DIP Facility Documents shall be referred to as the “DIP
Obligations.”
•    Good Cause for Immediate Entry of the Interim Order. Good cause has been
shown for immediate entry of this Interim Order pursuant to Bankruptcy Rules
4001(b)(2) and (c)(2) and Local Rule 4001-2. The Debtors have an immediate and
critical need to obtain up to $21,978,022 of the DIP Loans and access to the
Cash Collateral (as defined below) to satisfy their liquidity requirements to
preserve and operate their businesses, maintain business relationships with, and
the confidence of, their vendors, suppliers, and customers, make capital
expenditures and begin to effectuate the Transactions. Absent authorization to
immediately use a portion of the DIP Facility and Cash Collateral, the Debtors’
estates and their creditors would suffer immediate and irreparable harm. “Cash
Collateral” shall have the meaning assigned to the term “cash collateral” under
section 363(a) of the Bankruptcy Code and covers all “cash collateral” that
constitutes Prepetition Collateral subject to the Prepetition Liens (as each of
these terms are defined below).
•    The DIP Facility will Preserve the Value of the Pari Passu Collateral.
Absent access to the DIP Facility and the use of the Cash Collateral in
accordance with the DIP Orders, the value of the Pari Passu Collateral (as
defined below) would be severely and irreparably impaired. Accordingly, access
to the DIP Facility and the use of the Cash Collateral will preserve, and
ultimately enhance. the value of the Prepetition Collateral.
•    Best Financing Available. The DIP Facility is the only source of
debtor-in-possession financing available to the Debtors that is consistent with
this Court’s ruling on June 26, 2015. The Debtors are unable to obtain (i)
adequate unsecured credit allowable under either sections 364(b) and 503(b)(l)
of the Bankruptcy Code or section 364(c)(l) of the Bankruptcy Code, (ii)
adequate credit secured by a senior lien on unencumbered assets of their estates
under section 364




--------------------------------------------------------------------------------




(c)(2) of the Bankruptcy Code, (iii) adequate credit secured by a lien that is
junior as to all the encumbered assets of their estates under section 364(c)(3)
of the Bankruptcy Code, or (iv) secured credit under section 364(d)(l) of the
Bankruptcy Code from sources other than the DIP Lenders on terms more favorable
than the terms of the DIP Facility, in each case on terms that are consistent
with this Court’s ruling on June 26, 2015 and applicable law.
•    Terms of DIP Facility are Fair and Reasonable. The DIP Lenders have
indicated a willingness to provide the DIP Facility solely on the terms and
conditions set forth in this Interim Order (and, subject to entry by the
Bankruptcy Court, the Final Order) and the DIP Facility Documents. The terms of
the DIP Facility as set forth in the DIP Term Sheet are fair and reasonable and
reflect each Debtor’s exercise of prudent business judgment consistent with its
fiduciary duties, and are the best available under the circumstances.
•    Arm’s Length and Good Faith Negotiation. The Debtors, the DIP Agent and the
DIP Lenders have negotiated the terms and conditions of the DIP Facility, the
DIP Facility Documents and this Interim Order in good faith and at arm’s length,
and any credit extended and loans made to the Debtors pursuant to this Interim
Order shall be, and hereby are, deemed to have been extended, issued or made, as
the case may be, in “good faith” within the meaning of section 364(e) of the
Bankruptcy Code and the DIP Agent and the DIP Lenders shall be entitled to the
full protection of section 364(e) of the Bankruptcy Code in the event that
either DIP Order or any provision thereof is vacated, reversed, or modified,
whether on appeal or otherwise. The Oaktree Parties have acted in good faith
regarding the DIP Facility and the Debtors’ use of the Cash Collateral to fund
the administration of the Debtors’ estates and continued operation of their
businesses.
•    The Prepetition Secured Facilities. Subject to the rights of any Committee
or other parties-in-interest and to the extent set forth in Paragraph 25 (which
rights are subject to




--------------------------------------------------------------------------------




any other applicable limitations set forth in this Interim Order), the Debtors
acknowledge, admit, represent, stipulate and agree that:
•    10% Notes.
(A)    Prior to the Petition Date, Molycorp issued $650,000,000 of principal
amount of 10.0% Senior Secured Notes due 2020 (the “10% Notes”) pursuant to that
certain (a) Indenture, dated as of May 25, 2012 (as the same may have been
amended, restated, supplemented or other otherwise modified to date, the “10%
Indenture”), by and among Molycorp as issuer, certain other Debtors as
guarantors, Wells Fargo Bank, National Association (“Wells Fargo”) as trustee
(the “10% Trustee”) for the holders of the 10% Notes (the “10% Noteholders” and
together with the 10% Trustee, collectively, the “10% Notes Parties”); and (b)
all other agreements, documents and instruments executed and/or delivered to or
in favor of the 10% Trustee and/or the 10% Noteholders in connection with the
10% Notes, including, without limitation, the Prepetition Collateral Agency
Agreement (as defined below), all security agreements, notes, guarantees,
mortgages, Uniform Commercial Code financing statements and all other related
agreements, documents and instruments, including any fee letters, executed
and/or delivered in connection therewith or related thereto (all the foregoing,
together with the 10% Indenture, as the same may have been amended, restated,
supplemented or other otherwise modified to date, collectively, the “10% Notes
Documents”). All obligations of the Debtors arising under the 10% Indenture or
any other 10% Notes Documents, including all loans, advances, debts,
liabilities, principal, accrued or hereafter accruing interest, fees, costs,
charges, expenses (including any and all reasonable attorneys’, accountants’,
appraisers’ and financial advisors’ fees and expenses that are chargeable,
reimbursable or otherwise payable under the 10% Notes Documents), of any kind or
nature, whether or not evidenced by any note, agreement or other instrument,
whether or not contingent, whenever arising, accrued, accruing, due, owing, or
chargeable in respect of any of the




--------------------------------------------------------------------------------




Debtors’ obligations under the 10% Notes Documents shall hereinafter be referred
to collectively as the “10% Notes Obligations”.
(B)    The 10% Notes Obligations are guaranteed, on a joint and several basis,
by Molycorp and five of its direct and indirect domestic subsidiaries specified
in the guarantees that constitute 10% Notes Documents (collectively with
Molycorp, the “10% Notes Guarantors” or the “Pari Passu Debtors”).
(C)    As provided in the 10% Notes Documents, the 10% Notes Obligations are
secured by a security interest and lien (the “10% Notes Liens”) on the
“Collateral” (as defined in the Prepetition Collateral Agency Agreement (as
defined below), and as used herein, the “Pari Passu Collateral”).
•    Oaktree Parent Facility.
(A)    Prior to the Petition Date, OCM MLYCo CTB Ltd. (“Oaktree”), in its
capacity as administrative and collateral agent (in such capacities, the
“Oaktree Agent”) and certain parties that are lenders under the Oaktree Parent
Credit Agreement (as defined below) (the “Oaktree Parent Facility Lenders”) made
loans and advances, and/or provided other financial accommodations, to or for
the benefit of Molycorp in an initial principal amount of $50,200,000
(collectively, the “Oaktree Parent Facility”) pursuant to (x) that certain
Credit Agreement, dated as of September 11, 2014 (as the same may have been
amended, restated, supplemented or other otherwise modified to date, the
“Oaktree Parent Credit Agreement”), by and among Molycorp, as borrower, the
Oaktree Agent, and the Oaktree Parent Facility Lenders, and (y) all other
agreements, documents and instruments executed and/




--------------------------------------------------------------------------------




or delivered to or in favor of the Oaktree Agent and/or the Oaktree Parent
Facility Lenders in connection with the Oaktree Parent Loan Facility, including,
without limitation, all security agreements, the Prepetition Collateral Agency
Agreement (as defined below), notes, guarantees, mortgages, Uniform Commercial
Code financing statements and all other related agreements, documents and
instruments, including any fee letters, executed and/or delivered in connection
therewith or related thereto (all the foregoing, together with the Oaktree
Parent Credit Agreement, as all of the same have been supplemented, modified,
extended, renewed, restated and/or replaced at any time prior to the Petition
Date, collectively, the “Oaktree Parent Documents”). All “Obligations” (as
defined in the Oaktree Parent Documents) arising under the Oaktree Parent
Documents including, without limitation, all loans, advances, debts,
liabilities, principal, accrued or hereafter accruing interest, the “Early
Payment Premium” (as defined in the Oaktree Parent Documents), fees, costs,
charges, expenses (including any and all reasonable attorneys’, accountants’,
appraisers’ and financial advisors’ fees and expenses that are chargeable,
reimbursable or otherwise payable under the Oaktree Parent Documents), of any
kind or nature, whether or not evidenced by any note, agreement or other
instrument, whether or not contingent, whenever arising, accrued, accruing, due,
owing, or chargeable in respect of any of the Debtors’ obligations under the
Oaktree Parent Documents shall hereinafter be referred to collectively as the
“Prepetition Oaktree Parent Obligations”.




--------------------------------------------------------------------------------




(B)    The Prepetition Oaktree Parent Obligations are guaranteed, on a joint and
several basis, by the Borrower and those direct and indirect domestic and
foreign subsidiaries specified in the guarantees that constitute the Oaktree
Parent Documents (collectively with Molycorp, the “Prepetition Oaktree
Obligors.”
(C)    Pursuant to the Oaktree Parent Documents, the Prepetition Oaktree Parent
Obligations are secured by a security interest and lien (the “Prepetition
Oaktree Parent Liens”) on (x) the “First Priority Collateral” (as defined in the
Oaktree Parent Credit Agreement, and as used herein, the “Prepetition Oaktree
Parent First Priority Collateral”) and (y) subject to the Prepetition Collateral
Agency Agreement, the Pari Passu Collateral (together with the Prepetition
Oaktree Parent First Priority Collateral, the “Prepetition Oaktree Parent
Collateral”).
•    Oaktree Magnequench Facility.
(A)    Prior to the Petition Date, the Oaktree Agent and certain parties that
are lenders under the Oaktree Magnequench Credit Agreement (as defined below)
(the “Oaktree Magnequench Facility Lenders”) made loans and advances, and/or
provided other financial accommodations, to and for the benefit of Magnequench,
Inc. (“Magnequench”) in an initial principal amount of $60,000,000
(collectively, the “Oaktree Magnequench Facility” and together with the Oaktree
Parent Facility, the “Oaktree Loan Facilities”) pursuant to (x) that certain
Credit Agreement, dated as of September 11, 2014 (as the




--------------------------------------------------------------------------------




same may have been amended, restated, supplemented or other otherwise modified
to date, the “Oaktree Magnequench Credit Agreement”), by and among Magnequench,
as borrower, the Oaktree Agent and the Oaktree Magnequench Facility Lenders
(together with the Oaktree Parent Facility Lenders, collectively, the “Oaktree
Lenders”) and (y) all other agreements, documents and instruments executed
and/or delivered to or in favor of the Oaktree Agent and/or the Oaktree
Magnequench Facility Lenders in connection with the Oaktree Magnequench Loan
Facility, including, without limitation, all security agreements, the
Prepetition Collateral Agency Agreement, notes, guarantees, mortgages, Uniform
Commercial Code financing statements and all other related agreements, documents
and instruments, including any fee letters, executed and/or delivered in
connection therewith or related thereto (all the foregoing, together with the
Oaktree Magnequench Credit Agreement, as all of the same have been supplemented,
modified, extended, renewed, restated and/or replaced at any time prior to the
Petition Date, collectively, the “Oaktree Magnequench Documents” and together
with the Oaktree Parent Documents, the “Oaktree Loan Documents”). All
“Obligations” (as defined in the Oaktree Magnequench Documents) arising under
the Oaktree Magnequench Documents including, without limitation, all loans,
advances, debts, liabilities, principal, accrued or hereafter accruing interest,
the “Early Payment Premium” (as defined in the Oaktree Magnequench Documents),
fees, costs, charges, expenses (including any and all reasonable attorneys’,
accountants’, appraisers’




--------------------------------------------------------------------------------




and financial advisors’ fees and expenses that are chargeable, reimbursable or
otherwise payable under the Oaktree Magnequench Documents), of any kind or
nature, whether or not evidenced by any note, agreement or other instrument,
whether or not contingent, whenever arising, accrued, accruing, due, owing, or
chargeable in respect of any of the Debtors’ obligations under the Oaktree
Magnequench Documents shall hereinafter be referred to collectively as the
“Prepetition Oaktree Magnequench Obligations”.
(B)    The Prepetition Magnequench Obligations are guaranteed, on a joint and
several basis, by the Borrower and those direct and indirect domestic and
foreign subsidiaries specified in the guarantees that constitute the Oaktree
Magnequench Documents.
(C)    Pursuant to the Oaktree Magnequench Documents, the Prepetition Oaktree
Magnequench Obligations are secured by a security interest and lien (the
“Prepetition Oaktree Magnequench Liens”) on (x) the “First Priority Collateral”
(as defined in the Oaktree Magnequench Credit Agreement, and as used herein, the
“Prepetition Oaktree Magnequench First Priority Collateral” and together with
the Prepetition Oaktree Parent First Priority Collateral, collectively, the
“Prepetition Oaktree First Priority Collateral”) and (y) subject to the
Prepetition Collateral Agency Agreement, the Pari Passu Collateral (together
with the Prepetition Oaktree Magnequench First Priority Collateral, the
“Prepetition Oaktree Magnequench Collateral”,




--------------------------------------------------------------------------------




and together with the Prepetition Oaktree Parent Collateral, collectively, the
“Prepetition Oaktree Collateral”).
•    The Oaktree Sale Leaseback.
(A)    Prior to the Petition Date, Molycorp Minerals, LLC (“Minerals”) sold to
Oaktree certain equipment located at Minerals’ manufacturing facility located in
Mountain Pass, California (“Mountain Pass Equipment”) pursuant to that certain
Purchase and Sale Agreement, dated September 11, 2014 (as the same may have been
amended, restated, supplemented or other otherwise modified to date, “Oaktree
Purchase Agreement”), by and between Minerals as seller and Oaktree as purchaser
(in such capacity, the “Oaktree Purchaser”). Minerals subsequently leased back
the Mountain Pass Equipment from Oaktree pursuant to that certain Equipment
Lease Agreement, dated September 11, 2014 (as the same may have been amended,
restated, supplemented or other otherwise modified to date, “Oaktree Equipment
Lease”), by and between Minerals as lessee and Oaktree as lessor (in such
capacity, the “Oaktree Lessor” and together with the Oaktree Agent and the
Oaktree Lenders, collectively, the “Oaktree Parties” and together with the 10%
Notes Parties, collectively, the “Prepetition Secured Parties”). All obligations
of the Debtors arising under the Oaktree Sale Leaseback Documents, including all
rent payments, fees, costs, Stipulated Loss Value (as defined in the Oaktree
Equipment Lease) expenses and indemnities payable under the Oaktree Sale
Leaseback Documents, whether or not contingent, whenever arising, accrued,
accruing, due, owing, or chargeable in respect of any of the Debtors’
obligations under the Oaktree Sale Leaseback Documents shall hereinafter be
referred to collectively as the “Prepetition Oaktree Sale Leaseback
Obligations”. The Prepetition Oaktree Parent Obligations, the Prepetition
Oaktree Magnequench Obligations and the Prepetition Oaktree Sale Leaseback
Obligations shall hereinafter be referred to collectively as the “Prepetition
Oaktree Obligations”. The sale leaseback transactions described in this
Paragraph shall hereinafter be referred to as the “Oaktree Sale




--------------------------------------------------------------------------------




Leaseback”. The Oaktree Sale Leaseback and the Oaktree Loan Facilities shall
hereinafter be referred to collectively as the “Oaktree Transactions”.
(B)    The Prepetition Oaktree Sale Leaseback Obligations are guaranteed, on a
joint and several basis, by the Borrower and those direct and indirect domestic
and foreign subsidiaries as specified in the Oaktree Equipment Lease and the
guarantees that constitute the Oaktree Parent Documents (together with the
Oaktree Equipment Lease, the Oaktree Purchase Agreement, and any related
security or collateral documents, collectively, the “Oaktree Sale Leaseback
Documents” and together with the Oaktree Loan Documents, the “Oaktree
Transaction Documents” and together with the 10% Notes Documents, collectively,
the “Prepetition Transaction Documents”).
(C)    Pursuant to the Oaktree Equipment Lease and the applicable Oaktree Parent
Documents, the Prepetition Oaktree Sale Leaseback Obligations are secured by a
security interest and lien on (I) the Mountain Pass Equipment and proceeds
thereof, to the extent set forth in the Oaktree Equipment Lease, and (II) the
Prepetition Oaktree Parent Collateral (the liens covering the collateral
described in (II) shall hereinafter be referred to as the “Prepetition Oaktree
Sale Leaseback Liens” and together with the Prepetition Oaktree Parent Liens and
the Prepetition Oaktree Magnequench Liens, collectively, the “Prepetition
Oaktree Liens” and together with the 10% Notes Liens, collectively, the
“Prepetition Liens”).
•    Prepetition Collateral Agency Agreement. The relative rights and priorities
of the Prepetition Liens with respect to the Pari Passu Collateral are set forth
in and governed by that certain Collateral Agency Agreement, dated as of June
11, 2012 (as the same may have been supplemented (including pursuant to the
Oaktree Joinder, as defined below), modified, extended, renewed, restated and/or
replaced at any time prior to the Petition Date, and as modified by this Interim
Order, the “Prepetition Collateral Agency Agreement”), by and among Molycorp,




--------------------------------------------------------------------------------




the 10% Notes Guarantors, the 10% Trustee, the Oaktree Agent as “Additional
Authorized Representative” (as defined therein), and Wells Fargo, as collateral
agent (the “Collateral Agent”). The “Oaktree Joinder” shall mean that certain
collateral agency joinder, dated as of September 11, 2014, executed by the
Oaktree Agent on behalf of the other Oaktree Parties.
•    No Other Liens. As of the Petition Date, other than as expressly permitted
under the Prepetition Transaction Documents, there were no security interests or
liens on the Prepetition Collateral other than the Prepetition Liens.
•    Debtors’ Stipulations. Subject to the rights of any Committee or other
parties-in-interest as and to the extent set forth in Paragraph 25 below (which
rights are subject to any other applicable limitations set forth in this Interim
Order), the Debtors and their non-debtor subsidiaries (the “Non-Debtor
Subsidiaries” and together with the Debtors, the “Molycorp Entities”)
acknowledge, admit, represent, stipulate and agree that:
•    Prepetition Oaktree Obligations Are Valid and Enforceable. The Prepetition
Oaktree Obligations are (A) legal, valid, binding and enforceable against the
Prepetition Oaktree Obligors, each in accordance with its terms, (B) not subject
to any recoupment, rejection, avoidance, reductions, recharacterization,
set-off, subordination (whether equitable, contractual or otherwise),
counterclaims, cross-claims, disallowance, impairment, defenses or any other
claims, causes of action or challenges of any nature under the Bankruptcy Code,
any other applicable law or regulation or otherwise, and (C) shall constitute
“allowed claims” within the meaning of section 502 of the Bankruptcy Code. As of
the Petition Date, the Debtors were truly and justly indebted and liable in
respect of the Prepetition Oaktree Obligations, in an aggregate amount of not
less than $373,304,041 (including the Early Payment Premiums under the Oaktree
Loan Documents in an aggregate amount of $50,105,965 and a net Stipulated Loss
Value under the Oaktree Equipment Lease of $63,598,604), plus accrued but unpaid
cash interest, accrued but uncapitalized PIK interest,




--------------------------------------------------------------------------------




and other unpaid fees, charges, costs and expenses to the extent payable under
the terms of the Oaktree Transaction Documents,
•    Prepetition Oaktree Liens Are Valid and Enforceable. The Prepetition
Oaktree Liens (A) constitute valid, binding, enforceable, nonavoidable, and
properly perfected liens on the Prepetition Oaktree Collateral that secure all
the Prepetition Oaktree Obligations, (B) with respect to the Pari Passu
Collateral, and subject to the terms of the Prepetition Collateral Agency
Agreement, ranked equal in priority to the 10% Notes Liens, and; (C) are not
subject to any attachment, recoupment, rejection, avoidance, reductions,
recharacterization, set‑off, subordination (whether equitable, contractual or
otherwise), counterclaims, cross-claims, defenses or any other claims, causes of
action or challenges of any nature under the Bankruptcy Code, any other
applicable law or regulation or otherwise; and (D) were not otherwise subject to
any liens, security interests, or other encumbrances other than liens expressly
permitted under the Oaktree Transaction Documents.
•    No Claims. The Debtors have no valid claims (as such term is defined in
section 101(5) of the Bankruptcy Code) or causes of action against the Oaktree
Parties with respect to the Oaktree Transaction Documents the Prepetition
Oaktree Obligations, the Prepetition Oaktree Liens, or otherwise, whether
arising at law or at equity, including, without limitation, any challenge,
recharacterization, subordination, avoidance or other claims arising under or
pursuant to sections 105, 510, 541 or 542 through 553 of the Bankruptcy Code.
•    Release. Subject to entry of the Final Order, the Molycorp Entities hereby
forever, unconditionally and irrevocably release, discharge and acquit the DIP
Agent, the DIP Lenders, and the Oaktree Parties, and each of their respective
successors, assigns, affiliates, subsidiaries, parents, officers, shareholders,
directors, employees, attorneys and agents, past, present and future, and their
respective heirs, predecessors, successors and assigns (collectively, the




--------------------------------------------------------------------------------




“Releasees”) of and from any and all claims, controversies, disputes,
liabilities, obligations, demands, damages, expenses (including, without
limitation, reasonable attorneys’ fees), debts, liens, actions and causes of
action of any and every nature whatsoever, whether arising in law or otherwise,
and whether or not known or matured, arising out of or relating to, as
applicable, the DIP Facility, the DIP Facility Documents, the Oaktree
Transaction Documents and/or the transactions contemplated hereunder or
thereunder including, without limitation, (A) any so-called “lender liability”
or equitable subordination claims or defenses, (B) any and all claims and causes
of action arising under the Bankruptcy Code, and (C) any and all claims and
causes of action with respect to the validity, priority, perfection or
avoidability of the DIP Liens, DIP Obligations, Prepetition Oaktree Liens and
Prepetition Oaktree Obligations (as each of the foregoing terms is defined
herein). The Molycorp Entities further waive and release any defense, right of
counterclaim, right of set-off or deduction to the payment of the Prepetition
Oaktree Obligations and the DIP Obligations that the Debtors now have or may
claim to have against the Releasees, arising out of, connected with or relating
to any and all acts, omissions or events occurring prior to the Bankruptcy Court
entering this Interim Order.
•    The Debtors will not, without Oaktree’s consent (in its sole discretion),
propose, file, consent to, cooperate with, solicit votes with respect to,
acquiesce to, or support any chapter 11 plan or debtor in possession financing
unless such plan or financing would, on the date of its effectiveness,
indefeasibly pay in full in cash all DIP Claims.
•    From and after entry of the Final Order, the Debtors will not directly or
indirectly take any action that is inconsistent with, or that would unreasonably
delay or impede approval of, any of the DIP Facility Document, the DIP Facility,
or the 363 Sale (as defined in the DIP Term Sheet) including, without
limitation, directly or indirectly soliciting, encouraging, initiating, joining,
and/or supporting any offer or proposal from, entering into any agreement with,




--------------------------------------------------------------------------------




and/or engaging in any discussions or negotiations with, any person concerning
any actual or proposed transaction involving any or all of (A) another financial
and/or corporate restructuring of any Molycorp Entity, (B) another
debtor-in-possession financing facility (other than a financing that is used at
its funding to indefeasibly pay in full in cash all DIP Claims and all
Prepetition Oaktree Obligations), (C) the issuance, sale, or other disposition
of any equity or debt interests, or any material assets, of any Molycorp Entity
(other than interests or assets that are solely owned by Pari Passu Debtors), or
(D) a merger, consolidation, business combination, liquidation,
recapitalization, refinancing, sale of substantially all assets, or similar
transaction involving any Molycorp Entity (other than with respect to assets
that are solely owned by a Pari Passu Debtor).
•    Subject to paragraph 14 below, and effective upon entry of the Final Order,
upon any Event of Default, the Debtors agree that section 1121(c) of the
Bankruptcy Code shall be modified solely to permit the DIP Agent to file a plan.
•    No Stipulations Relating to the 10% Notes. For the avoidance of doubt,
nothing in this Interim Order shall be deemed as a stipulation by the Debtors or
any other party as to the validity of the enforceability challenges as to the
10% Notes, the 10% Notes Documents; the 10% Notes Liens, the 10% Notes
Obligations; the restructuring support agreement entered into by certain holders
of 10% Notes or the debtor in possession financing proposed by certain holders
of the 10% Notes (all the foregoing, collectively, the “10% Notes Matters”), and
any and all claims, challenges and causes of actions with respect to the 10%
Notes Matters are hereby preserved to the fullest extent.
•    Adequate Protection.
•    The 10% Notes Parties shall be entitled to adequate protection of their
interests in the Pari Passu Collateral (including the Cash Collateral), as set
forth in Paragraph 12(a) below, in an amount equal to the aggregate diminution
in value (if any) of the Pari Passu Collateral




--------------------------------------------------------------------------------




resulting from the sale, lease or use by the Debtors of their Prepetition
Collateral (including the Cash Collateral), and/or the imposition of the
automatic stay pursuant to section 362 of the Bankruptcy Code (such diminution,
the “10% Notes Adequate Protection Obligations”).
•    The Oaktree Parties shall be entitled to adequate protection of their
interests in the Prepetition Oaktree Collateral (including the Cash Collateral),
as set forth in Paragraph 12(b) below, in an amount equal to the aggregate
diminution in value (if any) of the Prepetition Collateral resulting from the
sale, lease or use by the Debtors of their Prepetition Oaktree Collateral
(including the Cash Collateral), the imposition of the automatic stay pursuant
to section 362 of the Bankruptcy Code, and/or the priming of their interests in
the Prepetition Oaktree Collateral (such diminution, the “Oaktree Adequate
Protection Obligations”).
•    The terms of the Adequate Protection (as defined below) are fair and
reasonable, reflect the Debtors’ prudent exercise of business judgment and are
sufficient to allow the Debtors’ use of the Prepetition Collateral (including
the Cash Collateral) and to permit the DIP Liens and the DIP Superpriority
Claims to prime the Prepetition Oaktree Liens on Prepetition Oaktree Collateral
that is not Pari Passu Collateral (the “Neo Collateral”).
•    Oaktree Parties’ Consent. The Oaktree Parties consent to the adequate
protection and the priming provided for herein; provided, however, that the such
consent to the priming, the use of Cash Collateral, and the sufficiency of the
adequate protection provided for herein is expressly conditioned upon the entry
of this Interim Order (in form and substance satisfactory to them) relating to
the DIP Facility as set forth herein (and as provided by the DIP Lenders as set
forth herein) and such consent shall not be deemed to extend to any other
replacement financing or debtor-in-possession financing other than the DIP Loans
provided under the terms of the DIP Facility Documents and the DIP Orders; and
provided, further, that such consent shall be




--------------------------------------------------------------------------------




of no force and effect in the event this Interim Order is not entered and the
DIP Facility Documents and DIP Loans as set forth herein are not approved; a
•    Order of the Bankruptcy Court. Based upon the foregoing findings,
acknowledgements, and conclusions, and upon the record made before the
Bankruptcy Court at the Interim Hearing, and good and sufficient cause appearing
therefor:
•    IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
•    Motion Granted. The Motion is granted on an interim basis, as set forth in
this Interim Order. Any objections to the Motion that have not previously been
resolved or withdrawn are hereby overruled. This Interim Order shall immediately
become effective upon its entry. To the extent that the terms of any of the DIP
Facility Documents differ from the terms of this Interim Order, this Interim
Order shall control.
•    Authority to Enter into DIP Facility.
•    The Debtors’ entry into the DIP Facility is hereby approved. The provisions
of the DIP Term Sheet shall bind the Debtors, the DIP Agent, and the DIP Lenders
as though it was executed by such parties. The Debtors shall negotiate a form of
credit agreement with the DIP Agent and shall file a form of such credit
agreement, consistent in all respects with the DIP Term Sheet and otherwise
acceptable to the DIP Agent in its sole discretion by no later than July 10,
2015. The Debtors are also, authorized to enter into such additional documents,
instruments and agreements delivered or executed from time to time in connection
with the DIP Facility (such agreements, together with the DIP Term Sheet and the
DIP Orders, the “DIP Facility Documents”). The DIP Facility Documents shall
include guarantees from each Prepetition Oaktree Guarantor, guarantees from each
of Xin Bao Investment Limited, Magnequench (Tianjin) Company Limited, Toda
Magnequench Magnetic Material (Tianjin) Co., Ltd., Zibo Jiahua Advanced Material
Resources Co. Ltd., Jiangyin Jiahua Advanced Material Resources Co., Ltd., and
Magnequench




--------------------------------------------------------------------------------




(Korat) Co., Ltd. (the “Additional Guarantors” and together with the Prepetition
Oaktree Obligors, the “DIP Guarantors”); provided that to the extent any
guaranty from an Additional Guarantor or security over its equity interest is
prohibited under applicable law or would violate any operation agreement of a
joint venture, in effect as of the date hereof, such guaranty shall be deemed
void ab initio or shall not be required to be provided, but solely to the extent
required to avoid such prohibition or such violation. The DIP Facility Documents
shall also include negative pledges whereby each Non-Debtor Subsidiary that is
not a DIP Guarantor (other than an immaterial subsidiary as determined
thereunder) shall execute a negative pledge providing that such entity shall not
grant any liens, issue any guarantees, or incur any indebtedness or obligations
(including the refinancing of any obligations), provided that to the extent any
such negative pledge is prohibited under applicable law or would violate any
operation agreement of a joint venture, in effect as of the date hereof, such
guaranty shall be deemed void ab initio or shall not be required to be provided,
but solely to the extent required to avoid such prohibition or such violation.














 
 
 
7
The term DIP Facility Documents shall not include the DIP Credit Agreement until
such DIP Credit Agreement has been approved by a further order of the Court.









--------------------------------------------------------------------------------




•    To the extent not specifically provided in this Interim Order, the Debtors
are authorized to incur and perform the obligations arising under, and to
otherwise comply with, the DIP Facility Documents and the Interim Order,
including causing their Non-Debtor Subsidiaries to execute such DIP Facility
Documents as are required or appropriate.
•    Following the execution of such documents (regardless of whether it was
actual execution or deemed execution provided under this Interim Order), each of
the DIP Facility Documents shall constitute valid and binding agreements,
enforceable against each Debtor that is party thereto, in accordance with the
terms of the DIP Facility Documents.
•    For the avoidance of doubt, any unadvanced availability under the Oaktree
Transaction Documents is hereby terminated.
•    Authority to Borrow and Use of Funds.
•    The Debtors are hereby authorized, on an interim basis, to borrow DIP Loans
in an amount not to exceed the Interim DIP Loan, pursuant to the terms of this
Interim Order and the other DIP Facility Documents.
•    The Debtors are hereby authorized to use the Interim DIP Loan and the Cash
Collateral pursuant to the DIP Credit Agreement and the Interim Order, and in
accordance with the 13-week budget delivered by the Debtors to the DIP Agent
pursuant to the DIP Term Sheet, including any variances to the line items
contained in such budget that are permitted under the DIP Term Sheet (as the
same may be amended, supplemented and/or updated in accordance with the DIP Term
Sheet, the “Budget”). The initial Budget is annexed hereto as Exhibit B. Within
five (5) business days of delivery of the Budget to the DIP Agent the Debtors
shall deliver a copy of such budget to the U.S. Trustee and any statutory
committee appointed in these cases.
•    Limitation on Use of Funds.




--------------------------------------------------------------------------------




•    Notwithstanding anything herein to the contrary, no proceeds of the DIP
Loans, the DIP Collateral, the Prepetition Oaktree Collateral, or any portion of
the Carve-Out may be used for the payment of the fees and expenses of any person
incurred in (i) the initiation or prosecution of any claims, causes of action,
adversary proceedings or other litigation against any DIP Secured Party or any
Oaktree Party for the purpose of challenging the amount, validity, extent,
perfection, priority, characterization or enforceability of or asserting any
defense, counterclaim or offset to the DIP Obligations, the DIP Liens, the DIP
Superpriority Claims, the Prepetition Oaktree Obligations, the Prepetition
Oaktree Liens and the Adequate Protection Liens, (ii) asserting any other
claims, causes of action, adversary proceeding or other litigation or actions
(including, without limitation, any Avoidance Actions) against any DIP Secured
Party or any Prepetition Oaktree Party that would hinder or delay the assertion,
enforcement or realization on the DIP Collateral or the Prepetition Collateral
in accordance with the DIP Facility Documents, the Oaktree Transaction Documents
or this Interim Order, or (iii) requesting authorization, or supporting any
request for authorization, to obtain non-consensual use of Cash Collateral or
any postpetition financing (whether equity or debt) or other financial
accommodations pursuant to sections 364(c) of the Bankruptcy Code, or otherwise,
other than from or with the consent of the DIP Lender.
•    Notwithstanding the foregoing, up to $50,000.00 (subject to entry of the
Final Order) in the aggregate proceeds of the DIP Loans, the DIP Collateral, the
Prepetition Collateral, and the Carve-Out may be used to pay fees and expenses
of the professionals retained by the Committee that are incurred in connection
with investigating the matters covered by the stipulations contained in
Paragraphs I and J of this Interim Order.
•    DIP Fees. The Debtors are hereby authorized and directed to pay all other
fees, expenses and other amounts payable under the DIP Facility Documents,
including, without limitation, a cash fee equal to 2% of the funded commitments
(payable at the time of such




--------------------------------------------------------------------------------




funding), all recording fees, fees and expenses (whether incurred prepetition or
postpetition) of the DIP Agent’s lead and local bankruptcy counsel (and such
other local or special counsel, financial advisors, and other consultants as are
retained by the DIP Agent), and all of the other fees and all out-of-pocket
costs and expenses of the DIP Secured Parties (all the foregoing, the “DIP
Fees”), at such times as they are earned and due under, and otherwise in
accordance with the terms of, the DIP Facility Documents. None of such costs,
fees and expenses shall be subject to Bankruptcy Court approval or U.S. Trustee
guidelines, and no recipient of any such payment shall be required to file with
respect thereto any interim or final fee application with the Bankruptcy Court.
All DIP Fees shall constitute DIP Obligations and the repayment thereof shall be
secured by the DIP Collateral and afforded all of the priorities and protections
afforded to the DIP Obligations under this Interim Order and the DIP Facility
Documents. Any outstanding DIP Fees shall be paid concurrently with any funding
of a DIP Loan.
•    DIP Obligations. The DIP Obligations are (a) legal, valid, binding and
enforceable against the Debtors, each in accordance with its terms, (b) not
subject to any recoupment, rejection, avoidance, reductions, recharacterization,
set-off, subordination (whether equitable, contractual or otherwise),
counterclaims, cross-claims, defenses or any other claims, causes of action or
challenges of any nature under the Bankruptcy Code, any other applicable law or
regulation or otherwise, and (c) shall constitute “allowed claims” within the
meaning of section 502 of the Bankruptcy Code.
•    DIP Superpriority Claims. Pursuant to sections 364(c)(1), 503 and 507 of
the Bankruptcy Code, all of the DIP Obligations shall constitute allowed
superpriority administrative expense claims against each of the Debtors (the
“DIP Superpriority Claims”) with priority over any and all administrative
expenses of the Debtors (including administrative expenses constituting Adequate
Protection), whether heretofore or hereafter incurred, subject and subordinate




--------------------------------------------------------------------------------




only to the Carve-Out. Subject to and effective only upon the entry of the Final
Order, the DIP Superpriority Claims may be paid out of the proceeds or property
recovered, unencumbered or otherwise the subject of successful claims and causes
of action under Chapter 5 of the Bankruptcy Code and similar laws, whether by
judgment, settlement or otherwise (collectively, the “Avoidance Actions” and any
proceeds thereof and property received thereby, the “Avoidance Action
Proceeds”).
•    DIP Liens. As security for the repayment of the DIP Obligations, pursuant
to sections 364(c)(2), (c)(3) and (d) of the Bankruptcy Code, the DIP Agent, on
behalf of the DIP Lenders, is hereby granted: (i) pursuant to section 364(c)(2)
of the Bankruptcy Code, a first priority security interest and lien on all
tangible and intangible unencumbered assets of the Debtors now owned or
hereafter acquired (including, without limitation, the DIP Loan Disbursement
Account (as defined below), the proceeds of the DIP Loans deposited therein,
and, subject to entry of the Final Order, the Avoidance Action Proceeds) but
excluding: (A) the account at Wells Fargo held in the name of “Molycorp, Inc.”
(last four digits 4705) pursuant to which the Debtors have deposited certain
funds to cash collateralize certain obligations to Wells Fargo, including under
a corporate credit card agreement and a letter of credit; provided, however,
that the Debtors shall not cause the balance of such account to exceed
$1,750,000 at any time without prior written consent of the DIP Agent; (B) an
account to be created by the Debtors pursuant to an order of the Bankruptcy
Court, pursuant to section 366 of the Bankruptcy Code, designated for the
purpose of holding a deposit to provide utility companies with adequate
assurance of the Debtors’ future performance, which shall hold only such amounts
as are authorized by the Bankruptcy Court; (C) the Mountain Pass Equipment or
the proceeds thereof; (D) the unencumbered 35% of the equity interests Molycorp
holds in Molycorp Luxembourg Holdings S.á r.l., MCP Exchangeco Inc., and MCP
Callco ULC; (E) the unencumbered 35% of the equity interests Minerals holds in
Molycorp Silmet AS; and (F) any assets of the types described in clauses (viii),
(ix) or (xii) of the definition of "Excluded




--------------------------------------------------------------------------------




Assets" in the Security Agreement (as defined in the Prepetition Collateral
Agency Agreement) ((A)-(F), collectively, and together with all proceeds of the
foregoing the “Excluded Unencumbered Assets”); (ii) pursuant to section
364(c)(3) of the Bankruptcy Code, a security interest and lien on the Pari Passu
Collateral, ranked junior in priority to the Prepetition Liens thereon (and
subject to the 10% Noteholder Adequate Protection Lien and any other duly
perfected and otherwise unavoidable lien in existence on the Petition Date);
provided that, upon the occurrence of the Roll Up following entry of the Final
Order, the Roll Up Loan shall continue to be secured by its Prepetition Lien
(with its current priority) with respect to the Pari Passu Collateral; (iii)
pursuant to section 364(d) of the Bankruptcy Code, a security interest and lien
with respect to the Neo Collateral senior to the Prepetition Oaktree Liens (but
subject to the 10% Noteholder Adequate Protection Lien and any other duly
perfected and otherwise unavoidable lien in existence on the Petition Date); and
(iv) pursuant to section 364(c)(3) of the Bankruptcy Code, a junior security
interest and lien on any other tangible or intangible encumbered assets of the
Debtors now owned or hereafter acquired (the liens and security interests
identified in subsections (i)-(iv) with respect to the DIP Obligations,
collectively, the “DIP Liens” and the collateral with respect to which such DIP
Liens attach, collectively, the “DIP Collateral”). The DIP Liens shall be
subject and subordinate to the Carve­ Out.




 
 
 
8
For the avoidance of doubt, nothing herein or in the DIP Facility Documents
authorizes the Debtors to use the funds deposited in this account.













--------------------------------------------------------------------------------




•    Upon entry of this Interim Order, whether or not the DIP Secured Parties
take any action to validate, perfect, or confirm perfection, the DIP Liens shall
be deemed valid, perfected, allowed, enforceable, nonavoidable and not subject
to challenge, dispute, avoidance, impairment or subordination (other than with
respect to the Carve-Out or as set forth in this Interim Order), at the time and
as of the date of entry of this Interim Order.
•    The DIP Secured Parties are hereby authorized, but not required, to file or
record, in any jurisdiction, financing statements, intellectual property
filings, mortgages, deeds of trust, notices of lien or similar instruments or
take any other action in order to validate and perfect the DIP Liens. Upon the
request of the DIP Agent, the Debtors, without any further consent of any party,
are authorized to take, execute and deliver such instruments (in each case
without representation or warranty of any kind except as set forth in the DIP
Facility Documents) to enable the DIP Agent or DIP Lenders to validate, perfect,
preserve and enforce the DIP Liens consistent with the terms of this Interim
Order. A certified copy of this Interim Order may be filed with or recorded in
filing or recording offices in addition to or in lieu of such financing
statements, mortgages, deeds of trust, notices of lien or similar instruments,
and all filing offices are hereby authorized to accept such certified copy of
this Interim Order for filing and recording.
•    The Debtors are authorized and directed to, as soon as reasonably
practicable following entry of this Interim Order, add the DIP Secured Parties
as additional insureds and loss payees on each insurance policy maintained by
the Debtors which in any way relates to the DIP Collateral and shall, subject to
the terms of this Interim Order, distribute any proceeds recovered or received
in accordance with the terms of this Interim Order and the other DIP Facility
Documents.
•    So long as any of the DIP Obligations remain outstanding and have not been
indefeasibly paid in full in cash, the Debtors shall not sell, transfer, lease,
encumber or




--------------------------------------------------------------------------------




otherwise dispose of any portion of the DIP Collateral, except as permitted by
this Interim Order, the DIP Facility Documents (including, without limitation,
the Prepetition Collateral Agency Agreement), as applicable, or as otherwise
authorized by the Bankruptcy Court. Subject to the Prepetition Collateral Agency
Agreement, all proceeds of DIP Collateral, shall be applied to the DIP
Obligations and paid to the DIP Lenders in accordance this Interim Order and the
DIP Facility Documents.
•    In addition to the DIP Liens, the Debtors shall cause each Non-Debtor
Subsidiary to pledge to the DIP Agent (on a first priority basis subject only to
customary permitted liens) such additional collateral as set forth in the DIP
Term Sheet. To the extent any Non-Debtor Subsidiary (or equity in a Non-Debtor
Subsidiary) is currently subject to pledge and security agreement or document,
or a security filing, recording, statement or similar document for the benefit
of Oaktree (each a “Prepetition Preserved Document”), such Prepetition Preserved
Document shall remain in full force and effect and shall, to the greatest extent
permitted by applicable law, be deemed to apply equally to secure the DIP
Obligations and, the Oaktree Adequate Protection Liens; provided that the
enforcement (and application of proceeds) of such pledge, security agreement, or
other collateral document shall be subject to the relative priorities
established by the applicable DIP Order.
•    DIP Loan Disbursement Account.
•    Any and all DIP Loans drawn under the DIP Facility shall be deposited into
an account established by the Debtors for the purpose of holding the DIP Loans
(the “DIP Loan Disbursement Account”). The Debtors are authorized to enter into
a Blocked Account Agreement (as defined in the DIP Credit Agreement) with
respect to the DIP Loan Disbursement Account, pursuant to which the DIP Agent
shall be authorized to provide instructions to the depository bank with respect
to how the DIP Loans should be disbursed. Disbursements from the DIP Loan
Disbursement Account shall be made in accordance with the Blocked Account
Agreement, the




--------------------------------------------------------------------------------




Budget, the DIP Credit Agreement and this Interim Order. Notwithstanding
anything to the contrary contained in this Interim Order, and regardless of
whether the DIP Agent enters into a Blocked Account Agreement, the DIP Loans and
the DIP Loan Disbursement Account shall be subject to a first-priority,
perfected lien of the DIP Agent, for the benefit of the DIP Lenders, and shall
be free and clear of any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including, without limitation, any
Prepetition Liens or the Adequate Protection Liens) except for the Carve-Out.
For the avoidance of doubt, notwithstanding anything to the contrary herein or
in the Prepetition Transaction Documents, (i) prior to the indefeasible payment
in full of the DIP Obligations, the Prepetition Secured Parties shall not have
any right to access or disburse any of the funds in the DIP Loan Disbursement
Account and shall not have any liens on, security interests in, claims to or
rights with respect to the DIP Loan Disbursement Account or the DIP Loans until
after the indefeasible payment in full of the DIP Obligations, and (ii) neither
the DIP Facility nor any of the funds maintained in the DIP Loan Disbursement
Account shall be used to repay any of the Prepetition Obligations unless and
until the indefeasible payment in full of all DIP Obligations has occurred.


 
 
 
9
In the event that, despite diligent efforts by the Debtors, the DIP Loan
Disbursement Account is not open by 9:00 a.m. (eastern) on July 6, 2015, the DIP
Loans shall be deposited in another bank account designated by the Debtors (the
“Temporary Account”). The Debtors shall use reasonable efforts to cause the DIP
Loan Disbursement Account to be opened as soon as possible. The Debtors may use
funds in the Temporary Account only in accordance with the Budget. Within one
business day of the opening of the DIP Loan Disbursement Account the Debtors
shall transfer the proceeds of the DIP Loans (less disbursements that were
authorized under the Budget) from the Temporary Account to the DIP Loan
Disbursement Account.









--------------------------------------------------------------------------------




•    Without requiring further authority of the Bankruptcy Court, the DIP Agent
shall have the right to disburse from the DIP Loan Disbursement Account and pay
any interest, fees and expenses that constitute DIP Obligations pursuant to and
in accordance with the DIP Facility Documents and this Interim Order. Upon the
occurrence of the “Maturity Date” (as defined in the DIP Term Sheet), all
proceeds remaining in the DIP Loan Disbursement Account shall be applied by the
DIP Agent to repay the DIP Obligations in accordance with the DIP Credit
Agreement (prior to the application of any other amounts or property).
•    Carve-Out. Subject to the terms and conditions contained in this paragraph,
the DIP Liens, DIP Superpriority Claims, and the Adequate Protection shall be
subject to the following: (i) unpaid fees of the Clerk of the Bankruptcy Court
and the U.S. Trustee pursuant to 28 U.S.C. 1930(a); (ii) fees and expenses for
any professional retained pursuant to sections 327, 328 or 1103 of the
Bankruptcy Code of the Debtors and any Committee appointed in the Chapter 11
Cases (the “Professional Fees”) incurred at any time on or prior to the calendar
day immediately prior to the date of the delivery of a Carve-Out Notice (as
defined herein) to the extent such Professional Fees are consistent with the
Budget (it being agreed by the DIP Agent and the Debtors that the Professional
Fees set forth in the Budget will be revised to reflect an updated estimate of
the Professional Fees that will be required to allow the Debtors to meet the
covenants and milestones contained in the DIP Facility Documents) and allowed by
the Bankruptcy Court at any time, whether by interim order, procedural order or
otherwise; (iii) Professional Fees incurred subsequent to the calendar day
immediately following the date of delivery of the Carve-Out Notice in an
aggregate amount not to exceed $3,000,000 for the Debtors’ professionals and
$500,000 for all other retained professions, to the extent such Professional
Fees are consistent with a budget reasonably acceptable to the DIP Agent and
such professional and allowed by the Bankruptcy Court at any time, whether by
interim order, procedural order or otherwise; and (iv) subject to the entry of
the Final Order, on




--------------------------------------------------------------------------------




such terms and conditions to be agreed to in the Final Order, the Financing Fee,
Restructuring Transaction Fee and Sale Transaction Fee of Miller Buckfire & Co.
as set forth in their engagement letter, to the extent such fees are allowed by
the Bankruptcy Court at any time, whether by interim order, procedural order or
otherwise (the fees and expenses described in subsections (i)-(iv) and solely
for the benefit of the professionals referenced therein, collectively, the
“Carve-Out”). The foregoing shall not affect the right of the Debtors, the DIP
Secured Parties, the Committee, the U.S. Trustee or other parties in interest to
object to the allowance and payment of any amounts covered by the Carve-Out.
Payment of any portion of the Carve-Out shall not, and shall not be deemed to,
(A) reduce any of the DIP Obligations or the Prepetition Obligations owed by the
Debtors or (B) subordinate, modify, alter or otherwise affect any of the DIP
Liens or the Prepetition Liens. The “Carve-Out Notice” shall mean either the
Event of Default Notice (as defined below) or such written notice provided by
the DIP Agent to the Debtors that an “Event of Default” (as defined in the DIP
Term Sheet) has occurred and is continuing under the DIP Facility, which notice
may be delivered only after the occurrence and during the continuation of an
Event of Default under the DIP Facility, after giving effect to any applicable
grace periods.


•
Limitation on Surcharging the Collateral
Waiver of Equities of the Case, and Marshalling.



•    Subject to the entry of the Final Order, with the exception of the
Carve-Out, neither the DIP Collateral nor the Prepetition Collateral shall be
subject to surcharge by the Debtors or any other party in interest pursuant to
sections 105 and 506(c) of the Bankruptcy Code or otherwise without the prior
written consent of the secured party whose collateral would be impacted and no
such consent shall be implied from any other action, inaction or acquiescence by




--------------------------------------------------------------------------------




such parties in this proceeding, including, without limitation, the DIP Secured
Parties’ funding of the Debtors’ ongoing operations.
•    Subject to the entry of the Final Order, the “equities of the case”
exception set forth in section 552(b) of the Bankruptcy Code shall be deemed
waived with respect to the Prepetition Secured Parties and their Prepetition
Collateral.
•    Subject to the entry of the Final Order, neither the DIP Secured Parties
nor the Prepetition Oaktree Parties shall be subject to the equitable doctrine
of “marshalling” or any similar doctrine with respect to the DIP Collateral or
the Prepetition Collateral, as applicable.
•    Except with respect to a financing that indefeasibly pays in full in cash
all DIP Claims, the consent of Oaktree (in its sole discretion) shall be
required for any debt or lien for borrowed money or otherwise outside the
ordinary course of business to be incurred or granted by any Molycorp Entity
after the date hereof other than de minimus debt obligations, not to exceed
$3.5 million at Buss & Buss Spezialmetalle GmbH and $6 million in the aggregate
for all other Molycorp Entities incurred in the ordinary course of business and
use for working capital purposes, unless otherwise consented to by the DIP
Agent, in its sole discretion.


•    Adequate Protection of Prepetition Secured Parties. As adequate protection,
the Prepetition Secured Parties are hereby granted the following (collectively,
“Adequate Protection”):
•    Adequate Protection of the 10% Noteholders.
(i)    Adequate Protection Liens. As security for the payment of the 10% Notes
Adequate Protection Obligations in respect of the diminution, if any, of the 10%
Noteholders’ interests in the Pari Passu Collateral, including for any use of
the Pari Passu Collateral constituting Cash Collateral, the 10% Trustee, on
behalf of itself and the 10% Noteholders, is granted




--------------------------------------------------------------------------------




a valid and perfected replacement security interest and lien (the “10%
Noteholder Adequate Protection Liens”) in the Pari Passu Collateral, which shall
rank junior in priority to the Carve-Out and the DIP Liens thereon. Upon entry
of this Interim Order, whether or not the 10% Trustee takes any action to
validate, perfect, or confirm perfection, the 10% Adequate Protection Liens
shall be deemed valid, perfected, allowed, enforceable, nonavoidable and not
subject to challenge, dispute, avoidance, impairment or subordination (other
than as set forth in this Interim Order), at the time and as of the date of
entry of this Interim Order. The 10% Trustee is hereby authorized, but not
required, to file or record, in any jurisdiction, financing statements,
intellectual property filings, mortgages, deeds of trust, notices of lien or
similar instruments or take any other action in order to validate and perfect
the 10% Adequate Protection Liens. Upon the request of the 10% Trustee, the
Debtors, without any further consent of any party, are authorized to take,
execute and deliver such instruments to enable the 10% Trustee to validate,
perfect, preserve and enforce the 10% Adequate Protection Liens consistent with
the terms of this Interim Order. A certified copy of this Interim Order may be
filed with or recorded in filing or recording offices in addition to or in lieu
of such financing statements, mortgages, deeds of trust, notices of lien or
similar instruments, and all filing offices are hereby authorized to accept such
certified copy of this Interim Order for filing and recording.
(ii)     Administrative Expense Claim. As security for the payment of the 10%
Notes Adequate Protection Obligations, the 10% Trustee, on behalf of itself and
the 10% Noteholders, is hereby granted an allowed administrative expense claim
against the Pari Passu Debtors (the “10% Administrative Expense Claim”) under
section 507(b) of the Bankruptcy Code, with priority in payment over any and all
administrative expenses of the kinds specified or ordered pursuant to any
provision of the Bankruptcy Code, subject and subordinate only to the DIP
Superpriority Claims and the Carve-Out, provided, however that the 10% Notes
Parties shall not




--------------------------------------------------------------------------------




receive or retain any payments, property or other amounts in respect of the 10%
Administrative Expense Claim unless and until the indefeasible payment in full
in cash of all DIP Obligations pursuant to the DIP Credit Agreement.
•    Adequate Protection of the Oaktree Parties.
(i)    Adequate Protection Liens. As security for the payment of the Oaktree
Adequate Protection Obligations in respect of the diminution, if any, of the
Oaktree Parties’ interests in the Oaktree Collateral, including for any use of
the Prepetition Oaktree Collateral that constitutes Cash Collateral, the Oaktree
Agent, on behalf of itself and the other Oaktree Parties, is hereby granted a
valid, perfected replacement security interest and lien (the “Oaktree Adequate
Protection Liens”) on DIP Collateral immediately junior to the DIP Liens subject
and subordinate to the Carve-Out. Upon entry of this Interim Order, whether or
not the Oaktree Parties take any action to validate, perfect, or confirm
perfection, the Oaktree Adequate Protection Liens shall be deemed valid,
perfected, allowed, enforceable, nonavoidable and not subject to challenge,
dispute, avoidance, impairment or subordination (other than as set forth in this
Interim Order), at the time and as of the date of entry of this Interim Order.
The Oaktree Parties are hereby authorized, but not required, to file or record,
in any jurisdiction, financing statements, intellectual property filings,
mortgages, deeds of trust, notices of lien or similar instruments or take any
other action in order to validate and perfect the Oaktree Adequate Protection
Liens. Upon the request of the Oaktree Agent, the Debtors, without any further
consent of any party, are authorized to take, execute and deliver such
instruments to enable the Oaktree Agent to validate, perfect, preserve and
enforce the Oaktree Adequate Protection Liens consistent with the terms of this
Interim Order. A certified copy of this Interim Order may be filed with or
recorded in filing or recording offices in addition to or in lieu of such
financing statements, mortgages, deeds of trust, notices of lien or similar
instruments, and




--------------------------------------------------------------------------------




all filing offices are hereby authorized to accept such certified copy of this
Interim Order for filing and recording.
(ii)     Administrative Expense Claim. As security for the payment of the
Oaktree Adequate Protection Obligations, the Oaktree Agent, on behalf of itself
and the other Oaktree Parties, is hereby granted an allowed administrative
expense claim (the “Oaktree Administrative Expense Claim”) under section 507(b)
of the Bankruptcy Code, with priority in payment over any and all administrative
expenses of the kinds specified or ordered pursuant to any provision of the
Bankruptcy Code, which shall rank junior in priority to the DIP Superpriority
Claims and the Carve-Out, and, at the Pari Passu Debtors, the 10% Administrative
Expense Claim.
(iii)    Adequate Protection Payments to the Oaktree Parties. As additional
adequate protection, the Oaktree Parties shall be entitled to and the Debtors
are directed to timely pay subject to Paragraph 13 below, the fees and expenses
incurred by the Oaktree Parties under the terms of the Oaktree Transaction
Documents including the fees and expenses (whether incurred before or after the
Petition Date) of lead and local bankruptcy counsel and one or more financial
advisors and/or consultants.
•    Procedures for Invoices. The professionals retained by the Oaktree Parties
requesting payment from the Debtors pursuant to this Interim Order shall comply
with the following procedures. The professional must submit an invoice (redacted
for privileges) containing reasonably detailed summary of the work performed and
the expenses incurred (which for the avoidance of doubt shall not be required to
contain time entries) to the counsel to the Debtors, to the counsel to the
Committee, and the U.S. Trustee, each of whom shall have ten (10) business days
following receipt of such invoice to object to the invoice in question by
providing a written notice setting forth the basis for the objection to the
counsel to the Debtors and to the professional whose invoice is being
challenged. If no timely objection shall have been received in accordance
herewith,




--------------------------------------------------------------------------------




the Debtors shall pay such invoice within twelve (12) business days after such
professional has delivered such invoice to the Debtors. If an objection to a
professional’s invoice is timely received in accordance herewith, the Debtors
shall only be required to pay the undisputed amount of the invoice and the
Bankruptcy Court shall have jurisdiction to determine the disputed portion of
such invoice if the parties are unable to resolve the dispute consensually.
•    Automatic Stay.
•    Without requiring further order from the Bankruptcy Court, the automatic
stay provisions of section 362 of the Bankruptcy Code are vacated and modified
to the extent necessary to permit either the DIP Secured Parties to exercise,
upon the occurrence and during the continuance of any Event of Default (as
defined in the DIP Term Sheet), all rights and remedies provided for in the DIP
Facility Documents (including, without limitation and without prior notice, the
right to freeze monies or balances or set off monies or balances in the DIP Loan
Disbursement Account, the right to charge default rate of interest and to
terminate commitments under the DIP Facility), pursuant to and subject to the
terms and conditions set forth therein and in this Interim Order, and subject,
in the case of Pari Passu Collateral, to the Prepetition Collateral Agency
Agreement; provided, however, that prior to the exercise of any remedies against
the DIP Collateral (other than those specifically set forth immediately above)
or the exercise of its rights under paragraph J(vi) above, the DIP Agent shall
be required to provide five (5) business days prior written notice of the
occurrence of an Event of Default and its intent to exercise rights under the
DIP Facility Documents (such notice, the “Event of Default Notice”) to the
Debtors, counsel to the Debtors, counsel to the Committee, counsel to the
Prepetition Secured Parties, counsel to certain 10% Noteholders, and the U.S.
Trustee. After the DIP Agent has sent the Event of Default Notice, any
obligation otherwise imposed on the DIP Secured Parties to provide any loans or
advances under the DIP Facility shall be immediately suspended. Notwithstanding
the occurrence of an Event of




--------------------------------------------------------------------------------




Default, the Maturity Date, and/or termination of the commitments under the DIP
Credit Agreement, all of the rights, remedies, benefits and protections provided
to the DIP Secured Parties under the DIP Facility Documents and this Interim
Order shall survive. Upon receiving the Event of Default Notice, the Debtors,
the Committee, counsel to certain 10% Noteholders, and the U.S. Trustee shall be
entitled to seek an expedited hearing with the Bankruptcy Court.
•    If none of the Debtors, the Committee, or the U.S. Trustee contests the
occurrence of an Event of Default within five (5) business days of receiving the
Event of Default Notice as provided in the above Paragraph, or if the Bankruptcy
Court rules against such party in such contest, the automatic stay under section
362 of the Bankruptcy Code shall be deemed to be lifted and the DIP Secured
Parties shall be entitled to exercise all remedies set forth in, and in
accordance with, the DIP Facility Documents (subject to, with respect to Pari
Passu Collateral, the Prepetition Collateral Agency Agreement).
•    Equipment Lease Amendment. Effective upon the entry of the Final Order, the
Equipment Lease Agreement shall be automatically amended to provide for:
•    each DIP Guarantor to be a “Guarantor” under and as defined in the
Equipment Lease Agreement;
•    section 11(a)(viii) of the Equipment Lease Agreement to be replaced with
the following words “any “Event of Default” under and as defined in the Parent
Financing Agreement, the Magnequench Financing Agreement or the 10% Senior Notes
2020 Indenture (each agreement, in the form such agreement was in effect on the
date of this Agreement, as though such agreement were still in effect
notwithstanding any termination thereof) would have occurred and been
continuing,”;
•    the following words to be added to the Equipment Lease Agreement as a new
section 11(a)(x) “any “Event of Default” under and as defined in the
superpriority debtor




--------------------------------------------------------------------------------




in possession financing facility entered into in connection with the Interim
Order Pursuant to Sections 105, 361, 362, 363, 364, 365 and 507 of the
Bankruptcy Code (I) Authorizing Debtors to Obtain Superpriority Secured
Debtor-in-Possession Financing, (II) Authorizing Debtors to Use Cash Collateral,
(III) Granting Adequate Protection to the Prepetition Secured Parties, (IV)
Scheduling a Final Hearing, and (V) Granting Related Relief”;
•    the following words to be added to the Equipment Lease Agreement as a new
section 11(a)(xi) “the occurrence of any of the following (a) an event or series
of events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934), directly or indirectly, of 50% or more of the total voting power of the
voting stock of Parent on a fully-diluted basis, (b) during any period of 12
consecutive months, a majority of the members of the Board of Directors of
Parent cease to be composed of individuals who were members of such Board of
Directors on the first day of such period; (c) the Borrower shall at any time
and for any reason fail to own, directly or indirectly, the same percentage of
the capital stock or other equity interests of each Guarantor and the Lessee
that it holds today; (d) the sale, lease or transfer of all or substantially all
of the Parent’s assets to any person or group (as such terms are used in Section
13(d)(3) of the Securities Exchange Act of 1934); or (e) Parent’s common stock
shall cease to be listed or quoted on the New York Stock Exchange or the NASDAQ
Global Select Market (or any of their respective successors),”; and
•    the replacement of the first sentence of section 22(a) of the Equipment
Lease Agreement with the following sentence: “Lessor may, at any time, assign
its rights and obligations under this Agreement and/or mortgage, or pledge or
sell the Equipment subject to Lessee’s rights under this Agreement to an
Affiliate, Eligible Assignee, or Related Fund.”




--------------------------------------------------------------------------------




•    Credit Bid. Subject to entry of the Final Order and subject to the terms of
the DIP Facility Documents and the Prepetition Collateral Agency Agreement and
in accordance with its rights thereunder, the DIP Agent shall be permitted to
credit bid some or all of the outstanding DIP Obligations as consideration in
any sale of the DIP Collateral (or any part thereof), without the need for
further order of the Bankruptcy Court, and whether that sale is effectuated
through section 363 or 1129 of the Bankruptcy Code, by a chapter 7 trustee under
section 725 of the Bankruptcy Code, or otherwise.
•    Modification of the DIP Facility Documents. The DIP Facility Documents may
be modified or amended without further order of the Bankruptcy Court so long as
such modification or amendment complies with, and is effectuated in accordance
with, the DIP Term Sheet; provided, however, that notice of any material
modification or amendment (including any waiver of any Event of Default) shall
be provided to counsel for the Committee and the U.S. Trustee, each of which
will have five (5) days from the date of delivery of such notice within which to
object in writing to such modification or amendment; provided further, however,
that if such objection is timely provided, then such modification or amendment
shall be permitted only pursuant to an order of the Bankruptcy Court.
•    Modification of Automatic Stay. The automatic stay imposed under Bankruptcy
Code section 362 is hereby modified and lifted to the extent necessary to
effectuate the terms of this Interim Order and the DIP Facility Documents.
•    Binding Effect. The provisions of this Interim Order shall be binding upon
and inure to the benefit of the DIP Secured Parties, Prepetition Secured
Parties, the Debtors and each of the foregoing parties’ respective successors
and assigns, including any trustee hereafter appointed for the estate of any of
the Debtors, whether in these Chapter 11 Cases or in the event of




--------------------------------------------------------------------------------




the conversion of any of the Chapter 11 Cases to a liquidation under chapter 7
of the Bankruptcy Code. Such binding effect is an integral part of this Interim
Order.
•    Survival. The provisions of this Interim Order and any actions taken
pursuant hereto shall survive (x) the entry of any order (a) confirming any plan
of reorganization in any of the Chapter 11 Cases (and, to the extent not
satisfied in full, in cash, the DIP Obligations shall not be discharged by the
entry of any such order, or pursuant to section 1141(d)(4) of the Bankruptcy
Code, each of the Debtors having hereby waived such discharge), (b) converting
any of the Chapter 11 Cases to a chapter 7 case, or (c) dismissing any of the
Chapter 11 Cases and (y) the repayment or refinancing of the DIP Obligations.
Unless otherwise provided in the DIP Facility Documents, the DIP Liens, DIP
Superpriority Claims, Prepetition Oaktree Liens, and the Adequate Protection
shall continue in full force and effect notwithstanding the entry of any such
order, and such claims and liens shall maintain their priority as provided by
this Interim Order, the DIP Facility Documents and the Prepetition Transaction
Documents to the maximum extent permitted by law until all of the DIP
Obligations and the Prepetition Obligations are indefeasibly paid in full, in
cash, and discharged.
•    Access to the Debtors. In accordance with the provisions of access in the
DIP Facility Documents, the Debtors shall (a) permit any representatives, agents
and/or employees of the DIP Agent and/or Oaktree and their respective
professionals to have reasonable access to their premises and records during
normal business hours (without unreasonable interference with the proper
operation of the Debtors’ businesses) and (b) cooperate, consult with and
provide to such representatives, agents and/or employees all such information,
documents and records as they may reasonably request.
•    No Third Party Rights. Except as explicitly provided for herein, this
Interim Order does not create any rights for the benefit of any party, creditor,
equity holder or other




--------------------------------------------------------------------------------




entity other than the DIP Agent, the DIP Lenders, the Prepetition Secured
Parties, and the Debtors, and their respective successors and assigns.
•    Subsequent Reversal. If any or all of the provisions of this Interim Order
or the DIP Facility Documents are hereafter modified, vacated, amended or stayed
by subsequent order of the Bankruptcy Court or any other court: (a) such
modification, vacatur, amendment or stay shall not affect the validity of the
DIP Obligations or the Adequate Protection Obligations or the validity,
enforceability or priority of the DIP Liens, DIP Superpriority Claims, and the
Adequate Protection or other protections authorized or created by this Interim
Order or the DIP Facility Documents; and (b) the DIP Obligations and the
Adequate Protection Obligations shall continue to be governed in all respects by
the original provisions of this Interim Order and the DIP Facility Documents,
and the validity of any obligations, security interests, liens or other
protections described in this Paragraph shall be protected by section 364(e) of
the Bankruptcy Code.
•    Effect of Dismissal of the Chapter 11 Cases. If the Chapter 11 Cases are
dismissed, converted or substantively consolidated, then neither the entry of
this Interim Order nor the dismissal, conversion or substantive consolidation of
these Chapter 11 Cases shall affect the rights of the DIP Secured Parties and
the Prepetition Secured Parties (as to Adequate Protection) under their
respective documents or this Interim Order, and all of the respective rights and
remedies thereunder of the DIP Secured Parties and the Prepetition Secured
Parties (as to Adequate Protection) shall remain in full force and effect as if
the Chapter 11 Cases had not been dismissed, converted or substantively
consolidated. Notwithstanding the entry of an order dismissing any of the
Chapter 11 Cases at any time, (a) the DIP Liens and the DIP Superpriority Claims
granted to and conferred pursuant to this Interim Order and the DIP Facility
Documents shall continue in full force and effect and shall maintain their
priorities as provided in this Interim Order until all DIP Obligations shall
have been paid and satisfied in full, (b) the Adequate Protection granted to and
conferred upon the




--------------------------------------------------------------------------------




Prepetition Secured Parties shall continue in full force and effect and shall
maintain their priorities as provided in this Interim Order until the Adequate
Protection Obligations have been satisfied, and (c) the Bankruptcy Court shall
retain jurisdiction, notwithstanding such dismissal, for the purpose of
enforcing the DIP Liens, the DIP Superpriority Claims, and the Adequate
Protection Liens granted in this Interim Order and the DIP Transaction
Documents. Any hearing on a motion to dismiss any of the Chapter 11 Cases shall
require at least twenty (20) days prior notice to counsel to the DIP Agent and
the Oaktree Agent.
•    Stipulations Regarding Prepetition Obligations and the Prepetition Liens
Binding. The stipulations and admissions contained in this Interim Order,
including, without limitation, in Paragraphs I and J of this Interim Order,
shall be binding on the Debtors’ estates and any successor thereto (including,
without limitation, any chapter 7 or chapter 11 trustee appointed or elected for
any of the Debtors) and all parties in interest, including, without limitation,
any Committee, unless a party has timely commenced a contested matter or
adversary proceeding (a “Challenge”) (a) challenging the amount, validity or
enforceability of the Prepetition Oaktree Obligations, (b) challenging the
perfection or priority of the Prepetition Oaktree Liens, (c) challenging the
existence of any DIP Collateral, or (d) otherwise asserting any objections,
claims or causes of action (including, without limitation, any actions for
preferences, fraudulent conveyances, or other avoidance power claims) against
the Oaktree Parties relating to the Prepetition Oaktree Liens, the Prepetition
Oaktree Obligations, the Prepetition Oaktree Transactions, or the Oaktree
Transaction Documents no later than sixty (60) days after the appointment of a
Committee. If no such Challenge is timely commenced as of such dates then,
without further order of the Bankruptcy Court, to the extent not theretofore
indefeasibly repaid, satisfied, or discharged, as applicable, the claims, liens
and security interests of the Oaktree Parties shall, without further order of
the Bankruptcy Court, be deemed to be finally allowed for all purposes in the
Chapter 11 Cases




--------------------------------------------------------------------------------




and any subsequent Chapter 7 cases and shall not be subject to challenge or
objection by any party in interest as to validity, priority, amount or
otherwise. Notwithstanding anything to the contrary herein (other than as set
forth in Paragraph J), if no Challenge is timely commenced and sustained, the
stipulations contained in Paragraph J of this Interim Order shall be binding on
the Debtors’ estates, any Committee and all parties in interest. If any such
Challenge is timely commenced and/or sustained, the stipulations contained in
Paragraphs I and J shall nonetheless remain binding on the Debtors’ estates, any
Committee and all parties in interest (other than as set forth in Paragraphs I
and J), except to the extent that such stipulations were expressly challenged in
such Challenge. Nothing in this Interim Order vests or confers on any Person (as
defined in the Bankruptcy Code), including any Committee appointed or formed in
the Chapter 11 Cases, standing or authority to pursue any cause of action
belonging to the Debtors or their estates, including, without limitation, any
Challenges. For the avoidance of doubt, as to the Debtors, all Challenges are
hereby irrevocably waived and relinquished as of the Petition Date. Also for the
avoidance of doubt, to the extent the Chapter 11 Cases are converted to Chapter
7 cases prior to the expiration of the period to file a Challenge, any remaining
period shall inure to the benefit of the Chapter 7 trustee appointed in such
cases.
•    Controlling Effect of Interim Order. To the extent any provision of this
Interim Order conflicts with any provision of the Motion, any Prepetition
Transaction Document, or any DIP Facility Document, the provisions of this
Interim Order shall control.
•    Retention of Jurisdiction. Notwithstanding any provision in the DIP
Facility Documents or the Prepetition Transaction Documents, the Bankruptcy
Court shall retain jurisdiction over all matters pertaining to the
implementation, interpretation and enforcement of this Interim Order, the DIP
Facility or the DIP Facility Documents.




--------------------------------------------------------------------------------




•    Reservation of Rights. Nothing in this Interim Order or the transactions
contemplated hereby shall waive the rights of the DIP Secured Parties or the
Oaktree Parties to (i) object to or contest any proposed financing, plan of
reorganization, or other motion proposed by any party in the Chapter 11 Cases,
(ii) assert the total amount of the DIP Claims and/or the Prepetition Oaktree
Obligations in the Chapter 11 Cases.
•    Final Hearing. A final hearing on the Motion shall be heard before the
Bankruptcy Court on July 20, 2015 at 10:00 a.m. (Prevailing Eastern Time) at the
United States Bankruptcy Court for the District of Delaware. Any
party-in-interest objecting to the relief sought in the Final Order shall submit
any such objection in writing and file the same with the Bankruptcy Court (with
a courtesy copy to chambers) and serve (so as to be received) such objection no
later than July 15, 2015 at 12:00 p.m. (Prevailing Eastern Time) on the parties
set forth in Paragraph 29 below.
•    Notice Under the Interim Order. Any notice required to be provided pursuant
to this Interim Order, and any party-in-interest objecting to the relief sought
in the Final Order, shall submit any such objection, to the following:
•    Jones Day, 222 East 41st Street, New York, NY 10017-6702 (Attn: Paul Leake,
Esq. and Lisa G. Laukitis, Esq.), lead bankruptcy counsel to the Debtors;
•    Young Conaway Stargatt & Taylor, LLP, 1000 N King St, Rodney Square,
Wilmington, DE 19801 (Attn: M. Blake Cleary, Esq. and Edmon L. Morton, Esq.),
local bankruptcy counsel to the Debtors.
•    Milbank, Tweed, Hadley & McCloy LLP, 28 Liberty Street, New York, NY 10005
(Attn: Sam Khalil, Esq. and Dennis Dunne, Esq.), counsel to the Oaktree Parties;




--------------------------------------------------------------------------------




•    Morris Nichols Arsht & Tunnell LLP, 1201 North Market Street, 16th Floor,
Wilmington, DE 19899 (Attn: Robert Dehney, Esq. and Greg Werkheiser, Esq.),
local counsel to the Oaktree Parties;  
•    Reed Smith LLP, 225 Fifth Avenue, Suite 1200, Pittsburgh, PA 15222 (Attn:
Eric A. Schaffer, Esq.), counsel to the 10% Trustee;
•    Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 6th Ave, New York, NY
10019 (Attn: Alan Kornberg, Esq. and Jeffrey Saferstein, Esq.), counsel to the
certain unsecured convertible notes.
•    Cozen O'Connor P.C., 1201 N Market St #1001, Wilmington, DE 19801 (Att:
Mark Felger, Esq.), local counsel to the certain unsecured convertible notes.
•    Kramer Levin Naftalis and Frankel LLP, 1177 Avenue of the Americas, New
York, NY 10036 (Attn: Joshua K. Brody, Esq. and Yekaterina Chernyak, Esq.), lead
bankruptcy counsel to certain 10% Noteholders;
•    Pachulski Stang Ziehl & Jones, 919 North Market Street, 17th Floor,
Wilmington, DE 19801 (Attn: Laura Davis Jones, Esq.), local bankruptcy counsel
to certain 10% Noteholders; and
•    Office of the United States Trustee for the District of Delaware, 844 King
Street, Suite 2207, Wilmington, DE 19801 (Attn: David L. Buchbinder, Esq. and
Linda Casey, Esq.).
•    Cash Management. Notwithstanding the terms of the Interim Order (I)
Approving the Continued Use of the Debtors' Cash Management System, Bank
Accounts and Business Forms, (II) Permitting Certain Inter-Debtor Transactions,
Intercompany Transactions and Setoff and (III) Granting Related Relief.    
between now and the date of entry of the Final Order: (a) Minerals and its
direct or indirect subsidiaries shall not accept any loans, investments,




--------------------------------------------------------------------------------




intercompany advances or other transfers from any Molycorp Entity other than
Molycorp; and (b) Molycorp shall only make loans, investments, intercompany
advances or other transfers to Minerals or its direct or indirect subsidiaries
from the proceeds of the DIP Loan Disbursement Account; provided, however, that
nothing in either subsection above shall prevent Minerals from continuing
intercompany transactions for the purchase and sale of goods in the ordinary
course of business that are otherwise permitted by this Interim Order, the
Budget, and the DIP Facility Documents.
•    Notice of the Interim Order. The Debtors shall promptly mail or fax copies
of this Interim Order and notice of the Final Hearing to the Notice Parties
within three (3) business days of the date hereof.


Dated: July 2, 2015
/s/ Christopher S. Sontchi    
The Honorable Christopher S. Sontchi
United States Bankruptcy Judge






--------------------------------------------------------------------------------






EXHIBIT G
TO CREDIT AGREEMENT


FINAL ORDER
(See attached)






--------------------------------------------------------------------------------






UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
-------------------------------------------------------------


In re


MOLYCORP, INC., et al., 10     
    
Debtors


---------------------------------------------------------------


x
:
:
:
:
:
:
:
x


 
Chapter 11 
 
Case No. 15-11357 (CSS) 
 
(Jointly Administered)


Ref. Docket Nos. 109, 130, 173, 203 & 240





FINAL ORDER PURSUANT TO SECTIONS 105, 361, 362, 363, 364 AND 507 OF THE
BANKRUPTCY CODE (I) AUTHORIZING DEBTORS TO OBTAIN SUPERPRIORITY SECURED
DEBTOR-IN-POSSESSION FINANCING, (II) AUTHORIZING DEBTORS TO USE CASH COLLATERAL,
(III) GRANTING ADEQUATE PROTECTION TO THE PREPETITION SECURED PARTIES, AND (IV)
GRANTING RELATED RELIEF
•    Upon the motion (as supplemented on July 14, 2015, the “Motion”) filed by
Molycorp, Inc. (“Molycorp”) and certain of its direct and indirect subsidiaries,
as debtors and debtors in possession (collectively, the “Debtors”) in the above
captioned chapter 11 cases (collectively, the “Chapter 11 Cases”) requesting
entry of an interim order (the “Interim Order”) and this final order (this
“Final Order” and together with the Interim Order, collectively, the “DIP
Orders”) under sections 105, 361, 362, 363, 364 and 507 of title 11 of the
United States Code, 11 U.S.C. §§101-1532 (as amended, the “Bankruptcy Code”),
and Rules 2002, 4001, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure
(as amended, the “Bankruptcy Rules”),
 
 
 
10
The Debtors are the following 21 entities (the last four digits of their
respective taxpayer identification numbers, if any, follow in parentheses):
Molycorp, Inc. (1797); Industrial Minerals, LLC; Magnequench, Inc. (1833);
Magnequench International, Inc. (7801); Magnequench Limited; Molycorp Advanced
Water Technologies, LLC (1628); MCP Callco ULC; MCP Canada Holdings ULC; MCP
Canada Limited Partnership; MCP Exchangeco Inc.; Molycorp Chemicals & Oxides,
Inc. (8647); Molycorp Luxembourg Holdings S.à r.l.; Molycorp Metals & Alloys,
Inc. (9242); Molycorp Minerals Canada ULC; Molycorp Minerals, LLC (4170);
Molycorp Rare Metals Holdings, Inc. (4615); Molycorp Rare Metals (Utah), Inc.
(7445); Neo International Corp.; PP IV Mountain Pass, Inc. (1205); PP IV
Mountain Pass II, Inc. (5361); RCF IV Speedwagon Inc. (0845). Molycorp’s United
States headquarters is located at 5619 DTC Parkway, Suite 1000, Greenwood
Village, Colorado, 80111.







--------------------------------------------------------------------------------




and Rule 4001 of the Local Bankruptcy Rules for the United States Bankruptcy
Court for the District of Delaware (as amended, the “Local Rules”), inter alia
(a) authorizing the Debtors to enter into a $135,416,667 secured superpriority
debtor-in-possession financing facility (the “DIP Facility”) pursuant to and in
accordance with the Secured Superpriority Debtor in Possession Credit Agreement
in the form attached hereto as Exhibit A (as amended, modified, or supplemented
in accordance with its terms and the provisions of this Final Order, the “DIP
Credit Agreement”) with Molycorp, as borrower, certain other Debtors as
guarantors, Wilmington Trust, National Association, as administrative and
collateral agent (the “DIP Agent”), and the lenders party thereto (the “DIP
Lenders” and together with the DIP Agent, collectively, the “DIP Secured
Parties”), the other DIP Facility Documents (as defined below), the Budget (as
defined below) and the DIP Orders, (b) authorizing the Debtors to use Cash
Collateral (as defined below) as of the Petition Date pursuant to and in
accordance with the Budget and the DIP Orders, (c) granting to the DIP Agent,
for the benefit of the DIP Lenders, a security interest in and liens on the DIP
Collateral (as defined below) and a superpriority administrative expense claim,
to the extent and as provided in the DIP Orders and the DIP Facility Documents,
to secure the DIP Obligations (as defined below), (d) granting certain adequate
protection to the Prepetition Secured Parties (as defined below), (e) scheduling
a final hearing (the “Final Hearing”) to consider entry of the Final Order, and
(f) granting related relief; and the Bankruptcy Court having found that the
relief requested in the Motion is in the best interests of each of the Debtors,
their estates, their creditors and other parties in interest; and the Bankruptcy
Court having reviewed the Motion and having heard the statements in support of
the relief requested therein at a hearing before the Bankruptcy Court on July 2,
2015 (the “Interim
 
 
 
11
Any capitalized term not otherwise defined herein shall have the meaning
ascribed to it in the DIP Credit Agreement.









--------------------------------------------------------------------------------




Hearing”) and the Final Hearing; and the Bankruptcy Court having determined that
the legal and factual bases set forth in the Motion, the Declaration of Michael
F. Doolan in Support of the First Day Pleadings, dated as of June 25, 2015, and
articulated at the Interim Hearing and Final Hearing adequately establish just
cause for the relief granted herein; and upon all of the proceedings had before
the Bankruptcy Court; and after due deliberation and sufficient cause appearing
therefor, it is HEREBY FOUND AND CONCLUDED THAT:
•    Commencement of Chapter 11 Cases. On June 25, 2015 (the “Petition Date”),
the Debtors commenced the Chapter 11 Cases in the United States Bankruptcy Court
for the District of Delaware (the “Bankruptcy Court”). The Debtors are
continuing to operate their respective businesses and manage their respective
properties as debtors in possession pursuant to sections 1107 and 1108 of the
Bankruptcy Code. On July 8, 2015, an official committee of unsecured creditors
(the “Committee”) was appointed in the Chapter 11 Cases.
•    Jurisdiction and Venue. The Bankruptcy Court has jurisdiction over the
Chapter 11 Cases, the Motion and the parties and property affected hereby,
pursuant to 28 U.S.C. §§ 157(b) and 1334. Consideration of the Motion
constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The Bankruptcy
Court may enter this Final Order as a final order consistent with Article III of
the United States Constitution. Venue of the Chapter 11 Cases in this District
is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The bases for the relief
sought in the Motion and granted in this Final Order are sections 105, 361, 362,
363, 364 and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004 and
9014, and Local Rule 4001-2.


 
 
 
12
The findings and conclusions set forth herein constitute the Bankruptcy Court’s
findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052. To the
extent any findings of fact constitute conclusions of law, they are adopted as
such. To the extent any conclusions of law constitute findings of fact, they are
adopted as such.









--------------------------------------------------------------------------------




•    Notice. On July 1, 2015 the Debtors filed the Motion with the Bankruptcy
Court pursuant to Bankruptcy Rules 2002, 4001 and 9014, and provided notice of
the Motion and the Interim Hearing by electronic mail, facsimile, hand delivery
or overnight delivery to the following parties and/or their respective counsel
as indicated below: (a) the office of the United States Trustee; (b) the
Debtors' 40 largest unsecured creditors on a consolidated basis, as identified
in their chapter 11 petitions; (c) Milbank Tweed Hadley & McCloy LLP, as counsel
to OCM; (d) Kramer, Levin, Naftalis & Frankel LLP, as counsel to a group of the
Debtors' senior secured noteholders; (e) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, as counsel to an ad hoc group of secured and unsecured
noteholders; (f) counsel to the indenture trustees for the Debtors' secured and
unsecured notes; and (g) all parties entitled to notice pursuant to Local
Rule 9013-1(m). On July 14, 2015, the Debtors filed a supplement to the Motion
(the “Supplement”) with the Bankruptcy Court and provided notice of the
Supplement by electronic mail, facsimile, hand delivery or overnight delivery to
the following parties and/or their respective counsel as indicated below: (a)
the Office of the United States Trustee; (b) Paul Hastings LLP, as counsel to
the official committee of unsecured creditors; (c) Milbank Tweed Hadley & McCloy
LLP, as counsel to Oaktree; (d) Kramer, Levin, Naftalis & Frankel LLP, as
counsel to the Supporting 10% Noteholders; (e) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, as counsel to a group of secured and unsecured noteholders; (f)
counsel to the indenture trustees for the Debtors' secured and unsecured notes;
and (g) all persons and entities that have filed a request for service of
filings in these chapter 11 cases pursuant to Bankruptcy Rule 2002
(collectively, the “Notice Parties”). On July 15, 2015, the Debtors filed a
notice of the form of this Final Order with the Bankruptcy Court and provided
notice of such filing to the Notice Parties by electronic mail, facsimile, hand
delivery or overnight delivery. On July 16, 2015, the Debtors filed a notice of
the form of the DIP Credit Agreement and provided




--------------------------------------------------------------------------------




notice of such filing to the Notice Parties by electronic mail, facsimile, hand
delivery or overnight delivery.
•    DIP Facility. The DIP Facility is a secured superpriority financing
facility in the aggregate principal amount of $135,416,667, consisting of a new
money fully committed and funded multi draw term loan (the “DIP Loans”) of which
$21,978,022 (the “Interim DIP Loan”) was provided (less 7% original issue
discount) upon the entry of the Interim Order, and $113,438,645 shall be
provided (less 3.03% original issue discount) upon the entry of the Final Order,
subject to satisfaction of the conditions in the DIP Credit Agreement. All DIP
Loans and the other obligations under the DIP Facility Documents, including,
without limitation, principal, interest, expenses, the DIP Fees (as defined
below) and the other obligations due from time to time by the Debtor Obligors
(as defined below) pursuant to the DIP Facility Documents shall be referred to
as the “DIP Obligations.”
•    The DIP Facility will Preserve the Value of the Pari Passu Collateral.
Absent access to the DIP Facility and the use of the Cash Collateral in
accordance with the DIP Orders, the value of the Pari Passu Collateral (as
defined below) would be severely and irreparably impaired. Accordingly, access
to the DIP Facility and the use of the Cash Collateral will preserve, and
ultimately enhance, the value of the Prepetition Collateral.
•    Best Financing Available. The DIP Facility is the best source of
debtor-in-possession financing available to the Debtors. The Debtors are unable
to obtain (i) adequate unsecured credit allowable under either sections 364(b)
and 503(b)(l) of the Bankruptcy Code or section 364(c)(l) of the Bankruptcy
Code, (ii) adequate credit secured by a senior lien on
 
 
 
13
“Cash Collateral” shall have the meaning assigned to the term “cash collateral”
under section 363(a) of the Bankruptcy Code and covers all “cash collateral”
that constitutes Prepetition Collateral subject to the Prepetition Liens (as
each of these terms are defined below).











--------------------------------------------------------------------------------




unencumbered assets of their estates under section 364(c)(2) of the Bankruptcy
Code, or (iii) adequate credit secured by a lien that is junior as to all the
encumbered assets of their estates under section 364(c)(3) of the Bankruptcy
Code from sources other than the DIP Lenders on terms more favorable than the
terms of the DIP Facility.
•    Terms of DIP Facility are Fair and Reasonable. The DIP Lenders have
indicated a willingness to provide the DIP Facility solely on the terms and
conditions set forth in this Final Order and the DIP Facility Documents. The
terms of the DIP Facility as set forth in the DIP Credit Agreement are fair and
reasonable and reflect each Debtor’s exercise of prudent business judgment
consistent with its fiduciary duties, and are the best available under the
circumstances.
•    Arm’s Length and Good Faith Negotiation. The Debtors, the DIP Agent and the
DIP Lenders have negotiated the terms and conditions of the DIP Facility, the
DIP Facility Documents and this Final Order in good faith and at arm’s length,
and any credit extended and loans made pursuant to this Final Order shall be,
and hereby are, deemed to have been extended, issued or made, as the case may
be, in “good faith” within the meaning of section 364(e) of the Bankruptcy Code
and the DIP Agent and the DIP Lenders shall be entitled to the full protection
of section 364(e) of the Bankruptcy Code in the event that either DIP Order or
any provision thereof is vacated, reversed, or modified, whether on appeal or
otherwise. The Oaktree Parties (as defined below) have acted in good faith
regarding the DIP Facility and the Debtors’ use of Cash Collateral to fund the
administration of the Debtors’ estates and continued operation of their
businesses.
•    The Prepetition Secured Facilities. Subject to the rights of any Committee
or other parties-in-interest and to the extent set forth in Paragraph 25 below,
the Debtors acknowledge, admit, represent, stipulate and agree that:




--------------------------------------------------------------------------------




•    10% Notes.
(D)    Prior to the Petition Date, Molycorp issued $650,000,000 of principal
amount of 10.0% Senior Secured Notes due 2020 (the “10% Notes”) pursuant to that
certain (a) Indenture, dated as of May 25, 2012 (as the same may have been
amended, restated, supplemented or other otherwise modified to date, the “10%
Indenture”), by and among Molycorp as issuer, certain other Debtors as
guarantors, Wells Fargo Bank, National Association (“Wells Fargo”) as trustee
(the “10% Trustee”) for the holders of the 10% Notes (the “10% Noteholders” and
together with the 10% Trustee and the Collateral Agent (solely in its capacity
as Collateral Agent for the 10% Noteholders and the 10% Trustee, collectively,
the “10% Notes Parties”); and (b) all other agreements, documents and
instruments executed and/or delivered to or in favor of the 10% Trustee and/or
the 10% Noteholders in connection with the 10% Notes, including, without
limitation, the Prepetition Collateral Agency Agreement (as defined below), all
security agreements, notes, guarantees, mortgages, Uniform Commercial Code
financing statements and all other related agreements, documents and
instruments, including any fee letters, executed and/or delivered in connection
therewith or related thereto (all the foregoing, together with the 10%
Indenture, as the same may have been amended, restated, supplemented or other
otherwise modified to date, collectively, the “10% Notes Documents”). All
obligations of the Debtors arising under the 10% Indenture or any other 10%
Notes Documents, including all loans, advances, debts, liabilities, principal,
accrued or hereafter accruing interest, fees, costs, charges, expenses
(including any and all reasonable attorneys’, accountants’, appraisers’ and
financial advisors’ fees and expenses that are chargeable, reimbursable or
otherwise payable under the 10% Notes Documents), of any kind or nature, whether
or not evidenced by any note, agreement or other instrument, whether or not
contingent, whenever arising, accrued, accruing, due, owing, or chargeable in
respect of any of the




--------------------------------------------------------------------------------




Debtors’ obligations under the 10% Notes Documents shall hereinafter be referred
to collectively as the “10% Notes Obligations”.
(E)    The 10% Notes Obligations are guaranteed, on a joint and several basis,
by Molycorp and five of its direct and indirect domestic subsidiaries specified
in the guarantees that constitute 10% Notes Documents (collectively with
Molycorp, the “10% Notes Guarantors” or the “Pari Passu Debtors”).
(F)    As provided in the 10% Notes Documents, the 10% Notes Obligations are
secured by a security interest and lien (the “10% Notes Liens”) on the
“Collateral” (as defined in the Prepetition Collateral Agency Agreement (as
defined below), and as used herein, the “Pari Passu Collateral”).
•    Oaktree Parent Facility.
(D)    Prior to the Petition Date, OCM MLYCo CTB Ltd. (“Oaktree”), in its
capacity as administrative and collateral agent (in such capacities, the
“Oaktree Agent”) and certain parties that are lenders under the Oaktree Parent
Credit Agreement (as defined below) (the “Oaktree Parent Facility Lenders”) made
loans and advances, and/or provided other financial accommodations, to or for
the benefit of Molycorp in an initial principal amount of $50,200,000
(collectively, the “Oaktree Parent Facility”) pursuant to (x) that certain
Credit Agreement, dated as of September 11, 2014 (as the same may have been
amended, restated, supplemented or other otherwise modified to date, the
“Oaktree Parent Credit Agreement”), by and among Molycorp, as borrower, the
Oaktree Agent, and the Oaktree Parent Facility Lenders, and (y) all other
agreements, documents and instruments executed and/




--------------------------------------------------------------------------------




or delivered to or in favor of the Oaktree Agent and/or the Oaktree Parent
Facility Lenders in connection with the Oaktree Parent Loan Facility, including,
without limitation, all security agreements, the Prepetition Collateral Agency
Agreement (as defined below), notes, guarantees, mortgages, Uniform Commercial
Code financing statements and all other related agreements, documents and
instruments, including any fee letters, executed and/or delivered in connection
therewith or related thereto (all the foregoing, together with the Oaktree
Parent Credit Agreement, as all of the same have been supplemented, modified,
extended, renewed, restated and/or replaced at any time prior to the Petition
Date, collectively, the “Oaktree Parent Documents”). All “Obligations” (as
defined in the Oaktree Parent Documents) arising under the Oaktree Parent
Documents including, without limitation, all loans, advances, debts,
liabilities, principal, accrued or hereafter accruing interest, the “Early
Payment Premium” (as defined in the Oaktree Parent Documents), fees, costs,
charges, expenses (including any and all reasonable attorneys’, accountants’,
appraisers’ and financial advisors’ fees and expenses that are chargeable,
reimbursable or otherwise payable under the Oaktree Parent Documents), of any
kind or nature, whether or not evidenced by any note, agreement or other
instrument, whether or not contingent, whenever arising, accrued, accruing, due,
owing, or chargeable in respect of any of the Debtors’ obligations under the
Oaktree Parent Documents shall hereinafter be referred to collectively as the
“Prepetition Oaktree Parent Obligations”.




--------------------------------------------------------------------------------




(E)    The Prepetition Oaktree Parent Obligations are guaranteed, on a joint and
several basis, by the Borrower and those direct and indirect domestic and
foreign subsidiaries specified in the guarantees that constitute the Oaktree
Parent Documents (collectively with Molycorp, the “Prepetition Oaktree
Obligors.”
(F)    Pursuant to the Oaktree Parent Documents, the Prepetition Oaktree Parent
Obligations are secured by a security interest and lien (the “Prepetition
Oaktree Parent Liens”) on (x) the “First Priority Collateral” (as defined in the
Oaktree Parent Credit Agreement, and as used herein, the “Prepetition Oaktree
Parent First Priority Collateral”) and (y) subject to the Prepetition Collateral
Agency Agreement, the Pari Passu Collateral (together with the Prepetition
Oaktree Parent First Priority Collateral, the “Prepetition Oaktree Parent
Collateral”).
•    Oaktree Magnequench Facility.
(D)    Prior to the Petition Date, the Oaktree Agent and certain parties that
are lenders under the Oaktree Magnequench Credit Agreement (as defined below)
(the “Oaktree Magnequench Facility Lenders”) made loans and advances, and/or
provided other financial accommodations, to and for the benefit of Magnequench,
Inc. (“Magnequench”) in an initial principal amount of $60,000,000
(collectively, the “Oaktree Magnequench Facility” and together with the Oaktree
Parent Facility, the “Oaktree Loan Facilities”) pursuant to (x) that certain
Credit Agreement, dated as of September 11, 2014 (as the




--------------------------------------------------------------------------------




same may have been amended, restated, supplemented or other otherwise modified
to date, the “Oaktree Magnequench Credit Agreement”), by and among Magnequench,
as borrower, the Oaktree Agent and the Oaktree Magnequench Facility Lenders
(together with the Oaktree Parent Facility Lenders, collectively, the “Oaktree
Lenders”) and (y) all other agreements, documents and instruments executed
and/or delivered to or in favor of the Oaktree Agent and/or the Oaktree
Magnequench Facility Lenders in connection with the Oaktree Magnequench Loan
Facility, including, without limitation, all security agreements, the
Prepetition Collateral Agency Agreement, notes, guarantees, mortgages, Uniform
Commercial Code financing statements and all other related agreements, documents
and instruments, including any fee letters, executed and/or delivered in
connection therewith or related thereto (all the foregoing, together with the
Oaktree Magnequench Credit Agreement, as all of the same have been supplemented,
modified, extended, renewed, restated and/or replaced at any time prior to the
Petition Date, collectively, the “Oaktree Magnequench Documents” and together
with the Oaktree Parent Documents, the “Oaktree Loan Documents”). All
“Obligations” (as defined in the Oaktree Magnequench Documents) arising under
the Oaktree Magnequench Documents including, without limitation, all loans,
advances, debts, liabilities, principal, accrued or hereafter accruing interest,
the “Early Payment Premium” (as defined in the Oaktree Magnequench Documents),
fees, costs, charges, expenses (including any and all reasonable attorneys’,
accountants’, appraisers’




--------------------------------------------------------------------------------




and financial advisors’ fees and expenses that are chargeable, reimbursable or
otherwise payable under the Oaktree Magnequench Documents), of any kind or
nature, whether or not evidenced by any note, agreement or other instrument,
whether or not contingent, whenever arising, accrued, accruing, due, owing, or
chargeable in respect of any of the Debtors’ obligations under the Oaktree
Magnequench Documents shall hereinafter be referred to collectively as the
“Prepetition Oaktree Magnequench Obligations”.
(E)    The Prepetition Magnequench Obligations are guaranteed, on a joint and
several basis, by the Borrower and those direct and indirect domestic and
foreign subsidiaries specified in the guarantees that constitute the Oaktree
Magnequench Documents.
(F)    Pursuant to the Oaktree Magnequench Documents, the Prepetition Oaktree
Magnequench Obligations are secured by a security interest and lien (the
“Prepetition Oaktree Magnequench Liens”) on (x) the “First Priority Collateral”
(as defined in the Oaktree Magnequench Credit Agreement, and as used herein, the
“Prepetition Oaktree Magnequench First Priority Collateral” and together with
the Prepetition Oaktree Parent First Priority Collateral, collectively, the
“Prepetition Oaktree First Priority Collateral”) and (y) subject to the
Prepetition Collateral Agency Agreement, the Pari Passu Collateral (together
with the Prepetition Oaktree Magnequench First Priority Collateral, the
“Prepetition Oaktree Magnequench Collateral”,




--------------------------------------------------------------------------------




and together with the Prepetition Oaktree Parent Collateral, collectively, the
“Prepetition Oaktree Collateral”).
•    The Oaktree Sale Leaseback.
(D)    Prior to the Petition Date, Molycorp Minerals, LLC (“Minerals”) sold to
Oaktree certain equipment located at Minerals’ manufacturing facility located in
Mountain Pass, California (the “Mountain Pass Equipment”) pursuant to that
certain Purchase and Sale Agreement, dated September 11, 2014 (as the same may
have been amended, restated, supplemented or other otherwise modified to date,
“Oaktree Purchase Agreement”), by and between Minerals as seller and Oaktree as
purchaser (in such capacity, the “Oaktree Purchaser”). Minerals subsequently
leased back the Mountain Pass Equipment from Oaktree pursuant to that certain
Equipment Lease Agreement, dated September 11, 2014 (as the same may have been
amended, restated, supplemented or other otherwise modified to date, “Oaktree
Equipment Lease”), by and between Minerals as lessee and Oaktree as lessor (in
such capacity, the “Oaktree Lessor” and together with the Oaktree Agent and the
Oaktree Lenders, collectively, the “Oaktree Parties” and together with the 10%
Notes Parties, collectively, the “Prepetition Secured Parties”). All obligations
of the Debtors arising under the Oaktree Sale Leaseback Documents, including all
rent payments, fees, costs, Stipulated Loss Value (as defined in the Oaktree
Equipment Lease) expenses and indemnities payable under the Oaktree Sale
Leaseback Documents, whether or not contingent, whenever arising, accrued,
accruing, due, owing, or chargeable in respect of any of the Debtors’
obligations under the Oaktree Sale Leaseback Documents shall hereinafter be
referred to collectively as the “Prepetition Oaktree Sale Leaseback
Obligations”.
 
 
 
14
“Oaktree Secured Parties” shall mean the Oaktree Parties and Wells Fargo, solely
in its capacity as Collateral Agent for the Pari Passu Liens securing the
Prepetition Oaktree Obligations.













--------------------------------------------------------------------------------




The Prepetition Oaktree Parent Obligations, the Prepetition Oaktree Magnequench
Obligations and the Prepetition Oaktree Sale Leaseback Obligations shall
hereinafter be referred to collectively as the “Prepetition Oaktree
Obligations”. The sale leaseback transactions described in this Paragraph shall
hereinafter be referred to as the “Oaktree Sale Leaseback”. The Oaktree Sale
Leaseback and the Oaktree Loan Facilities shall hereinafter be referred to
collectively as the “Oaktree Transactions”.
(E)    The Prepetition Oaktree Sale Leaseback Obligations are guaranteed, on a
joint and several basis, by the Borrower and those direct and indirect domestic
and foreign subsidiaries as specified in the Oaktree Equipment Lease and the
guarantees that constitute the Oaktree Parent Documents (together with the
Oaktree Equipment Lease, the Oaktree Purchase Agreement, and any related
security or collateral documents, collectively, the “Oaktree Sale Leaseback
Documents” and together with the Oaktree Loan Documents, the “Oaktree
Transaction Documents” and together with the 10% Notes Documents, collectively,
the “Prepetition Transaction Documents”).
(F)    Pursuant to the Oaktree Equipment Lease and the applicable Oaktree Parent
Documents, the Prepetition Oaktree Sale Leaseback Obligations are secured by a
security interest and lien on (I) the Mountain Pass Equipment and proceeds
thereof, to the extent set forth in the Oaktree Equipment Lease, and (II) the
Prepetition Oaktree Parent Collateral (the liens covering the collateral
described in (II) shall hereinafter be referred to as the “Prepetition Oaktree
Sale Leaseback Liens” and together with the Prepetition Oaktree Parent Liens and
the Prepetition Oaktree Magnequench Liens, collectively, the “Prepetition
Oaktree Liens” and together with the 10% Notes Liens, collectively, the
“Prepetition Liens”).
•    Prepetition Collateral Agency Agreement. The relative rights and priorities
of the Prepetition Liens with respect to the Pari Passu Collateral are set forth
in and governed by that certain Collateral Agency Agreement, dated as of June
11, 2012 (as the same may




--------------------------------------------------------------------------------




have been supplemented (including pursuant to the Oaktree Joinder, as defined
below), modified, extended, renewed, restated and/or replaced at any time prior
to the Petition Date, and as modified by this Final Order, the “Prepetition
Collateral Agency Agreement”), by and among Molycorp, the 10% Notes Guarantors,
the 10% Trustee, the Oaktree Agent as “Additional Authorized Representative” (as
defined therein), and Wells Fargo, as collateral agent (the “Collateral Agent”).
The “Oaktree Joinder” shall mean that certain collateral agency joinder, dated
as of September 11, 2014, executed by the Oaktree Agent on behalf of the other
Oaktree Parties.
•    No Other Liens. As of the Petition Date, other than as expressly permitted
under the Prepetition Transaction Documents, there were no security interests or
liens on the Prepetition Collateral other than the Prepetition Liens.
•    Debtors’ Stipulations. Subject to the rights of any Committee or other
parties-in-interest as and to the extent set forth in Paragraph 25 below and to
the provisions of Paragraph 15 below, the Debtors and their non-debtor
subsidiaries (the “Non-Debtor Subsidiaries” and together with the Debtors, the
“Molycorp Entities”) acknowledge, admit, represent, stipulate and agree that:
•    Prepetition Oaktree Obligations Are Valid and Enforceable. The Prepetition
Oaktree Obligations are (A) legal, valid, binding and enforceable against the
Prepetition Oaktree Obligors, each in accordance with its terms, (B) not subject
to any recoupment, rejection, avoidance, reductions, recharacterization,
set-off, subordination (whether equitable, contractual or otherwise),
counterclaims, cross-claims, disallowance, impairment, defenses or any other
claims, causes of action or challenges of any nature under the Bankruptcy Code,
any other applicable law or regulation or otherwise, and (C) shall constitute
“allowed claims” within the meaning of section 502 of the Bankruptcy Code. As of
the Petition Date, the Debtors were truly and justly indebted and liable in
respect of the Prepetition Oaktree Obligations, in an aggregate amount of not
less than $373,304,041 (including, if calculated as of such date, the Early
Payment Premiums under the




--------------------------------------------------------------------------------




Oaktree Loan Documents in an aggregate amount of $50,105,965 and a net
Stipulated Loss Value under the Oaktree Equipment Lease of $63,598,604), plus
accrued but unpaid cash interest, accrued but uncapitalized PIK interest, and
other unpaid fees, charges, costs and expenses to the extent payable under the
terms of the Oaktree Transaction Documents,
•    Prepetition Oaktree Liens Are Valid and Enforceable. The Prepetition
Oaktree Liens (A) constitute valid, binding, enforceable, nonavoidable, and
properly perfected liens on the Prepetition Oaktree Collateral that secure all
the Prepetition Oaktree Obligations, (B) with respect to the Pari Passu
Collateral, and subject to the terms of the Prepetition Collateral Agency
Agreement, ranked equal in priority to the 10% Notes Liens, and; (C) are not
subject to any attachment, recoupment, rejection, avoidance, reductions,
recharacterization, set‑off, subordination (whether equitable, contractual or
otherwise), counterclaims, cross-claims, defenses or any other claims, causes of
action or challenges of any nature under the Bankruptcy Code, any other
applicable law or regulation or otherwise; and (D) were not otherwise subject to
any liens, security interests, or other encumbrances other than liens expressly
permitted under the Oaktree Transaction Documents.


 
 
 
15
The stipulations contained in Paragraphs I and J concerning the Early Payment
Premiums and Stipulated Loss Value are subject to Paragraph 15 of this Final DIP
Order.
 























--------------------------------------------------------------------------------




•    No Claims. The Debtors have no valid claims (as such term is defined in
section 101(5) of the Bankruptcy Code) or causes of action against the Oaktree
Secured Parties with respect to the Oaktree Transaction Documents the
Prepetition Oaktree Obligations, the Prepetition Oaktree Liens, or otherwise,
whether arising at law or at equity, including, without limitation, any
challenge, recharacterization, subordination, avoidance or other claims arising
under or pursuant to sections 105, 510, 541 or 542 through 553 of the Bankruptcy
Code.
•    Release. The Molycorp Entities hereby forever, unconditionally and
irrevocably release, discharge and acquit the DIP Agent, the DIP Lenders, and
the Oaktree Parties, and each of their respective successors, assigns,
affiliates, subsidiaries, parents, officers, shareholders, directors, employees,
attorneys and agents, past, present and future, and their respective heirs,
predecessors, successors and assigns (collectively, the “Releasees”) of and from
any and all claims, controversies, disputes, liabilities, obligations, demands,
damages, expenses (including, without limitation, reasonable attorneys’ fees),
debts, liens, actions and causes of action of any and every nature whatsoever,
whether arising in law or otherwise, and whether or not known or matured,
arising out of or relating to, as applicable, the DIP Facility, the DIP Facility
Documents, the Oaktree Transaction Documents and/or the transactions
contemplated hereunder or thereunder including, without limitation, (A) any
so-called “lender liability” or equitable subordination claims or defenses, (B)
any and all claims and causes of action arising under the Bankruptcy Code, and
(C) any and all claims and causes of action with respect to the validity,
priority, perfection or avoidability of the DIP Liens, DIP Obligations,
Prepetition Oaktree Liens and Prepetition Oaktree Obligations (as each of the
foregoing terms is defined herein). The Molycorp Entities further waive and
release any defense, right of counterclaim, right of set-off or deduction to the
payment of the Prepetition Oaktree Obligations and the DIP Obligations that the
Debtors now have or may claim




--------------------------------------------------------------------------------




to have against the Releasees, arising out of, connected with or relating to any
and all acts, omissions or events occurring prior to the Bankruptcy Court
entering the DIP Orders.
•    The Debtors will not, without Oaktree’s consent (in its sole discretion),
propose, file, consent to, cooperate with, solicit votes with respect to,
acquiesce to, or support any chapter 11 plan or debtor in possession financing
unless such plan or financing would, on the date of its effectiveness,
indefeasibly pay in full in cash all DIP Claims.
•    No Stipulations Relating to the 10% Notes. For the avoidance of doubt,
nothing in this Final Order shall be deemed a stipulation by the Debtors or any
other party as to the validity of the enforceability of, or availability of
challenges to the 10% Notes, the 10% Notes Documents; the 10% Notes Liens, the
10% Notes Obligations; the restructuring support agreement entered into by
certain holders of 10% Notes or the debtor in possession financing proposed by
certain holders of the 10% Notes (all the foregoing, collectively, the “10%
Notes Matters”), and any and all claims, challenges and causes of actions with
respect to the 10% Notes Matters are hereby preserved to the fullest extent.
•    Adequate Protection.
•    The 10% Notes Parties shall be entitled to adequate protection of their
interests in Pari Passu Collateral that is Cash Collateral (to the extent there
is any such Cash Collateral), as set forth in Paragraph 12(a) below, in an
amount equal to the aggregate diminution in value (if any) of their interests in
the Pari Passu Collateral that is Cash Collateral (to the extent there is any
such Cash Collateral) that occurs after July 2, 2015, solely to the extent that
section 361, 362, 363, or 364 of the Bankruptcy Code requires adequate
protection of such diminution (such diminution, the “10% Notes Adequate
Protection Obligations”).
•    The Oaktree Secured Parties shall be entitled to adequate protection of
their interests in the Prepetition Oaktree Collateral (including the Cash
Collateral), as set forth




--------------------------------------------------------------------------------




in Paragraph 12(b) below, in an amount equal to the aggregate diminution in
value (if any) of their interests in the Prepetition Collateral that occurs
after the Petition Date, solely to the extent that section 361, 362, 363, or 364
of the Bankruptcy Code requires adequate protection of such diminution (such
diminution, the “Oaktree Adequate Protection Obligations”).
•    The terms of the Adequate Protection (as defined below) are fair and
reasonable, reflect the Debtors’ prudent exercise of business judgment and are
sufficient to allow the Debtors’ use of the Prepetition Collateral (including
the Cash Collateral) and to permit the relief granted in this Final Order and/or
the DIP Facility Documents.
•    Oaktree Parties’ Consent. The Oaktree Parties consent to the adequate
protection provided for herein; provided, however, that such consent to the use
of Cash Collateral, and the sufficiency of the adequate protection provided for
herein is expressly conditioned upon the entry of this Final Order (in form and
substance satisfactory to them) relating to the DIP Facility as set forth herein
(and as provided by the DIP Lenders as set forth herein) and such consent shall
not be deemed to extend to any other replacement financing or
debtor-in-possession financing other than the DIP Loans provided under the terms
of the DIP Facility Documents and the DIP Orders; and provided, further, that
such consent shall be of no force and effect in the event this Final Order is
not entered and the DIP Facility Documents and DIP Loans as set forth herein are
not approved;
•    Order of the Bankruptcy Court. Based upon the foregoing findings,
acknowledgements, and conclusions, and upon the record made before the
Bankruptcy Court, and good and sufficient cause appearing therefor:
•    IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
•    Motion Granted. The Motion is granted as set forth in this Final Order. Any
objections to the Motion that have not previously been resolved or withdrawn are
hereby overruled. This Final Order shall immediately become effective upon its
entry. To the extent that




--------------------------------------------------------------------------------




the terms of any of the DIP Facility Documents differ from the terms of this
Final Order, this Final Order shall control.
•    Authority to Enter into DIP Facility.
•    The Debtors’ entry into the DIP Facility is hereby approved. The Debtors
are also, authorized to enter into such additional documents, instruments and
agreements delivered or executed from time to time in connection with the DIP
Facility (such agreements, together with the DIP Credit Agreement and the DIP
Orders, the “DIP Facility Documents”). The DIP Facility shall be guaranteed by
Molycorp Luxembourg Holdings S.àr.l., MCP Exchangeco Inc., and MCP Callco ULC
(collectively, the “DIP Guarantors” and together with Molycorp, the “Debtor
Obligors”). The DIP Facility Documents shall also include negative pledges
whereby certain identified Non-Debtor Subsidiaries shall execute a negative
pledge providing that such entity shall not, until the indefeasible payment in
full in cash of the DIP Obligations, grant any liens or incur any Indebtedness
(as defined in the DIP Credit Agreement) (including in connection with any
financing or refinancing of any obligations, or provision of adequate protection
in connection with any obligations), other than in accordance with the
Indebtedness Basket, provided that to the extent any such negative pledge is
prohibited under applicable law or would violate any operating agreement of a
joint venture, in effect as of the date hereof, such negative pledge shall be
deemed void ab initio or shall not be required to be provided, but solely to the
extent required to avoid such prohibition or such violation. To the extent not
specifically provided in this Final Order, the Debtors are authorized to incur
and perform the obligations arising under, and to otherwise comply with, the DIP
Facility Documents and this Final Order.
•    Following the execution of such documents (regardless of whether it was
actual execution or deemed execution provided under this Final Order), each of
the DIP




--------------------------------------------------------------------------------




Facility Documents shall constitute valid and binding agreements, enforceable
against each Debtor that is party thereto, in accordance with the terms of the
DIP Facility Documents.
•    For the avoidance of doubt, any unadvanced availability under the Oaktree
Transaction Documents is hereby terminated.
•    Authority to Borrow, Use Funds and Implement Limited Operations Plan.
•    Molycorp is hereby authorized to borrow the DIP Loans, pursuant to the
terms of this Final Order and the other DIP Facility Documents.
•    The Debtors are hereby authorized to use the DIP Loans and the Cash
Collateral pursuant to the DIP Credit Agreement, and in accordance with the
13-week budget delivered by the Debtors to the DIP Agent, including any
variances to the line items contained in such budget that are permitted under
the DIP Credit Agreement (as the same may be amended, supplemented and/or
updated in accordance with the DIP Credit Agreement, the “Budget”). The initial
Budget was annexed to the Interim Order, and the current Budget is annexed
hereto as Exhibit B. Within five (5) business days of delivery of an updated
Budget to the DIP Agent, the Debtors shall deliver a copy of such updated Budget
to the U.S. Trustee and the Committee.
•    The Debtors are hereby authorized pursuant to section 363 of the Bankruptcy
Code to modify their operations at the Mountain Pass Facility consistent with
the Limited Operations Plan.
•    Limitation on Use of Funds.
•    Notwithstanding anything herein to the contrary, no proceeds of the DIP
Loans, the DIP Collateral, the Prepetition Oaktree Collateral, or any portion of
the Carve-Out may be used for the payment of the fees and expenses of any person
incurred in (i) the initiation or prosecution of any claims, causes of action,
adversary proceedings or other litigation against any




--------------------------------------------------------------------------------




DIP Secured Party or any Oaktree Secured Party for the purpose of challenging
the amount, validity, extent, perfection, priority, characterization or
enforceability of or asserting any defense, counterclaim or offset to the DIP
Obligations, the DIP Liens, the DIP Superpriority Claims, the Prepetition
Oaktree Obligations, the Prepetition Oaktree Liens and the Oaktree Adequate
Protection Liens, (ii) asserting any other claims, causes of action, adversary
proceeding or other litigation or actions (including, without limitation, any
Avoidance Actions) against any DIP Secured Party or any Oaktree Secured Party
that would hinder or delay the assertion, enforcement or realization on the DIP
Collateral or the Prepetition Collateral in accordance with the DIP Facility
Documents, the Oaktree Transaction Documents or this Final Order, or (iii)
requesting authorization, or supporting any request for authorization, to obtain
non-consensual use of Cash Collateral or any postpetition financing (whether
equity or debt) or other financial accommodations pursuant to sections 364(c) of
the Bankruptcy Code, or otherwise, other than from or with the consent of the
DIP Lenders.
•    Notwithstanding the foregoing, up to $250,000.00 in the aggregate proceeds
of the DIP Loans, the DIP Collateral, the Prepetition Collateral, and the
Carve-Out may be used to pay fees and expenses of the professionals retained by
the Committee that are incurred in connection with investigating (but not
prosecuting any challenge to) the matters covered by the stipulations contained
in Paragraphs I and J of this Final Order.
•    Nothing in this Final Order shall relieve the Debtors of any of their
respective obligations under any applicable federal, state, or local police or
regulatory laws under 28 U.S.C. § 959.
•    DIP Fees. The Debtors are hereby authorized and directed to pay all other
fees, expenses and other amounts payable under the DIP Facility Documents,
including, without limitation, all recording fees, fees and expenses (whether
incurred prepetition or postpetition) of the DIP Agent’s and DIP Lenders’
respective lead and local bankruptcy counsel




--------------------------------------------------------------------------------




(and such other local or special counsel, financial advisors, and other
consultants as are retained by the DIP Secured Parties), and all of the other
fees and all out-of-pocket costs and expenses of the DIP Secured Parties (all
the foregoing, the “DIP Fees”), at such times as they are earned and due under,
and otherwise in accordance with the terms of, the DIP Facility Documents;
provided that the fees and expenses of the professionals of the DIP Agent and
the DIP Lenders shall be subject to paragraph 13 of this Final Order. None of
such costs, fees and expenses shall be subject to Bankruptcy Court approval or
U.S. Trustee guidelines, and no recipient of any such payment shall be required
to file with respect thereto any interim or final fee application with the
Bankruptcy Court. All DIP Fees shall constitute DIP Obligations and the
repayment thereof shall be secured by the DIP Collateral and afforded all of the
priorities and protections afforded to the DIP Obligations under the DIP Orders
and the DIP Facility Documents. Any outstanding DIP Fees shall be paid
concurrently with any funding of a DIP Loan.
•    DIP Obligations. The DIP Obligations are (a) legal, valid, binding and
enforceable against the Debtor Obligors, each in accordance with its terms, (b)
not subject to any recoupment, rejection, avoidance, reductions,
recharacterization, set-off, subordination (whether equitable, contractual or
otherwise), counterclaims, cross-claims, defenses or any other claims, causes of
action or challenges of any nature under the Bankruptcy Code, any other
applicable law or regulation or otherwise, and (c) shall constitute “allowed
claims” within the meaning of section 502 of the Bankruptcy Code.
•    DIP Superpriority Claims. Pursuant to sections 364(c)(1), 503 and 507 of
the Bankruptcy Code, all of the DIP Obligations shall constitute allowed
superpriority administrative expense claims against each of the Debtor Obligors
(the “DIP Superpriority Claims”) with priority over any and all administrative
expenses of the Debtor Obligors, whether heretofore or hereafter incurred,
subject and subordinate only to the Carve-Out, the Oaktree Administrative




--------------------------------------------------------------------------------




Expense Claims, and, solely with respect to Molycorp, the 10% Noteholder
Administrative Expense Claims. The DIP Superpriority Claims may be paid out of
the proceeds or property recovered, unencumbered or otherwise the subject of
successful claims and causes of action under Chapter 5 of the Bankruptcy Code
and similar laws, whether by judgment, settlement or otherwise (collectively,
the “Avoidance Actions” and any proceeds thereof and property received thereby,
the “Avoidance Action Proceeds”).
•    DIP Liens. As security for the repayment of the DIP Obligations, pursuant
to sections 364(c)(2), and (c)(3) of the Bankruptcy Code, the DIP Agent, on
behalf of the DIP Lenders, is hereby granted: (i) pursuant to section 364(c)(2)
of the Bankruptcy Code, a first priority security interest and lien on all
tangible and intangible unencumbered assets of the Debtor Obligors now owned or
hereafter acquired (including, without limitation, the DIP Loan Disbursement
Account (as defined below), the proceeds of the DIP Loans deposited therein, and
the Avoidance Action Proceeds) but excluding: (A) the account at Wells Fargo
held in the name of “Molycorp, Inc.” (last four digits 4705) pursuant to which
the Debtors have deposited certain funds to cash collateralize certain
obligations to Wells Fargo, including under a corporate credit card agreement
and a letter of credit; provided, however, that the Debtors shall not cause the
balance of such account to exceed $1,750,000 at any time without prior written
consent of the DIP Agent; (B) the account at Wells Fargo titled “Molycorp, Inc.
Adequate Assurance Deposit Debtor in Possession CH 11 Case 15-11357 Delaware”
(last four digits 5228), which shall hold only such amounts as are authorized by
the Bankruptcy Court;
 
 
 
16
For the avoidance of doubt, nothing herein or in the DIP Facility Documents
authorizes the Debtors to use the funds deposited in this account.


 













--------------------------------------------------------------------------------




(C) the unencumbered 35% of the equity interests Molycorp holds in Molycorp
Luxembourg Holdings S.àr.l., MCP Exchangeco Inc., and MCP Callco ULC
(collectively the “Unencumbered Molycorp Equity”); and (D) any assets of the
types described in clauses (viii), (ix) or (xii) of the definition of “Excluded
Assets” in the Security Agreement (as defined in the Prepetition Collateral
Agency Agreement) ((A)-(D), collectively, and together with all proceeds of the
foregoing the “Excluded Unencumbered Assets”); (ii) pursuant to section
364(c)(3) of the Bankruptcy Code, a security interest and lien on the Pari Passu
Collateral of Molycorp, ranked junior in priority to the Prepetition Liens
thereon (and subject to the 10% Noteholder Adequate Protection Liens, the
Oaktree Adequate Protection Liens, and any other duly perfected and otherwise
unavoidable lien in existence on the Petition Date); (iii) pursuant to section
364(c)(3) of the Bankruptcy Code, a security interest and lien with respect to
Prepetition Oaktree Collateral of the DIP Guarantors ranked junior in priority
to the Prepetition Oaktree Liens thereon (and subject to the Oaktree Adequate
Protection Liens and any other duly perfected and otherwise unavoidable lien in
existence on the Petition Date); and (iv) pursuant to section 364(c)(3) of the
Bankruptcy Code, a junior security interest and lien on any other tangible or
intangible encumbered assets of the Debtor Obligors now owned or hereafter
acquired (the liens and security interests identified in subsections (i)-(iv)
with respect to the DIP Obligations, collectively, the “DIP Liens” and the
collateral with respect to which such DIP Liens attach, collectively, the “DIP
Collateral”). The DIP Liens shall be subject and subordinate to the Carve­ Out.
•    Upon entry of this Final Order, whether or not the DIP Secured Parties take
any action to validate, perfect, or confirm perfection, the DIP Liens shall be
deemed valid, perfected, allowed, enforceable, nonavoidable and not subject to
challenge, dispute, avoidance, impairment or subordination (other than with
respect to the Carve-Out or as set forth in this Final Order), at the time and
as of the date of entry of the Interim Order.




--------------------------------------------------------------------------------




•    The DIP Secured Parties are hereby authorized, but not required, to file or
record, in any jurisdiction, financing statements, intellectual property
filings, mortgages, deeds of trust, notices of lien or similar instruments or
take any other action in order to validate and perfect the DIP Liens. Upon the
request of the DIP Agent, the Debtors, without any further consent of any party,
are authorized to take, execute and deliver such instruments (in each case
without representation or warranty of any kind except as set forth in the DIP
Facility Documents) to enable the DIP Agent or DIP Lenders to validate, perfect,
preserve and enforce the DIP Liens consistent with the terms of this Final
Order. A certified copy of this Final Order may be filed with or recorded in
filing or recording offices in addition to or in lieu of such financing
statements, mortgages, deeds of trust, notices of lien or similar instruments,
and all filing offices are hereby authorized to accept such certified copy of
this Final Order for filing and recording.
•    The Debtors are authorized and directed to, as soon as reasonably
practicable, add the DIP Secured Parties as additional insureds and loss payees
on each insurance policy maintained by the Debtors which in any way relates to
the DIP Collateral and shall, subject to the terms of this Final Order,
distribute any proceeds recovered or received in accordance with the terms of
this Final Order and the other DIP Facility Documents.
•    So long as any of the DIP Obligations remain outstanding and have not been
indefeasibly paid in full in cash, the Debtors shall not sell, transfer, lease,
encumber or otherwise dispose of any portion of the DIP Collateral, except as
permitted by this Final Order and the DIP Facility Documents (including, without
limitation, the Prepetition Collateral Agency Agreement to the extent
applicable), or as otherwise specifically authorized by the Bankruptcy Court.
•    Any Prepetition Secured Party shall execute (and shall be deemed to have
executed) any document as may be necessary to implement and/or perfect the DIP
Liens and/




--------------------------------------------------------------------------------




or the Adequate Protection Liens in any applicable jurisdiction, including,
without limitation, such actions as may be necessary to effectuate share
pledge(s) in Luxembourg with respect to the DIP Liens and Adequate Protection
Liens on the equity of Molycorp Luxembourg Holdings S.àr.l, including, without
limitation, an acceptance and consent with respect to the junior pledge of
certain equity interests of Molycorp Luxembourg Holdings S.à.r.l.
•    DIP Loan Disbursement Account.
•    Any and all DIP Loans drawn under the DIP Facility shall be deposited into
the account established by Molycorp at Wilmington Trust, National Association,
held in the name of “Molycorp, Inc.” (last four digits 0000) for the purpose of
holding the proceeds of the DIP Loans (the “DIP Loan Disbursement Account”). The
Debtors are (and were pursuant to the Interim Order) authorized to enter into a
Blocked Account Agreement (as defined in the DIP Credit Agreement) with respect
to the DIP Loan Disbursement Account, pursuant to which the DIP Agent shall be
authorized to provide instructions to the depository bank with respect to how
the DIP Loans should be disbursed. Disbursements from the DIP Loan Disbursement
Account shall be made in accordance with the Blocked Account Agreement, the
Budget, the DIP Credit Agreement and this Final Order. Notwithstanding anything
to the contrary contained in this Final Order, and regardless of whether the DIP
Agent enters into a Blocked Account Agreement, the DIP Loans and the DIP Loan
Disbursement Account shall be subject to a first-priority, perfected lien of the
DIP Agent, for the benefit of the DIP Lenders, and shall be free and clear of
any lien, mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including, without limitation, any Prepetition Liens or the
Adequate Protection Liens) except for the Carve-Out. For the avoidance of doubt,
notwithstanding anything to the contrary herein or in the Prepetition
Transaction Documents, (i) prior to the indefeasible payment in full of the DIP
Obligations, the Prepetition Secured Parties shall not have any right to access
or disburse any of the funds in the DIP Loan Disbursement Account




--------------------------------------------------------------------------------




and shall not have any liens on, security interests in, claims to or rights with
respect to the DIP Loan Disbursement Account or the DIP Loans until after the
indefeasible payment in full of the DIP Obligations, and (ii) neither the DIP
Facility nor any of the funds maintained in the DIP Loan Disbursement Account
shall be used to repay any of the Prepetition Obligations unless and until the
indefeasible payment in full of all DIP Obligations has occurred.
•    Without requiring further authority of the Bankruptcy Court, the DIP Agent
shall have the right to disburse from the DIP Loan Disbursement Account and pay
any interest, fees and expenses that constitute DIP Obligations pursuant to and
in accordance with the DIP Facility Documents and this Final Order. Upon the
occurrence of the “Maturity Date” (as defined in the DIP Credit Agreement), all
proceeds remaining in the DIP Loan Disbursement Account shall be applied by the
DIP Agent to repay the DIP Obligations in accordance with the DIP Credit
Agreement (prior to the application of any other amounts or property).
•    Carve-Out. Subject to the terms and conditions contained in this paragraph,
the DIP Liens, DIP Superpriority Claims, and the Adequate Protection shall be
subject to the following: (i) unpaid fees of the Clerk of the Bankruptcy Court
and the U.S. Trustee pursuant to 28 U.S.C. 1930(a); (ii) fees and expenses for
any professional retained pursuant to sections 327, 328 or 1103 of the
Bankruptcy Code of the Debtors and any Committee appointed in the Chapter 11
Cases (the “Professional Fees”) incurred at any time on or prior to the calendar
day immediately prior to the date of the delivery of a Carve-Out Notice (as
defined herein) to the extent such Professional Fees are allowed by the
Bankruptcy Court at any time, whether by interim order, procedural order or
otherwise; (iii) Professional Fees incurred subsequent to the calendar day
immediately following the date of delivery of the Carve-Out Notice in an
aggregate amount not to exceed $4,000,000, to the extent such Professional Fees
are allowed by the Bankruptcy Court at any time, whether by interim order,
procedural order or otherwise; and (iv) the Sale Transaction




--------------------------------------------------------------------------------




Fee of Miller Buckfire & Co. as set forth (and defined) in their engagement
letter arising from an EOD Sale (as defined below) only if the aggregate
consideration on which such Sale Transaction Fee is based and is paid in cash
(or deemed to be paid in connection with a credit bid) to OCM MLYCo CTB Ltd.
exceeds the amount of the DIP Obligations at the time of such EOD Sale, to the
extent such Sale Transaction Fee is allowed by the Bankruptcy Court at any time,
whether by interim order, procedural order or otherwise (the fees and expenses
described in subsections (i)-(iv) and solely for the benefit of the
professionals referenced therein, collectively, the “Carve-Out”). The foregoing
shall not affect the right of the Debtors, the DIP Secured Parties, the
Committee, the U.S. Trustee or other parties in interest to object to the
allowance and payment of any amounts covered by the Carve-Out. Payment of any
portion of the Carve-Out shall not, and shall not be deemed to, (A) reduce any
of the DIP Obligations or the Prepetition Obligations owed by the Debtors or (B)
subordinate, modify, alter or otherwise affect any of the DIP Liens or the
Prepetition Liens. The “Carve-Out Notice” shall mean either the Event of Default
Notice (as defined below) or such written notice provided by the DIP Agent to
the Debtors that an “Event of Default” (as defined in the DIP Credit Agreement)
has occurred and is continuing under the DIP Facility, which notice may be
delivered only after the occurrence and during the continuation of an Event of
Default under the DIP Facility, after giving effect to any applicable grace
periods. In the event of an EOD Sale and a subsequent plan of reorganization,
Miller Buckfire & Co. shall be entitled to the greater of its Restructuring
Transaction Fee and Sale Transaction Fee (each as defined in its engagement
letter), but in no event both fees. For the avoidance of doubt, neither the
Restructuring Fee nor the Sale Transaction Fee shall be payable as a result of
any chapter 7 liquidation.




--------------------------------------------------------------------------------




•
Limitation on Surcharging the Collateral,
Waiver of Equities of the Case, Marshaling,
Incurrence of Indebtedness.



•    With the exception of the Carve-Out, neither the DIP Collateral nor the
Prepetition Collateral shall be subject to surcharge by the Debtors or any other
party in interest pursuant to sections 105 and 506(c) of the Bankruptcy Code or
otherwise without the prior written consent of the secured party whose
collateral would be impacted and no such consent shall be implied from any other
action, inaction or acquiescence by such parties in this proceeding, including,
without limitation, the DIP Secured Parties’ funding of the Debtors’ ongoing
operations.
•    The “equities of the case” exception set forth in section 552(b) of the
Bankruptcy Code shall be deemed waived with respect to the Prepetition
Collateral of the Oaktree Secured Parties.
•    Neither the DIP Secured Parties nor the Oaktree Secured Parties shall be
subject to the equitable doctrine of “marshaling” or any similar doctrine with
respect to the DIP Collateral or the Prepetition Collateral, as applicable,
other than as set forth in the next sentence. With respect to the DIP Liens,
Adequate Protection Liens, DIP Superpriority Claims, 10% Noteholder
Administrative Expense Claims, and Oaktree Administrative Expense Claims, such
liens or claims shall only be satisfied from the Avoidance Action Proceeds or
the Unencumbered Molycorp Equity if all other sources for recovery have been
exhausted.
•    Until the indefeasible repayment of the DIP Facilities in full in cash, OCM
MLYCo CTB Ltd.’s consent (in its sole discretion) will be required for any
Molycorp Entity that is not a Pari Passu Debtor to incur any Indebtedness (as
defined in the Prepetition Oaktree Facilities) (including any Indebtedness
incurred in connection with any financing, any refinancing




--------------------------------------------------------------------------------




of any obligations, or the provision of adequate protection to any party) or
incur any liens in each case other than:
(i)
any liens or Indebtedness (as defined in the Prepetition Oaktree Facilities (as
defined below)) that were in existence on the Petition Date and not incurred in
violation of the Prepetition Oaktree Facilities;

(ii)
de minimis debt obligations, not to exceed $3.5 million at Buss & Buss
Spezialmetalle GmbH and $6 million in the aggregate for all other Molycorp
Entities incurred in the ordinary course of business and used for working
capital purposes, and

(iii)
(A) the sale of light and heavy rare earth concentrate, neodymium/praseodymium,
and lanthanum, in each case in the ordinary course of business to the Molycorp
Entities that have historically purchased such products; (B) the sale of
products from non-Debtor Molycorp Entities to Debtors that are not Pari Passu
Debtors (the “Non-Pari Debtors”), and the sale of products from Non-Pari Debtors
to non-Debtor Molycorp Entities, in each case in the ordinary course of business
and only to and from Molycorp Entities that have historically purchased and sold
such products to one another; and (C) while the DIP Facility is outstanding and
no Event of Default is then in existence, transfers other than as a result of
ordinary course sales (x) from Non-Pari Debtors to Pari Passu Debtors not to
exceed an aggregate amount of $ 20,796,000, (y) from non-Debtor Molycorp
Entities to Debtors in an amount not to exceed $12,000,000 and to be completed
in a manner to be determined and agreed to by the Debtors and the DIP Lenders (A
through C, the “Permitted Intercompany Transactions”).


•    Adequate Protection of Prepetition Secured Parties. As adequate protection,
the Prepetition Secured Parties are hereby granted the following (collectively,
“Adequate Protection”):
•    Adequate Protection of the 10% Noteholders.
(i)    Adequate Protection Liens. As security for the payment of the 10% Notes
Adequate Protection Obligations, the 10% Trustee, on behalf of itself and the
10% Noteholders, is granted a valid and perfected replacement security interest
and lien (the “10% Noteholder Adequate Protection Liens”) in (A) the Pari Passu
Collateral, which shall rank junior




--------------------------------------------------------------------------------




in priority to the Carve-Out, pari passu to the Oaktree Adequate Protection
Liens, and senior to any DIP Liens thereon; (B) unencumbered assets of Molycorp
(other than Excluded Unencumbered Assets and the DIP Loan Disbursement Account),
which shall rank junior in priority to the Carve-Out, senior to the DIP Liens,
and pari passu to the Oaktree Adequate Protection Liens; and (c) the
Unencumbered Molycorp Equity, which shall rank junior in priority to the
Carve-Out and pari passu with the Oaktree Adequate Protection Liens. Upon entry
of this Final Order, whether or not the 10% Trustee takes any action to
validate, perfect, or confirm perfection, the 10% Adequate Protection Liens
shall be deemed valid, perfected, allowed, enforceable, nonavoidable and not
subject to challenge, dispute, avoidance, impairment or subordination (other
than as set forth in this Final Order), at the time and as of the date of entry
of the Interim Order. The 10% Trustee is hereby authorized, but not required, to
file or record, in any jurisdiction, financing statements, intellectual property
filings, mortgages, deeds of trust, notices of lien or similar instruments or
take any other action in order to validate and perfect the 10% Adequate
Protection Liens. Upon the request of the 10% Trustee, the Debtors, without any
further consent of any party, are authorized to take, execute and deliver such
instruments to enable the 10% Trustee to validate, perfect, preserve and enforce
the 10% Adequate Protection Liens consistent with the terms of this Final Order.
A certified copy of this Final Order may be filed with or recorded in filing or
recording offices in addition to or in lieu of such financing statements,
mortgages, deeds of trust, notices of lien or similar instruments, and all
filing offices are hereby authorized to accept such certified copy of this Final
Order for filing and recording.
(ii)     Administrative Expense Claim. As security for the payment of the 10%
Notes Adequate Protection Obligations, the 10% Trustee, on behalf of itself and
the 10% Noteholders, is hereby granted an allowed administrative expense claim
against the Pari Passu Debtors (the “10% Administrative Expense Claim”) under
section 507(b) of the Bankruptcy Code,




--------------------------------------------------------------------------------




with priority in payment over any and all administrative expenses of the kinds
specified or ordered pursuant to any provision of the Bankruptcy Code, subject
and subordinate to the Carve-Out, pari passu with the Oaktree Administrative
Expense Claim, and senior to the DIP Superpriority Claims.
•    Adequate Protection of the Oaktree Secured Parties.
(i)    Adequate Protection Liens. As security for the payment of the Oaktree
Adequate Protection Obligations, the Oaktree Agent, on behalf of itself and the
other Oaktree Secured Parties, is hereby granted a valid, perfected replacement
security interest and lien (the “Oaktree Adequate Protection Liens”) on (A) DIP
Collateral (other than Pari Passu Collateral and the DIP Loan Disbursement
Account), which shall be subject and subordinate to the Carve-Out, senior to the
DIP Liens, and pari passu with any 10% Noteholder Adequate Protection Liens
thereon, (B) on Pari Passu Collateral, which shall be subject and subordinate to
the Carve-Out, pari passu to the 10% Noteholder Adequate Protection Liens and
senior to any DIP Liens thereon, and (C) the Unencumbered Molycorp Equity, which
shall rank junior in priority to the Carve-Out and pari passu with the 10%
Noteholder Adequate Protection Liens. Upon entry of this Final Order, whether or
not the Oaktree Secured Parties take any action to validate, perfect, or confirm
perfection, the Oaktree Adequate Protection Liens shall be deemed valid,
perfected, allowed, enforceable, nonavoidable and not subject to challenge,
dispute, avoidance, impairment or subordination (other than as set forth in this
Final Order), at the time and as of the date of entry of the Interim Order. The
Oaktree Secured Parties are hereby authorized, but not required, to file or
record, in any jurisdiction, financing statements, intellectual property
filings, mortgages, deeds of trust, notices of lien or similar instruments or
take any other action in order to validate and perfect the Oaktree Adequate
Protection Liens. Upon the request of the Oaktree Agent, the Debtors, without
any further consent of any party, are authorized to take, execute and deliver
such instruments to enable the Oaktree Agent to validate, perfect, preserve and
enforce the Oaktree Adequate Protection Liens




--------------------------------------------------------------------------------




consistent with the terms of this Final Order. A certified copy of this Final
Order may be filed with or recorded in filing or recording offices in addition
to or in lieu of such financing statements, mortgages, deeds of trust, notices
of lien or similar instruments, and all filing offices are hereby authorized to
accept such certified copy of this Final Order for filing and recording.
(ii)     Administrative Expense Claim. As security for the payment of the
Oaktree Adequate Protection Obligations, the Oaktree Agent, on behalf of itself
and the other Oaktree Secured Parties, is hereby granted an allowed
administrative expense claim (the “Oaktree Administrative Expense Claim”) under
section 507(b) of the Bankruptcy Code against each Debtor, with priority in
payment over any and all administrative expenses of the kinds specified or
ordered pursuant to any provision of the Bankruptcy Code, which shall rank
junior in priority to the Carve-Out, senior to the DIP Superpriority Claims,
and, at the Pari Passu Debtors, pari passu with the 10% Administrative Expense
Claim.
(iii)    Adequate Protection Payments to the Oaktree Secured Parties. As
additional adequate protection, the Oaktree Secured Parties shall be entitled to
and the Debtors are directed to timely pay (A) the regularly scheduled interest
at the non-default rate specified under the Oaktree Loan Documents, either in
cash or paid-in-kind (as provided under the Oaktree Loan Documents) and paid
when due and payable thereunder (without giving effect to any acceleration
provision therein), (B) subject to Paragraph 13 below, the fees and expenses
incurred by the Oaktree Parties under the terms of the Oaktree Transaction
Documents including the fees and expenses of lead and local bankruptcy counsel
and one or more financial advisors and/or consultants, including, without
limitation, the fees and expenses of Milbank, Tweed, Hadley & McCloy LLP,
Morris, Nichols, Arsht & Tunnell LLP, and Centerview Partners LLC; (C) subject
to Paragraph 13 below, the reasonable fees and expenses of Wells Fargo incurred
prior to July 31, 2015, in an aggregate amount not to exceed $200,000, including
the fees and expenses of Reed




--------------------------------------------------------------------------------




Smith and such other local counsel as were reasonably employed; and (D) the
reasonable fees and expenses incurred by Wells Fargo, solely in its capacity as
Collateral Agent for the Pari Passu Collateral, including the fees and expenses
of Reed Smith and such other local counsel as may be required from August 1,
2015 onward (i) in connection with implementing the liens granted under this
Final Order, (ii) maintaining the perfection of prepetition security interests
on the Pari Passu Collateral, (iii) defending any Challenge to the validity,
extent, or perfection of the liens securing the Pari Passu Collateral, or (iv)
monitoring or participating in these Chapter 11 Cases; provided that in no event
shall the fees pursuant to this subparagraph (D) exceed (x) $50,000 for any
monthly period and (y) $100,000 in connection with confirmation of any plan
(which (y) shall be in addition to the amount otherwise available under (x));
for the avoidance of doubt, nothing in this paragraph shall constitute a waiver
of or limitation on Wells Fargo’s right to payment of its fees and expenses in
full or any of its rights, claims, liens, or security interests under any
agreement or applicable law.
•    Procedures for Invoices. The professionals retained by the Oaktree Secured
Parties requesting payment from the Debtors pursuant to paragraph 12 of this
Final Order and the professionals retained by the DIP Secured Parties requesting
payment from the Debtors pursuant to paragraph 5 of this Final Order shall
comply with the following procedures. The professional must submit an invoice
(redacted for privileges) containing reasonably detailed summary of the work
performed and the expenses incurred (which for the avoidance of doubt shall not
be required to contain time entries) to the counsel to the Debtors, to the
counsel to the Committee, and the U.S. Trustee, each of whom shall have ten (10)
business days following receipt of such invoice to object to the invoice in
question by providing a written notice setting forth the basis for the objection
to the counsel to the Debtors and to the professional whose invoice is being
challenged. If no timely objection shall have been received in accordance
herewith, the Debtors shall pay such invoice within twelve (12) business days
after such professional has delivered such invoice to the




--------------------------------------------------------------------------------




Debtors. If an objection to a professional’s invoice is timely received in
accordance herewith, the Debtors shall only be required to pay the undisputed
amount of the invoice and the Bankruptcy Court shall have jurisdiction to
determine the disputed portion of such invoice if the parties are unable to
resolve the dispute consensually.
•    Automatic Stay.
•    Without requiring further order from the Bankruptcy Court, the automatic
stay provisions of section 362 of the Bankruptcy Code are vacated and modified
to the extent necessary to permit either the DIP Secured Parties to exercise,
upon the occurrence and during the continuance of any Event of Default (as
defined in the DIP Credit Agreement), all rights and remedies provided for in
the DIP Facility Documents (including, without limitation and without prior
notice, the right to freeze monies or balances or set off monies or balances in
the DIP Loan Disbursement Account, the right to charge default rate of interest
and to terminate commitments under the DIP Facility), pursuant to and subject to
the terms and conditions set forth therein and in this Final Order, and subject,
in the case of Pari Passu Collateral, to the Prepetition Collateral Agency
Agreement; provided, however, that prior to the exercise of any remedies against
the DIP Collateral (other than those specifically set forth immediately above)
or the exercise of its rights under paragraph J(vi) above, the DIP Agent shall
be required to provide five (5) business days prior written notice of the
occurrence of an Event of Default and its intent to exercise rights under the
DIP Facility Documents (such notice, the “Event of Default Notice”) to the
Debtors, counsel to the Debtors, counsel to the Committee, counsel to the
Prepetition Secured Parties, counsel to certain 10% Noteholders, and the U.S.
Trustee. After the DIP Agent has sent the Event of Default Notice, any
obligation otherwise imposed on the DIP Secured Parties to provide any
additional loans or advances under the DIP Facility shall be immediately
suspended subject to Paragraph 14(b) of this Final Order. Notwithstanding the
occurrence of an Event of Default, the Maturity Date, and/or termination




--------------------------------------------------------------------------------




of the commitments under the DIP Credit Agreement, all of the rights, remedies,
benefits and protections provided to the DIP Secured Parties under the DIP
Facility Documents and this Final Order shall survive. Upon receiving the Event
of Default Notice, the Debtors, the Committee, counsel to certain 10%
Noteholders, and the U.S. Trustee shall be entitled to seek an expedited hearing
with the Bankruptcy Court.
•    If none of the Debtors, the Committee, or the U.S. Trustee contests the
occurrence of an Event of Default within five (5) business days of receiving the
Event of Default Notice as provided in the above Paragraph, or if the Bankruptcy
Court rules against such party in such contest, (i) the automatic stay under
section 362 of the Bankruptcy Code shall be deemed to be lifted and the DIP
Secured Parties shall be entitled to exercise all remedies set forth in, and in
accordance with, the DIP Facility Documents and applicable law (subject to, with
respect to Pari Passu Collateral, the Prepetition Collateral Agency Agreement)
including, without limitation, exercise of any stock powers related to the
equity owned by the DIP Guarantors in accordance therewith and (ii) the Debtors
shall promptly file and diligently prosecute the EOD Sale Procedures Motion (as
defined below) and conduct the EOD Sale (as defined below) in a manner that
maximizes the value of each of the individual estates of each of the Debtors,
which EOD Sale process shall be funded with the DIP Loans and Cash Collateral,
subject to a budget to be agreed between the Debtors and the DIP Lenders.
•    The “EOD Sale” shall mean the sale, pursuant to section 363 of the
Bankruptcy Code, of such assets of the Debtors, which may include some or all of
the equity or assets of the Non-Pari Debtors and their non-debtor affiliates
(collectively, such Debtors and affiliates, the “Non-Pari Molycorp Entities”) as
determined by the Debtors (after consultation with the DIP Lenders) to ensure
that the proceeds of such sale will (in the Debtors’ good faith belief) be
sufficient to allow for the repayment of all DIP Obligations in full in cash ,
which may be




--------------------------------------------------------------------------------




accomplished by one or a series of transactions to a single or multiple
purchasers. To the extent the EOD Sale contemplates the assumption and
assignment of the Oaktree Sale Leaseback Documents, such assumption shall be
subject to the satisfaction of the requirements of section 365 of the Bankruptcy
Code (including provision of evidence of adequate assurance of future
performance to the Oaktree Lessor). The “EOD Sale Procedure Motion” shall mean a
motion of the Debtors (developed in consultation with the DIP Lenders), seeking
approval of procedures, and a form of purchase agreement in connection with the
EOD Sale, which shall provide for separate bids (with purchase price allocation)
for the sale (each to the extent included in the EOD Sale) of (x) the equity
and/or assets of the of the Pari Passu Debtors (other than Molycorp), (y) the
Mountain Pass Equipment, and (z) the equity and/or assets of the Non-Pari
Molycorp Entities. Any order approving the EOD Sale shall provide for the
proceeds of such sale to be applied to the DIP Claims, the Prepetition Oaktree
Claims, and/or the 10% Note Claims in accordance with the priorities established
by this Final Order and applicable law. In the event there is a failure of the
EOD Sale with respect to the Pari Passu Collateral, such failure shall not
preclude the consummation of the remainder of the EOD Sale.


 
 
 
17
The Oaktree Purchaser may (as agreed with the Debtors) sell the Mountain Pass
Equipment in connection with the EOD Sale, with any proceeds of such sale
turned-over to the Oaktree Parties immediately upon consummation of such sale
and applied to the Oaktree Sale Leaseback Obligations.




 























--------------------------------------------------------------------------------




•    Stipulation Clarification. For the avoidance of doubt, nothing in the
Interim Order, this Final Order or the DIP Facility Documents shall prevent the
Debtors from proposing or prosecuting any chapter 11 plan (including any plan
sought to be confirmed under section 1129(b) of the Bankruptcy Code with respect
to any Prepetition Secured Party) provided that such plan (i) would indefeasibly
pay in full, in cash on the date of its effectiveness all DIP Obligations; and
(ii) is not inconsistent with any of the stipulations made by the Debtors in
Paragraphs I and J hereof (collectively, the “Oaktree Stipulations”) as to the
amount of the Prepetition Oaktree Obligation, and as to the priority, validity,
and extent of the Prepetition Oaktree Liens, provided however that
notwithstanding the Oaktree Stipulations, the Debtors shall have the right to
argue that the Early Payment Premiums and/or Stipulated Loss Value set forth in
the Oaktree Stipulations are (a) not payable due to the reinstatement or
assumption of the applicable Prepetition Oaktree Obligations or (b) less in
amount due to the date used for the calculation thereof; subject to the Oaktree
Parties’ ability to argue, for any reason other than the terms of the DIP Orders
or the DIP Facility Documents, that the Early Payment Premium and Stipulated
Loss Value are payable notwithstanding any such reinstatement or assumption of
the applicable Prepetition Oaktree Obligations, and notwithstanding the date of
the effectiveness of such plan or the date of repayment of such Prepetition
Oaktree Obligations. Further, should any party other than the Debtors prosecute
a successful and timely Challenge to the Prepetition Oaktree Obligations, the
Debtors shall be permitted to continue to prosecute a chapter 11 plan (or if no
chapter 11 plan has been filed, file a chapter 11 plan), consistent with the
Bankruptcy Court’s ruling on such Challenge (and any applicable orders of an
appellate court) and such actions shall not constitute a default or Event of
Default under the DIP Facility.  In addition, to the extent that a party in
interest has filed, and obtained standing to pursue on behalf of the estate, a
timely Challenge to the Prepetition Oaktree Obligations, the Debtors may propose
or may continue to prosecute a plan that incorporates any




--------------------------------------------------------------------------------




potential court ruling on or before confirmation of such plan with respect to
such Challenge or that defers the resolution of such Challenge until after
confirmation of such plan, including, at a minimum, through the establishment of
an appropriate reserve.
•    Credit Bid. Subject to the terms of the DIP Facility Documents and the
Prepetition Collateral Agency Agreement and in accordance with its rights
thereunder, the DIP Agent shall be permitted to credit bid some or all of the
outstanding DIP Obligations as consideration in any sale of the DIP Collateral
(or any part thereof), without the need for further order of the Bankruptcy
Court, and whether that sale is effectuated through section 363 or 1129 of the
Bankruptcy Code, by a chapter 7 trustee under section 725 of the Bankruptcy
Code, or otherwise.
•    Modification of the DIP Facility Documents. The DIP Facility Documents may
be modified or amended without further order of the Bankruptcy Court so long as
such modification or amendment complies with, and is effectuated in accordance
with, the DIP Credit Agreement; provided, however, that notice of any material
modification or amendment (including any waiver of any Event of Default) shall
be provided to counsel for the Committee and the U.S. Trustee, each of which
will have five (5) days from the date of delivery of such notice within which to
object in writing to such modification or amendment; provided further, however,
that if such objection is timely provided, then such modification or amendment
shall be permitted only pursuant to an order of the Bankruptcy Court.
•    Modification of Automatic Stay. The automatic stay imposed under Bankruptcy
Code section 362 is hereby modified and lifted to the extent necessary to
effectuate the terms of this Final Order and the DIP Facility Documents.
•    Binding Effect. The provisions of this Final Order shall be binding upon
and inure to the benefit of the DIP Secured Parties, Prepetition Secured
Parties, the Debtors and each of the foregoing parties’ respective successors
and assigns, including any trustee hereafter




--------------------------------------------------------------------------------




appointed for the estate of any of the Debtors, whether in these Chapter 11
Cases or in the event of the conversion of any of the Chapter 11 Cases to a
liquidation under chapter 7 of the Bankruptcy Code. Such binding effect is an
integral part of this Final Order.
•    Survival. The provisions of this Final Order and any actions taken pursuant
hereto shall survive (x) the entry of any order (a) confirming any plan of
reorganization in any of the Chapter 11 Cases (and, to the extent not satisfied
in full, in cash, the DIP Obligations shall not be discharged by the entry of
any such order, or pursuant to section 1141(d)(4) of the Bankruptcy Code, each
of the Debtors having hereby waived such discharge), (b) converting any of the
Chapter 11 Cases to a chapter 7 case, or (c) dismissing any of the Chapter 11
Cases and (y) the repayment or refinancing of the DIP Obligations. Unless
otherwise provided in the DIP Facility Documents, the DIP Liens, DIP
Superpriority Claims, Intercompany Superpriority Liens, Prepetition Oaktree
Liens, and the Adequate Protection shall continue in full force and effect
notwithstanding the entry of any such order, and such claims and liens shall
maintain their priority as provided by this Final Order, the DIP Facility
Documents and the Prepetition Transaction Documents to the maximum extent
permitted by law until all of the DIP Obligations and the Prepetition
Obligations are indefeasibly paid in full, in cash, and discharged.
•    Access to the Debtors. In accordance with the provisions of access in the
DIP Facility Documents, the Debtors shall (a) permit any representatives, agents
and/or employees of the DIP Agent and/or Oaktree and their respective
professionals to have reasonable access to their premises and records during
normal business hours (without unreasonable interference with the proper
operation of the Debtors’ businesses) and (b) cooperate, consult with and
provide to such representatives, agents and/or employees all such information,
documents and records as they may reasonably request.




--------------------------------------------------------------------------------




•    No Third Party Rights. Except as explicitly provided for herein, this Final
Order does not create any rights for the benefit of any party, creditor, equity
holder or other entity other than the DIP Agent, the DIP Lenders, the
Prepetition Secured Parties, and the Debtors, and their respective successors
and assigns.
•    Subsequent Reversal. If any or all of the provisions of this Final Order or
the DIP Facility Documents are hereafter modified, vacated, amended or stayed by
subsequent order of the Bankruptcy Court or any other court: (a) such
modification, vacatur, amendment or stay shall not affect the validity of the
DIP Obligations or the Adequate Protection Obligations or the validity,
enforceability or priority of the DIP Liens, DIP Superpriority Claims, and the
Adequate Protection or other protections authorized or created by this Final
Order or the DIP Facility Documents; and (b) the DIP Obligations and the
Adequate Protection Obligations shall continue to be governed in all respects by
the original provisions of this Final Order and the DIP Facility Documents, and
the validity of any obligations, security interests, liens or other protections
described in this Paragraph shall be protected by section 364(e) of the
Bankruptcy Code.
•    Effect of Dismissal of the Chapter 11 Cases. If the Chapter 11 Cases are
dismissed, converted or substantively consolidated, then neither the entry of
this Final Order nor the dismissal, conversion or substantive consolidation of
these Chapter 11 Cases shall affect the rights of the DIP Secured Parties and
the Prepetition Secured Parties (as to Adequate Protection) under their
respective documents or this Final Order, and all of the respective rights and
remedies thereunder of the DIP Secured Parties and the Prepetition Secured
Parties (as to Adequate Protection) shall remain in full force and effect as if
the Chapter 11 Cases had not been dismissed, converted or substantively
consolidated. Notwithstanding the entry of an order dismissing any of the
Chapter 11 Cases at any time, (a) the DIP Liens and the DIP Superpriority Claims
granted to and conferred pursuant to this Final Order and the DIP Facility
Documents shall continue in full force and effect




--------------------------------------------------------------------------------




and shall maintain their priorities as provided in this Final Order until all
DIP Obligations shall have been paid and satisfied in full, (b) the Adequate
Protection granted to and conferred upon the Prepetition Secured Parties shall
continue in full force and effect and shall maintain their priorities as
provided in this Final Order until the Adequate Protection Obligations have been
satisfied, and (c) the Bankruptcy Court shall retain jurisdiction,
notwithstanding such dismissal, for the purpose of enforcing the DIP Liens, the
DIP Superpriority Claims, and the Adequate Protection Liens granted in this
Final Order and the DIP Transaction Documents. Any hearing on a motion to
dismiss any of the Chapter 11 Cases shall require at least twenty (20) days
prior notice to counsel to the DIP Agent and the Oaktree Agent.
•    Stipulations Regarding Prepetition Obligations and the Prepetition Liens
Binding. The stipulations and admissions contained in this Final Order,
including, without limitation, in Paragraphs I and J of this Final Order, shall,
subject to the provisions of Paragraph 15 of this Final Order, be binding on the
Debtors’ estates and any successor thereto (including, without limitation, any
chapter 7 or chapter 11 trustee appointed or elected for any of the Debtors) and
all parties in interest, including, without limitation, any Committee, unless a
party has timely commenced a contested matter or adversary proceeding (a
“Challenge”) (a) challenging the amount, validity or enforceability of the
Prepetition Oaktree Obligations, (b) challenging the perfection or priority of
the Prepetition Oaktree Liens, (c) challenging the existence of any DIP
Collateral, or (d) otherwise asserting any objections, claims or causes of
action (including, without limitation, any actions for preferences, fraudulent
conveyances, or other avoidance power claims) against the Oaktree Secured
Parties relating to the Prepetition Oaktree Liens, the Prepetition Oaktree
Obligations, the Prepetition Oaktree Transactions, or the Oaktree Transaction
Documents no later than ninety (90) days after July 8, 2015 (or such later date
as the Court may order for cause shown), provided that if the Committee or any
other party-in-interest is required to obtain standing derivative




--------------------------------------------------------------------------------




of that of the Debtors or their estates to pursue a Challenge, such Challenge
shall be deemed timely filed if (x) the Committee or such party-in-interest
files a motion seeking such standing (attaching a draft of its complaint) no
later than the day that is ninety (90) days after July 8, 2015 (or such later
date as the Court may order for cause shown) and (y) the Committee or such
party-in-interest obtains such standing and commences the Challenge no later
than the day that is one hundred and twenty (120) days after July 8, 2015 (or
such later date as the Court may order for cause shown). If no such Challenge is
timely commenced as of such dates then, without further order of the Bankruptcy
Court, to the extent not theretofore indefeasibly repaid, satisfied, or
discharged, as applicable, the claims, liens and security interests of the
Oaktree Secured Parties shall, without further order of the Bankruptcy Court, be
deemed to be finally allowed (subject to Paragraph 15 of this Final Order) for
all purposes in the Chapter 11 Cases and any subsequent Chapter 7 cases and
shall not be subject to challenge or objection by any party in interest as to
validity, priority, amount or otherwise. Notwithstanding anything to the
contrary herein (other than as set forth in Paragraphs I, J, and 15), if no
Challenge is timely commenced and sustained, the stipulations contained in
Paragraphs I and J of this Final Order shall be binding on the Debtors’ estates,
any Committee and all parties in interest. If any such Challenge is timely
commenced and/or sustained, the stipulations contained in Paragraphs I and J
shall nonetheless remain binding on the Debtors’ estates, any Committee and all
parties in interest (other than as set forth in Paragraphs I and J), except to
the extent that such stipulations were expressly challenged in such Challenge.
Nothing in this Final Order vests or confers on any Person (as defined in the
Bankruptcy Code), including any Committee appointed or formed in the Chapter 11
Cases, standing or authority to pursue any cause of action belonging to the
Debtors or their estates, including, without limitation, any Challenges. For the
avoidance of doubt, as to the Debtors, all Challenges (subject to Paragraph 15
of this Final Order) are hereby irrevocably waived and relinquished as of the
Petition Date. Also for the avoidance of




--------------------------------------------------------------------------------




doubt, to the extent the Chapter 11 Cases are converted to Chapter 7 cases prior
to the expiration of the period to file a Challenge, any remaining period shall
inure to the benefit of the Chapter 7 trustee appointed in such cases. Nothing
in this Final Order shall prevent the Court from fashioning any appropriate
remedy in the event of a successful Challenge.
•    Controlling Effect of Final Order. To the extent any provision of this
Final Order conflicts with any provision of the Motion, the Interim Order, or
any DIP Facility Document, the provisions of this Final Order shall control;
provided that liens and claims that arose under the Interim Order shall be
deemed to have arisen (and been perfected) as of the date of such Interim Order,
to the extent not released in accordance with the terms of the DIP Credit
Agreement.
•    Retention of Jurisdiction. Notwithstanding any provision in the DIP
Facility Documents or the Prepetition Transaction Documents, the Bankruptcy
Court shall retain jurisdiction over all matters pertaining to the
implementation, interpretation and enforcement of this Final Order, the DIP
Facility or the DIP Facility Documents.
•    Reservation of Rights. Nothing in this Final Order or the transactions
contemplated hereby shall waive the rights of the DIP Secured Parties or the
Oaktree Secured Parties to (i) object to or contest any proposed financing, plan
of reorganization, or other motion proposed by any party in the Chapter 11
Cases, (ii) assert the total amount of the DIP Claims and/or the Prepetition
Oaktree Obligations in the Chapter 11 Cases.
•    Cash Management. Notwithstanding the terms of the Interim Order (I)
Approving the Continued Use of the Debtors' Cash Management System, Bank
Accounts and Business Forms, (II) Permitting Certain Inter-Debtor Transactions,
Intercompany Transactions and Setoff and (III) Granting Related Relief or any
repayment or refinancing of the DIP Obligations, (a) Minerals and its direct or
indirect subsidiaries shall not accept any loans, investments, intercompany
advances or other transfers from any Molycorp Entity other than Molycorp; and




--------------------------------------------------------------------------------




(b) Molycorp shall only make loans, investments, intercompany advances or other
transfers to Minerals or its direct or indirect subsidiaries from the proceeds
of the DIP Loan Disbursement Account (the “Permitted DIP On-Lending”), in the
case of each of clause (a) and (b), subject to the Permitted Intercompany
Transactions. Permitted DIP On-Lending, Permitted Intercompany Transactions, and
the payment of any 10% Notes Adequate Protection Obligations by a Debtor who was
not the owner of the Pari Passu Collateral that diminished in value shall give
rise to superpriority administrative expense claims (the “Intercompany
Superpriority Claims”) pursuant to section 503 and 507 of the Bankruptcy Code,
which Intercompany Superpriority Claims shall have priority over any and all
administrative expenses of the applicable Debtor, whether heretofore or
hereafter incurred, subject and subordinate only to (as applicable) the
Carve-Out, the Oaktree Administrative Expense Claims, the 10% Noteholder
Administrative Expense Claims, and the DIP Superpriority Claims. Any repayment
of Permitted DIP On-Lending to Molycorp shall, until the repayment in full of
the DIP Obligations, be deposited in the DIP Loan Disbursement Account. A
Non-Pari Debtor (other than Magnequench, Inc.) shall not engage in intercompany
transfers of cash unless such Debtor is current with respect to payment of its
postpetition administrative claims.
•    Certain Sureties. Nothing in this Final Order or the DIP Facility shall in
any way prime or affect the rights of Ironshore Indemnity, Inc., Lexon Insurance
Co. and Bond Safeguard Insurance Co., and/or their successors and/or assigns
(collectively, the “Sureties”), as to (a) that certain BNY Mellon Capital
Markets LLC brokerage account ending in account number 1212, (b) any
substitutions or replacements of said account (including accretions to and
interest earned on such account), and (c) any letters of credit related to such
account or related to the indemnity, collateral trust, or related agreements
between a Surety and any of the Debtors (collectively (a) to (c), the “Sureties
Assets”). Nothing in this Final Order shall affect the rights of the Sureties
under




--------------------------------------------------------------------------------




any indemnity, collateral trust, or related agreements between a Surety and any
of the Debtors as to the Sureties Assets.


•    The Debtors shall provide all reporting required by section 5.1 of the DIP
Credit Agreement to the Committee at the same time it is provided to the DIP
Agent.


Dated: July 24, 2015
/s/ Christopher S. Sontchi
The Honorable Christopher S. Sontchi
United States Bankruptcy Judge




--------------------------------------------------------------------------------






EXHIBIT H
TO CREDIT AGREEMENT


CASH FLOW FORECAST
(See attached)




--------------------------------------------------------------------------------






EXHIBIT I
TO CREDIT AGREEMENT


CASH MANAGEMENT ORDER
(See attached)






--------------------------------------------------------------------------------






UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE
-------------------------------------------------------------


In re


MOLYCORP, INC., et al., 18     
    
Debtors


---------------------------------------------------------------


x
:
:
:
:
:
:
:
x


 
Chapter 11 
 
Case No. 15-11357 (CSS) 
 
(Jointly Administered)


Ref. Docket Nos. 14 and 90





FINAL ORDER (I) APPROVING THE CONTINUED USE OF THE DEBTORS' CASH MANAGEMENT
SYSTEM, BANK ACCOUNTS AND BUSINESS FORMS, (II) PERMITTING CERTAIN INTER-DEBTOR
TRANSACTIONS, INTERCOMPANY TRANSACTIONS AND SETOFF AND (III) GRANTING RELATED
RELIEF
This matter coming before the Court on the Motion of the Debtors for an Order
(I) Approving the Continued Use of the Debtors' Cash Management System, Bank
Accounts and Business Forms, (II) Permitting Certain Inter-Debtor Transactions,
Intercompany Transactions and Setoff and (III) Granting Other Related Relief
(the "Motion"), filed by the above-captioned debtors (collectively,
the "Debtors"); the Court having reviewed the Motion and the First Day
Declaration and having considered the statements of counsel and the evidence
adduced with
 
 
 
18
The Debtors are the following 21 entities (the last four digits of their
respective taxpayer identification numbers, if any, follow in parentheses):
Molycorp, Inc. (1797); Industrial Minerals, LLC; Magnequench, Inc. (1833);
Magnequench International, Inc. (7801); Magnequench Limited; Molycorp Advanced
Water Technologies, LLC (1628); MCP Callco ULC; MCP Canada Holdings ULC; MCP
Canada Limited Partnership; MCP Exchangeco Inc.; Molycorp Chemicals & Oxides,
Inc. (8647); Molycorp Luxembourg Holdings S.à r.l.; Molycorp Metals & Alloys,
Inc. (9242); Molycorp Minerals Canada ULC; Molycorp Minerals, LLC (4170);
Molycorp Rare Metals Holdings, Inc. (4615); Molycorp Rare Metals (Utah), Inc.
(7445); Neo International Corp.; PP IV Mountain Pass, Inc. (1205); PP IV
Mountain Pass II, Inc. (5361); RCF IV Speedwagon Inc. (0845). Molycorp’s United
States headquarters is located at 5619 DTC Parkway, Suite 1000, Greenwood
Village, Colorado, 80111.



 
 
 
19
Capitalized term not otherwise defined herein shall have the meaning given to
them in the Motion.









--------------------------------------------------------------------------------




respect to the Motion at a hearing before the Court (the "Hearing"); and the
Court having found that (i) the Court has jurisdiction over this matter pursuant
to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from
the United States District Court for the District of Delaware dated as of
February 29, 2012, (ii) venue is proper in this district pursuant to 28 U.S.C.
§§ 1408 and 1409, (iii) this is a core proceeding pursuant to 28 U.S.C.
§ 157(b), (iv) no trustee or examiner having been appointed in these chapter 11
cases, (v) on July 8, 2015, the U.S. Trustee having appointed the Official
Committee of Unsecured Creditors (the "Committee") in the above-captioned case
[Docket No. 152]; (vi) notice of the Motion and the Hearing was sufficient under
the circumstances, (vii) cause exists, within the meaning of section 345(b) of
the Bankruptcy Code to grant an interim waiver to continue their Deposit
Guidelines and (viii) good cause exists to waive the fourteen-day stay imposed
by Bankruptcy Rule 6004(h) to the extent it is applicable; after due
deliberation the Court having determined that approval of the relief requested
in the Motion on a final basis is in the best interests of the Debtors, their
estates and their creditors; and good and sufficient cause having been shown;
IT IS HEREBY ORDERED THAT:
1.    The Motion is GRANTED as set forth herein.
The Debtors are authorized to: (i) maintain the Cash Management System in
substantially the same form as described in the Motion; (ii) implement ordinary
course changes to their Cash Management System; and (iii) open and close bank
accounts; provided, however, that the Debtors give notice to the Office of the
United States Trustee and the Committee in these chapter 11 cases within fifteen
(15) days of opening or closing a bank account. Any new domestic bank account
opened by the Debtors shall be established at a Bank on the list of authorized
bank depositories for the District of Delaware.




--------------------------------------------------------------------------------




The Debtors are authorized to continue to use the Bank Accounts under existing
account numbers without interruption; provided, however, that no checks issued
against the Bank Accounts prior to the commencement of these chapter 11 cases
shall be honored, except as otherwise authorized by an order of this Court and
directed by the Debtors.
The Debtors shall not be required to include the legend "D.I.P." and the
corresponding bankruptcy case number on checks or business forms, provided that
within 30 days of the entry of the Interim Order (I) Approving the Continued Use
of the Debtors' Cash Management System, Bank Accounts and Business Forms,
(II) Permitting Certain Inter-Debtor Transactions, Intercompany Transactions and
Setoff and (III) Granting Related Relief [Docket No. 90] (the "Interim Order"),
the Debtors will program their information technology systems and obtain bank
approval to have the Debtors' existing check stock printed with the designation
"Debtors in Possession."
The Debtors' domestic Bank Accounts are in compliance with the requirement of
section 345(b) of the Bankruptcy Code. With respect to the Debtors' domestic
Bank Accounts, the Debtors shall comply with Local Rule 4001-3 solely as it
relates to the deposit or investment of funds.
The Banks are authorized to accept and honor all representations and directions
from the Debtors as to which checks, drafts, wires or ACH transfers should be
honored or dishonored consistent with any order of this Court and governing law,
whether such checks, drafts, wires or ACH Transfers are dated prior to, on, or
subsequent to the Petition Date. The Banks shall not be liable to any party on
account of: (i) following the Debtors' instructions or representations as to any
order of this Court or (ii) the honoring of any prepetition check or item in a
good faith belief that the Court has authorized such prepetition check or item
to be honored. Except for those checks, drafts, wires or ACH payments that are
authorized or required to be




--------------------------------------------------------------------------------




honored under an order of the Court, no Debtor shall instruct or request any
Bank to pay or honor any check, draft or other payment item issued on a Bank
Account prior to the Petition Date but presented to such Bank for payment after
the Petition Date.
The Banks are authorized to debit the Bank Accounts in the ordinary course of
business without further order of the Court for: (i) all checks drawn on the
Bank Accounts which are cashed at such Bank's counters or exchanged for
cashier's checks by the payees thereof prior to the Petition Date; (ii) all
checks or other items deposited in one of Debtors' accounts with such Bank prior
to the Petition Date which have been dishonored or returned unpaid for any
reason, together with any fees and costs in connection therewith, to the same
extent the Debtors were responsible for such items prior to the Petition Date;
and (iii) all Bank Fees (but with respect to prepetition fees, solely to the
extent that the applicable Bank Accounts had sufficient funds on deposit on the
Petition Date to cover any such Bank Fees), including undisputed prepetition
amounts outstanding as of the date hereof, if any, owed to any Banks as service
charges for the maintenance of the Cash Management System. In addition, those
certain existing deposit agreements between the Debtors and their existing
depository and disbursement Banks shall continue to govern the postpetition cash
management relationship between the Debtors and the Banks, and all of the
provisions of such agreements, including, without limitation, the termination
and fee provisions, shall remain in full force and effect; provided, however,
that nothing in this Order shall authorize Wells Fargo Bank to terminate the
applicable agreements without an order of the Court.
For Banks located outside of the United States, (i) the Debtors shall file with
their monthly operating reports the most recent bank balances of each such
account in U.S. dollars, and attach the most recent monthly statements of such
accounts and (ii) the requirements of Section 345(b) of the Bankruptcy Code
shall be waived with respect to such Bank Accounts.




--------------------------------------------------------------------------------




The Debtors are authorized, from and after the Petition Date, to continue to
engage in Inter-Debtor Transactions and Intercompany Transactions in the
ordinary course of the Debtors' businesses, including Intercompany Transactions
with the Non-Debtor Affiliates. The Debtors shall provide the Committee and
advisors to the DIP Agent and DIP Lenders and Kramer, Levin, Naftalis & Frankel
LLP and Houlihan Lokey Capital, Inc., as advisors to a group of the Debtors'
senior secured noteholders, with weekly reports of the outstanding amounts owed
by each Non-Debtor Affiliate to any of the Debtors for Intercompany
Transactions.  The Committee shall have the right, upon prior written notice to
the Debtors, to request a hearing in the Bankruptcy Court to determine whether
the Debtors should be permitted to engage in any further Intercompany
Transactions with one or more of the Non-Debtor Affiliates and/or the terms
(which terms shall not be on terms not permitted by the Final DIP Order) on
which such further transactions shall be permitted, provided that the Committee
shall request such a hearing only if, in its reasonable judgment, the total
outstanding amounts owed by the Non-Debtor Affiliates materially and adversely 
affect the rights of the unsecured creditors represented by the Committee.  The
Debtors will not object to any request for such a hearing so long as the
Committee provides the Debtors with a least five calendar days’ notice of the
hearing. All Inter-Debtor Claims held by a Debtor against another Debtor arising
from postpetition Inter-Debtor Transactions shall be entitled to administrative
expense priority pursuant to section 503(b)(1) of the Bankruptcy Code. All
Intercompany Claims held by a Debtor or Non-Debtor Affiliate against a Debtor
arising from postpetition Intercompany Transactions shall be entitled to
administrative expense priority pursuant to section 503(b)(1) of the Bankruptcy
Code. Notwithstanding anything herein, Permitted DIP On-Lending and Permitted
Intercompany Transactions shall give rise to Intercompany Superpriority Claims
pursuant to section 503 and 507 of the Bankruptcy Code, which Intercompany
Superpriority Claims shall have priority over




--------------------------------------------------------------------------------




any and all administrative expenses of the applicable Debtor, whether heretofore
or hereafter incurred, subject and subordinate only to (as applicable) the
Carve-Out, the Oaktree Administrative Expense Claims, the 10% Noteholder
Administrative Expense Claims, and the DIP Superpriority Claims (each as defined
in the Final Order Pursuant to Sections 105, 361, 362, 363, 364, 365 and 507 of
the Bankruptcy Code: (I) Authorizing Debtors to Obtain Superpriority Secured
Debtor in Possession Financing; (II) Authorizing Debtors to Use Cash Collateral;
(III) Granting Adequate Protection to Prepetition Secured Parties; and
(IV) Granting Related Relief [Docket No. ____]) (the "Final DIP Order"). Any
repayment of Permitted DIP On-Lending to Molycorp shall, until the repayment in
full of the DIP Obligations, be deposited in the DIP Loan Disbursement Account
(each as defined in the Final DIP Order). In connection therewith, the Debtors
shall continue to maintain current records with respect to all transfers of cash
so that all transactions, including Inter-Debtor Transactions and Intercompany
Transactions, may be readily ascertained, traced, and recorded properly on
applicable intercompany accounts. The Debtors shall provide reasonable access to
such records and procedures to the Committee. Absent further order of the Court,
the Debtors shall not make postpetition intercompany loans to Non-Debtor
Affiliates. [HANDWRITTEN NOTE: A Non-Pari Debtor (other than Magnequench, Inc.)
shall not engage in intercompany transfers of cash unless such Debtor is current
with respect to payment of its postpetition administration claims.] The relief
described in this paragraph shall be subject in all respects to the Final DIP
Order approving the Revised Oaktree DIP Facility (each as defined in that
certain Supplement to the Motion of the Debtors for Interim and Final Orders
Pursuant to Sections 105, 361, 362, 363, 364, 365 and 507 of the Bankruptcy
Code: (I) Authorizing Debtors to Obtain Superpriority Secured Debtor in
Possession Financing; (II) Authorizing Debtors to Use Cash Collateral; (III)
Granting Adequate Protection




--------------------------------------------------------------------------------




to Prepetition Secured Parties; (IV) Scheduling a Final Hearing; and (V)
Granting Related Relief [Docket No. 173]).
Pursuant to sections 553 and 558 of the Bankruptcy Code, the Debtors are
authorized, in the Debtors' sole discretion, to (a) set off mutual prepetition
obligations relating to Intercompany Transactions through the Cash Management
System and (b) set off mutual postpetition obligations relating to Intercompany
Transactions through the Cash Management System; provided, however, that the
Debtors shall provide the Committee five (5) days notice (the "Notice Period")
prior to any set off of mutual prepetition obligations relating to Intercompany
Transactions through the Cash Management System (the "Proposed Transaction").
The Committee may object to the Proposed Transaction before the expiration of
the Notice Period. To the extent any objection of the Committee cannot be
resolved, the Debtors and the Committee reserve their rights to bring such issue
to this Court for determination, pending which the Debtors shall not proceed
with the Proposed Transaction.
Notwithstanding the Debtors' use of a consolidated Cash Management System, the
Debtors shall calculate their quarterly fees under 28 U.S.C. § 1930(a)(6) based
on the disbursements of each Debtor, regardless of which Debtors' bank account
the disbursement is drawn from.
For Banks at which the Debtors hold Bank Accounts that are party to an Uniform
Deposit Agreement with the United States Trustee for the District of Delaware,
within fifteen (15) days of entry of the Interim Order, the Debtors shall (a)
contact each Bank, (b) provide each Debtors' employer identification number and
(c) identify each account held by a Debtor at such Bank.
For domestic banks at which the Debtors hold accounts that are not party to a
Uniform Depository agreement with the Office of the United States Trustee for
the District of




--------------------------------------------------------------------------------




Delaware, the Debtors shall use their good-faith efforts to cause the banks to
execute a Uniform Depository agreement in a form prescribed by the Office of the
United States Trustee within forty-five (45) days of the date of the Interim
Order. The U.S. Trustee's rights to seek further relief from this Court on
notice in the event that the aforementioned banks are unwilling to execute a
Uniform Depository Agreement in a form prescribed by the U.S. Trustee are fully
reserved.
Notwithstanding the relief granted in this Order, any actions taken pursuant to
such relief, and any prepetition policy, internal arrangement, or agreement
among the Debtors or their non-Debtor affiliates, nothing in this Order shall be
deemed: (a) an admission as to the validity or amount of any claim against a
Debtor entity; (b) a waiver of any party in interest's rights to dispute any
claim on any grounds; (c) a promise or requirement to pay any claim; (d) an
implication or admission that any particular claim is of a type specified or
defined in this Order or the Motion; (e) a request or authorization to assume
any agreement, contract or lease pursuant to section 365 of the Bankruptcy Code;
or (f) a waiver or limitation of the Debtors' or any party in interest's rights
under the Bankruptcy Code or any other applicable law, including with respect to
the validity or recharacterization of any intercompany claims among the Debtors.
This Order shall be immediately effective and enforceable upon its entry. To the
extent that it may be applicable, the fourteen-day stay imposed by Bankruptcy
Rule 6004(h) is hereby waived.
The Debtors are hereby authorized to take such actions and to execute such
documents as may be necessary to implement the relief granted by this Order.
This Court shall retain jurisdiction with respect to all matters arising from or
related to the implementation and/or interpretation of this Order.




--------------------------------------------------------------------------------




Dated: July 22, 2015
   Wilmington, Delaware




/s/ Christopher S. Sontchi
CHRISTOPHER S. SONTCHI
UNITED STATES BANKRUPTCY JUDGE





